Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of June 2, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1   

SECTION 1.1

 

General

     1   

SECTION 1.2

 

Specific Terms

     1   

SECTION 1.3

 

Usage of Terms

     2   

SECTION 1.4

 

[Reserved]

     2   

SECTION 1.5

 

No Recourse

     2   

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     3    ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3   

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3    ARTICLE III. REPRESENTATIONS AND WARRANTIES      4   

SECTION 3.1

 

Representations and Warranties of Seller

     4   

SECTION 3.2

 

Representations and Warranties of Purchaser

     6    ARTICLE IV. COVENANTS OF SELLER      8   

SECTION 4.1

 

Protection of Title of Purchaser

     8   

SECTION 4.2

 

Other Liens or Interests

     9   

SECTION 4.3

 

Costs and Expenses

     9   

SECTION 4.4

 

Indemnification

     9    ARTICLE V. REPURCHASES      11   

SECTION 5.1

 

Repurchase of Receivables Upon Breach of Warranty

     11   

SECTION 5.2

 

Reassignment of Purchased Receivables

     12   

SECTION 5.3

 

Waivers

     12    ARTICLE VI. MISCELLANEOUS      13   

SECTION 6.1

 

Liability of Seller

     13   

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

 

Seller May Own Notes or the Certificate

     13   

SECTION 6.5

 

Amendment

     14   

SECTION 6.6

 

Notices

     14   

SECTION 6.7

 

Merger and Integration

     15   

SECTION 6.8

 

Severability of Provisions

     15   

SECTION 6.9

 

Intention of the Parties

     15   

SECTION 6.10

 

Governing Law

     16   

SECTION 6.11

 

Counterparts

     16   

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

 

Nonpetition Covenant

     16   

SECTION 6.14

 

[Reserved]

     16    SCHEDULES   

 

i



--------------------------------------------------------------------------------

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of June 2, 2011, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of June 2, 2011, by and among
AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2011-3, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means June 15, 2011.

“Issuer” means AmeriCredit Automobile Receivables Trust 2011-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed

 



--------------------------------------------------------------------------------

and acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any

 

2



--------------------------------------------------------------------------------

certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed

 

3



--------------------------------------------------------------------------------

Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at

 

4



--------------------------------------------------------------------------------

all relevant times, and now has, power, authority and legal right to acquire,
own and sell the Receivables and the Other Conveyed Property to be transferred
to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

 

5



--------------------------------------------------------------------------------

Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

6



--------------------------------------------------------------------------------

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.

 

7



--------------------------------------------------------------------------------

Seller and Purchaser agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by Purchaser, Issuer
or by the Trustee on behalf of the Noteholders and Owner Trustee on behalf of
the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location

 

8



--------------------------------------------------------------------------------

of the debtor within the meaning of Section 9-307 of the applicable UCC. Seller
shall at all times maintain (i) each office from which it services Receivables
within the United States of America or Canada and (ii) its principal executive
office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

9



--------------------------------------------------------------------------------

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the

 

10



--------------------------------------------------------------------------------

Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously

 

11



--------------------------------------------------------------------------------

with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement. It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Backup Servicer,
the Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of
the Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their

 

13



--------------------------------------------------------------------------------

individual or any other capacity become the owner or pledgee of Notes or the
Certificate with the same rights as they would have if they were not Seller or
an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry

 

14



--------------------------------------------------------------------------------

Street, Suite 3500, Fort Worth, Texas 76102, Attention: Chief Financial Officer,
or such other address as shall be designated by a party in a written notice
delivered to the other party or to the Issuer, Owner Trustee or the Trust
Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By  

/s/ Susan B. Sheffield

  Name:   Susan B. Sheffield  

Title:

 

Executive Vice President,

Structured Finance

AMERICREDIT FINANCIAL SERVICES,

        INC., as Seller

By  

/s/ Sheli Fitzgerald

  Name:   Sheli Fitzgerald   Title:   Vice President, Structured Finance

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By  

/s/ Cheryl Zimmerman

  Name: Cheryl Zimmerman   Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
424777480        431366368        431451699        431533710        431611912   
    431686567        431765254        431918333        431991512       
432064772      424934925        431366376        431451707        431533777     
  431611920        431686583        431765346        431918440        431991637
       432064830      425979721        431366392        431451772       
431533785        431611953        431686591        431765353        431918457   
    431991728        432064905      426197257        431366426        431451822
       431533793        431611995        431686609        431765379       
431918523        431991744        432064939      426248282        431366467     
  431451855        431533801        431612027        431686690        431765403
       431918572        431991785        432064954      426318945       
431366517        431451871        431533959        431612142        431686757   
    431765445        431918671        431991876        432064970      426539029
       431366590        431451939        431533983        431612159       
431687227        431765486        431918689        431991967        432064988   
  426638169        431366624        431452192        431533991        431612167
       431687243        431765585        431918697        431991975       
432065035      426670956        431366640        431452259        431534023     
  431612175        431687268        431765643        431918721        431992064
       432065084      426713673        431366715        431452390       
431534064        431612183        431687276        431765684        431918796   
    431992163        432065274      426847489        431366723        431452408
       431534080        431612233        431687375        431765775       
431918804        431992213        432065290      426865887        431366756     
  431452671        431534221        431612241        431687383        431765791
       431918812        431992221        432065340      426892709       
431366764        431452705        431534262        431612282        431687441   
    431765809        431918895        431992288        432065357      426949889
       431366822        431452754        431534270        431612316       
431687557        431765858        431918903        431992346        432065381   
  426970356        431366830        431452820        431534304        431612407
       431687573        431765874        431918937        431992452       
432065423      426977120        431366889        431452895        431534312     
  431612423        431687706        431765882        431918952        431992478
       432066009      427047352        431366962        431452952       
431534403        431612506        431687722        431765890        431919489   
    431992486        432066108      427084389        431366996        431452960
       431534445        431612530        431687755        431765916       
431919505        431992510        432066116      427107495        431367028     
  431452986        431534452        431612589        431687771        431765965
       431919554        431992528        432066165      427130364       
431367283        431453018        431534460        431612696        431687789   
    431765981        431919604        431992718        432066181      427235734
       431367325        431453125        431534486        431612761       
431687797        431766013        431919638        431992767        432066199   
  427268883        431367341        431453141        431534536        431612795
       431687839        431766039        431919646        431992825       
432066207      427276761        431367382        431453174        431534569     
  431612803        431687896        431766112        431919653        431992833
       432066215      427298518        431367416        431453240       
431534635        431612837        431687912        431766146        431919661   
    431992890        432066223      427343009        431367457        431453273
       431534668        431612860        431687920        431766260       
431919729        431992932        432066231      427418918        431367465     
  431453356        431534767        431612894        431687987        431766294
       431919760        431992999        432066280      427511605       
431367473        431453398        431534817        431612969        431688100   
    431766336        431919810        431993005        432066298      427525027
       431367507        431453414        431534940        431612977       
431688134        431766369        431919836        431993070        432066355   
  427531256        431367564        431453497        431534965        431613017
       431688175        431766377        431919901        431993104       
432066389      427584925        431367580        431453505        431535020     
  431613140        431688324        431766385        431919919        431993138
       432066462      427603485        431367606        431453547       
431535061        431613199        431688340        431766419        431919950   
    431993179        432066520      427608542        431367671        431453562
       431535145        431613272        431688373        431766427       
431919976        431993195        432066553      427618400        431367689     
  431453620        431535152        431613322        431688399        431766443
       431920024        431993237        432066561      427619937       
431367697        431453703        431535160        431613330        431688456   
    431766492        431920057        431993245        432066587      427650932
       431367705        431453729        431535178        431613348       
431688472        431766567        431920081        431993252        432066637   
  427674858        431367754        431453877        431535236        431613389
       431688522        431766625        431920107        431993377       
432066660      427688213        431367804        431454040        431535293     
  431613462        431688530        431766674        431920172        431993385
       432066678      427707104        431367820        431454065       
431535301        431613496        431688597        431766682        431920198   
    431993401        432066710      427755517        431367903        431454131
       431535368        431613793        431688720        431766690       
431920271        431993435        432066751      427794771        431367911     
  431454149        431535434        431613801        431688746        431766732
       431920354        431993450        432066769      427835434       
431367994        431454164        431535459        431613843        431688779   
    431766781        431920362        431993492        432066843      427841655
       431368034        431454206        431535467        431613926       
431688811        431766799        431920388        431993542        432066868   
  427846381        431368091        431454214        431535525        431613934
       431688829        431766807        431920446        431993740       
432066876      427861976        431368158        431454222        431535533     
  431614007        431688878        431766823        431920487        431993799
       432066884      427902598        431368299        431454289       
431535574        431614023        431688886        431766849        431920503   
    431993807        432066892      427903869        431368380        431454305
       431535665        431614205        431689009        431766856       
431920552        431993823        432066900      427934641        431368430     
  431454362        431535707        431614270        431689033        431766864
       431920636        431993955        432066926      427938527       
431368497        431454453        431535749        431614304        431689041   
    431766898        431920644        431993963        432066959      427945365
       431368570        431454461        431535764        431614403       
431689132        431766948        431920693        431993971        432067023   
  427963616        431368588        431454511        431535772        431614460
       431689280        431766955        431920792        431994029       
432067049      427989892        431368612        431454578        431535863     
  431614510        431689363        431767037        431920800        431994060
       432067064      427991914        431368653        431454594       
431535913        431614536        431689439        431767193        431920818   
    431994086        432067171      427999263        431368679        431454610
       431535954        431614585        431689447        431767227       
431920826        431994243        432067221      428004915        431368695     
  431454636        431536028        431614593        431689538        431767250
       431920875        431994284        432067239      428008544       
431368810        431454644        431536135        431614601        431689645   
    431767292        431921501        431994342        432067270      428012223
       431368836        431454651        431536143        431614700       
431689678        431767334        431921543        431994391        432067296   
  428052039        431368919        431454693        431536150        431614767
       431689702        431767342        431921584        431994409       
432067312      428096838        431368968        431454727        431536176     
  431614809        431689744        431767367        431921634        431994524
       432067338      428111900        431369032        431454743       
431536200        431614825        431689819        431767417        431921667   
    431994573        432067411      428122980        431369040        431454768
       431536226        431614833        431689835        431767599       
431921675        431994581        432067429      428137384        431369057     
  431454792        431536234        431614858        431689850        431767664
       431921717        431994599        432067486      428153902       
431369198        431454800        431536242        431614874        431689959   
    431767680        431921725        431994664        432067627      428155048
       431369230        431454867        431536317        431614882       
431689975        431767722        431921741        431994672        432067650   
  428164958        431369313        431454883        431536374        431614940
       431690007        431767748        431921766        431994714       
432067718      428195333        431369339        431454891        431536382     
  431615012        431690015        431767862        431921816        431994722
       432067734      428204770        431369388        431454925       
431536390        431615087        431690023        431767896        431921824   
    431994771        432067775      428221345        431369446        431454958
       431536515        431615152        431690072        431767904       
431921832        431994805        432067791      428237242        431369487     
  431454982        431536549        431615160        431690106        431767912
       431921840        431994821        432067817      428238547       
431369529        431455153        431536564        431615210        431690114   
    431767987        431921857        431994912        432067866      428278972
       431369560        431455161        431536572        431615236       
431690148        431767995        431921873        431994920        432067940   
  428287460        431369669        431455203        431536580        431615319
       431690197        431768001        431921915        431994961       
432067957      428288690        431369727        431455211        431536598     
  431615327        431690205        431768068        431921964        431995000
       432068005      428292460        431369792        431455286       
431536606        431615384        431690221        431768084        431921980   
    431995034        432068054      428300537        431369834        431455294
       431536614        431615475        431690262        431768100       
431922012        431995083        432068062      428307292        431369867     
  431455328        431536788        431615491        431690296        431768167
       431922053        431995091        432068096      428308100       
431369917        431455385        431536820        431615525        431690346   
    431768175        431922061        431995109        432068104   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432136240        445620446        445636764        445653108        445669336   
    445685613        445701907        445718133        445734387       
445750623      432136257        445620453        445636772        445653116     
  445669344        445685621        445701915        445718141        445734395
       445750631      432136356        445620461        445636780       
445653124        445669351        445685639        445701923        445718158   
    445734403        445750649      432136364        445620479        445636798
       445653132        445669369        445685647        445701931       
445718166        445734411        445750656      432136380        445620487     
  445636806        445653140        445669377        445685654        445701949
       445718174        445734429        445750664      432136398       
445620495        445636814        445653157        445669385        445685662   
    445701956        445718182        445734437        445750672      432136430
       445620503        445636822        445653165        445669393       
445685670        445701964        445718190        445734445        445750680   
  432136554        445620511        445636830        445653173        445669401
       445685688        445701972        445718208        445734452       
445750698      432136562        445620529        445636848        445653181     
  445669419        445685696        445701980        445718216        445734460
       445750706      432136588        445620537        445636855       
445653199        445669427        445685704        445701998        445718224   
    445734478        445750714      432136620        445620545        445636863
       445653207        445669435        445685712        445702004       
445718232        445734486        445750722      432136638        445620552     
  445636871        445653215        445669443        445685720        445702012
       445718240        445734494        445750730      432136968       
445620560        445636889        445653223        445669450        445685738   
    445702020        445718257        445734502        445750748      432136976
       445620578        445636897        445653231        445669468       
445685746        445702038        445718265        445734510        445750755   
  432137032        445620586        445636905        445653249        445669476
       445685753        445702046        445718273        445734528       
445750763      432137065        445620594        445636913        445653256     
  445669484        445685761        445702053        445718281        445734536
       445750771      432137099        445620602        445636921       
445653264        445669492        445685779        445702061        445718299   
    445734544        445750789      432137149        445620610        445636939
       445653272        445669500        445685787        445702079       
445718307        445734551        445750797      432137206        445620628     
  445636947        445653280        445669518        445685795        445702087
       445718315        445734569        445750805      432137289       
445620636        445636954        445653298        445669526        445685803   
    445702095        445718323        445734577        445750813      432137297
       445620644        445636962        445653306        445669534       
445685811        445702103        445718331        445734585        445750821   
  432137362        445620651        445636970        445653314        445669542
       445685829        445702111        445718349        445734593       
445750839      432137404        445620669        445636988        445653322     
  445669559        445685837        445702129        445718356        445734601
       445750847      432137479        445620677        445636996       
445653330        445669567        445685845        445702137        445718364   
    445734619        445750854      432137586        445620685        445637002
       445653348        445669575        445685852        445702145       
445718372        445734627        445750862      432137610        445620693     
  445637010        445653355        445669583        445685860        445702152
       445718380        445734635        445750870      432137693       
445620701        445637028        445653363        445669591        445685878   
    445702160        445718398        445734643        445750888      432137719
       445620719        445637036        445653371        445669609       
445685886        445702178        445718406        445734650        445750896   
  432137727        445620727        445637044        445653389        445669617
       445685894        445702186        445718414        445734668       
445750904      432137743        445620735        445637051        445653397     
  445669625        445685902        445702194        445718422        445734676
       445750912      432137750        445620743        445637069       
445653405        445669633        445685910        445702202        445718430   
    445734684        445750920      432137784        445620750        445637077
       445653413        445669641        445685928        445702210       
445718448        445734692        445750938      432137800        445620768     
  445637085        445653421        445669658        445685936        445702228
       445718455        445734700        445750946      432137826       
445620776        445637093        445653439        445669666        445685944   
    445702236        445718463        445734718        445750953      432137834
       445620784        445637101        445653447        445669674       
445685951        445702244        445718471        445734726        445750961   
  432137859        445620792        445637119        445653454        445669682
       445685969        445702251        445718489        445734734       
445750979      432137875        445620800        445637127        445653462     
  445669690        445685977        445702269        445718497        445734742
       445750987      432137883        445620818        445637135       
445653470        445669708        445685985        445702277        445718505   
    445734759        445750995      432137941        445620826        445637143
       445653488        445669716        445685993        445702285       
445718513        445734767        445751001      432137958        445620834     
  445637150        445653496        445669724        445686009        445702293
       445718521        445734775        445751019      432138022       
445620842        445637168        445653504        445669732        445686017   
    445702301        445718539        445734783        445751027      432138154
       445620859        445637176        445653512        445669740       
445686025        445702319        445718547        445734791        445751035   
  432138196        445620867        445637184        445653520        445669757
       445686033        445702327        445718554        445734809       
445751043      432138204        445620875        445637192        445653538     
  445669765        445686041        445702335        445718562        445734817
       445751050      432138212        445620883        445637218       
445653546        445669773        445686058        445702343        445718570   
    445734825        445751068      432138238        445620891        445637226
       445653553        445669781        445686066        445702350       
445718588        445734833        445751076      432138279        445620909     
  445637234        445653561        445669799        445686074        445702368
       445718596        445734841        445751084      432138287       
445620917        445637242        445653579        445669807        445686082   
    445702376        445718604        445734858        445751092      432138337
       445620925        445637259        445653587        445669815       
445686090        445702384        445718612        445734866        445751100   
  432138444        445620933        445637267        445653595        445669823
       445686108        445702392        445718620        445734874       
445751118      432138493        445620941        445637275        445653603     
  445669831        445686116        445702400        445718638        445734882
       445751126      432138543        445620958        445637283       
445653611        445669849        445686124        445702418        445718646   
    445734890        445751134      432138550        445620966        445637291
       445653629        445669864        445686132        445702426       
445718653        445734908        445751142      432138600        445620974     
  445637309        445653637        445669872        445686140        445702434
       445718661        445734916        445751159      432138618       
445620982        445637317        445653645        445669880        445686157   
    445702442        445718679        445734924        445751167      432138634
       445620990        445637325        445653652        445669898       
445686165        445702459        445718687        445734932        445751175   
  432138717        445621006        445637333        445653660        445669906
       445686173        445702467        445718695        445734940       
445751183      432138758        445621014        445637341        445653678     
  445669914        445686181        445702475        445718703        445734957
       445751191      432138824        445621022        445637358       
445653686        445669922        445686199        445702483        445718711   
    445734965        445751209      432138832        445621030        445637366
       445653694        445669930        445686207        445702491       
445718729        445734973        445751217      432138865        445621048     
  445637374        445653702        445669948        445686215        445702509
       445718737        445734981        445751225      432138899       
445621055        445637382        445653710        445669955        445686223   
    445702517        445718745        445734999        445751233      432138980
       445621063        445637390        445653728        445669963       
445686231        445702525        445718752        445735004        445751241   
  432139087        445621071        445637408        445653736        445669971
       445686249        445702533        445718760        445735012       
445751258      432139129        445621089        445637416        445653744     
  445669989        445686256        445702541        445718778        445735020
       445751266      432139202        445621097        445637424       
445653751        445669997        445686264        445702558        445718786   
    445735038        445751274      432139699        445621105        445637432
       445653769        445670003        445686272        445702566       
445718794        445735046        445751282      432139764        445621113     
  445637440        445653777        445670011        445686280        445702574
       445718802        445735053        445751290      432139822       
445621121        445637457        445653785        445670029        445686298   
    445702582        445718810        445735061        445751308      432139863
       445621139        445637465        445653793        445670037       
445686306        445702590        445718828        445735079        445751316   
  432139871        445621147        445637473        445653801        445670045
       445686314        445702608        445718836        445735087       
445751324      432139897        445621154        445637481        445653819     
  445670052        445686322        445702616        445718844        445735095
       445751332      432139905        445621162        445637499       
445653827        445670060        445686330        445702624        445718851   
    445735103        445751340      432139962        445621170        445637507
       445653843        445670078        445686348        445702632       
445718869        445735111        445751357      432140002        445621188     
  445637515        445653850        445670086        445686355        445702640
       445718877        445735129        445751365      432140127       
445621196        445637523        445653868        445670094        445686363   
    445702657        445718885        445735137        445751373   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
428311161        431370030        431455393        431536911        431615558   
    431690361        431768209        431922145        431995117       
432068146      428313456        431370055        431455435        431536960     
  431615574        431690387        431768241        431922251        431995125
       432068179      428313795        431370113        431455443       
431536978        431615582        431690734        431768258        431922269   
    431995133        432068211      428319651        431370170        431455450
       431537018        431615632        431690817        431768266       
431922277        431995158        432068237      428322465        431370220     
  431455518        431537059        431615640        431690825        431768274
       431922442        431995182        432068302      428325245       
431370311        431455542        431537141        431615798        431690833   
    431768282        431922467        431995281        432068401      428331748
       431370378        431455609        431537174        431615863       
431690858        431768316        431922632        431995307        432068427   
  428333793        431370410        431455633        431537331        431615921
       431690874        431768332        431922673        431995315       
432068526      428336309        431370477        431455674        431537380     
  431616002        431690882        431768373        431922715        431995349
       432068534      428340640        431370519        431455682       
431537406        431616010        431691039        431768381        431922749   
    431995406        432068591      428342612        431370634        431455690
       431537430        431616036        431691070        431768415       
431922780        431995414        432068609      428346050        431370642     
  431455765        431537448        431616085        431691088        431768431
       431922889        431995455        432068658      428347280       
431370675        431455856        431537596        431616093        431691104   
    431768472        431922897        431995463        432068674      428351274
       431370691        431455864        431537604        431616150       
431691146        431768506        431922921        431995521        432068690   
  428352058        431370709        431455906        431537612        431616200
       431691153        431768597        431922939        431995547       
432068773      428359269        431370824        431455922        431537653     
  431616218        431691245        431768605        431922988        431995562
       432068807      428362669        431370832        431455997       
431537778        431616267        431691252        431768647        431923002   
    431995588        432068815      428372338        431370915        431456037
       431537786        431616275        431691328        431768738       
431923010        431995604        432068872      428377055        431371004     
  431456086        431537836        431616341        431691344        431768787
       431923093        431995646        432068898      428378996       
431371038        431456128        431537877        431616366        431691351   
    431768928        431923135        431995661        432068963      428381297
       431371053        431456136        431537901        431616424       
431691393        431768936        431923150        431995711        432069003   
  428383376        431371152        431456169        431537943        431616432
       431691401        431768969        431923168        431995794       
432069029      428391023        431371202        431456177        431537992     
  431616473        431691575        431768985        431923176        431995802
       432069045      428394183        431371236        431456318       
431538040        431616515        431691583        431769140        431923333   
    431995869        432069086      428394233        431371277        431456359
       431538107        431616523        431691658        431769173       
431923366        431995877        432069110      428395420        431371319     
  431456391        431538149        431616556        431691781        431769199
       431923374        431996016        432069185      428397806       
431371343        431456425        431538180        431616572        431691807   
    431769249        431923457        431996065        432069359      428399430
       431371533        431456441        431538214        431616606       
431691823        431769298        431923499        431996115        432069367   
  428405179        431371731        431456474        431538297        431616648
       431691849        431769520        431923531        431996123       
432069391      428406623        431371855        431456557        431538420     
  431616721        431691856        431769579        431923556        431996180
       432069441      428408371        431371939        431456599       
431538735        431616739        431691864        431769611        431923655   
    431996305        432069466      428408926        431371988        431456813
       431538743        431616788        431691971        431769819       
431923663        431996339        432069482      428415889        431371996     
  431457183        431538768        431616796        431692029        431769850
       431923721        431996347        432069581      428416085       
431372069        431457308        431538784        431616820        431692045   
    431769918        431923812        431996370        432069649      428425094
       431372077        431457449        431538883        431616838       
431692052        431769926        431923820        431996511        432069656   
  428427272        431372119        431457472        431539055        431616887
       431692060        431769942        431923861        431996560       
432069664      428445753        431372135        431457563        431539063     
  431616929        431692102        431769975        431923903        431996578
       432069680      428449060        431372176        431457571       
431539071        431617091        431692185        431769991        431923911   
    431996586        432069946      428453583        431372184        431457605
       431539089        431617158        431692201        431770080       
431923929        431996685        432069961      428455158        431372283     
  431457639        431539238        431617182        431692227        431770098
       431923952        431996701        432069987      428455307       
431372366        431457647        431539287        431617190        431692318   
    431770106        431923960        431996743        432070027      428461180
       431372382        431457654        431539386        431617208       
431692391        431770114        431923978        431996818        432070068   
  428462501        431372390        431457696        431539451        431617224
       431692417        431770171        431924018        431996925       
432070076      428463822        431372416        431457704        431539477     
  431617307        431692441        431770221        431924026        431996966
       432070167      428473045        431372465        431457746       
431539493        431617422        431692490        431770247        431924034   
    431996974        432070175      428484216        431372507        431457761
       431539527        431617463        431692508        431770288       
431924059        431997006        432070209      428484562        431372549     
  431457894        431539543        431617497        431692771        431770312
       431924067        431997048        432070225      428486138       
431372564        431457902        431539592        431617521        431692813   
    431770379        431924075        431997113        432070308      428486336
       431372655        431457910        431539675        431617554       
431692904        431770429        431924133        431997121        432070381   
  428494025        431372689        431457928        431539709        431617562
       431693431        431770494        431924166        431997204       
432070399      428499065        431372747        431458074        431539758     
  431617588        431693480        431770510        431924182        431997253
       432070464      428503155        431372762        431458173       
431539774        431617620        431693522        431770791        431924240   
    431997279        432070506      428503668        431372796        431458223
       431539782        431617711        431693613        431770874       
431924323        431997287        432070530      428506075        431372879     
  431458272        431539816        431617794        431693738        431770940
       431924356        431997329        432070704      428511851       
431372952        431458322        431539915        431617836        431693753   
    431770973        431924364        431997337        432070746      428513642
       431372978        431458355        431539956        431617877       
431693860        431770981        431924406        431997386        432070787   
  428514178        431372994        431458421        431539964        431617984
       431693944        431770999        431924422        431997394       
432070803      428514731        431373141        431458439        431540061     
  431618099        431694066        431771013        431924448        431997493
       432070886      428515167        431373166        431458462       
431540087        431618107        431694074        431771047        431924554   
    431997501        432070944      428524490        431373208        431458470
       431540095        431618172        431694108        431771203       
431924570        431997519        432070977      428541999        431373224     
  431458504        431540111        431618198        431694249        431771260
       431924588        431997642        432071025      428542344       
431373448        431458579        431540129        431618206        431694298   
    431771278        431924596        431997659        432071090      428544621
       431373455        431458587        431540137        431618230       
431694306        431771294        431924752        431997667        432071116   
  428547889        431373539        431458595        431540160        431618248
       431694447        431771310        431924851        431997717       
432071124      428548705        431373547        431458645        431540178     
  431618271        431694470        431771476        431924927        431997725
       432071132      428549133        431373570        431458660       
431540186        431618446        431694538        431771567        431924950   
    431997733        432071231      428551212        431373588        431458678
       431540210        431618453        431694546        431771591       
431925114        431997808        432071280      428555932        431373661     
  431458777        431540509        431618503        431694561        431771633
       431925155        431997816        432071355      428558878       
431373695        431458827        431540525        431618594        431694587   
    431771724        431925163        431997840        432071371      428561351
       431373810        431458835        431540566        431618693       
431694603        431771740        431925189        431997931        432071405   
  428566566        431373844        431458843        431540574        431618776
       431694629        431771781        431925262        431997949       
432071645      428571822        431373885        431458926        431540590     
  431618792        431694694        431771807        431925353        431997964
       432071686      428572861        431373919        431458942       
431540608        431618818        431694702        431771815        431925429   
    431997998        432071694      428573919        431373927        431458959
       431540616        431618834        431694710        431771922       
431925437        431998004        432071728      428574511        431374008     
  431458975        431540657        431618867        431694777        431772029
       431925460        431998061        432071850      428577043       
431374024        431458991        431540756        431618875        431694793   
    431772052        431925478        431998111        432071868   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432140135        445621204        445637531        445653876        445670102   
    445686371        445702665        445718893        445735145       
445751381      432140184        445621212        445637549        445653884     
  445670110        445686389        445702673        445718901        445735152
       445751399      432140275        445621220        445637556       
445653892        445670128        445686397        445702681        445718919   
    445735160        445751407      432140283        445621238        445637564
       445653900        445670136        445686405        445702699       
445718927        445735178        445751415      432140309        445621246     
  445637572        445653918        445670144        445686413        445702707
       445718935        445735186        445751423      432140333       
445621253        445637580        445653926        445670151        445686421   
    445702715        445718943        445735194        445751431      432140408
       445621261        445637598        445653934        445670169       
445686439        445702723        445718950        445735202        445751449   
  432140424        445621279        445637606        445653942        445670177
       445686447        445702731        445718968        445735210       
445751456      432140564        445621287        445637622        445653959     
  445670185        445686454        445702749        445718976        445735228
       445751464      432140689        445621295        445637630       
445653967        445670193        445686462        445702756        445718984   
    445735236        445751472      432140697        445621303        445637648
       445653975        445670201        445686470        445702764       
445718992        445735244        445751480      432140721        445621311     
  445637655        445653983        445670219        445686488        445702772
       445719008        445735251        445751498      432140820       
445621329        445637663        445653991        445670227        445686496   
    445702780        445719016        445735269        445751506      432140952
       445621337        445637671        445654007        445670235       
445686504        445702798        445719024        445735277        445751514   
  432140986        445621345        445637689        445654015        445670243
       445686512        445702806        445719032        445735285       
445751522      432141216        445621352        445637697        445654023     
  445670250        445686520        445702814        445719040        445735293
       445751530      432141315        445621360        445637705       
445654031        445670268        445686538        445702822        445719057   
    445735301        445751548      432141349        445621378        445637713
       445654049        445670276        445686546        445702830       
445719065        445735319        445751555      432141406        445621386     
  445637721        445654056        445670284        445686553        445702848
       445719073        445735327        445751563      432141414       
445621394        445637739        445654064        445670292        445686561   
    445702855        445719081        445735335        445751571      432141422
       445621402        445637747        445654072        445670300       
445686579        445702863        445719099        445735343        445751589   
  432141463        445621410        445637754        445654080        445670318
       445686587        445702871        445719107        445735350       
445751597      432141521        445621428        445637762        445654098     
  445670326        445686595        445702889        445719115        445735368
       445751605      432141554        445621436        445637770       
445654106        445670334        445686603        445702897        445719123   
    445735376        445751613      432141596        445621444        445637788
       445654114        445670342        445686611        445702905       
445719131        445735384        445751621      432141612        445621451     
  445637796        445654122        445670359        445686629        445702913
       445719149        445735392        445751639      432141679       
445621469        445637804        445654130        445670367        445686637   
    445702921        445719156        445735400        445751647      432141729
       445621477        445637812        445654148        445670375       
445686645        445702939        445719164        445735418        445751654   
  432141745        445621485        445637820        445654155        445670383
       445686652        445702947        445719172        445735426       
445751662      432141760        445621493        445637838        445654163     
  445670391        445686660        445702954        445719180        445735434
       445751670      432141786        445621501        445637846       
445654171        445670409        445686678        445702962        445719198   
    445735442        445751688      432141802        445621519        445637853
       445654189        445670417        445686686        445702970       
445719206        445735459        445751696      432141828        445621527     
  445637861        445654197        445670425        445686694        445702988
       445719214        445735467        445751704      432141836       
445621535        445637879        445654205        445670433        445686702   
    445702996        445719222        445735475        445751712      432141851
       445621543        445637887        445654213        445670441       
445686710        445703002        445719230        445735483        445751720   
  432141885        445621550        445637895        445654221        445670458
       445686728        445703010        445719248        445735491       
445751738      432141901        445621568        445637903        445654239     
  445670466        445686736        445703028        445719255        445735509
       445751746      432141976        445621576        445637911       
445654247        445670474        445686744        445703036        445719263   
    445735517        445751753      432142008        445621584        445637929
       445654254        445670482        445686751        445703044       
445719271        445735525        445751761      432142016        445621592     
  445637937        445654262        445670490        445686769        445703051
       445719289        445735533        445751779      432142024       
445621600        445637945        445654270        445670508        445686777   
    445703069        445719297        445735541        445751787      432142123
       445621626        445637952        445654288        445670516       
445686785        445703077        445719305        445735558        445751795   
  432142131        445621634        445637960        445654296        445670524
       445686793        445703085        445719313        445735566       
445751803      432142149        445621642        445637978        445654304     
  445670532        445686801        445703093        445719321        445735574
       445751811      432142156        445621659        445637986       
445654312        445670540        445686819        445703101        445719339   
    445735582        445751829      432142222        445621667        445637994
       445654320        445670557        445686827        445703119       
445719347        445735590        445751837      432142263        445621675     
  445638000        445654338        445670565        445686835        445703127
       445719354        445735608        445751845      432142321       
445621683        445638018        445654346        445670573        445686843   
    445703135        445719362        445735616        445751852      432142354
       445621691        445638026        445654353        445670581       
445686850        445703143        445719370        445735624        445751860   
  432142404        445621709        445638034        445654361        445670599
       445686868        445703150        445719388        445735632       
445751878      432142412        445621717        445638042        445654379     
  445670607        445686876        445703168        445719396        445735640
       445751886      432142438        445621725        445638059       
445654387        445670615        445686884        445703176        445719404   
    445735657        445751894      432142511        445621733        445638067
       445654395        445670623        445686892        445703184       
445719412        445735665        445751902      432142537        445621741     
  445638075        445654403        445670631        445686900        445703192
       445719420        445735673        445751910      432142545       
445621758        445638083        445654411        445670649        445686918   
    445703200        445719438        445735681        445751928      432142578
       445621766        445638091        445654429        445670656       
445686926        445703218        445719446        445735699        445751936   
  432142602        445621774        445638109        445654437        445670664
       445686934        445703226        445719453        445735707       
445751944      432142669        445621782        445638117        445654445     
  445670672        445686942        445703234        445719461        445735715
       445751951      432142719        445621790        445638125       
445654452        445670680        445686959        445703242        445719479   
    445735723        445751969      432142735        445621808        445638133
       445654460        445670698        445686967        445703259       
445719487        445735731        445751977      432142743        445621816     
  445638141        445654478        445670706        445686975        445703267
       445719495        445735749        445751985      432142818       
445621824        445638158        445654486        445670714        445686983   
    445703275        445719503        445735756        445751993      432142826
       445621832        445638166        445654494        445670722       
445686991        445703283        445719511        445735764        445752009   
  432142842        445621840        445638174        445654502        445670730
       445687007        445703291        445719529        445735772       
445752017      432142875        445621857        445638182        445654510     
  445670748        445687015        445703309        445719537        445735780
       445752025      432142925        445621865        445638190       
445654528        445670755        445687023        445703317        445719545   
    445735798        445752033      432142958        445621873        445638208
       445654536        445670763        445687031        445703325       
445719552        445735806        445752041      432142982        445621881     
  445638216        445654544        445670771        445687049        445703333
       445719560        445735814        445752058      432143030       
445621899        445638224        445654551        445670789        445687056   
    445703341        445719578        445735822        445752066      432143105
       445621907        445638232        445654569        445670797       
445687064        445703358        445719586        445735830        445752074   
  432143139        445621915        445638240        445654577        445670805
       445687072        445703366        445719594        445735848       
445752082      432143170        445621923        445638257        445654585     
  445670813        445687080        445703374        445719602        445735855
       445752090      432143188        445621931        445638265       
445654593        445670821        445687098        445703382        445719610   
    445735863        445752108      432143246        445621949        445638273
       445654601        445670839        445687106        445703390       
445719628        445735871        445752116      432143261        445621956     
  445638281        445654619        445670847        445687114        445703408
       445719636        445735889        445752124      432143394       
445621964        445638299        445654627        445670854        445687122   
    445703416        445719644        445735897        445752132   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
428583710        431374107        431459015        431540905        431619279   
    431694819        431772102        431925577        431998160       
432071876      428588354        431374131        431459072        431540921     
  431619287        431694835        431772110        431925635        431998251
       432071892      428590095        431374313        431459148       
431540988        431619378        431694918        431772136        431925809   
    431998293        432071918      428590640        431374354        431459221
       431541010        431619402        431694967        431772144       
431925825        431998343        432071991      428599393        431374479     
  431459239        431541150        431619436        431695055        431772177
       431925833        431998350        432072049      428600571       
431374487        431459254        431541168        431619469        431695196   
    431772185        431925874        431998426        432072056      428611073
       431374511        431459262        431541259        431619485       
431695212        431772193        431926021        431998459        432072064   
  428611628        431374545        431459296        431541424        431619550
       431695279        431772243        431926047        431998467       
432072072      428612899        431374552        431459353        431541440     
  431619634        431695287        431772250        431926062        431998475
       432072114      428617732        431374586        431459387       
431541481        431619642        431695337        431772300        431926088   
    431998491        432072189      428625909        431374750        431459429
       431541499        431619683        431695451        431772334       
431926096        431998517        432072288      428626352        431374768     
  431459510        431541580        431619709        431695485        431772458
       431926161        431998624        432072320      428628036       
431374792        431459536        431541606        431619717        431695535   
    431772516        431926179        431998657        432072361      428640767
       431374826        431459932        431541630        431619774       
431695550        431772524        431926203        431998764        432072395   
  428650212        431374909        431460005        431541762        431619790
       431695576        431772557        431926211        431998780       
432072510      428651061        431374941        431460047        431541846     
  431619857        431695592        431772581        431926252        431998830
       432072551      428651905        431374982        431460112       
431541937        431619873        431695626        431772599        431926377   
    431998905        432072650      428653315        431375021        431460179
       431542018        431620087        431695667        431772623       
431926385        431998913        432072767      428654453        431375070     
  431460203        431542042        431620129        431695675        431772722
       431926419        431998939        432072783      428656664       
431375179        431460252        431542067        431620186        431695717   
    431772839        431926476        431998954        432072817      428667489
       431375229        431460286        431542083        431620293       
431695725        431773001        431926500        431998970        432072874   
  428672190        431375245        431460500        431542091        431620327
       431695733        431773068        431926575        431999036       
432072940      428687479        431375310        431460633        431542125     
  431620376        431695774        431773092        431926641        431999077
       432072957      428694566        431375328        431460849       
431542158        431620392        431695824        431773100        431926666   
    431999085        432072965      428702898        431375351        431460914
       431542240        431620400        431695857        431773142       
431926682        431999135        432072999      428706188        431375393     
  431460963        431542273        431620525        431695949        431773209
       431926716        431999192        432073005      428709919       
431375450        431461128        431542299        431620541        431696053   
    431773225        431926740        431999234        432073021      428712020
       431375492        431461151        431542380        431620558       
431696103        431773241        431926765        431999242        432073138   
  428718266        431375526        431461177        431542471        431621101
       431696129        431773266        431926799        431999259       
432073161      428721039        431375674        431461276        431542539     
  431621143        431696137        431773381        431926930        431999275
       432073187      428725212        431375732        431461334       
431542547        431621309        431696152        431773415        431926989   
    431999317        432073211      428725220        431375773        431461391
       431542554        431621333        431696244        431773472       
431927037        431999325        432073229      428726020        431375955     
  431461458        431542729        431621432        431696277        431773522
       431927276        431999424        432073260      428736888       
431376037        431461474        431542778        431621549        431696434   
    431773696        431927292        431999507        432073328      428737159
       431376045        431461524        431542828        431621689       
431696491        431773753        431927342        431999572        432073401   
  428739916        431376276        431461557        431542885        431621705
       431696509        431773787        431927367        431999614       
432073518      428745509        431376292        431461573        431542901     
  431621747        431696525        431773795        431927417        431999655
       432073567      428747257        431376334        431461599       
431543149        431621879        431696533        431773829        431927458   
    431999663        432073575      428747505        431376409        431461623
       431543156        431621903        431696558        431773837       
431927516        431999697        432073625      428747943        431376417     
  431461664        431543222        431621986        431696574        431774033
       431927573        431999820        432073674      428752901       
431376508        431461789        431543255        431622125        431696681   
    431774090        431927656        431999838        432073716      428754030
       431376516        431461938        431543289        431622141       
431696699        431774157        431927730        431999895        432073724   
  428754329        431376524        431461979        431543297        431622190
       431696707        431774165        431927771        431999911       
432073781      428758189        431376540        431462076        431543313     
  431622240        431696731        431774199        431927797        432000008
       432073807      428762561        431376607        431462092       
431543362        431622265        431696749        431774280        431927805   
    432000065        432073823      428762777        431376615        431462142
       431543388        431622299        431696780        431774355       
431927854        432000156        432073864      428765002        431376623     
  431462167        431543404        431622364        431696863        431774389
       431927862        432000206        432073872      428769194       
431376656        431462217        431543446        431622414        431696897   
    431774397        431927896        432000222        432073880      428770960
       431376698        431462233        431543479        431622430       
431696962        431774439        431927979        432000248        432073898   
  428788004        431376714        431462274        431543487        431622521
       431697036        431774462        431928027        432000255       
432073906      428789853        431376730        431462340        431543495     
  431622554        431697044        431774470        431928100        432000263
       432073963      428792493        431376748        431462381       
431543511        431622612        431697077        431774488        431928134   
    432000305        432073997      428801401        431376839        431462431
       431543537        431622661        431697168        431774512       
431928142        432000354        432074045      428802011        431376896     
  431462480        431543594        431622695        431697176        431774645
       431928167        432000370        432074086      428803092       
431376904        431462548        431543602        431622760        431697184   
    431774660        431928217        432000438        432074193      428813083
       431376961        431462555        431543610        431622836       
431697200        431774694        431928241        432000461        432074201   
  428828024        431377019        431462563        431543644        431622851
       431697267        431774702        431928308        432000545       
432074250      428843791        431377050        431462639        431543719     
  431622901        431697283        431774785        431928316        432000552
       432074292      428844427        431377126        431462696       
431543750        431622927        431697325        431774793        431928332   
    432000602        432074318      428845325        431377142        431462704
       431543842        431622950        431697366        431774819       
431928340        432000768        432074375      428852248        431377183     
  431462738        431543859        431622968        431697390        431774967
       431928407        432000792        432074383      428854947       
431377217        431462795        431543958        431623016        431697408   
    431775014        431928415        432000818        432074409      428856280
       431377324        431462803        431544055        431623024       
431697416        431775139        431928423        432000826        432074417   
  428857080        431377357        431462852        431544089        431623032
       431697457        431775147        431928431        432000909       
432074599      428859508        431377415        431462944        431544097     
  431623081        431697572        431775154        431928514        432000941
       432074607      428859805        431377464        431462993       
431544105        431623131        431697598        431775188        431928563   
    432000958        432074664      428862858        431377522        431463009
       431544147        431623156        431697671        431775394       
431928597        432000966        432074680      428866560        431377563     
  431463041        431544162        431623198        431697754        431775436
       431928944        432000982        432074698      428866909       
431377605        431463165        431544188        431623222        431697812   
    431775451        431929033        432001006        432074706      428870554
       431377670        431463173        431544238        431623230       
431697978        431775485        431929165        432001105        432074714   
  428873046        431377720        431463215        431544246        431623263
       431698042        431775535        431929207        432001113       
432074722      428878599        431377779        431463223        431544279     
  431623313        431698075        431775600        431929272        432001188
       432074730      428879357        431377787        431463280       
431544345        431623438        431698117        431775618        431929280   
    432001204        432074763      428879951        431377811        431463348
       431544352        431623446        431698380        431775683       
431929306        432001246        432074771      428879969        431377878     
  431463355        431544477        431623453        431698448        431775717
       431929330        432001287        432074789      428881114       
431377902        431463371        431544519        431623479        431698521   
    431776046        431929413        432001345        432074805   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432143444        445621972        445638307        445654635        445670862   
    445687130        445703424        445719651        445735905       
445752140      432143501        445621980        445638315        445654643     
  445670870        445687148        445703432        445719669        445735913
       445752157      432143535        445621998        445638323       
445654650        445670888        445687155        445703440        445719677   
    445735921        445752165      432143600        445622004        445638331
       445654668        445670896        445687163        445703457       
445719685        445735939        445752173      432143626        445622012     
  445638349        445654676        445670904        445687171        445703465
       445719693        445735947        445752181      432143824       
445622020        445638356        445654684        445670912        445687189   
    445703473        445719701        445735954        445752199      432143873
       445622038        445638364        445654692        445670920       
445687197        445703481        445719719        445735962        445752207   
  432143998        445622046        445638372        445654700        445670938
       445687205        445703507        445719727        445735970       
445752215      432144004        445622053        445638380        445654718     
  445670946        445687213        445703515        445719735        445735988
       445752223      432144012        445622061        445638398       
445654726        445670953        445687221        445703523        445719743   
    445735996        445752231      432144061        445622079        445638406
       445654734        445670961        445687239        445703531       
445719750        445736002        445752249      432144103        445622087     
  445638414        445654742        445670979        445687247        445703549
       445719768        445736010        445752256      432144129       
445622095        445638422        445654759        445670987        445687254   
    445703556        445719776        445736028        445752264      432144137
       445622103        445638430        445654767        445670995       
445687262        445703564        445719784        445736036        445752272   
  432144145        445622111        445638448        445654775        445671001
       445687270        445703572        445719792        445736044       
445752280      432144236        445622129        445638455        445654783     
  445671019        445687288        445703580        445719800        445736051
       445752298      432144269        445622137        445638463       
445654791        445671027        445687296        445703598        445719818   
    445736069        445752306      432144376        445622145        445638471
       445654809        445671035        445687304        445703606       
445719826        445736077        445752314      432144392        445622152     
  445638489        445654817        445671043        445687312        445703614
       445719834        445736085        445752322      432144475       
445622160        445638497        445654825        445671050        445687320   
    445703622        445719842        445736093        445752330      432144491
       445622178        445638505        445654833        445671068       
445687338        445703630        445719859        445736101        445752348   
  432144558        445622186        445638513        445654841        445671076
       445687353        445703648        445719867        445736119       
445752355      432144590        445622194        445638521        445654858     
  445671084        445687361        445703655        445719875        445736127
       445752363      432144640        445622202        445638539       
445654866        445671092        445687379        445703663        445719883   
    445736135        445752371      432144657        445622210        445638547
       445654874        445671100        445687387        445703671       
445719891        445736143        445752389      432144699        445622228     
  445638554        445654882        445671118        445687395        445703689
       445719909        445736150        445752397      432144756       
445622236        445638562        445654890        445671126        445687403   
    445703697        445719917        445736168        445752405      432144780
       445622244        445638570        445654908        445671134       
445687411        445703705        445719925        445736176        445752413   
  432144798        445622251        445638588        445654916        445671142
       445687429        445703713        445719933        445736184       
445752421      432144806        445622269        445638596        445654924     
  445671159        445687437        445703721        445719941        445736192
       445752439      432145001        445622277        445638604       
445654932        445671167        445687445        445703739        445719958   
    445736200        445752447      432145019        445622285        445638612
       445654940        445671175        445687452        445703747       
445719966        445736218        445752454      432145027        445622293     
  445638620        445654957        445671183        445687460        445703754
       445719974        445736226        445752462      432145084       
445622301        445638638        445654965        445671191        445687478   
    445703762        445719982        445736234        445752470      432145100
       445622319        445638646        445654973        445671209       
445687486        445703770        445719990        445736242        445752488   
  432145118        445622327        445638653        445654981        445671217
       445687494        445703788        445720006        445736259       
445752496      432145175        445622335        445638661        445654999     
  445671225        445687502        445703796        445720014        445736267
       445752504      432145233        445622343        445638679       
445655004        445671233        445687510        445703804        445720022   
    445736275        445752512      432145258        445622350        445638687
       445655012        445671241        445687528        445703812       
445720030        445736283        445752520      432145282        445622368     
  445638695        445655020        445671258        445687536        445703820
       445720048        445736291        445752538      432145316       
445622376        445638703        445655038        445671266        445687544   
    445703838        445720055        445736309        445752546      432145324
       445622384        445638711        445655046        445671274       
445687551        445703846        445720063        445736317        445752553   
  432145332        445622392        445638729        445655053        445671282
       445687569        445703853        445720071        445736325       
445752561      432145506        445622400        445638737        445655061     
  445671290        445687577        445703861        445720089        445736333
       445752579      432145522        445622418        445638745       
445655079        445671308        445687585        445703879        445720097   
    445736341        445752587      432145530        445622426        445638752
       445655087        445671316        445687593        445703887       
445720105        445736358        445752595      432145548        445622434     
  445638760        445655095        445671324        445687601        445703895
       445720113        445736366        445752603      432145571       
445622442        445638778        445655103        445671332        445687619   
    445703903        445720121        445736374        445752611      432145605
       445622459        445638786        445655111        445671340       
445687627        445703911        445720139        445736382        445752629   
  432145613        445622467        445638794        445655129        445671357
       445687635        445703929        445720147        445736390       
445752637      432145639        445622475        445638802        445655137     
  445671365        445687643        445703937        445720154        445736408
       445752645      432145688        445622483        445638810       
445655145        445671373        445687650        445703945        445720162   
    445736416        445752652      432145696        445622491        445638828
       445655152        445671381        445687668        445703952       
445720170        445736424        445752660      432145720        445622517     
  445638836        445655160        445671399        445687676        445703960
       445720188        445736432        445752678      432145795       
445622525        445638844        445655178        445671407        445687684   
    445703978        445720196        445736440        445752686      432145845
       445622533        445638851        445655186        445671415       
445687692        445703986        445720204        445736457        445752694   
  432145902        445622541        445638869        445655194        445671423
       445687700        445703994        445720212        445736465       
445752702      432145951        445622558        445638877        445655202     
  445671431        445687718        445704000        445720220        445736473
       445752710      432145985        445622566        445638885       
445655210        445671449        445687726        445704018        445720238   
    445736481        445752728      432145993        445622574        445638893
       445655228        445671456        445687734        445704026       
445720246        445736499        445752736      432146058        445622582     
  445638901        445655236        445671464        445687742        445704034
       445720253        445736507        445752744      432146066       
445622590        445638919        445655244        445671472        445687759   
    445704042        445720261        445736515        445752751      432146124
       445622608        445638927        445655251        445671480       
445687767        445704059        445720279        445736523        445752769   
  432146157        445622616        445638935        445655269        445671498
       445687775        445704067        445720287        445736531       
445752777      432146199        445622624        445638943        445655277     
  445671506        445687783        445704075        445720295        445736549
       445752785      432146215        445622632        445638950       
445655285        445671514        445687791        445704083        445720303   
    445736556        445752793      432146330        445622640        445638968
       445655293        445671522        445687809        445704091       
445720311        445736564        445752801      432146355        445622657     
  445638976        445655301        445671530        445687817        445704109
       445720329        445736572        445752819      432146470       
445622665        445638984        445655319        445671548        445687825   
    445704117        445720337        445736580        445752827      432146488
       445622673        445638992        445655327        445671555       
445687833        445704125        445720345        445736598        445752835   
  432146512        445622681        445639008        445655335        445671563
       445687841        445704133        445720352        445736606       
445752843      432146595        445622699        445639016        445655343     
  445671571        445687858        445704141        445720360        445736614
       445752850      432146660        445622707        445639024       
445655350        445671589        445687866        445704158        445720378   
    445736622        445752868      432146769        445622715        445639032
       445655368        445671597        445687874        445704166       
445720386        445736630        445752876      432146785        445622723     
  445639040        445655376        445671605        445687882        445704174
       445720394        445736648        445752884      432146819       
445622731        445639057        445655384        445671613        445687890   
    445704182        445720402        445736655        445752892   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
428881940        431377910        431463397        431544527        431623511   
    431698547        431776061        431929447        432001444       
432074813      428896062        431377928        431463405        431544667     
  431623545        431698554        431776079        431929454        432001493
       432074821      428906689        431377985        431463413       
431544717        431623586        431698927        431776087        431929462   
    432001501        432074839      429038631        431378009        431463421
       431544725        431623594        431698943        431776095       
431929538        432001519        432074912      429197437        431378017     
  431463462        431544766        431623719        431698984        431776137
       431929561        432001543        432074920      429236482       
431378058        431463512        431544790        431623735        431699024   
    431776186        431929637        432001600        432074953      429242605
       431378066        431463561        431544808        431623743       
431699032        431776194        431929686        432001717        432074961   
  429292444        431378124        431463579        431544865        431623768
       431699040        431776236        431929710        432001774       
432074979      429448947        431378140        431463611        431545318     
  431623784        431699149        431776269        431929751        432001857
       432075075      429550023        431378181        431463686       
431545342        431623818        431699156        431776285        431929769   
    432001881        432075091      429632045        431378215        431463694
       431545367        431623826        431699180        431776335       
431929777        432001923        432075117      429677313        431378231     
  431463728        431545383        431623859        431699198        431776368
       431929793        432001964        432075125      429680200       
431378298        431463769        431545433        431623891        431699313   
    431776376        431929918        432002004        432075133      429685373
       431378348        431463827        431545573        431623917       
431699347        431776418        431930015        432002061        432075141   
  429685993        431378421        431463835        431545599        431623925
       431699354        431776434        431930023        432002087       
432075224      429687411        431378462        431463983        431545656     
  431623941        431699370        431776459        431930064        432002202
       432075331      429701360        431378488        431464023       
431545672        431623966        431699412        431776517        431930072   
    432002293        432075406      429706013        431378512        431464080
       431545714        431623982        431699552        431776541       
431930098        432002319        432075489      429716566        431378538     
  431464114        431545730        431624071        431699594        431776558
       431930106        432002368        432075679      429726748       
431378603        431464155        431545870        431624097        431699677   
    431776780        431930114        432002392        432075695      429729700
       431378660        431464171        431545904        431624105       
431699735        431776798        431930205        432002459        432075729   
  429732050        431379379        431464205        431545938        431624170
       431699768        431776814        431930213        432002483       
432075752      429734254        431379395        431464221        431546019     
  431624212        431699784        431776848        431930270        432002665
       432075760      429735897        431379403        431464320       
431546068        431624246        431699883        431776863        431930288   
    432002707        432075802      429738263        431379429        431464411
       431546092        431624261        431699891        431776913       
431930296        432002756        432075844      429739246        431379445     
  431464445        431546100        431624287        431699917        431776954
       431930346        432002772        432075893      429740624       
431379478        431464502        431546225        431624337        431699925   
    431777127        431930353        432002814        432075919      429747918
       431379486        431464551        431546332        431624428       
431700038        431777135        431930437        432002921        432075927   
  429748106        431379528        431464627        431546357        431624477
       431700269        431777267        431930445        432002954       
432075935      429748890        431379593        431464700        431546365     
  431624501        431700301        431777317        431930486        432002970
       432075943      429753049        431379619        431464734       
431546431        431624527        431700335        431777325        431930494   
    432002988        432075968      429754377        431379627        431464775
       431546449        431624600        431700392        431777382       
431930502        432003036        432075992      429756620        431379635     
  431464791        431546506        431624626        431700400        431777465
       431930528        432003176        432076016      429759830       
431379692        431464817        431546514        431624733        431700418   
    431777630        431930593        432003275        432076032      429762081
       431379718        431464981        431546530        431624741       
431700434        431777663        431930619        432003291        432076040   
  429764947        431379759        431465004        431546639        431624766
       431700442        431777689        431930692        432003382       
432076081      429774102        431379767        431465061        431546696     
  431624790        431700491        431777705        431930734        432003432
       432076115      429776784        431379825        431465103       
431546712        431624832        431700509        431777721        431930783   
    432003440        432076164      429788367        431379833        431465137
       431546746        431624857        431700541        431777739       
431930791        432003473        432076180      429792260        431379924     
  431465178        431546761        431624899        431700582        431778265
       431930817        432003531        432076198      429796816       
431379940        431465202        431546803        431624923        431700590   
    431778364        431931013        432003549        432076214      429797087
       431380005        431465244        431546852        431624956       
431700616        431778398        431931195        432003564        432076230   
  429800931        431380104        431465269        431546886        431624964
       431700681        431778406        431931237        432003697       
432076289      429804248        431380138        431465277        431546944     
  431624998        431700699        431778471        431931278        432003747
       432076297      429808520        431380146        431465285       
431546977        431625003        431700723        431778489        431931310   
    432003762        432076305      429815145        431380153        431465384
       431547009        431625052        431700731        431778513       
431931393        432003796        432076461      429818305        431380203     
  431465400        431547033        431625086        431700780        431778554
       431931401        432003861        432076495      429818388       
431380237        431465509        431547058        431625128        431700822   
    431778653        431931427        432003986        432076529      429820665
       431380252        431465640        431547215        431625227       
431700962        431778737        431931435        432004018        432076602   
  429823743        431380310        431465665        431547231        431625276
       431700970        431778760        431931484        432004067       
432076610      429832728        431380369        431465814        431547256     
  431625284        431701010        431778778        431931492        432004117
       432076669      429850985        431380450        431465822       
431547280        431625334        431701028        431778851        431931518   
    432004133        432076693      429853237        431380641        431465921
       431547298        431625342        431701051        431778893       
431931559        432004141        432076776      429860448        431380682     
  431465954        431547322        431625417        431701135        431778919
       431931567        432004158        432076800      429862055       
431380716        431466036        431547348        431625425        431701150   
    431779040        431931591        432004182        432076818      429864358
       431380781        431466077        431547462        431625490       
431701184        431779115        431931625        432004216        432076883   
  429864853        431380823        431466085        431547538        431625524
       431701192        431779214        431931682        432004240       
432076891      429865777        431380906        431466093        431547629     
  431625532        431701242        431779248        431931732        432004257
       432076925      429868136        431380971        431466192       
431547652        431625565        431701275        431779263        431931799   
    432004265        432076933      429870926        431380997        431466267
       431547694        431625599        431701291        431779362       
431931815        432004349        432077014      429873904        431381078     
  431466325        431547702        431625607        431701515        431779446
       431931823        432004364        432077097      429878390       
431381110        431466341        431547751        431625664        431701531   
    431779453        431931898        432004414        432077139      429879869
       431381169        431466374        431547843        431625821       
431701606        431779461        431931963        432004471        432077238   
  429880123        431381227        431466408        431547850        431625839
       431701697        431779487        431931989        432004489       
432077246      429880289        431381284        431466432        431547926     
  431625847        431701721        431779552        431932052        432004539
       432077261      429884943        431381318        431466440       
431547959        431625912        431701812        431779610        431932078   
    432004661        432077279      429885999        431381334        431466457
       431548007        431625953        431701820        431779651       
431932110        432004679        432077287      429886096        431381359     
  431466499        431548015        431625961        431701846        431779669
       431932201        432004737        432077303      429886146       
431381383        431466515        431548049        431625987        431701861   
    431779727        431932235        432004752        432077311      429888258
       431381417        431466523        431548098        431626001       
431701887        431779743        431932268        432004786        432077329   
  429890320        431381508        431466572        431548130        431626035
       431701911        431779826        431932284        432004794       
432077352      429895071        431381565        431466630        431548205     
  431626142        431701960        431779891        431932326        432004836
       432077386      429897622        431381599        431466770       
431548247        431626159        431701986        431779933        431932334   
    432004885        432077402      429898463        431381607        431466796
       431548288        431626316        431702042        431780006       
431932474        432004893        432077428      429908247        431381664     
  431466937        431548304        431626324        431702075        431780188
       431932532        432004927        432077501      429908569       
431381771        431467208        431548338        431626332        431702109   
    431780196        431932557        432004950        432077527   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432146835        445622749        445639065        445655392        445671621   
    445687908        445704190        445720410        445736663       
445752900      432146868        445622756        445639073        445655400     
  445671639        445687916        445704208        445720428        445736671
       445752918      432146900        445622764        445639081       
445655418        445671647        445687924        445704216        445720436   
    445736689        445752926      432146975        445622772        445639099
       445655426        445671654        445687932        445704224       
445720444        445736697        445752934      432147213        445622780     
  445639107        445655434        445671662        445687940        445704232
       445720451        445736705        445752942      432147270       
445622798        445639115        445655442        445671670        445687957   
    445704240        445720469        445736713        445752959      432147346
       445622806        445639123        445655459        445671688       
445687965        445704257        445720477        445736721        445752967   
  432147361        445622814        445639131        445655467        445671696
       445687973        445704265        445720485        445736739       
445752975      432147387        445622822        445639149        445655475     
  445671704        445687981        445704273        445720493        445736747
       445752983      432147403        445622830        445639156       
445655483        445671712        445687999        445704281        445720501   
    445736754        445752991      432147569        445622848        445639164
       445655491        445671720        445688005        445704299       
445720519        445736762        445753007      432147585        445622855     
  445639172        445655509        445671738        445688013        445704307
       445720527        445736770        445753015      432147619       
445622863        445639180        445655517        445671746        445688021   
    445704315        445720535        445736788        445753023      432147635
       445622871        445639198        445655525        445671753       
445688039        445704323        445720543        445736796        445753031   
  432147650        445622889        445639206        445655533        445671761
       445688047        445704331        445720550        445736804       
445753049      432147676        445622897        445639214        445655541     
  445671779        445688054        445704349        445720568        445736812
       445753056      432147692        445622905        445639222       
445655558        445671787        445688062        445704356        445720576   
    445736820        445753064      432147700        445622913        445639230
       445655566        445671795        445688070        445704364       
445720584        445736838        445753072      432147742        445622921     
  445639248        445655574        445671803        445688088        445704372
       445720592        445736853        445753080      432147809       
445622939        445639255        445655582        445671811        445688096   
    445704380        445720600        445736861        445753098      432147825
       445622947        445639263        445655590        445671829       
445688104        445704398        445720618        445736879        445753106   
  432147841        445622954        445639271        445655608        445671837
       445688112        445704406        445720626        445736887       
445753114      432147924        445622962        445639289        445655616     
  445671845        445688120        445704414        445720634        445736895
       445753122      432147940        445622970        445639297       
445655624        445671852        445688138        445704422        445720642   
    445736903        445753130      432147957        445622988        445639305
       445655632        445671860        445688146        445704430       
445720659        445736911        445753148      432147999        445622996     
  445639313        445655640        445671878        445688153        445704448
       445720667        445736929        445753155      432148005       
445623002        445639321        445655657        445671886        445688161   
    445704455        445720675        445736937        445753163      432148021
       445623010        445639339        445655665        445671894       
445688179        445704463        445720683        445736945        445753171   
  432148039        445623028        445639347        445655673        445671902
       445688187        445704471        445720691        445736952       
445753189      432148047        445623036        445639354        445655681     
  445671910        445688195        445704489        445720709        445736960
       445753197      432148070        445623044        445639362       
445655699        445671928        445688203        445704497        445720717   
    445736978        445753205      432148104        445623051        445639370
       445655707        445671936        445688211        445704505       
445720725        445736986        445753213      432148138        445623069     
  445639388        445655715        445671944        445688229        445704513
       445720733        445736994        445753221      432148146       
445623077        445639396        445655723        445671951        445688237   
    445704521        445720741        445737000        445753239      432148153
       445623085        445639404        445655731        445671969       
445688245        445704539        445720758        445737018        445753247   
  432148161        445623093        445639412        445655749        445671977
       445688252        445704547        445720766        445737026       
445753254      432148195        445623101        445639420        445655756     
  445671985        445688260        445704554        445720774        445737034
       445753262      432148237        445623119        445639438       
445655764        445671993        445688278        445704562        445720782   
    445737042        445753270      432148252        445623127        445639446
       445655772        445672009        445688286        445704570       
445720790        445737059        445753296      432148278        445623135     
  445639453        445655780        445672017        445688294        445704588
       445720808        445737067        445753304      432148310       
445623143        445639461        445655798        445672025        445688302   
    445704596        445720816        445737075        445753312      432148336
       445623150        445639479        445655806        445672033       
445688310        445704604        445720824        445737083        445753320   
  432148393        445623168        445639487        445655814        445672041
       445688328        445704612        445720832        445737091       
445753338      432148427        445623176        445639495        445655822     
  445672058        445688336        445704620        445720840        445737109
       445753346      432148443        445623184        445639503       
445655830        445672066        445688344        445704638        445720857   
    445737117        445753353      432148468        445623192        445639511
       445655848        445672074        445688351        445704646       
445720865        445737125        445753361      432148476        445623200     
  445639529        445655855        445672082        445688369        445704653
       445720873        445737133        445753379      432148518       
445623218        445639537        445655863        445672090        445688377   
    445704661        445720881        445737141        445753387      432148559
       445623226        445639545        445655871        445672108       
445688385        445704679        445720899        445737158        445753395   
  432148583        445623234        445639552        445655889        445672116
       445688393        445704687        445720907        445737166       
445753403      432148641        445623242        445639560        445655897     
  445672124        445688401        445704695        445720915        445737174
       445753411      432148666        445623259        445639578       
445655905        445672132        445688419        445704703        445720923   
    445737182        445753429      432148716        445623267        445639586
       445655913        445672140        445688427        445704711       
445720931        445737190        445753437      432148724        445623275     
  445639594        445655921        445672157        445688435        445704729
       445720949        445737208        445753445      432148740       
445623283        445639602        445655939        445672165        445688443   
    445704737        445720956        445737216        445753452      432148757
       445623291        445639610        445655947        445672181       
445688450        445704745        445720964        445737224        445753460   
  432148773        445623309        445639628        445655954        445672199
       445688468        445704752        445720972        445737232       
445753478      432148799        445623317        445639636        445655962     
  445672207        445688476        445704760        445720980        445737240
       445753486      432148856        445623325        445639644       
445655970        445672215        445688484        445704778        445720998   
    445737257        445753494      432148989        445623333        445639651
       445655988        445672223        445688492        445704786       
445721012        445737265        445753502      432149052        445623341     
  445639669        445655996        445672231        445688500        445704794
       445721020        445737273        445753510      432149060       
445623358        445639677        445656002        445672249        445688518   
    445704802        445721038        445737281        445753528      432149144
       445623366        445639685        445656010        445672256       
445688526        445704810        445721046        445737299        445753536   
  432149235        445623374        445639693        445656028        445672264
       445688534        445704828        445721053        445737307       
445753544      432149250        445623382        445639701        445656036     
  445672272        445688542        445704836        445721061        445737315
       445753551      432149284        445623390        445639719       
445656044        445672280        445688559        445704844        445721079   
    445737323        445753569      432149334        445623408        445639727
       445656051        445672298        445688567        445704851       
445721087        445737331        445753577      432149342        445623416     
  445639735        445656069        445672306        445688575        445704869
       445721095        445737349        445753585      432149367       
445623424        445639743        445656077        445672314        445688583   
    445704877        445721103        445737356        445753593      432149383
       445623432        445639750        445656085        445672322       
445688591        445704885        445721111        445737364        445753601   
  432149433        445623440        445639768        445656093        445672330
       445688609        445704893        445721129        445737372       
445753619      432149458        445623457        445639776        445656101     
  445672348        445688617        445704901        445721137        445737380
       445753627      432149466        445623465        445639784       
445656119        445672355        445688625        445704919        445721145   
    445737398        445753635      432149557        445623473        445639792
       445656127        445672363        445688633        445704927       
445721152        445737406        445753643      432149581        445623481     
  445639800        445656135        445672371        445688641        445704935
       445721160        445737414        445753650      432149623       
445623499        445639818        445656143        445672389        445688658   
    445704943        445721178        445737422        445753668   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
429908692        431381813        431467232        431548353        431626340   
    431702158        431780253        431932581        432005056       
432077543      429913411        431381821        431467372        431548361     
  431626357        431702166        431780279        431932631        432005072
       432077600      429916554        431381920        431467430       
431548429        431626407        431702182        431780311        431932649   
    432005098        432077642      429919483        431381938        431467562
       431548437        431626480        431702216        431780337       
431932656        432005114        432077725      429925894        431381953     
  431467588        431548445        431626506        431702299        431780352
       431932664        432005189        432077790      429928013       
431381987        431467612        431548577        431626522        431702398   
    431780477        431932672        432005197        432077816      429933427
       431382027        431467653        431548601        431626563       
431702505        431780493        431932805        432005213        432077857   
  429939481        431382068        431467695        431548700        431626613
       431702539        431780535        431932813        432005239       
432077881      429941685        431382142        431467851        431548775     
  431626712        431702588        431780634        431932821        432005247
       432077907      429945058        431382241        431467919       
431548825        431626720        431702778        431780725        431932839   
    432005346        432077956      429948086        431382365        431467943
       431548999        431626738        431702802        431780733       
431932847        432005379        432077972      429948904        431382373     
  431467976        431549005        431626779        431702836        431780774
       431932854        432005387        432077980      429951023       
431382456        431467984        431549054        431626837        431702935   
    431780865        431932870        432005411        432078111      429955164
       431382514        431468032        431549070        431626852       
431702976        431780923        431932946        432005445        432078152   
  429956998        431382563        431468156        431549104        431626860
       431703065        431780964        431933183        432005478       
432078186      429960586        431382589        431468172        431549120     
  431626936        431703073        431780980        431933217        432005486
       432078202      429963317        431382613        431468370       
431549153        431626977        431703081        431781020        431933274   
    432005494        432078228      429963754        431382621        431468511
       431549195        431626993        431703107        431781087       
431933332        432005510        432078681      429968993        431382670     
  431468537        431549278        431627025        431703198        431781137
       431933365        432005585        432078822      429970668       
431382688        431468594        431549294        431627058        431703297   
    431781194        431933498        432005619        432078913      429971047
       431382696        431468610        431549302        431627066       
431703321        431781210        431933522        432005684        432078988   
  429978232        431382712        431468644        431549443        431627074
       431703388        431781269        431933563        432005700       
432079028      429979511        431382936        431468701        431549484     
  431627256        431703404        431781301        431933571        432005742
       432079044      429980964        431383025        431468727       
431549492        431627348        431703461        431781335        431933597   
    432005775        432079051      429982325        431383058        431468909
       431549534        431627397        431703495        431781400       
431933639        432005783        432079127      429990724        431383066     
  431468933        431549575        431627454        431703511        431781434
       431933670        432005791        432079218      429992670       
431383074        431468990        431549609        431627470        431703529   
    431781442        431933704        432005882        432079234      429996721
       431383124        431469030        431549617        431627520       
431703578        431781483        431933712        432005916        432079242   
  429999600        431383199        431469139        431549658        431627546
       431703586        431781509        431933746        432006013       
432079382      430016535        431383298        431469154        431549666     
  431627561        431703594        431781616        431933779        432006054
       432079390      430020776        431383363        431469196       
431549682        431627579        431703602        431781632        431933829   
    432006070        432079416      430021840        431383470        431469204
       431549765        431627603        431703636        431781640       
431933852        432006112        432079432      430023531        431383520     
  431469212        431549831        431627694        431703743        431781673
       431933860        432006120        432079473      430024414       
431383546        431469220        431549898        431627710        431703750   
    431781681        431933902        432006310        432079499      430029967
       431383579        431469253        431549906        431627769       
431703818        431781715        431933928        432006377        432079507   
  430030791        431383611        431469360        431549914        431627785
       431703867        431781723        431933951        432006385       
432079515      430032631        431383652        431469436        431549922     
  431627819        431703974        431781731        431933969        432006435
       432079549      430037465        431383660        431469519       
431549963        431627850        431703990        431781749        431933993   
    432006476        432079556      430042283        431383736        431469535
       431550011        431627926        431704022        431781772       
431934009        432006559        432079598      430044867        431383785     
  431469584        431550060        431628049        431704030        431781814
       431934017        432006864        432079606      430044917       
431383918        431469659        431550086        431628114        431704113   
    431781848        431934041        432007003        432079614      430045088
       431383926        431469683        431550136        431628130       
431704147        431781889        431934058        432007029        432079622   
  430050583        431383983        431469774        431550151        431628163
       431704303        431781921        431934116        432007078       
432079663      430055244        431384056        431469782        431550185     
  431628247        431704329        431782010        431934157        432007102
       432079689      430056150        431384072        431469881       
431550201        431628254        431704436        431782028        431934215   
    432007136        432079747      430059634        431384122        431469915
       431550300        431628304        431704444        431782127       
431934223        432007326        432079853      430060889        431384221     
  431469923        431550342        431628346        431704485        431782143
       431934561        432007375        432080067      430062927       
431384288        431469956        431550359        431628379        431704527   
    431782226        431934595        432007391        432080075      430063974
       431384403        431470053        431550383        431628429       
431704535        431782259        431934611        432007516        432080109   
  430065813        431384494        431470079        431550458        431628593
       431704592        431782325        431934637        432007540       
432080141      430066241        431384510        431470111        431550532     
  431628635        431704600        431782358        431934678        432007573
       432080182      430068882        431384643        431470236       
431550573        431628643        431704618        431782408        431934702   
    432007599        432080257      430071118        431384668        431470251
       431550581        431628718        431704667        431782473       
431934710        432007623        432080323      430071548        431384676     
  431470335        431550656        431628742        431704691        431782531
       431934728        432008019        432080364      430080028       
431384759        431470756        431550698        431628767        431704758   
    431782549        431934769        432008043        432081040      430081851
       431384908        431470830        431550730        431628775       
431704766        431782630        431934785        432008050        432081081   
  430087858        431384957        431470848        431550755        431628858
       431704857        431782705        431934801        432008092       
432081115      430091017        431384981        431470863        431550805     
  431628866        431704881        431782754        431934827        432008118
       432081123      430100438        431385020        431470871       
431551027        431628874        431704899        431782853        431934843   
    432008183        432081263      430100479        431385137        431470921
       431551068        431628882        431705011        431782960       
431934926        432008225        432081289      430100636        431385228     
  431470954        431551118        431628940        431705078        431782994
       431935030        432008274        432081321      430104349       
431385319        431471184        431551126        431628973        431705086   
    431783083        431935089        432008332        432081420      430109082
       431385335        431471192        431551191        431629013       
431705102        431783109        431935105        432008357        432081438   
  430112557        431385368        431471200        431551290        431629161
       431705110        431783158        431935121        432008365       
432081446      430113985        431385400        431471234        431551316     
  431629179        431705136        431783166        431935188        432008399
       432081461      430115030        431385434        431471259       
431551365        431629294        431705151        431783190        431935196   
    432008415        432081503      430115253        431385442        431471267
       431551381        431629344        431705169        431783208       
431935204        432008456        432081537      430118489        431385582     
  431471283        431551431        431629377        431705235        431783273
       431935212        432008522        432081552      430122200       
431385632        431471416        431551472        431629401        431705250   
    431783349        431935220        432008571        432081594      430125799
       431385681        431471473        431551498        431629450       
431705326        431783364        431935238        432008654        432081610   
  430127035        431385723        431471515        431551563        431629534
       431705334        431783406        431935279        432008704       
432081651      430128116        431385863        431471572        431551571     
  431629583        431705359        431783539        431935303        432008720
       432081669      430129387        431385897        431471663       
431551654        431629674        431705383        431783661        431935311   
    432008753        432081701      430130211        431385962        431471705
       431551670        431629765        431705417        431783729       
431935329        432008761        432081719      430131524        431386010     
  431471713        431551696        431629773        431705425        431783794
       431935337        432008779        432081768      430135319       
431386077        431471721        431551720        431629781        431705433   
    431783802        431935386        432008811        432081776   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432149714        445623507        445639826        445656150        445672397   
    445688666        445704950        445721186        445737430       
445753676      432149748        445623515        445639834        445656168     
  445672405        445688674        445704968        445721194        445737448
       445753684      432149763        445623523        445639842       
445656176        445672413        445688682        445704976        445721202   
    445737455        445753692      432149821        445623531        445639859
       445656184        445672421        445688690        445704984       
445721210        445737463        445753700      432149904        445623549     
  445639867        445656192        445672439        445688708        445704992
       445721228        445737471        445753718      432149912       
445623556        445639875        445656200        445672447        445688716   
    445705007        445721236        445737489        445753726      432150019
       445623564        445639883        445656218        445672454       
445688724        445705015        445721244        445737497        445753734   
  432150035        445623572        445639891        445656226        445672462
       445688732        445705023        445721251        445737505       
445753742      432150076        445623580        445639909        445656234     
  445672470        445688740        445705031        445721269        445737513
       445753759      432150084        445623598        445639917       
445656242        445672488        445688757        445705049        445721277   
    445737521        445753767      432150126        445623606        445639925
       445656259        445672496        445688765        445705056       
445721285        445737539        445753775      432150183        445623614     
  445639933        445656267        445672504        445688773        445705064
       445721293        445737547        445753783      432150191       
445623622        445639941        445656275        445672512        445688781   
    445705072        445721301        445737554        445753791      432150233
       445623630        445639958        445656283        445672520       
445688799        445705080        445721319        445737562        445753809   
  432150332        445623648        445639966        445656291        445672538
       445688807        445705098        445721327        445737570       
445753817      432150340        445623655        445639974        445656309     
  445672546        445688815        445705106        445721335        445737588
       445753825      432150357        445623663        445639982       
445656317        445672553        445688823        445705114        445721343   
    445737596        445753833      432150373        445623671        445639990
       445656325        445672561        445688831        445705122       
445721350        445737604        445753841      432150407        445623689     
  445640006        445656333        445672579        445688849        445705130
       445721368        445737612        445753858      432150449       
445623697        445640014        445656341        445672587        445688856   
    445705148        445721376        445737620        445753866      432150464
       445623705        445640022        445656358        445672595       
445688864        445705155        445721384        445737638        445753874   
  432150480        445623713        445640030        445656366        445672603
       445688872        445705163        445721392        445737646       
445753882      432150498        445623721        445640048        445656374     
  445672611        445688880        445705171        445721400        445737653
       445753890      432150522        445623739        445640055       
445656382        445672629        445688898        445705189        445721418   
    445737661        445753908      432150563        445623747        445640063
       445656390        445672637        445688906        445705197       
445721426        445737679        445753916      432150589        445623754     
  445640071        445656408        445672645        445688914        445705205
       445721434        445737687        445753924      432150647       
445623762        445640089        445656416        445672652        445688922   
    445705213        445721442        445737695        445753932      432150662
       445623770        445640097        445656424        445672660       
445688930        445705221        445721459        445737703        445753940   
  432150688        445623788        445640105        445656432        445672678
       445688948        445705239        445721467        445737711       
445753957      432150696        445623796        445640113        445656440     
  445672686        445688955        445705247        445721475        445737729
       445753965      432150753        445623804        445640121       
445656457        445672694        445688963        445705254        445721483   
    445737737        445753973      432150795        445623812        445640139
       445656465        445672702        445688971        445705262       
445721491        445737745        445753981      432150829        445623820     
  445640147        445656473        445672710        445688989        445705270
       445721509        445737752        445753999      432150837       
445623838        445640154        445656481        445672728        445688997   
    445705288        445721517        445737760        445754005      432150852
       445623846        445640162        445656499        445672736       
445689003        445705296        445721525        445737778        445754013   
  432150886        445623853        445640170        445656507        445672744
       445689011        445705304        445721533        445737786       
445754021      432150928        445623861        445640188        445656515     
  445672751        445689029        445705312        445721541        445737794
       445754039      432150969        445623879        445640196       
445656523        445672769        445689037        445705320        445721558   
    445737802        445754047      432151025        445623887        445640204
       445656531        445672777        445689045        445705338       
445721566        445737810        445754054      432151066        445623895     
  445640212        445656549        445672785        445689052        445705346
       445721574        445737828        445754062      432151082       
445623903        445640220        445656556        445672793        445689060   
    445705353        445721582        445737836        445754070      432151090
       445623911        445640238        445656564        445672801       
445689078        445705361        445721590        445737844        445754088   
  432151132        445623929        445640246        445656572        445672819
       445689086        445705379        445721608        445737851       
445754096      432151157        445623937        445640253        445656580     
  445672827        445689094        445705387        445721616        445737869
       445754104      432151223        445623945        445640261       
445656598        445672835        445689102        445705395        445721624   
    445737877        445754112      432151231        445623952        445640279
       445656606        445672843        445689110        445705403       
445721632        445737885        445754120      432151264        445623960     
  445640287        445656614        445672850        445689128        445705411
       445721640        445737893        445754138      432151306       
445623978        445640295        445656622        445672868        445689136   
    445705429        445721657        445737901        445754146      432151314
       445623986        445640303        445656630        445672876       
445689144        445705437        445721665        445737919        445754153   
  432151405        445623994        445640311        445656648        445672884
       445689151        445705445        445721673        445737927       
445754161      432151462        445624000        445640329        445656655     
  445672892        445689169        445705452        445721681        445737935
       445754179      432151496        445624018        445640337       
445656663        445672900        445689177        445705460        445721699   
    445737943        445754187      432151843        445624026        445640345
       445656671        445672918        445689185        445705478       
445721707        445737950        445754195      432151876        445624034     
  445640352        445656689        445672926        445689193        445705486
       445721715        445737968        445754203      432151892       
445624042        445640360        445656697        445672934        445689201   
    445705494        445721723        445737976        445754211      432151900
       445624059        445640378        445656705        445672942       
445689219        445705502        445721731        445737984        445754229   
  432151975        445624067        445640386        445656713        445672959
       445689227        445705510        445721749        445737992       
445754237      432151983        445624075        445640394        445656721     
  445672967        445689235        445705536        445721756        445738008
       445754245      432152007        445624083        445640402       
445656739        445672975        445689243        445705544        445721764   
    445738016        445754252      432152049        445624091        445640410
       445656747        445672983        445689250        445705551       
445721772        445738024        445754260      432152056        445624109     
  445640428        445656754        445672991        445689268        445705569
       445721780        445738032        445754278      432152072       
445624117        445640436        445656762        445673007        445689276   
    445705577        445721798        445738040        445754286      432152288
       445624133        445640444        445656770        445673015       
445689284        445705585        445721806        445738057        445754294   
  432152338        445624141        445640451        445656788        445673023
       445689292        445705593        445721814        445738065       
445754302      432152346        445624158        445640469        445656796     
  445673031        445689300        445705601        445721822        445738073
       445754310      432152353        445624166        445640477       
445656804        445673049        445689318        445705619        445721830   
    445738081        445754328      432152445        445624174        445640485
       445656812        445673056        445689326        445705627       
445721848        445738099        445754336      432152478        445624182     
  445640493        445656820        445673064        445689334        445705635
       445721855        445738107        445754344      432152494       
445624190        445640501        445656838        445673072        445689342   
    445705643        445721863        445738115        445754351      432152635
       445624208        445640519        445656846        445673080       
445689359        445705650        445721871        445738123        445754369   
  432152742        445624216        445640527        445656853        445673098
       445689367        445705668        445721889        445738131       
445754377      432152791        445624224        445640535        445656861     
  445673106        445689375        445705676        445721897        445738149
       445754385      432152858        445624232        445640543       
445656879        445673114        445689383        445705684        445721905   
    445738156        445754393      432152890        445624240        445640550
       445656887        445673122        445689391        445705692       
445721913        445738164        445754401      432152932        445624257     
  445640568        445656895        445673130        445689409        445705700
       445721921        445738172        445754419      432152940       
445624265        445640576        445656903        445673148        445689417   
    445705718        445721939        445738180        445754427   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
430146506        431386135        431471788        431551761        431629799   
    431705441        431783828        431935410        432008936       
432081826      430148544        431386226        431471838        431551845     
  431629807        431705458        431783851        431935436        432008951
       432081842      430160234        431386283        431471846       
431551910        431629898        431705466        431783869        431935493   
    432008985        432081925      430160259        431386333        431471853
       431551985        431629906        431705482        431783885       
431935600        432009058        432081966      430161851        431386358     
  431471887        431551993        431629930        431705508        431783893
       431935642        432009066        432081974      430163519       
431386366        431472042        431552017        431629955        431705532   
    431784081        431935659        432009157        432082030      430172544
       431386457        431472091        431552041        431629971       
431705607        431784164        431935667        432009181        432082113   
  430174623        431386499        431472117        431552066        431630052
       431705706        431784172        431935675        432009249       
432082162      430176453        431386507        431472182        431552132     
  431630128        431705714        431784263        431935683        432009348
       432082246      430190355        431386549        431472224       
431552157        431630151        431705730        431784297        431935709   
    432009389        432082261      430191932        431386564        431472257
       431552306        431630300        431705847        431784305       
431935725        432009405        432082287      430192054        431386580     
  431472265        431552348        431630326        431705854        431784313
       431935733        432009470        432082337      430193227       
431386598        431472281        431552389        431630334        431705953   
    431784321        431935741        432009488        432082394      430193920
       431386630        431472315        431552405        431630490       
431706019        431784446        431935790        432009546        432082436   
  430200204        431386655        431472406        431552421        431630581
       431706068        431784461        431935816        432009611       
432082451      430200238        431386689        431472802        431552439     
  431630607        431706100        431784495        431935824        432009660
       432082477      430207316        431386713        431472828       
431552512        431630649        431706118        431784586        431935840   
    432009678        432082535      430213447        431386788        431472877
       431552728        431630714        431706126        431784669       
431935865        432009744        432082576      430219048        431386804     
  431472885        431552751        431630847        431706175        431784685
       431935915        432009751        432082675      430219196       
431386820        431472935        431552801        431630953        431706183   
    431784719        431935964        432009793        432082741      430225086
       431386937        431472950        431552827        431631050       
431706209        431784727        431935972        432009801        432082782   
  430226423        431386986        431472968        431552835        431631100
       431706241        431784743        431935980        432009819       
432082790      430228080        431387026        431473214        431552900     
  431631126        431706266        431784784        431936061        432009850
       432082857      430228775        431387067        431473230       
431552926        431631167        431706357        431784875        431936111   
    432009868        432082881      430231910        431387083        431473248
       431552934        431631225        431706381        431784925       
431936129        432009876        432082972      430232421        431387174     
  431473271        431552967        431631266        431706480        431784933
       431936152        432009884        432083020      430233049       
431387232        431473289        431552983        431631381        431706514   
    431784958        431936228        432009942        432083228      430239574
       431387315        431473297        431553031        431631399       
431706555        431784974        431936277        432010007        432083236   
  430241034        431387414        431473305        431553049        431631456
       431706571        431784982        431936293        432010031       
432083277      430242222        431387463        431473313        431553072     
  431631464        431706654        431785054        431936301        432010106
       432083301      430244897        431387547        431473347       
431553205        431631514        431706670        431785062        431936756   
    432010163        432083327      430244939        431387562        431473362
       431553445        431631530        431706696        431785195       
431936764        432010189        432083392      430258665        431387588     
  431473370        431553452        431631571        431706704        431785245
       431936830        432010197        432083400      430260034       
431387638        431473404        431553460        431631597        431706720   
    431785302        431936855        432010262        432083418      430263004
       431387653        431473545        431553502        431631613       
431706795        431785351        431936863        432010312        432083533   
  430266171        431387828        431473578        431553627        431631621
       431706803        431785435        431936871        432010320       
432083541      430266668        431387851        431473669        431553692     
  431631704        431706811        431785443        431936905        432010338
       432083566      430269324        431387877        431473727       
431553775        431631712        431706886        431785492        431936962   
    432010387        432083590      430273151        431387885        431473792
       431553882        431631811        431706894        431785526       
431937002        432010395        432083624      430275909        431387935     
  431473818        431553908        431631829        431706910        431785575
       431937028        432010429        432083640      430280131       
431387950        431473982        431553924        431631845        431706928   
    431785591        431937036        432010437        432083715      430280297
       431388057        431474006        431553973        431632041       
431706951        431785609        431937051        432010445        432083756   
  430282699        431388065        431474071        431553981        431632090
       431707017        431785617        431937192        432010460       
432083780      430282855        431388149        431474196        431554054     
  431632108        431707116        431785633        431937242        432010494
       432083848      430283556        431388487        431474238       
431554088        431632298        431707207        431785674        431937259   
    432010619        432083863      430288324        431388495        431474329
       431554146        431632330        431707223        431785690       
431937283        432010783        432083889      430291179        431388552     
  431474402        431554153        431632363        431707322        431785708
       431937291        432010791        432083954      430295923       
431388594        431474436        431554161        431632405        431707397   
    431785740        431937309        432010809        432084044      430303388
       431388628        431474535        431554237        431632421       
431707447        431785864        431937317        432010825        432084077   
  430303594        431388669        431474600        431554302        431632439
       431707520        431785989        431937341        432010874       
432084101      430304329        431388800        431474618        431554328     
  431632462        431707546        431786052        431937358        432010890
       432084127      430305243        431388974        431474634       
431554351        431632538        431707595        431786094        431937416   
    432010908        432084150      430317388        431389030        431474667
       431554419        431632603        431707660        431786326       
431937432        432011104        432084200      430343335        431389113     
  431474683        431554468        431632611        431707678        431786334
       431937531        432011146        432084218      430358762       
431389170        431474758        431554575        431632660        431707801   
    431786359        431937598        432011252        432084234      430359687
       431389212        431474881        431554641        431632694       
431707835        431786383        431937630        432011344        432084259   
  430362087        431389253        431474931        431554732        431632785
       431707975        431786482        431937648        432011534       
432084317      430363168        431389279        431474972        431554765     
  431632793        431708015        431786508        431937762        432011542
       432084408      430366682        431389287        431475011       
431554781        431632819        431708023        431786540        431937770   
    432011575        432084531      430369009        431389303        431475037
       431554799        431632843        431708031        431786599       
431937796        432011617        432084556      430370395        431389386     
  431475052        431554831        431632850        431708056        431786649
       431937853        432011658        432084754      430370858       
431389394        431475086        431554856        431632876        431708106   
    431786664        431937903        432011815        432084788      430371104
       431389402        431475102        431554906        431632900       
431708114        431786680        431937945        432011823        432084804   
  430371740        431389469        431475326        431554914        431632918
       431708122        431786706        431938042        432011831       
432084937      430373134        431389501        431475383        431555101     
  431632991        431708148        431786797        431938083        432011880
       432084945      430373928        431389543        431475474       
431555168        431633023        431708171        431786813        431938190   
    432011922        432084986      430379966        431389550        431475607
       431555226        431633080        431708262        431786821       
431938224        432011948        432085009      430380394        431389568     
  431475789        431555234        431633098        431708270        431786904
       431938232        432012011        432085025      430380956       
431389584        431475904        431555259        431633171        431708361   
    431786946        431938281        432012045        432085066      430381053
       431389634        431475920        431555358        431633213       
431708437        431786961        431938349        432012086        432085116   
  430384339        431389667        431475938        431555366        431633312
       431708452        431786987        431938356        432012094       
432085124      430384917        431389675        431475961        431555374     
  431633395        431708494        431787035        431938406        432012144
       432085132      430392456        431389956        431476035       
431555440        431633486        431708536        431787076        431938414   
    432012193        432085157      430394668        431389980        431476126
       431555499        431633502        431708692        431787084       
431938463        432012235        432085173      430397158        431390103     
  431476225        431555515        431633510        431708726        431787100
       431938554        432012276        432085207      430400887       
431390111        431476340        431555531        431633627        431708742   
    431787134        431938588        432012318        432085306   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432153005        445624273        445640584        445656911        445673155   
    445689425        445705726        445721947        445738198       
445754435      432153021        445624281        445640592        445656929     
  445673163        445689433        445705734        445721954        445738206
       445754443      432153062        445624299        445640600       
445656937        445673171        445689441        445705742        445721970   
    445738214        445754450      432153112        445624307        445640618
       445656945        445673189        445689458        445705759       
445721988        445738222        445754468      432153146        445624315     
  445640626        445656952        445673197        445689466        445705767
       445721996        445738230        445754476      432153161       
445624323        445640634        445656960        445673205        445689474   
    445705775        445722002        445738248        445754484      432153310
       445624331        445640642        445656978        445673213       
445689482        445705783        445722010        445738255        445754492   
  432153328        445624349        445640659        445656986        445673221
       445689508        445705791        445722028        445738263       
445754500      432153344        445624356        445640667        445656994     
  445673239        445689516        445705809        445722036        445738271
       445754518      432153351        445624372        445640675       
445657000        445673247        445689532        445705817        445722044   
    445738289        445754526      432153385        445624380        445640683
       445657018        445673254        445689540        445705825       
445722051        445738297        445754534      432153443        445624398     
  445640691        445657026        445673262        445689557        445705833
       445722069        445738305        445754542      432153500       
445624406        445640717        445657034        445673270        445689565   
    445705841        445722077        445738313        445754559      432153567
       445624414        445640725        445657042        445673288       
445689573        445705858        445722085        445738321        445754567   
  432153591        445624422        445640733        445657059        445673296
       445689581        445705866        445722093        445738339       
445754575      432153609        445624430        445640741        445657067     
  445673304        445689599        445705874        445722101        445738347
       445754583      432153625        445624448        445640758       
445657075        445673312        445689607        445705882        445722119   
    445738354        445754591      432153641        445624455        445640766
       445657083        445673320        445689615        445705890       
445722127        445738362        445754609      432153658        445624463     
  445640774        445657091        445673338        445689623        445705908
       445722135        445738370        445754617      432153666       
445624471        445640782        445657109        445673346        445689631   
    445705916        445722143        445738388        445754625      432153757
       445624489        445640790        445657117        445673353       
445689649        445705924        445722150        445738396        445754633   
  432153799        445624497        445640808        445657125        445673361
       445689656        445705932        445722168        445738404       
445754641      432153807        445624505        445640816        445657133     
  445673379        445689664        445705940        445722176        445738412
       445754658      432153815        445624513        445640824       
445657141        445673387        445689672        445705957        445722184   
    445738420        445754666      432153864        445624521        445640832
       445657158        445673395        445689698        445705965       
445722192        445738438        445754674      432153898        445624539     
  445640840        445657166        445673403        445689706        445705973
       445722200        445738446        445754682      432154300       
445624547        445640857        445657174        445673411        445689714   
    445705981        445722218        445738453        445754690      432154326
       445624554        445640865        445657182        445673429       
445689722        445705999        445722226        445738461        445754708   
  432154334        445624562        445640873        445657190        445673437
       445689730        445706005        445722234        445738479       
445754716      432154383        445624570        445640881        445657208     
  445673445        445689748        445706013        445722242        445738487
       445754724      432154391        445624588        445640899       
445657216        445673452        445689755        445706021        445722259   
    445738495        445754732      432154441        445624596        445640907
       445657224        445673460        445689763        445706039       
445722267        445738503        445754740      432154466        445624604     
  445640915        445657232        445673478        445689771        445706047
       445722275        445738511        445754757      432154490       
445624612        445640923        445657240        445673486        445689789   
    445706054        445722283        445738529        445754765      432154524
       445624620        445640931        445657257        445673494       
445689797        445706062        445722291        445738537        445754773   
  432154532        445624638        445640949        445657265        445673502
       445689805        445706070        445722309        445738545       
445754781      432154649        445624646        445640956        445657273     
  445673510        445689813        445706088        445722317        445738552
       445754799      432154656        445624653        445640964       
445657281        445673528        445689821        445706096        445722325   
    445738560        445754807      432154680        445624661        445640972
       445657299        445673536        445689839        445706104       
445722333        445738578        445754815      432154706        445624679     
  445640980        445657307        445673544        445689847        445706112
       445722341        445738586        445754823      432154722       
445624687        445640998        445657315        445673551        445689854   
    445706120        445722358        445738594        445754831      432154813
       445624695        445641004        445657323        445673569       
445689862        445706138        445722366        445738602        445754849   
  432154870        445624703        445641012        445657331        445673577
       445689870        445706146        445722374        445738610       
445754856      432154946        445624711        445641020        445657349     
  445673585        445689888        445706153        445722382        445738628
       445754864      432154961        445624729        445641038       
445657356        445673593        445689896        445706161        445722390   
    445738636        445754872      432154995        445624737        445641046
       445657364        445673601        445689904        445706179       
445722408        445738644        445754880      432155018        445624745     
  445641053        445657372        445673619        445689912        445706187
       445722416        445738651        445754898      432155034       
445624752        445641061        445657380        445673627        445689920   
    445706195        445722424        445738669        445754906      432155059
       445624760        445641079        445657398        445673635       
445689938        445706203        445722432        445738677        445754914   
  432155075        445624778        445641087        445657406        445673643
       445689946        445706211        445722440        445738685       
445754922      432155109        445624786        445641095        445657414     
  445673650        445689953        445706229        445722457        445738693
       445754930      432155125        445624794        445641103       
445657422        445673668        445689961        445706237        445722465   
    445738701        445754948      432155158        445624802        445641111
       445657430        445673676        445689979        445706245       
445722473        445738719        445754955      432155208        445624810     
  445641129        445657448        445673684        445689987        445706252
       445722481        445738727        445754963      432155232       
445624828        445641137        445657455        445673692        445689995   
    445706260        445722499        445738735        445754971      432155273
       445624836        445641145        445657463        445673700       
445690001        445706278        445722507        445738743        445754989   
  432155364        445624844        445641152        445657471        445673718
       445690019        445706286        445722515        445738750       
445754997      432155372        445624851        445641160        445657489     
  445673726        445690027        445706294        445722523        445738768
       445755002      432155398        445624869        445641178       
445657497        445673734        445690035        445706302        445722531   
    445738776        445755010      432155430        445624877        445641186
       445657505        445673742        445690043        445706310       
445722549        445738784        445755028      432155448        445624885     
  445641194        445657513        445673759        445690050        445706328
       445722556        445738792        445755036      432155455       
445624893        445641202        445657521        445673767        445690068   
    445706336        445722564        445738800        445755044      432155471
       445624901        445641210        445657539        445673775       
445690076        445706344        445722572        445738818        445755051   
  432155489        445624919        445641228        445657547        445673783
       445690084        445706351        445722580        445738826       
445755069      432155505        445624927        445641236        445657554     
  445673791        445690092        445706369        445722598        445738834
       445755077      432155562        445624935        445641244       
445657562        445673809        445690100        445706377        445722606   
    445738842        445755085      432155570        445624943        445641251
       445657570        445673817        445690118        445706385       
445722614        445738859        445755093      432155620        445624950     
  445641269        445657588        445673825        445690126        445706393
       445722622        445738867        445755101      432155703       
445624968        445641277        445657596        445673833        445690134   
    445706401        445722630        445738875        445755119      432155737
       445624976        445641285        445657604        445673841       
445690142        445706419        445722648        445738883        445755127   
  432155836        445624984        445641293        445657612        445673866
       445690159        445706427        445722655        445738891       
445755135      432155869        445624992        445641301        445657620     
  445673874        445690167        445706435        445722663        445738909
       445755143      432155877        445625007        445641319       
445657638        445673882        445690175        445706443        445722671   
    445738917        445755150      432155984        445625015        445641327
       445657646        445673890        445690183        445706450       
445722689        445738925        445755168      432155992        445625023     
  445641335        445657653        445673908        445690191        445706468
       445722697        445738933        445755176      432156032       
445625031        445641343        445657661        445673916        445690209   
    445706476        445722705        445738941        445755184   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
430403451        431390129        431476399        431555556        431633643   
    431708783        431787209        431938646        432012342       
432085330      430405068        431390137        431476456        431555572     
  431633676        431708841        431787258        431938653        432012359
       432085348      430409649        431390319        431476464       
431555598        431633734        431708916        431787266        431938661   
    432012441        432085355      430410068        431390343        431476480
       431555630        431633759        431708932        431787308       
431938703        432012490        432085363      430410076        431390368     
  431476498        431555697        431633791        431708981        431787332
       431938760        432012524        432085439      430413799       
431390418        431476563        431555713        431633833        431709112   
    431787381        431938794        432012557        432085520      430418749
       431390509        431476571        431555721        431633957       
431709120        431787423        431938869        432012565        432085561   
  430424390        431390608        431476639        431555788        431633981
       431709146        431787449        431938935        432012714       
432085694      430424622        431390624        431476647        431555879     
  431633999        431709153        431787480        431938943        432012797
       432085736      430426916        431390632        431476654       
431555911        431634054        431709161        431787506        431938976   
    432012847        432085751      430432583        431390715        431476704
       431555929        431634070        431709211        431787563       
431939081        432012854        432085900      430433987        431390723     
  431476738        431555960        431634120        431709245        431787589
       431939115        432012862        432085918      430443192       
431390764        431476746        431556133        431634138        431709278   
    431787647        431939131        432012870        432085934      430443697
       431390830        431476761        431556158        431634146       
431709302        431787654        431939149        432012904        432085942   
  430444349        431390848        431476779        431556166        431634153
       431709443        431787845        431939180        432012912       
432085959      430449579        431390871        431476787        431556257     
  431634203        431709500        431787852        431939222        432012920
       432085975      430453159        431390897        431476811       
431556356        431634278        431709559        431787886        431939354   
    432012938        432086056      430455014        431390913        431476829
       431556372        431634294        431709617        431787910       
431939396        432012953        432086072      430466573        431391085     
  431476860        431556448        431634310        431709633        431787985
       431939453        432013001        432086080      430467860       
431391150        431476878        431556455        431634328        431709641   
    431788009        431939479        432013035        432086098      430468306
       431391218        431476902        431556463        431634344       
431709666        431788140        431939529        432013092        432086163   
  430469999        431391283        431476993        431556497        431634369
       431709690        431788165        431939578        432013167       
432086197      430470088        431391325        431477066        431556505     
  431634435        431709716        431788199        431939677        432013183
       432086213      430472241        431391341        431477090       
431556588        431634476        431709773        431788207        431939685   
    432013191        432086247      430473256        431391374        431477124
       431556703        431634559        431709849        431788231       
431939693        432013217        432086296      430473496        431391382     
  431477140        431556711        431634583        431709922        431788272
       431939727        432013225        432086361      430475574       
431391416        431477207        431556752        431634609        431709971   
    431788298        431939818        432013316        432086387      430476721
       431391424        431477215        431556778        431634633       
431710003        431788348        431939834        432013365        432086395   
  430477539        431391606        431477256        431556851        431634641
       431710029        431788371        431939842        432013423       
432086403      430479154        431391622        431477314        431556893     
  431634682        431710078        431788413        431939966        432013464
       432086429      430479725        431391630        431477348       
431556968        431634690        431710326        431788421        431940030   
    432013514        432086452      430482273        431391648        431477363
       431556976        431634716        431710359        431788520       
431940089        432013522        432086460      430485433        431391796     
  431477397        431556992        431634757        431710367        431788603
       431940188        432013548        432086494      430489898       
431391838        431477504        431557032        431634773        431710383   
    431788611        431940220        432013613        432086585      430491456
       431391879        431477629        431557057        431634799       
431710433        431788629        431940238        432013654        432086593   
  430494286        431391937        431477652        431557081        431634807
       431710565        431788652        431940246        432013738       
432086650      430495358        431392067        431477678        431557107     
  431634815        431710615        431788694        431940253        432013845
       432086759      431177476        431392083        431477728       
431557131        431634831        431710649        431788843        431940279   
    432013902        432086809      431178482        431392091        431477793
       431557180        431634864        431710672        431788850       
431940360        432013951        432086874      431182799        431392133     
  431477819        431557263        431634989        431710763        431788884
       431940402        432013985        432086916      431184357       
431392141        431477843        431557321        431635051        431710839   
    431788959        431940444        432014025        432086924      431188754
       431392166        431477868        431557461        431635069       
431710862        431788991        431940469        432014033        432086932   
  431191568        431392182        431477876        431557487        431635085
       431710888        431789023        431940477        432014066       
432086965      431195429        431392257        431477900        431557669     
  431635150        431710904        431789106        431940519        432014132
       432086973      431196708        431392265        431477991       
431557727        431635267        431710946        431789130        431940543   
    432014140        432087013      431197417        431392323        431478015
       431557743        431635317        431710953        431789148       
431940568        432014181        432087112      431197490        431392331     
  431478023        431557834        431635556        431710961        431789205
       431940618        432014439        432087120      431197797       
431392364        431478148        431557917        431635564        431710987   
    431789346        431940642        432014520        432087138      431202225
       431392547        431478221        431557941        431635598       
431710995        431789353        431940659        432014587        432087229   
  431210608        431392570        431478239        431557966        431635689
       431711068        431789403        431940808        432014744       
432087252      431210707        431392620        431478288        431558030     
  431635697        431711209        431789460        431940816        432014975
       432087294      431212208        431392638        431478395       
431558055        431635713        431711316        431789528        431940840   
    432015071        432087344      431212653        431392737        431478452
       431558097        431635739        431711399        431789544       
431940899        432015089        432087377      431212760        431392745     
  431478551        431558105        431635788        431711449        431789551
       431940915        432015147        432087385      431215326       
431392760        431478577        431558154        431635838        431711472   
    431789577        431940949        432015162        432087393      431216902
       431392943        431478601        431558188        431635978       
431711597        431789593        431940964        432015188        432087419   
  431217439        431393032        431478676        431558253        431636034
       431711605        431789668        431940972        432015212       
432087435      431221571        431393057        431478692        431558261     
  431636083        431711613        431789726        431940998        432015279
       432087484      431230283        431393107        431478700       
431558428        431636141        431711621        431789734        431941020   
    432015337        432087534      431233907        431393156        431478726
       431558436        431636190        431711688        431789791       
431941053        432015378        432087641      431235928        431393198     
  431478734        431558543        431636232        431711704        431789817
       431941079        432015451        432087724      431237197       
431393255        431478742        431558691        431636257        431711787   
    431789841        431941103        432015568        432087765      431240027
       431393263        431478809        431558725        431636307       
431711795        431789866        431941111        432015584        432087799   
  431245497        431393412        431478825        431558733        431636349
       431711829        431789890        431941129        432015634       
432087955      431246347        431393560        431478841        431558758     
  431636398        431711837        431789965        431941145        432015691
       432088052      431255512        431393594        431478924       
431558790        431636513        431711894        431789999        431941186   
    432015733        432088060      431263201        431393636        431478965
       431558832        431636539        431711902        431790070       
431941210        432015758        432088078      431266741        431393693     
  431479047        431558931        431636588        431711928        431790088
       431941236        432015840        432088086      431267046       
431393701        431479112        431558956        431636596        431712058   
    431790120        431941301        432015865        432088128      431268473
       431393719        431479153        431558980        431636604       
431712082        431790138        431941327        432015949        432088151   
  431269794        431393784        431479195        431558998        431636612
       431712108        431790195        431941467        432015956       
432088177      431271675        431393792        431479260        431559012     
  431636653        431712157        431790229        431941517        432015964
       432088193      431278381        431393818        431479369       
431559046        431636679        431712181        431790252        431941525   
    432016020        432088235      431280338        431393842        431479526
       431559103        431636695        431712215        431790336       
431941541        432016038        432088243      431282565        431393883     
  431479559        431559129        431636752        431712272        431790377
       431941574        432016087        432088276      431283654       
431393891        431479609        431559285        431636794        431712330   
    431790435        431941608        432016160        432088334   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432156040        445625049        445641350        445657679        445673924   
    445690217        445706484        445722713        445738958       
445755192      432156073        445625056        445641368        445657687     
  445673932        445690225        445706492        445722721        445738966
       445755200      432156081        445625064        445641376       
445657695        445673940        445690233        445706500        445722739   
    445738974        445755218      432156131        445625072        445641384
       445657703        445673957        445690241        445706518       
445722747        445738982        445755226      432156164        445625080     
  445641392        445657711        445673965        445690258        445706526
       445722754        445738990        445755234      432156198       
445625098        445641400        445657729        445673973        445690266   
    445706534        445722762        445739006        445755242      432156206
       445625106        445641418        445657737        445673981       
445690274        445706542        445722770        445739014        445755259   
  432156255        445625114        445641426        445657745        445673999
       445690282        445706559        445722788        445739022       
445755267      432156339        445625122        445641434        445657752     
  445674005        445690290        445706567        445722796        445739030
       445755275      432156347        445625130        445641442       
445657760        445674013        445690308        445706575        445722804   
    445739048        445755283      432156354        445625148        445641459
       445657778        445674021        445690316        445706583       
445722812        445739055        445755291      432156370        445625155     
  445641467        445657786        445674039        445690324        445706591
       445722820        445739063        445755309      432156396       
445625163        445641475        445657794        445674047        445690332   
    445706609        445722838        445739071        445755317      432156412
       445625171        445641483        445657802        445674054       
445690340        445706617        445722846        445739089        445755325   
  432156461        445625189        445641491        445657810        445674062
       445690357        445706625        445722853        445739097       
445755341      432156479        445625197        445641509        445657828     
  445674070        445690365        445706633        445722861        445739105
       445755358      432156487        445625205        445641517       
445657836        445674088        445690373        445706641        445722879   
    445739113        445755366      432156545        445625213        445641525
       445657844        445674096        445690381        445706658       
445722887        445739121        445755374      432156578        445625221     
  445641533        445657851        445674104        445690399        445706666
       445722895        445739139        445755382      432156636       
445625239        445641541        445657869        445674112        445690407   
    445706674        445722903        445739147        445755390      432156644
       445625247        445641558        445657877        445674120       
445690415        445706682        445722911        445739154        445755408   
  432156677        445625254        445641574        445657885        445674138
       445690423        445706690        445722929        445739162       
445755416      432156693        445625262        445641582        445657893     
  445674146        445690431        445706708        445722937        445739170
       445755424      432156768        445625270        445641590       
445657901        445674153        445690449        445706716        445722945   
    445739188        445755432      432156800        445625288        445641608
       445657919        445674161        445690456        445706724       
445722952        445739196        445755440      432156818        445625296     
  445641616        445657927        445674179        445690464        445706732
       445722960        445739204        445755457      432156883       
445625304        445641624        445657935        445674187        445690472   
    445706740        445722978        445739212        445755465      432157014
       445625312        445641632        445657943        445674195       
445690480        445706757        445722986        445739220        445755473   
  432157022        445625320        445641640        445657950        445674203
       445690498        445706765        445722994        445739238       
445755481      432157030        445625338        445641657        445657968     
  445674211        445690506        445706773        445723000        445739246
       445755499      432157048        445625346        445641665       
445657976        445674229        445690514        445706781        445723018   
    445739253        445755507      432157105        445625353        445641673
       445657984        445674237        445690522        445706799       
445723026        445739261        445755515      432157253        445625361     
  445641681        445657992        445674245        445690530        445706807
       445723034        445739279        445755523      432157261       
445625379        445641699        445658016        445674252        445690548   
    445706815        445723042        445739287        445755531      432157287
       445625387        445641707        445658024        445674260       
445690555        445706823        445723059        445739295        445755549   
  432157402        445625395        445641715        445658032        445674278
       445690563        445706831        445723067        445739303       
445755556      432157410        445625403        445641723        445658040     
  445674286        445690571        445706849        445723075        445739311
       445755564      432157535        445625411        445641731       
445658057        445674294        445690589        445706856        445723083   
    445739329        445755572      432157543        445625429        445641749
       445658065        445674302        445690597        445706864       
445723091        445739337        445755580      432157550        445625437     
  445641756        445658073        445674310        445690605        445706872
       445723109        445739345        445755598      432157568       
445625445        445641764        445658081        445674328        445690613   
    445706880        445723117        445739352        445755606      432157584
       445625452        445641772        445658099        445674336       
445690621        445706898        445723125        445739360        445755614   
  432157600        445625460        445641780        445658107        445674344
       445690639        445706906        445723133        445739378       
445755622      432157675        445625478        445641798        445658115     
  445674351        445690647        445706914        445723141        445739386
       445755630      432157758        445625494        445641806       
445658123        445674369        445690654        445706922        445723158   
    445739394        445755648      432157766        445625502        445641814
       445658131        445674377        445690662        445706930       
445723166        445739402        445755655      432157808        445625510     
  445641822        445658149        445674385        445690670        445706948
       445723174        445739410        445755663      432157824       
445625528        445641830        445658156        445674393        445690688   
    445706955        445723182        445739428        445755671      432157881
       445625536        445641848        445658164        445674401       
445690696        445706963        445723190        445739436        445755689   
  432157899        445625544        445641855        445658172        445674419
       445690704        445706971        445723208        445739444       
445755697      432157915        445625551        445641863        445658180     
  445674427        445690712        445706989        445723216        445739451
       445755705      432157956        445625569        445641871       
445658198        445674435        445690720        445706997        445723224   
    445739469        445755713      432157998        445625577        445641889
       445658206        445674450        445690738        445707003       
445723232        445739477        445755721      432158038        445625585     
  445641897        445658214        445674468        445690746        445707011
       445723240        445739485        445755739      432158046       
445625593        445641905        445658222        445674476        445690753   
    445707029        445723257        445739493        445755747      432158061
       445625601        445641921        445658230        445674484       
445690761        445707037        445723265        445739501        445755754   
  432158079        445625619        445641939        445658248        445674492
       445690779        445707045        445723273        445739519       
445755762      432158103        445625627        445641947        445658255     
  445674500        445690787        445707052        445723281        445739527
       445755770      432158145        445625635        445641954       
445658263        445674518        445690795        445707060        445723299   
    445739535        445755788      432158152        445625643        445641962
       445658271        445674526        445690803        445707078       
445723307        445739543        445755796      432158194        445625650     
  445641970        445658289        445674534        445690811        445707086
       445723315        445739550        445755804      432158210       
445625668        445641988        445658297        445674542        445690829   
    445707094        445723323        445739568        445755812      432158293
       445625676        445641996        445658305        445674559       
445690837        445707102        445723331        445739576        445755820   
  432158319        445625684        445642002        445658313        445674567
       445690845        445707110        445723349        445739584       
445755838      432158384        445625692        445642010        445658321     
  445674575        445690852        445707128        445723356        445739592
       445755846      432158434        445625700        445642028       
445658339        445674583        445690860        445707136        445723364   
    445739600        445755853      432158442        445625718        445642036
       445658347        445674591        445690878        445707144       
445723372        445739618        445755861      432158541        445625726     
  445642044        445658354        445674609        445690886        445707151
       445723380        445739626        445755879      432158558       
445625734        445642051        445658362        445674617        445690894   
    445707169        445723398        445739634        445755887      432158574
       445625742        445642069        445658370        445674625       
445690902        445707177        445723406        445739642        445755895   
  432158582        445625759        445642077        445658388        445674633
       445690910        445707185        445723414        445739659       
445755911      432158632        445625767        445642085        445658396     
  445674641        445690928        445707193        445723422        445739667
       445755929      432158657        445625775        445642093       
445658404        445674658        445690936        445707201        445723430   
    445739675        445755937      432158988        445625783        445642101
       445658412        445674666        445690944        445707219       
445723448        445739683        445755945      432159002        445625791     
  445642127        445658420        445674674        445690951        445707227
       445723455        445739691        445755952      432159036       
445625809        445642135        445658438        445674682        445690969   
    445707235        445723463        445739709        445755960   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431284629        431393909        431479617        431559301        431636877   
    431712371        431790443        431941657        432016269       
432088342      431287689        431393925        431479625        431559335     
  431636927        431712421        431790450        431941731        432016327
       432088359      431300011        431393966        431479641       
431559343        431636943        431712439        431790468        431941814   
    432016335        432088367      431300995        431393990        431479682
       431559376        431636950        431712447        431790526       
431941848        432016400        432088417      431301142        431394006     
  431479831        431559384        431637065        431712462        431790559
       431941855        432016509        432088425      431301167       
431394030        431479856        431559392        431637115        431712488   
    431790898        431941947        432016517        432088433      431301209
       431394048        431479906        431559467        431637123       
431712496        431790955        431941970        432016525        432088474   
  431301472        431394162        431479963        431559517        431637131
       431712587        431791003        431942036        432016582       
432088482      431301555        431394196        431479989        431559962     
  431637180        431712652        431791045        431942051        432016616
       432088524      431301654        431394246        431480094       
431560002        431637214        431712660        431791086        431942077   
    432016665        432088730      431301886        431394287        431480128
       431560010        431637222        431712678        431791102       
431942119        432016707        432088821      431301902        431394501     
  431480169        431560093        431637313        431712694        431791128
       431942192        432016772        432088870      431302041       
431394568        431480177        431560127        431637339        431712769   
    431791169        431942234        432016780        432088979      431302231
       431394576        431480235        431560226        431637420       
431712777        431791201        431942267        432016814        432088987   
  431302322        431394584        431480268        431560234        431637487
       431712827        431791268        431942283        432016905       
432089159      431302348        431394634        431480284        431560242     
  431637511        431712991        431791318        431942309        432016921
       432089167      431302413        431394709        431480326       
431560259        431637529        431713015        431791375        431942366   
    432016988        432089209      431302421        431394733        431480367
       431560275        431637552        431713023        431791417       
431942408        432017028        432089258      431302595        431394808     
  431480383        431560317        431637586        431713031        431791425
       431942416        432017077        432089332      431302629       
431394899        431480391        431560358        431637677        431713049   
    431791433        431942424        432017150        432089340      431302652
       431394949        431480417        431560424        431637693       
431713098        431791482        431942507        432017176        432089423   
  431302702        431395011        431480433        431560523        431637719
       431713197        431791516        431942531        432017309       
432089498      431302710        431395086        431480458        431560549     
  431637735        431713239        431791581        431942564        432017325
       432089571      431302744        431395110        431480607       
431560564        431637743        431713262        431791649        431942606   
    432017341        432089597      431302975        431395151        431480672
       431560739        431637768        431713288        431791656       
431942622        432017358        432089605      431302991        431395219     
  431480706        431560754        431637818        431713395        431791722
       431942630        432017374        432089688      431303031       
431395227        431480714        431560788        431637958        431713403   
    431791821        431942648        432017432        432089795      431303064
       431395243        431480805        431560796        431637974       
431713429        431791979        431942853        432017440        432089829   
  431303171        431395276        431480987        431560846        431638006
       431713544        431792092        431942895        432017457       
432089936      431303205        431395292        431481266        431560853     
  431638048        431713569        431792142        431942903        432017465
       432090181      431303270        431395334        431481670       
431560945        431638089        431713585        431792159        431942929   
    432017523        432090256      431303312        431395383        431481787
       431561091        431638113        431713676        431792183       
431942952        432017564        432090280      431303478        431395490     
  431482058        431561158        431638170        431713825        431792209
       431942978        432017648        432090348      431303684       
431395656        431482082        431561182        431638980        431713882   
    431792217        431943018        432017663        432090397      431303692
       431395706        431482090        431561224        431639046       
431713932        431792225        431943034        432017671        432090447   
  431303791        431395714        431482124        431561364        431639061
       431714005        431792241        431943042        432017713       
432090454      431303908        431395730        431482140        431561521     
  431639079        431714021        431792340        431943117        432017754
       432090579      431303957        431395763        431482173       
431561539        431639152        431714104        431792480        431943174   
    432017861        432090587      431304138        431395813        431482207
       431561596        431639160        431714179        431792514       
431943190        432017879        432090595      431304203        431395862     
  431482256        431561604        431639236        431714286        431792530
       431943216        432017937        432090611      431304252       
431395888        431482280        431561687        431639277        431714294   
    431792589        431943232        432018042        432090660      431304468
       431395912        431482298        431561703        431639301       
431714302        431792613        431943380        432018091        432090710   
  431304534        431395920        431482330        431561760        431639319
       431714344        431792936        431943398        432018133       
432090991      431304625        431395987        431482397        431561851     
  431639343        431714468        431792944        431943570        432018166
       432091023      431304799        431396027        431482561       
431561885        431639350        431714559        431793066        431943612   
    432018182        432091031      431304880        431396050        431482629
       431561950        431639400        431714617        431793140       
431943620        432018224        432091049      431304955        431396068     
  431482637        431562065        431639491        431714641        431793181
       431943646        432018307        432091056      431305192       
431396126        431482694        431562115        431639517        431714658   
    431793215        431943745        432018315        432091080      431305473
       431396134        431482728        431562149        431639541       
431714666        431793256        431943794        432018356        432091114   
  431305549        431396175        431482769        431562156        431639558
       431714757        431793272        431943851        432018364       
432091239      431305622        431396183        431482777        431562180     
  431639590        431714765        431793306        431943950        432018448
       432091296      431305655        431396217        431482793       
431562222        431639616        431714781        431793314        431944032   
    432018463        432091387      431305663        431396241        431482819
       431562230        431639624        431714799        431793397       
431944255        432018471        432091403      431305671        431396308     
  431482835        431562248        431639657        431714807        431793405
       431944339        432018562        432091437      431305697       
431396357        431482843        431562255        431639715        431714880   
    431793512        431944388        432018786        432091486      431305705
       431396365        431482942        431562297        431639731       
431714930        431793595        431944396        432018810        432091528   
  431305846        431396381        431482967        431562396        431639822
       431714997        431793702        431944412        432018828       
432091544      431305960        431396407        431483015        431562487     
  431639848        431715002        431793728        431944461        432018836
       432091627      431305986        431397223        431483080       
431562545        431639855        431715309        431793751        431944537   
    432018893        432091643      431306059        431397249        431483106
       431562644        431639863        431715333        431793769       
431944552        432018927        432091718      431306208        431397280     
  431483130        431562719        431639871        431715358        431793785
       431944602        432018935        432091742      431306232       
431397330        431483213        431562727        431639970        431715366   
    431793850        431944677        432018950        432091809      431306257
       431397371        431483312        431562867        431640010       
431715515        431793868        431944727        432018968        432091825   
  431306307        431397405        431483379        431562933        431640036
       431715523        431793884        431944743        432018984       
432091833      431306380        431397462        431483429        431562958     
  431640044        431715549        431793900        431944867        432019065
       432091858      431306406        431397595        431483510       
431563006        431640051        431715655        431793918        431944909   
    432019107        432091866      431306463        431397611        431483544
       431563014        431640077        431715697        431793975       
431944966        432019115        432091890      431306539        431397678     
  431483635        431563048        431640135        431715713        431793983
       431944982        432019131        432092005      431306547       
431397694        431483668        431563055        431640192        431715754   
    431794015        431945039        432019214        432092039      431306968
       431397736        431483742        431563253        431640267       
431715770        431794114        431945047        432019222        432092104   
  431306976        431397769        431483825        431563402        431640291
       431715846        431794221        431945062        432019313       
432092161      431307081        431397801        431483882        431563444     
  431640358        431715895        431794254        431945088        432019321
       432092187      431307172        431397843        431483940       
431563469        431640366        431715945        431794262        431945120   
    432019362        432092195      431307214        431398023        431484039
       431563519        431640598        431716075        431794304       
431945179        432019370        432092245      431307271        431398122     
  431484047        431563535        431640622        431716125        431794312
       431945203        432019388        432092260      431307313       
431398148        431484088        431563550        431640630        431716133   
    431794338        431945302        432019446        432092310   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432159051        445625817        445642143        445658446        445674690   
    445690977        445707243        445723471        445739717       
445755978      432159077        445625825        445642150        445658453     
  445674708        445690985        445707250        445723489        445739725
       445755986      432159119        445625833        445642168       
445658461        445674716        445690993        445707268        445723497   
    445739733        445755994      432159143        445625841        445642176
       445658479        445674724        445691009        445707276       
445723505        445739741        445756000      432159218        445625858     
  445642184        445658487        445674732        445691017        445707284
       445723513        445739758        445756018      432159267       
445625866        445642192        445658495        445674740        445691025   
    445707292        445723521        445739766        445756026      432159366
       445625874        445642200        445658503        445674757       
445691033        445707300        445723539        445739774        445756034   
  432159416        445625882        445642218        445658511        445674765
       445691041        445707318        445723547        445739782       
445756042      432159440        445625890        445642226        445658529     
  445674773        445691058        445707326        445723554        445739790
       445756059      432159465        445625908        445642234       
445658537        445674781        445691066        445707334        445723562   
    445739808        445756067      432159481        445625916        445642242
       445658545        445674799        445691074        445707342       
445723570        445739816        445756075      432159507        445625924     
  445642259        445658552        445674807        445691082        445707359
       445723588        445739824        445756083      432159515       
445625932        445642267        445658560        445674815        445691090   
    445707367        445723596        445739832        445756091      432159580
       445625940        445642275        445658578        445674823       
445691108        445707375        445723604        445739840        445756109   
  432159648        445625957        445642283        445658586        445674831
       445691116        445707383        445723612        445739857       
445756117      432159663        445625965        445642291        445658594     
  445674849        445691124        445707391        445723620        445739865
       445756125      432159747        445625973        445642309       
445658602        445674856        445691132        445707409        445723638   
    445739873        445756133      432159754        445625981        445642317
       445658610        445674864        445691140        445707417       
445723646        445739881        445756141      432159770        445625999     
  445642325        445658628        445674872        445691157        445707425
       445723653        445739899        445756158      432159788       
445626005        445642333        445658636        445674880        445691165   
    445707433        445723661        445739907        445756166      432159796
       445626013        445642341        445658644        445674898       
445691173        445707441        445723679        445739915        445756174   
  432159861        445626021        445642358        445658651        445674906
       445691181        445707458        445723687        445739923       
445756182      432159887        445626039        445642366        445658669     
  445674914        445691199        445707466        445723695        445739931
       445756190      432159911        445626047        445642374       
445658677        445674922        445691207        445707474        445723703   
    445739949        445756208      432159945        445626054        445642382
       445658685        445674930        445691215        445707482       
445723711        445739956        445756216      432160000        445626062     
  445642390        445658693        445674948        445691223        445707490
       445723729        445739964        445756224      432160133       
445626070        445642408        445658701        445674955        445691231   
    445707508        445723737        445739972        445756232      432160158
       445626088        445642416        445658719        445674963       
445691249        445707516        445723745        445739980        445756240   
  432160182        445626096        445642424        445658727        445674971
       445691256        445707524        445723752        445739998       
445756257      432160190        445626104        445642432        445658735     
  445674989        445691264        445707532        445723760        445740004
       445756265      432160315        445626112        445642440       
445658743        445674997        445691272        445707540        445723778   
    445740012        445756273      432160323        445626120        445642457
       445658750        445675002        445691280        445707557       
445723786        445740020        445756281      432160331        445626138     
  445642465        445658768        445675010        445691298        445707565
       445723794        445740038        445756299      432160364       
445626146        445642473        445658776        445675028        445691306   
    445707573        445723802        445740046        445756307      432160372
       445626153        445642481        445658784        445675036       
445691314        445707581        445723810        445740053        445756315   
  432160430        445626161        445642499        445658792        445675044
       445691322        445707599        445723828        445740061       
445756323      432160489        445626179        445642507        445658800     
  445675051        445691330        445707607        445723836        445740079
       445756331      432160539        445626187        445642515       
445658818        445675069        445691348        445707615        445723844   
    445740087        445756349      432160612        445626195        445642523
       445658826        445675077        445691355        445707623       
445723851        445740095        445756356      432160638        445626203     
  445642531        445658834        445675085        445691363        445707631
       445723869        445740103        445756364      432160695       
445626211        445642549        445658842        445675093        445691371   
    445707649        445723877        445740111        445756372      432160703
       445626229        445642556        445658859        445675101       
445691389        445707656        445723885        445740129        445756380   
  432160711        445626237        445642564        445658867        445675119
       445691397        445707664        445723893        445740137       
445756398      432160729        445626245        445642572        445658875     
  445675127        445691405        445707672        445723901        445740145
       445756406      432160760        445626252        445642580       
445658883        445675135        445691413        445707680        445723919   
    445740152        445756414      432160828        445626260        445642598
       445658891        445675143        445691421        445707698       
445723927        445740160        445756422      432160869        445626278     
  445642606        445658909        445675150        445691439        445707706
       445723935        445740178        445756430      432160877       
445626286        445642614        445658917        445675168        445691447   
    445707714        445723943        445740186        445756448      432160885
       445626294        445642622        445658925        445675184       
445691454        445707722        445723950        445740194        445756455   
  432160893        445626302        445642630        445658933        445675192
       445691462        445707730        445723968        445740202       
445756463      432160919        445626310        445642648        445658941     
  445675200        445691470        445707748        445723976        445740210
       445756471      432161016        445626328        445642655       
445658958        445675218        445691488        445707755        445723984   
    445740228        445756489      432161024        445626336        445642663
       445658966        445675226        445691496        445707763       
445723992        445740236        445756497      432161040        445626344     
  445642671        445658974        445675234        445691504        445707771
       445724008        445740244        445756505      432161271       
445626351        445642689        445658982        445675259        445691512   
    445707789        445724016        445740269        445756513      432161321
       445626369        445642697        445658990        445675267       
445691520        445707797        445724024        445740277        445756521   
  432161354        445626377        445642705        445659006        445675275
       445691538        445707805        445724032        445740285       
445756539      432161370        445626385        445642713        445659014     
  445675283        445691546        445707813        445724040        445740293
       445756547      432161396        445626393        445642721       
445659022        445675291        445691553        445707821        445724057   
    445740301        445756554      432161404        445626401        445642739
       445659030        445675309        445691561        445707839       
445724065        445740319        445756562      432161412        445626419     
  445642747        445659048        445675317        445691579        445707847
       445724073        445740327        445756570      432161453       
445626427        445642754        445659055        445675325        445691587   
    445707854        445724081        445740335        445756588      432161461
       445626435        445642762        445659063        445675333       
445691595        445707862        445724099        445740343        445756596   
  432161487        445626443        445642770        445659089        445675341
       445691603        445707870        445724107        445740350       
445756604      432161495        445626450        445642788        445659097     
  445675358        445691611        445707888        445724115        445740368
       445756612      432161503        445626468        445642796       
445659105        445675366        445691629        445707896        445724123   
    445740376        445756620      432161545        445626476        445642804
       445659113        445675374        445691637        445707904       
445724131        445740384        445756638      432161586        445626484     
  445642812        445659121        445675382        445691645        445707912
       445724149        445740392        445756646      432161610       
445626492        445642820        445659139        445675390        445691652   
    445707920        445724156        445740400        445756653      432161685
       445626500        445642838        445659147        445675408       
445691660        445707938        445724164        445740418        445756661   
  432161719        445626518        445642846        445659154        445675416
       445691678        445707946        445724172        445740426       
445756679      432161727        445626526        445642853        445659162     
  445675424        445691686        445707953        445724180        445740434
       445756687      432161776        445626534        445642861       
445659170        445675432        445691694        445707961        445724198   
    445740442        445756695      432161826        445626542        445642879
       445659188        445675440        445691702        445707979       
445724206        445740459        445756703      432161834        445626559     
  445642887        445659196        445675457        445691710        445707987
       445724214        445740467        445756711      432161867       
445626567        445642895        445659204        445675465        445691728   
    445707995        445724222        445740475        445756729   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431307362        431398155        431484104        431563568        431640770   
    431716182        431794437        431945336        432019560       
432092468      431307560        431398213        431484146        431563600     
  431640796        431716190        431794486        431945369        432019602
       432092476      431307719        431398437        431484195       
431563642        431640804        431716232        431794494        431945419   
    432019651        432092534      431308071        431398452        431484203
       431563766        431640853        431716257        431794635       
431945435        432019693        432092567      431308204        431398460     
  431484245        431563774        431640945        431716281        431794643
       431945443        432019701        432092617      431308360       
431398494        431484351        431563790        431640952        431716323   
    431794676        431945484        432019719        432092633      431308378
       431398502        431484393        431563816        431640960       
431716372        431794684        431945492        432019735        432092716   
  431308386        431398627        431484526        431563824        431641042
       431716380        431794742        431945583        432019776       
432092724      431308626        431398759        431484633        431563840     
  431641067        431716422        431794874        431945609        432019826
       432092732      431308634        431398775        431484658       
431563857        431641075        431716430        431794924        431945674   
    432019883        432092823      431308774        431399021        431484757
       431563865        431641117        431716463        431794999       
431945708        432019925        432092864      431308899        431399047     
  431484765        431563873        431641141        431716471        431795152
       431945740        432019990        432092872      431309087       
431399112        431484898        431563964        431641182        431716489   
    431795236        431945781        432020626        432092922      431309103
       431399146        431484989        431563980        431641240       
431716554        431795301        431945799        432020675        432092971   
  431309269        431399161        431484997        431564020        431641273
       431716612        431795327        431945807        432020774       
432093029      431309343        431399187        431485044        431564103     
  431641323        431716653        431795335        431945823        432020816
       432093078      431309681        431399344        431485051       
431564129        431641331        431716661        431795350        431945831   
    432020857        432093144      431309848        431399443        431485069
       431564145        431641356        431716695        431795434       
431945872        432020873        432093151      431309913        431399468     
  431485135        431564160        431641406        431716828        431795475
       431945955        432020881        432093177      431309962       
431399526        431485150        431564186        431641463        431716836   
    431795566        431945963        432020907        432093227      431309996
       431399567        431485200        431564251        431641497       
431716935        431795574        431946011        432020915        432093235   
  431310218        431399575        431485275        431564269        431641596
       431717024        431795590        431946037        432021079       
432093300      431310267        431399633        431485374        431564277     
  431641612        431717099        431795665        431946045        432021103
       432093409      431310283        431399674        431485507       
431564301        431641646        431717149        431795673        431946052   
    432021145        432093474      431310309        431399682        431485515
       431564327        431641687        431717453        431795731       
431946086        432021152        432093516      431310341        431399740     
  431485523        431564384        431641703        431717487        431795780
       431946102        432021160        432093565      431310564       
431399781        431485549        431564400        431641729        431717537   
    431795848        431946136        432021236        432093573      431310671
       431399831        431485564        431564418        431641745       
431717586        431795889        431946144        432021277        432093623   
  431310754        431399898        431485663        431564426        431641752
       431717610        431795905        431946169        432021293       
432093714      431310788        431399948        431485689        431564541     
  431641760        431717628        431795996        431946177        432021327
       432093730      431311026        431399997        431485705       
431564640        431641786        431717636        431796002        431946193   
    432021368        432093789      431311042        431400050        431485903
       431564657        431641794        431717644        431796010       
431946201        432021376        432093854      431311117        431400068     
  431485929        431564673        431641802        431717693        431796069
       431946243        432021418        432093870      431311216       
431400076        431485937        431564681        431641869        431717735   
    431796077        431946268        432021434        432093904      431311372
       431400118        431486075        431564749        431641943       
431717800        431796085        431946284        432021509        432093920   
  431311455        431400126        431486109        431564996        431641950
       431717909        431796127        431946359        432021541       
432094019      431311521        431400134        431486141        431565076     
  431641968        431717941        431796143        431946383        432021566
       432094050      431311729        431400159        431486158       
431565084        431642081        431718089        431796168        431946441   
    432021590        432094159      431311810        431400183        431486190
       431565118        431642131        431718188        431796218       
431946474        432021608        432094167      431311851        431400217     
  431486257        431565126        431642180        431718220        431796226
       431946482        432021624        432094217      431312016       
431400340        431486323        431565258        431642248        431718261   
    431796283        431946540        432021665        432094308      431312065
       431400365        431486562        431565274        431642255       
431718279        431796291        431946557        432021707        432094316   
  431312073        431400415        431486737        431565282        431642263
       431718287        431796317        431946599        432021731       
432094357      431312107        431400506        431486760        431565357     
  431642289        431718311        431796333        431946656        432021764
       432094399      431312123        431400548        431486786       
431565381        431642313        431718386        431796341        431946680   
    432021772        432094514      431312198        431400571        431486828
       431565464        431642321        431718410        431796358       
431946748        432021848        432094522      431312412        431400589     
  431486836        431565571        431642347        431718451        431796408
       431946839        432021913        432094530      431312669       
431400597        431486927        431565704        431642388        431718519   
    431796432        431946854        432021939        432094597      431312693
       431400654        431486943        431565779        431642404       
431718543        431796465        431946904        432022044        432094621   
  431312719        431400662        431486984        431565787        431642412
       431718576        431796580        431946912        432022085       
432094795      431312750        431400712        431486992        431565829     
  431642420        431718592        431796614        431946920        432022127
       432094860      431312792        431400886        431487057       
431565845        431642461        431718683        431796630        431946938   
    432022168        432094894      431312842        431400951        431487123
       431565852        431642545        431718691        431796648       
431947043        432022184        432094944      431312925        431401132     
  431487214        431565878        431642560        431718717        431796689
       431947092        432022192        432094951      431313113       
431401173        431487297        431565886        431642594        431718733   
    431796697        431947183        432022317        432095537      431313352
       431401231        431487305        431565944        431642628       
431718774        431796739        431947217        432022390        432095545   
  431313428        431401264        431487313        431565977        431642636
       431719004        431796747        431947241        432022408       
432095651      431313436        431401348        431487321        431565985     
  431642727        431719038        431796788        431947258        432022424
       432095701      431313758        431401389        431487412       
431566033        431642750        431719103        431796804        431947266   
    432022440        432095719      431314061        431401421        431487420
       431566058        431642784        431719145        431796820       
431947274        432022457        432095883      431314756        431401504     
  431487487        431566199        431642800        431719152        431796853
       431947308        432022523        432095933      431314822       
431401553        431487552        431566249        431642859        431719210   
    431796887        431947332        432022564        432095974      431314897
       431401637        431487719        431566272        431642867       
431719236        431796937        431947407        432022648        432095982   
  431314921        431401751        431487735        431566280        431642909
       431719269        431796994        431947456        432022689       
432096030      431314970        431401777        431487842        431566306     
  431642917        431719277        431797026        431947464        432022697
       432096063      431315209        431401819        431487883       
431566371        431643006        431719293        431797067        431947613   
    432022705        432096162      431315217        431401827        431488006
       431566488        431643147        431719368        431797075       
431947696        432022721        432096238      431315233        431401983     
  431488014        431566611        431643162        431719459        431797109
       431947746        432022796        432096261      431315241       
431402072        431488030        431566694        431643212        431719608   
    431797141        431947795        432022804        432096279      431315258
       431402098        431488063        431566736        431643279       
431719632        431797182        431947829        432022838        432096311   
  431315357        431402171        431488071        431566769        431643295
       431719657        431797208        431947902        432022853       
432096352      431315399        431402205        431488089        431566793     
  431643311        431719749        431797281        431947936        432022986
       432096360      431315472        431402254        431488097       
431566991        431643329        431719772        431797315        431947985   
    432023000        432096386      431315563        431402262        431488154
       431567031        431643345        431719939        431797364       
431948108        432023018        432096436      431315589        431402478     
  431488212        431567080        431643378        431719996        431797406
       431948173        432023067        432096469      431315720       
431402494        431488501        431567411        431643386        431720002   
    431797430        431948223        432023075        432096485   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432161875        445626575        445642903        445659212        445675473   
    445691736        445708001        445724230        445740483       
445756737      432161883        445626583        445642911        445659220     
  445675481        445691744        445708019        445724248        445740491
       445756745      432161891        445626591        445642929       
445659238        445675499        445691751        445708027        445724255   
    445740509        445756752      432162063        445626609        445642937
       445659246        445675507        445691769        445708035       
445724263        445740517        445756760      432162097        445626617     
  445642945        445659253        445675515        445691777        445708043
       445724271        445740525        445756778      432162139       
445626625        445642952        445659261        445675523        445691785   
    445708050        445724289        445740533        445756786      432162196
       445626633        445642960        445659279        445675531       
445691793        445708068        445724297        445740541        445756794   
  432162204        445626641        445642986        445659287        445675549
       445691801        445708076        445724305        445740558       
445756802      432162253        445626658        445642994        445659295     
  445675556        445691819        445708084        445724313        445740566
       445756810      432162287        445626666        445643000       
445659303        445675564        445691827        445708092        445724321   
    445740574        445756828      432162295        445626674        445643018
       445659311        445675572        445691835        445708100       
445724339        445740582        445756836      432162378        445626682     
  445643026        445659329        445675580        445691843        445708118
       445724347        445740590        445756844      432162394       
445626690        445643034        445659337        445675598        445691850   
    445708126        445724354        445740608        445756851      432162428
       445626708        445643042        445659345        445675606       
445691868        445708134        445724362        445740616        445756869   
  432162477        445626716        445643059        445659352        445675614
       445691876        445708142        445724370        445740624       
445756877      432162485        445626724        445643067        445659360     
  445675622        445691884        445708159        445724388        445740632
       445756885      432162493        445626732        445643075       
445659378        445675630        445691892        445708167        445724396   
    445740640        445756893      432162543        445626740        445643083
       445659386        445675648        445691900        445708175       
445724404        445740657        445756901      432162592        445626757     
  445643091        445659394        445675655        445691918        445708183
       445724412        445740665        445756919      432162642       
445626765        445643109        445659402        445675663        445691926   
    445708191        445724420        445740673        445756927      432162675
       445626773        445643125        445659410        445675671       
445691934        445708209        445724438        445740681        445756935   
  432162683        445626781        445643133        445659428        445675689
       445691942        445708217        445724446        445740699       
445756943      432162782        445626799        445643141        445659436     
  445675697        445691959        445708225        445724453        445740707
       445756950      432162907        445626807        445643158       
445659444        445675705        445691967        445708233        445724461   
    445740715        445756968      432162923        445626815        445643166
       445659451        445675713        445691975        445708241       
445724479        445740723        445756976      432162964        445626823     
  445643182        445659469        445675721        445691983        445708258
       445724487        445740731        445756984      432162972       
445626831        445643190        445659477        445675739        445691991   
    445708266        445724495        445740749        445756992      432163020
       445626849        445643208        445659485        445675747       
445692007        445708274        445724503        445740756        445757008   
  432163053        445626856        445643216        445659493        445675754
       445692015        445708282        445724511        445740764       
445757016      432163079        445626864        445643224        445659501     
  445675762        445692023        445708290        445724529        445740772
       445757024      432163137        445626872        445643232       
445659519        445675770        445692031        445708308        445724537   
    445740780        445757032      432163160        445626880        445643240
       445659527        445675788        445692049        445708316       
445724545        445740798        445757040      432163236        445626898     
  445643257        445659535        445675796        445692056        445708324
       445724552        445740806        445757057      432163251       
445626906        445643265        445659543        445675804        445692064   
    445708332        445724560        445740814        445757065      432163269
       445626914        445643273        445659550        445675812       
445692072        445708340        445724578        445740822        445757073   
  432163319        445626922        445643281        445659568        445675820
       445692080        445708357        445724586        445740830       
445757081      432163426        445626930        445643299        445659576     
  445675838        445692098        445708365        445724594        445740848
       445757099      432163459        445626955        445643307       
445659584        445675846        445692106        445708373        445724602   
    445740855        445757107      432163483        445626963        445643315
       445659592        445675853        445692114        445708381       
445724610        445740863        445757115      432163491        445626971     
  445643323        445659600        445675861        445692122        445708399
       445724628        445740871        445757123      432163509       
445626989        445643331        445659618        445675879        445692130   
    445708407        445724636        445740889        445757131      432163541
       445626997        445643349        445659626        445675887       
445692148        445708415        445724644        445740897        445757149   
  432163590        445627003        445643356        445659634        445675895
       445692155        445708423        445724651        445740905       
445757156      432163608        445627011        445643364        445659642     
  445675903        445692163        445708431        445724669        445740913
       445757164      432163616        445627029        445643372       
445659659        445675911        445692171        445708449        445724677   
    445740921        445757172      432163640        445627037        445643380
       445659667        445675929        445692189        445708456       
445724685        445740939        445757180      432163681        445627045     
  445643398        445659675        445675937        445692197        445708464
       445724693        445740947        445757198      432163699       
445627052        445643406        445659683        445675945        445692205   
    445708472        445724701        445740954        445757206      432163707
       445627060        445643414        445659691        445675952       
445692213        445708480        445724719        445740962        445757214   
  432163756        445627078        445643422        445659709        445675960
       445692221        445708498        445724727        445740970       
445757222      432163772        445627086        445643430        445659717     
  445675978        445692239        445708506        445724735        445740988
       445757230      432163814        445627094        445643448       
445659725        445675986        445692247        445708514        445724743   
    445740996        445757248      432163863        445627102        445643455
       445659733        445675994        445692254        445708522       
445724750        445741002        445757255      432163871        445627110     
  445643463        445659741        445676000        445692262        445708530
       445724768        445741010        445757263      432163921       
445627128        445643471        445659758        445676018        445692270   
    445708548        445724776        445741028        445757271      432163954
       445627136        445643489        445659766        445676026       
445692288        445708555        445724784        445741036        445757289   
  432164085        445627144        445643497        445659774        445676034
       445692296        445708563        445724792        445741044       
445757297      432164093        445627151        445643505        445659782     
  445676042        445692304        445708571        445724800        445741051
       445757305      432164127        445627169        445643513       
445659790        445676059        445692312        445708589        445724818   
    445741069        445757313      432164192        445627177        445643521
       445659808        445676067        445692320        445708597       
445724826        445741077        445757321      432164200        445627185     
  445643539        445659816        445676075        445692338        445708605
       445724834        445741085        445757339      432164218       
445627193        445643547        445659824        445676083        445692346   
    445708613        445724842        445741093        445757347      432164242
       445627201        445643554        445659832        445676091       
445692353        445708621        445724859        445741119        445757354   
  432164259        445627219        445643562        445659840        445676109
       445692361        445708639        445724867        445741127       
445757362      432164267        445627227        445643570        445659857     
  445676117        445692379        445708647        445724875        445741135
       445757370      432164283        445627235        445643588       
445659865        445676125        445692387        445708654        445724883   
    445741143        445757388      432164374        445627243        445643596
       445659873        445676133        445692395        445708662       
445724891        445741150        445757396      432164382        445627250     
  445643604        445659881        445676141        445692403        445708670
       445724909        445741168        445757404      432164416       
445627268        445643612        445659899        445676158        445692411   
    445708688        445724917        445741176        445757412      432164424
       445627276        445643620        445659907        445676166       
445692429        445708696        445724925        445741184        445757420   
  432164499        445627284        445643638        445659915        445676174
       445692437        445708704        445724933        445741192       
445757438      432164507        445627292        445643646        445659923     
  445676182        445692445        445708712        445724941        445741200
       445757446      432164556        445627300        445643653       
445659931        445676190        445692452        445708720        445724958   
    445741218        445757453      432164572        445627318        445643661
       445659949        445676208        445692460        445708738       
445724966        445741226        445757461      432164796        445627326     
  445643679        445659956        445676216        445692478        445708746
       445724974        445741234        445757479      432164804       
445627334        445643687        445659964        445676224        445692486   
    445708753        445724982        445741242        445757487   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431315886        431402502        431488519        431567445        431643410   
    431720028        431797455        431948249        432023257       
432096501      431316108        431402536        431488527        431567486     
  431643451        431720051        431797489        431948272        432023299
       432096543      431316371        431402585        431488550       
431567726        431643477        431720135        431797497        431948306   
    432023349        432096550      431316496        431402635        431488568
       431567759        431643493        431720168        431797539       
431948363        432023364        432096568      431316520        431402643     
  431488626        431567858        431643501        431720176        431797588
       431948371        432023398        432096576      431316553       
431402668        431488642        431567890        431643543        431720184   
    431797612        431948512        432023414        432096592      431316603
       431402700        431488675        431567924        431643576       
431720200        431797661        431948520        432023448        432096618   
  431317247        431402734        431488691        431567965        431643592
       431720218        431797679        431948538        432023604       
432096642      431317296        431402759        431488725        431568013     
  431643667        431720275        431797802        431948603        432023653
       432096675      431317411        431402908        431488782       
431568138        431643691        431720291        431797836        431948629   
    432023679        432096683      431317445        431402940        431488808
       431568146        431643733        431720333        431797919       
431948637        432023745        432096717      431317452        431402957     
  431488816        431568161        431643766        431720341        431797943
       431948660        432023760        432096733      431317544       
431403039        431488840        431568229        431643881        431720374   
    431797950        431948736        432023851        432096741      431317577
       431403120        431488865        431568278        431643923       
431720416        431797976        431948835        432023877        432096782   
  431317627        431403161        431488899        431568294        431644004
       431720531        431798008        431948843        432023885       
432096915      431317734        431403344        431488923        431568393     
  431644020        431720572        431798016        431948884        432023893
       432096964      431317759        431403351        431488931       
431568450        431644095        431720598        431798123        431948991   
    432023927        432097079      431317775        431403419        431488956
       431568476        431644137        431720622        431798131       
431949023        432024016        432097111      431317791        431403443     
  431489053        431568492        431644152        431720648        431798164
       431949114        432024024        432097129      431317825       
431403450        431489061        431568526        431644202        431720663   
    431798180        431949122        432024032        432097178      431317866
       431403526        431489095        431568682        431644228       
431720705        431798198        431949189        432024081        432097194   
  431317874        431403542        431489129        431568690        431644244
       431720713        431798214        431949197        432024198       
432097327      431317924        431403559        431489178        431568765     
  431644335        431720762        431798230        431949239        432024248
       432097384      431317965        431403567        431489194       
431568849        431644350        431720820        431798255        431949296   
    432024263        432097400      431317999        431403575        431489202
       431568948        431644376        431720879        431798362       
431949544        432024339        432097426      431318062        431403609     
  431489244        431568989        431644384        431721034        431798420
       431949551        432024354        432097434      431318112       
431403625        431489277        431568997        431644459        431721109   
    431798487        431949627        432024388        432097525      431318179
       431403658        431489301        431569060        431644525       
431721117        431798511        431949650        432024396        432097558   
  431318278        431403682        431489459        431569110        431644582
       431721158        431798537        431949726        432024412       
432097608      431318286        431403690        431489467        431569128     
  431644590        431721174        431798586        431949759        432024479
       432097673      431318336        431403781        431489517       
431569151        431644632        431721240        431798602        431949775   
    432024495        432097715      431318344        431403823        431489566
       431569185        431644640        431721356        431798610       
431949783        432024537        432097723      431318401        431403864     
  431489608        431569193        431644673        431721398        431798628
       431949791        432024560        432097756      431318534       
431403955        431489616        431569219        431644681        431721406   
    431798636        431949817        432024594        432097822      431318559
       431403989        431489640        431569342        431644723       
431721422        431798669        431949916        432024628        432097848   
  431318567        431404003        431489699        431569375        431644731
       431721497        431798677        431950005        432024644       
432097905      431318575        431404078        431489749        431569458     
  431644830        431721505        431798735        431950039        432024669
       432097939      431318823        431404086        431489798       
431569540        431644889        431721513        431798818        431950070   
    432024677        432097947      431318864        431404151        431489848
       431569656        431644897        431721596        431798875       
431950120        432024719        432097970      431318922        431404300     
  431489970        431569680        431644905        431721620        431798917
       431950138        432024727        432097988      431318930       
431404342        431490036        431569722        431645266        431721638   
    431798941        431950146        432024735        432098051      431318997
       431404409        431490044        431569813        431645324       
431721661        431798990        431950203        432024743        432098077   
  431319003        431404441        431490119        431569821        431645340
       431721687        431799014        431950237        432024842       
432098119      431319011        431404532        431490184        431570001     
  431645357        431721695        431799022        431950252        432024875
       432098135      431319052        431404623        431490218       
431570027        431645647        431721703        431799030        431950286   
    432024909        432098143      431319110        431404656        431490267
       431570043        431645688        431721729        431799055       
431950336        432024917        432098168      431319136        431404805     
  431490283        431570266        431645720        431721752        431799071
       431950435        432024941        432098176      431319193       
431405414        431490325        431570282        431645746        431721760   
    431799089        431950468        432024958        432098200      431319284
       431405422        431490341        431570340        431645795       
431721810        431799105        431950575        432024966        432098259   
  431319292        431405554        431490366        431570431        431645803
       431721851        431799188        431950609        432025005       
432098325      431319326        431405661        431490390        431570449     
  431645811        431721927        431799246        431950724        432025062
       432098374      431319359        431405687        431490523       
431570514        431645860        431721984        431799352        431950773   
    432025112        432098432      431319391        431405752        431490580
       431570548        431645902        431721992        431799394       
431950955        432025146        432098440      431319433        431405760     
  431490614        431570563        431645928        431722016        431799436
       431950989        432025187        432098457      431319466       
431405836        431490622        431570696        431645969        431722073   
    431799485        431950997        432025286        432098473      431319482
       431405844        431490648        431570704        431645977       
431722107        431799543        431951037        432025302        432098481   
  431319532        431405885        431490713        431570712        431646066
       431722149        431799592        431951060        432025393       
432098523      431319557        431406016        431490762        431570720     
  431646181        431722222        431799626        431951102        432025419
       432098564      431319649        431406024        431490812       
431570795        431646207        431722230        431799659        431951250   
    432025427        432098713      431319706        431406032        431490895
       431570803        431646231        431722263        431799667       
431951276        432025450        432098754      431319722        431406081     
  431491026        431570985        431646249        431722271        431800002
       431951300        432025476        432098788      431319847       
431406099        431491067        431570993        431646306        431722289   
    431800143        431951383        432025500        432098838      431319896
       431406180        431491190        431571041        431646322       
431722313        431800176        431951557        432025542        432098861   
  431319979        431406230        431491232        431571058        431646413
       431722362        431800226        431951565        432025575       
432098945      431320035        431406289        431491273        431571090     
  431646454        431722420        431800242        431951573        432025633
       432098978      431320183        431406297        431491331       
431571223        431646462        431722453        431800275        431951607   
    432025682        432099000      431320191        431406313        431491547
       431571330        431646470        431722495        431800291       
431951623        432025732        432099059      431320233        431406396     
  431491588        431571363        431646504        431722644        431800309
       431951649        432025799        432099109      431320290       
431406602        431491612        431571397        431646611        431722719   
    431800325        431951656        432025807        432099158      431320308
       431406644        431491638        431571470        431646686       
431722727        431800382        431952225        432025823        432099190   
  431320332        431406669        431491695        431571488        431646710
       431722800        431800473        431952241        432025856       
432099265      431320381        431406685        431491729        431571504     
  431646793        431722826        431800523        431952290        432025955
       432099349      431320415        431406719        431491760       
431571553        431646835        431722834        431800531        431952415   
    432026011        432099364      431320449        431406784        431491778
       431571645        431646843        431722875        431800564       
431952423        432026029        432099372      431320548        431406842     
  431491794        431571710        431646868        431722883        431800580
       431952480        432026094        432099422      431320571       
431406867        431491828        431571892        431646918        431722891   
    431800713        431952571        432026151        432099430   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432164812        445627342        445643695        445659972        445676232   
    445692494        445708761        445724990        445741259       
445757495      432164820        445627359        445643703        445659980     
  445676240        445692502        445708779        445725005        445741267
       445757503      432164846        445627367        445643711       
445659998        445676257        445692510        445708787        445725013   
    445741275        445757511      432164853        445627375        445643729
       445660004        445676265        445692528        445708795       
445725021        445741283        445757529      432164861        445627383     
  445643737        445660012        445676273        445692536        445708803
       445725039        445741291        445757537      432164887       
445627391        445643745        445660020        445676281        445692544   
    445708811        445725047        445741309        445757545      432164903
       445627409        445643752        445660038        445676299       
445692551        445708829        445725054        445741317        445757552   
  432164911        445627417        445643760        445660046        445676307
       445692569        445708837        445725062        445741325       
445757560      432164929        445627425        445643778        445660053     
  445676315        445692577        445708845        445725070        445741333
       445757578      432164994        445627433        445643786       
445660061        445676323        445692585        445708852        445725088   
    445741341        445757586      432165025        445627441        445643794
       445660079        445676331        445692593        445708860       
445725096        445741358        445757594      432165058        445627458     
  445643802        445660087        445676349        445692601        445708878
       445725104        445741366        445757602      432165066       
445627466        445643810        445660095        445676364        445692619   
    445708886        445725112        445741374        445757610      432165082
       445627474        445643828        445660103        445676372       
445692627        445708894        445725120        445741382        445757628   
  432165181        445627482        445643836        445660111        445676380
       445692635        445708902        445725138        445741390       
445757636      432165199        445627490        445643844        445660129     
  445676398        445692643        445708910        445725146        445741408
       445757644      432165207        445627508        445643851       
445660137        445676406        445692650        445708928        445725153   
    445741416        445757651      432165231        445627516        445643869
       445660145        445676414        445692668        445708936       
445725161        445741424        445757669      432165249        445627524     
  445643877        445660152        445676422        445692676        445708944
       445725179        445741432        445757677      432165298       
445627532        445643885        445660160        445676430        445692684   
    445708951        445725187        445741440        445757685      432165314
       445627540        445643893        445660178        445676448       
445692692        445708969        445725195        445741457        445757693   
  432165322        445627557        445643901        445660186        445676455
       445692700        445708977        445725203        445741465       
445757701      432165371        445627565        445643919        445660194     
  445676463        445692718        445708985        445725211        445741473
       445757719      432165397        445627573        445643927       
445660202        445676471        445692726        445708993        445725229   
    445741481        445757727      432165454        445627581        445643935
       445660210        445676489        445692734        445709009       
445725237        445741499        445757735      432165470        445627599     
  445643943        445660228        445676497        445692742        445709017
       445725245        445741507        445757743      432165504       
445627607        445643950        445660236        445676505        445692759   
    445709025        445725252        445741515        445757750      432165561
       445627615        445643968        445660244        445676513       
445692767        445709033        445725260        445741523        445757768   
  432165603        445627623        445643976        445660251        445676521
       445692775        445709041        445725278        445741531       
445757776      432165611        445627631        445643984        445660269     
  445676539        445692783        445709058        445725286        445741549
       445757784      432165652        445627649        445643992       
445660277        445676547        445692791        445709066        445725294   
    445741556        445757792      432165694        445627656        445644008
       445660285        445676554        445692809        445709074       
445725302        445741564        445757800      432165736        445627664     
  445644016        445660293        445676562        445692817        445709082
       445725310        445741572        445757818      432165793       
445627672        445644024        445660301        445676570        445692825   
    445709090        445725328        445741580        445757826      432165801
       445627680        445644032        445660319        445676588       
445692833        445709108        445725336        445741598        445757834   
  432165827        445627698        445644040        445660327        445676596
       445692841        445709116        445725344        445741606       
445757859      432165850        445627706        445644057        445660335     
  445676604        445692858        445709124        445725351        445741614
       445757867      432165892        445627714        445644065       
445660343        445676612        445692866        445709132        445725369   
    445741622        445757875      432165918        445627722        445644073
       445660350        445676620        445692874        445709140       
445725377        445741630        445757883      432165926        445627730     
  445644081        445660368        445676638        445692882        445709157
       445725385        445741648        445757891      432165934       
445627748        445644099        445660376        445676646        445692890   
    445709173        445725393        445741655        445757909      432165942
       445627755        445644107        445660384        445676653       
445692908        445709181        445725401        445741663        445757917   
  432165975        445627763        445644115        445660392        445676661
       445692916        445709199        445725419        445741671       
445757925      432166064        445627771        445644123        445660400     
  445676679        445692924        445709207        445725427        445741689
       445757933      432166080        445627789        445644131       
445660418        445676687        445692932        445709215        445725435   
    445741697        445757941      432166122        445627797        445644149
       445660426        445676695        445692940        445709223       
445725443        445741705        445757958      432166346        445627805     
  445644156        445660434        445676703        445692957        445709231
       445725450        445741713        445757966      432166353       
445627813        445644164        445660442        445676711        445692965   
    445709249        445725468        445741721        445757974      432166387
       445627821        445644172        445660459        445676729       
445692973        445709256        445725476        445741739        445757982   
  432166403        445627839        445644180        445660467        445676737
       445692981        445709264        445725484        445741747       
445757990      432166460        445627847        445644198        445660475     
  445676745        445692999        445709272        445725492        445741754
       445758006      432166510        445627854        445644206       
445660483        445676752        445693005        445709280        445725500   
    445741762        445758014      432166593        445627862        445644214
       445660491        445676760        445693021        445709298       
445725518        445741770        445758022      432166635        445627870     
  445644222        445660509        445676778        445693039        445709306
       445725526        445741788        445758030      432166742       
445627888        445644230        445660517        445676786        445693047   
    445709314        445725534        445741796        445758048      432166775
       445627896        445644248        445660525        445676794       
445693054        445709322        445725542        445741804        445758055   
  432166809        445627904        445644255        445660533        445676802
       445693062        445709330        445725559        445741812       
445758063      432166825        445627912        445644263        445660541     
  445676810        445693070        445709348        445725567        445741820
       445758071      432166858        445627920        445644271       
445660558        445676828        445693088        445709355        445725575   
    445741838        445758089      432166874        445627938        445644289
       445660566        445676836        445693096        445709363       
445725583        445741846        445758097      432166882        445627946     
  445644297        445660574        445676844        445693104        445709371
       445725591        445741853        445758105      432166940       
445627953        445644305        445660582        445676851        445693112   
    445709389        445725609        445741861        445758113      432166965
       445627961        445644313        445660590        445676869       
445693120        445709397        445725617        445741879        445758121   
  432166973        445627979        445644321        445660608        445676877
       445693138        445709405        445725625        445741887       
445758139      432166999        445627987        445644339        445660616     
  445676885        445693146        445709413        445725633        445741895
       445758147      432167047        445627995        445644347       
445660624        445676893        445693153        445709421        445725641   
    445741903        445758154      432167146        445628001        445644354
       445660632        445676901        445693161        445709439       
445725658        445741911        445758162      432167203        445628019     
  445644362        445660640        445676919        445693179        445709447
       445725666        445741929        445758170      432167211       
445628027        445644370        445660657        445676927        445693187   
    445709454        445725674        445741937        445758188      432167237
       445628035        445644388        445660665        445676935       
445693195        445709462        445725682        445741945        445758196   
  432167328        445628043        445644396        445660673        445676943
       445693203        445709470        445725690        445741952       
445758204      432167369        445628050        445644404        445660681     
  445676950        445693211        445709488        445725708        445741960
       445758212      432167435        445628068        445644412       
445660699        445676968        445693229        445709496        445725716   
    445741978        445758220      432167450        445628076        445644420
       445660707        445676976        445693237        445709504       
445725724        445741986        445758238      432167500        445628084     
  445644438        445660715        445676984        445693245        445709512
       445725732        445741994        445758246      432167526       
445628092        445644446        445660723        445676992        445693252   
    445709520        445725740        445742000        445758253   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431320589        431406958        431491836        431571900        431646926   
    431722941        431800770        431952597        432026243       
432099463      431320613        431407022        431491877        431572106     
  431646959        431722974        431800846        431952613        432026292
       432099471      431320621        431407063        431491943       
431572155        431647007        431723022        431800903        431952670   
    432026334        432099513      431320662        431407105        431491992
       431572189        431647023        431723055        431800929       
431952787        432026375        432099612      431320688        431407121     
  431492032        431572205        431647031        431723147        431800978
       431952795        432026391        432099646      431320712       
431407212        431492057        431572213        431647049        431723188   
    431800994        431952852        432026417        432099679      431320886
       431407220        431492081        431572239        431647155       
431723196        431801026        431952886        432026425        432099786   
  431320902        431407329        431492115        431572338        431647189
       431723212        431801034        431952894        432026433       
432099802      431320944        431407444        431492123        431572387     
  431647197        431723303        431801083        431952910        432026565
       432099828      431320977        431407543        431492156       
431572437        431647221        431723345        431801109        431952928   
    432026573        432099893      431320993        431407576        431492222
       431572536        431647239        431723360        431801125       
431952944        432026581        432099968      431321157        431407600     
  431492289        431572593        431647247        431723378        431801216
       431953041        432026680        432100006      431321181       
431407667        431492297        431572643        431647254        431723444   
    431801224        431953108        432026789        432100113      431321199
       431407725        431492388        431572684        431647296       
431723477        431801265        431953124        432026805        432100121   
  431321322        431407766        431492461        431572692        431647304
       431723535        431801299        431953181        432026813       
432100147      431321371        431407808        431492479        431572742     
  431647361        431723642        431801315        431953249        432026862
       432100337      431321462        431407949        431492495       
431572759        431647452        431723659        431801356        431953264   
    432026904        432100352      431321512        431408004        431492529
       431572809        431647601        431723733        431801448       
431953314        432026946        432100402      431321553        431408079     
  431492610        431572833        431647668        431723782        431801463
       431953322        432026979        432100477      431321561       
431408087        431492693        431572841        431647718        431723907   
    431801471        431953421        432026987        432100485      431321587
       431408327        431492750        431572858        431647742       
431723923        431801521        431953512        432026995        432100568   
  431321702        431408350        431492818        431572874        431647759
       431723949        431801554        431953546        432027084       
432100576      431321769        431408376        431492966        431572890     
  431647767        431724079        431801612        431953553        432027134
       432100634      431321777        431408467        431492974       
431572924        431647882        431724111        431801661        431953603   
    432027191        432100642      431321785        431408566        431493048
       431573021        431647890        431724160        431801760       
431953645        432027233        432100808      431321900        431408624     
  431493139        431573047        431647965        431724178        431801794
       431953652        432027290        432100816      431321959       
431408681        431493170        431573229        431647981        431724616   
    431801802        431953660        432027316        432100857      431321983
       431408699        431493188        431573245        431648104       
431724756        431801836        431953678        432027381        432100873   
  431322049        431408707        431493261        431573252        431648120
       431724806        431801844        431953728        432027399       
432100907      431322197        431408749        431493287        431573278     
  431648229        431724848        431801851        431953744        432027431
       432101046      431322205        431408798        431493303       
431573310        431648237        431724954        431801943        431953769   
    432027449        432101061      431322254        431408830        431493329
       431573336        431648328        431724962        431801950       
431953777        432027548        432101079      431322270        431408889     
  431493345        431573351        431648377        431724970        431801984
       431953785        432027597        432101186      431322288       
431408996        431493352        431573401        431648435        431724996   
    431801992        431953876        432027639        432101210      431322346
       431409077        431493360        431573427        431648443       
431725019        431802016        431953884        432027670        432101244   
  431322387        431409101        431493444        431573443        431648468
       431725027        431802065        431953942        432027761       
432101335      431322437        431409168        431493477        431573542     
  431648518        431725167        431802115        431953975        432027795
       432101392      431322478        431409184        431493535       
431573666        431648567        431725175        431802198        431953991   
    432027811        432101400      431322528        431409382        431493543
       431573708        431648575        431725274        431802214       
431954007        432027845        432101418      431322536        431409424     
  431493576        431573724        431648609        431725324        431802222
       431954023        432027894        432101467      431322676       
431409523        431493592        431573831        431648617        431725381   
    431802305        431954155        432027936        432101475      431322692
       431409549        431493642        431573864        431648633       
431725407        431802362        431954213        432028157        432101483   
  431322700        431409598        431493659        431573914        431648674
       431725431        431802370        431954262        432028165       
432101491      431322718        431409689        431493667        431573955     
  431648682        431725456        431802396        431954270        432028207
       432101517      431322742        431409796        431493675       
431573997        431648708        431725464        431802412        431954338   
    432028330        432101541      431322767        431409804        431493691
       431574011        431648799        431725498        431802511       
431954353        432028413        432101632      431322775        431409812     
  431493840        431574128        431648849        431725514        431802560
       431954411        432028520        432101640      431322858       
431409887        431493881        431574185        431648898        431725621   
    431802610        431954429        432028538        432101665      431322908
       431409895        431493931        431574243        431648930       
431725647        431802636        431954445        432028546        432101707   
  431322916        431409952        431493949        431574276        431649011
       431725670        431802644        431954478        432028579       
432101731      431322932        431410000        431494020        431574391     
  431649060        431725704        431802719        431954494        432028652
       432101749      431322981        431410026        431494079       
431574433        431649078        431725712        431802727        431954585   
    432028694        432101772      431323039        431410042        431494087
       431574474        431649219        431725829        431802776       
431954619        432028702        432101798      431323047        431410059     
  431494145        431574565        431649235        431725886        431802826
       431954627        432028710        432101830      431323138       
431410117        431494178        431574573        431649359        431725894   
    431802834        431954643        432028736        432101848      431323187
       431410125        431494244        431574599        431649367       
431725969        431802842        431954650        432028777        432101855   
  431323260        431410190        431494293        431574615        431649383
       431725993        431802867        431954718        432028843       
432101871      431323294        431410257        431494418        431574664     
  431649466        431726108        431802917        431954726        432028850
       432101913      431323302        431410273        431494533       
431575125        431649474        431726140        431802925        431954734   
    432028934        432101939      431323351        431410323        431494558
       431575174        431649516        431726157        431802990       
431954833        432028959        432101962      431323385        431410406     
  431494624        431575182        431649532        431726173        431803055
       431954908        432029049        432102028      431323419       
431410430        431494632        431575307        431649540        431726207   
    431803071        431954916        432029056        432102036      431323450
       431410463        431494657        431575315        431649581       
431726264        431803097        431954924        432029213        432102119   
  431323484        431410612        431494681        431575356        431649631
       431726355        431803147        431954957        432029270       
432102127      431323492        431410745        431494699        431575398     
  431649680        431726439        431803170        431955004        432029288
       432102192      431323500        431410778        431494798       
431575463        431649698        431726447        431803212        431955020   
    432029320        432102200      431323583        431410794        431494806
       431575653        431649714        431726520        431803253       
431955079        432029395        432102259      431323591        431410877     
  431494830        431575679        431649755        431726546        431803279
       431955103        432029486        432102267      431323609       
431410976        431494863        431575760        431649763        431726595   
    431803295        431955111        432029528        432102309      431323740
       431410992        431495092        431575844        431649847       
431726645        431803337        431955129        432029627        432102358   
  431323807        431411065        431495225        431575943        431649870
       431726686        431803345        431955178        432029635       
432102382      431323856        431411099        431495316        431576016     
  431649888        431726694        431803378        431955210        432029668
       432102390      431323898        431411214        431495340       
431576081        431649896        431726702        431803410        431955236   
    432029684        432102408      431323997        431411248        431495357
       431576099        431649904        431726934        431803444       
431955244        432029718        432102457      431324011        431411271     
  431495373        431576123        431649953        431726983        431803451
       431955251        432029734        432102473      431324128       
431411305        431495415        431576131        431649995        431727106   
    431803550        431955343        432029767        432102507   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432167534        445628100        445644453        445660731        445677008   
    445693260        445709538        445725757        445742018       
445758261      432167559        445628118        445644461        445660749     
  445677016        445693278        445709546        445725765        445742026
       445758279      432167625        445628126        445644479       
445660756        445677024        445693286        445709553        445725773   
    445742034        445758287      432167666        445628134        445644487
       445660764        445677032        445693294        445709561       
445725781        445742042        445758295      432167674        445628142     
  445644495        445660772        445677040        445693302        445709579
       445725799        445742059        445758303      432167708       
445628159        445644503        445660780        445677057        445693310   
    445709587        445725807        445742067        445758311      432167732
       445628167        445644511        445660798        445677065       
445693328        445709595        445725815        445742075        445758329   
  432167906        445628175        445644529        445660806        445677073
       445693336        445709603        445725823        445742083       
445758337      432168540        445628183        445644537        445660814     
  445677081        445693344        445709611        445725831        445742091
       445758345      432168581        445628191        445644545       
445660822        445677099        445693351        445709629        445725849   
    445742109        445758352      432168656        445628209        445644552
       445660830        445677107        445693369        445709637       
445725856        445742117        445758360      432168714        445628217     
  445644560        445660848        445677115        445693377        445709645
       445725864        445742125        445758378      432168813       
445628225        445644578        445660855        445677123        445693385   
    445709652        445725872        445742133        445758386      432168854
       445628233        445644586        445660863        445677131       
445693393        445709660        445725880        445742141        445758394   
  432168961        445628241        445644594        445660871        445677149
       445693401        445709678        445725898        445742158       
445758402      432169043        445628258        445644602        445660889     
  445677156        445693419        445709686        445725906        445742166
       445758410      432169092        445628266        445644610       
445660897        445677164        445693427        445709694        445725914   
    445742174        445758428      432169100        445628274        445644628
       445660905        445677172        445693435        445709702       
445725922        445742182        445758436      432169209        445628282     
  445644636        445660913        445677180        445693443        445709710
       445725930        445742190        445758444      432169340       
445628290        445644644        445660921        445677198        445693450   
    445709728        445725948        445742208        445758451      432169506
       445628308        445644651        445660939        445677206       
445693468        445709736        445725955        445742216        445758469   
  432169662        445628316        445644669        445660947        445677214
       445693476        445709744        445725963        445742224       
445758477      432169746        445628324        445644677        445660954     
  445677222        445693484        445709751        445725971        445742232
       445758485      432169860        445628332        445644685       
445660962        445677230        445693492        445709769        445725989   
    445742240        445758493      432170165        445628340        445644693
       445660970        445677248        445693500        445709777       
445725997        445742257        445758501      432170504        445628357     
  445644701        445660988        445677255        445693526        445709785
       445726011        445742265        445758519      432170694       
445628365        445644719        445660996        445677263        445693534   
    445709793        445726029        445742273        445758527      432170926
       445628373        445644727        445661002        445677271       
445693542        445709801        445726037        445742281        445758535   
  432171049        445628381        445644735        445661010        445677289
       445693559        445709819        445726045        445742299       
445758543      432171114        445628399        445644743        445661028     
  445677297        445693567        445709827        445726052        445742307
       445758550      432171403        445628407        445644750       
445661036        445677305        445693575        445709835        445726060   
    445742315        445758568      432171585        445628415        445644768
       445661044        445677313        445693583        445709843       
445726078        445742323        445758576      432171759        445628423     
  445644776        445661051        445677321        445693591        445709850
       445726086        445742331        445758584      432172088       
445628449        445644784        445661069        445677339        445693609   
    445709868        445726094        445742349        445758592      432172278
       445628456        445644792        445661077        445677347       
445693617        445709876        445726102        445742356        445758600   
  432172336        445628464        445644800        445661085        445677354
       445693625        445709884        445726110        445742364       
445758618      432172484        445628472        445644818        445661093     
  445677362        445693633        445709892        445726128        445742372
       445758626      432172633        445628480        445644826       
445661101        445677370        445693641        445709900        445726136   
    445742380        445758634      432172674        445628498        445644834
       445661119        445677388        445693658        445709918       
445726144        445742398        445758642      432172823        445628506     
  445644842        445661127        445677396        445693666        445709926
       445726151        445742406        445758659      432172948       
445628514        445644859        445661135        445677404        445693674   
    445709934        445726169        445742414        445758667      432173292
       445628522        445644867        445661143        445677412       
445693682        445709942        445726177        445742422        445758675   
  432173425        445628530        445644875        445661150        445677420
       445693690        445709959        445726185        445742430       
445758683      432173524        445628548        445644883        445661168     
  445677438        445693708        445709967        445726193        445742448
       445758691      432173961        445628555        445644891       
445661176        445677446        445693716        445709975        445726201   
    445742455        445758709      432174001        445628563        445644909
       445661184        445677453        445693724        445709983       
445726219        445742463        445758717      432174068        445628571     
  445644917        445661192        445677461        445693732        445709991
       445726227        445742471        445758725      432174258       
445628589        445644925        445661200        445677479        445693740   
    445710007        445726235        445742489        445758733      432174357
       445628597        445644933        445661218        445677487       
445693757        445710015        445726243        445742497        445758741   
  432174431        445628605        445644941        445661226        445677495
       445693765        445710023        445726250        445742505       
445758758      432174696        445628613        445644958        445661234     
  445677503        445693773        445710031        445726268        445742513
       445758766      432174787        445628621        445644966       
445661242        445677511        445693781        445710049        445726276   
    445742521        445758774      432175487        445628639        445644974
       445661259        445677529        445693799        445710056       
445726284        445742539        445758782      432175578        445628647     
  445644982        445661267        445677537        445693807        445710064
       445726292        445742547        445758790      432175677       
445628654        445644990        445661275        445677545        445693815   
    445710072        445726300        445742554        445758808      432175750
       445628662        445645005        445661283        445677552       
445693823        445710080        445726318        445742562        445758816   
  432175800        445628670        445645013        445661291        445677560
       445693831        445710098        445726326        445742570       
445758824      432176188        445628688        445645021        445661309     
  445677578        445693849        445710106        445726334        445742588
       445758832      432176477        445628696        445645039       
445661317        445677586        445693856        445710114        445726342   
    445742596        445758840      432176550        445628704        445645047
       445661325        445677594        445693864        445710122       
445726359        445742604        445758857      432176766        445628712     
  445645054        445661333        445677602        445693872        445710130
       445726367        445742612        445758865      432176808       
445628720        445645062        445661341        445677610        445693880   
    445710148        445726375        445742620        445758873      432176972
       445628738        445645070        445661358        445677628       
445693898        445710155        445726383        445742638        445758881   
  432177137        445628746        445645088        445661366        445677636
       445693906        445710163        445726391        445742646       
445758899      432177145        445628753        445645096        445661374     
  445677644        445693914        445710171        445726409        445742653
       445758907      432177772        445628761        445645104       
445661382        445677651        445693922        445710189        445726417   
    445742661        445758915      432177897        445628779        445645112
       445661390        445677669        445693930        445710197       
445726425        445742679        445758923      432178341        445628787     
  445645120        445661408        445677677        445693948        445710205
       445726433        445742687        445758931      432178689       
445628795        445645138        445661416        445677685        445693955   
    445710213        445726441        445742695        445758949      432178838
       445628803        445645146        445661424        445677693       
445693963        445710221        445726458        445742703        445758956   
  432178952        445628811        445645153        445661432        445677701
       445693971        445710239        445726466        445742711       
445758964      432179158        445628829        445645161        445661440     
  445677719        445693989        445710247        445726474        445742729
       445758972      432179331        445628837        445645179       
445661457        445677727        445693997        445710254        445726482   
    445742737        445758980      432179406        445628845        445645187
       445661465        445677735        445694003        445710262       
445726490        445742745        445758998      432179422        445628852     
  445645195        445661473        445677743        445694011        445710270
       445726508        445742752        445759004      432179497       
445628860        445645203        445661481        445677750        445694029   
    445710288        445726516        445742760        445759012   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431324250        431411313        431495472        431576149        431650027   
    431727148        431803584        431955350        432029783       
432102580      431324326        431411412        431495522        431576230     
  431650068        431727189        431803592        431955384        432029833
       432102606      431324359        431411479        431495548       
431576248        431650076        431727221        431803675        431955434   
    432029841        432102622      431324375        431411495        431495605
       431576263        431650092        431727239        431803717       
431955475        432029866        432102655      431324417        431411529     
  431495621        431576305        431650100        431727338        431803733
       431955491        432029874        432102663      431324508       
431411537        431495639        431576321        431650126        431727346   
    431803741        431955582        432029882        432102689      431324532
       431411636        431495654        431576362        431650308       
431727445        431803758        431955616        432029890        432102705   
  431324664        431411685        431495720        431576404        431650415
       431727494        431803824        431955640        432029924       
432102721      431324748        431411701        431495746        431576479     
  431650456        431727536        431803832        431955657        432029957
       432102788      431324771        431411875        431495761       
431576495        431650472        431727544        431803949        431955806   
    432029999        432102838      431324789        431411909        431495787
       431576503        431650563        431727627        431803972       
431955822        432030005        432102853      431324797        431411925     
  431495803        431576545        431650738        431727650        431804038
       431955830        432030047        432103158      431324805       
431412055        431495811        431576578        431650795        431727684   
    431804434        431955855        432030054        432103216      431324920
       431412147        431495878        431576594        431650928       
431727718        431804467        431955897        432030070        432103257   
  431324961        431412170        431496009        431576636        431651009
       431727775        431804475        431955939        432030112       
432103299      431324987        431412246        431496025        431576677     
  431651058        431727783        431804491        431956010        432030146
       432103307      431324995        431412253        431496066       
431576719        431651066        431727841        431804509        431956028   
    432030153        432103331      431325075        431412329        431496108
       431576875        431651082        431727924        431804533       
431956036        432030187        432103349      431325091        431412352     
  431496140        431576909        431651108        431728005        431804558
       431956085        432030211        432103422      431325117       
431412410        431496157        431577105        431651116        431728054   
    431804590        431956101        432030252        432103489      431325158
       431412436        431496181        431577147        431651132       
431728120        431804632        431956226        432030302        432103505   
  431325166        431412451        431496207        431577188        431651181
       431728161        431804657        431956234        432030328       
432103554      431325257        431412527        431496256        431577196     
  431651249        431728195        431804673        431956242        432030351
       432103695      431325307        431412576        431496298       
431577212        431651264        431728286        431804764        431956259   
    432030419        432103794      431325331        431412584        431496371
       431577220        431651306        431728294        431804772       
431956275        432030559        432103836      431325356        431412618     
  431496413        431577394        431651330        431728302        431804780
       431956309        432030765        432103844      431325414       
431412709        431496470        431577402        431651363        431728344   
    431804798        431956333        432030781        432103943      431325455
       431412725        431496488        431577428        431651454       
431728351        431804822        431956366        432030864        432103968   
  431325547        431412733        431496496        431577451        431651488
       431728468        431804848        431956408        432030898       
432103984      431325562        431412774        431496538        431577469     
  431651504        431728484        431804855        431956465        432030930
       432103992      431325604        431412865        431496587       
431577543        431651652        431728492        431804871        431956481   
    432031011        432104024      431325661        431412873        431496595
       431577683        431651660        431728526        431804889       
431956531        432031029        432104032      431325877        431412881     
  431496686        431577725        431651785        431728625        431804954
       431956556        432031037        432104107      431325935       
431412923        431496694        431577766        431651819        431728732   
    431804970        431956606        432031052        432104149      431325943
       431412931        431496728        431577782        431651843       
431728765        431805019        431956648        432031094        432104255   
  431325976        431412956        431496785        431577824        431651876
       431728773        431805050        431956655        432031128       
432104271      431326016        431412980        431496900        431577832     
  431651884        431728781        431805100        431956671        432031144
       432104297      431326123        431412998        431496918       
431577907        431651900        431728831        431805134        431956697   
    432031169        432104370      431326131        431413053        431496942
       431577915        431651967        431728864        431805167       
431956721        432031185        432104388      431326206        431413087     
  431496991        431577964        431651975        431728880        431805217
       431956739        432031243        432104412      431326297       
431413160        431497023        431578012        431652007        431728898   
    431805241        431956747        432031292        432104487      431326347
       431413210        431497049        431578103        431652072       
431728906        431805316        431956796        432031334        432104677   
  431326651        431413293        431497064        431578152        431652080
       431728989        431805399        431956903        432031367       
432104768      431326685        431413442        431497106        431578210     
  431652148        431729292        431805407        431956911        432031409
       432104776      431326834        431413517        431497122       
431578236        431652163        431729318        431805472        431957042   
    432031433        432104784      431326925        431413574        431497171
       431578251        431652221        431729326        431805555       
431957067        432031458        432104826      431326933        431413723     
  431497213        431578293        431652239        431729342        431805571
       431957075        432031490        432104859      431326941       
431413749        431497270        431578319        431652254        431729425   
    431805613        431957091        432031516        432104909      431326966
       431413764        431497346        431578376        431652346       
431729433        431805654        431957141        432031532        432104917   
  431327030        431413772        431497429        431578426        431652403
       431729482        431805977        431957158        432031599       
432104966      431327139        431413863        431497502        431578434     
  431652411        431729599        431806017        431957216        432031615
       432105021      431327147        431413889        431497585       
431578442        431652437        431729607        431806181        431957224   
    432031631        432105104      431327170        431413939        431497742
       431578483        431652445        431729649        431806231       
431957257        432031664        432105138      431327212        431413954     
  431497767        431578533        431652460        431729755        431806256
       431957299        432031680        432105146      431327287       
431413988        431497775        431578582        431652478        431729763   
    431806280        431957307        432031714        432105153      431327337
       431414069        431497783        431578632        431653237       
431729805        431806421        431957315        432031755        432105161   
  431327345        431414267        431497791        431578640        431653286
       431729813        431806496        431957372        432031813       
432105195      431327360        431414283        431497858        431578731     
  431653344        431729821        431806843        431957430        432031896
       432105336      431327436        431414309        431497924       
431578764        431653427        431729839        431806926        431957463   
    432031938        432105369      431327451        431414499        431497932
       431578996        431653435        431729920        431807015       
431957513        432032027        432105427      431327469        431414507     
  431497973        431579028        431653443        431729995        431807189
       431957539        432032035        432105450      431327592       
431414549        431497999        431579192        431653450        431730126   
    431807437        431957554        432032076        432105468      431327659
       431414614        431498005        431579200        431653484       
431730217        431807551        431957612        432032084        432105476   
  431327667        431414721        431498047        431579259        431653542
       431730258        431807619        431957653        432032241       
432105526      431327733        431414895        431498062        431579267     
  431653583        431730266        431807676        431957729        432032282
       432105542      431327758        431414903        431498112       
431579291        431653658        431730290        431807700        431957737   
    432032340        432105625      431328442        431414911        431498120
       431579390        431653666        431730324        431807734       
431957752        432032878        432105666      431328640        431414937     
  431498211        431579424        431653674        431730340        431807775
       431957828        432032910        432105674      431328665       
431414960        431498260        431579457        431653690        431730357   
    431808187        431957851        432032928        432105708      431328756
       431415074        431498278        431579465        431653708       
431730431        431808211        431957869        432032951        432105740   
  431328814        431415090        431498369        431579473        431653880
       431730514        431808229        431957927        432032993       
432105765      431328871        431415108        431498377        431579556     
  431654029        431730571        431808294        431957968        432033009
       432105781      431328913        431415132        431498492       
431579606        431654045        431730597        431808302        431958016   
    432033017        432105815      431329036        431415173        431498500
       431579622        431654144        431730621        431808534       
431958040        432033025        432105831      431329093        431415181     
  431498518        431579630        431654151        431730720        431808583
       431958081        432033090        432105849      431329119       
431415249        431498583        431579663        431654219        431730779   
    431808666        431958115        432033272        432105864   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
432179570        445628878        445645211        445661499        445677768   
    445694037        445710296        445726524        445742778       
445759020      432179752        445628886        445645229        445661507     
  445677776        445694045        445710304        445726532        445742786
       445759038      432180032        445628894        445645237       
445661515        445677784        445694052        445710312        445726540   
    445742794        445759046      432180065        445628902        445645245
       445661523        445677792        445694060        445710320       
445726557        445742802        445759053      432180263        445628910     
  445645252        445661531        445677800        445694078        445710338
       445726565        445742810        445759061      432180404       
445628928        445645260        445661549        445677818        445694086   
    445710346        445726573        445742828        445759079      432180453
       445628936        445645278        445661556        445677826       
445694094        445710353        445726581        445742836        445759087   
  432180461        445628944        445645286        445661564        445677834
       445694102        445710361        445726599        445742844       
445759095      432180537        445628951        445645294        445661572     
  445677842        445694110        445710379        445726607        445742851
       445759103      432180651        445628969        445645302       
445661580        445677859        445694128        445710387        445726615   
    445742869        445759111      432180677        445628977        445645310
       445661598        445677867        445694136        445710395       
445726623        445742877        445759129      432180768        445628985     
  445645328        445661606        445677875        445694144        445710403
       445726631        445742885        445759137      432180800       
445628993        445645336        445661614        445677883        445694151   
    445710411        445726649        445742893        445759145      432180875
       445629009        445645344        445661622        445677891       
445694169        445710429        445726656        445742901        445759152   
  432181253        445629017        445645351        445661630        445677909
       445694177        445710437        445726664        445742919       
445759160      432181287        445629025        445645369        445661648     
  445677917        445694185        445710445        445726672        445742927
       445759178      432181618        445629033        445645377       
445661655        445677925        445694193        445710452        445726680   
    445742935        445759186      432181725        445629041        445645385
       445661663        445677933        445694201        445710460       
445726698        445742943        445759194      432181980        445629058     
  445645393        445661671        445677941        445694219        445710478
       445726706        445742950        445759202      432182566       
445629066        445645401        445661689        445677958        445694227   
    445710486        445726714        445742968        445759210      432182590
       445629074        445645419        445661697        445677966       
445694235        445710494        445726722        445742976        445759228   
  432182673        445629082        445645427        445661705        445677974
       445694243        445710502        445726730        445742984       
445759236      432182780        445629090        445645435        445661713     
  445677982        445694250        445710510        445726748        445742992
       445759244      432182921        445629108        445645443       
445661721        445677990        445694268        445710528        445726755   
    445743008        445759251      432183010        445629116        445645450
       445661739        445678006        445694276        445710536       
445726763        445743016        445759269      432183242        445629124     
  445645468        445661747        445678014        445694284        445710544
       445726771        445743024        445759277      432183325       
445629132        445645476        445661754        445678022        445694292   
    445710551        445726789        445743032        445759285      432183341
       445629140        445645484        445661762        445678048       
445694300        445710569        445726797        445743040        445759293   
  432183382        445629157        445645500        445661770        445678055
       445694318        445710577        445726805        445743057       
445759301      432183515        445629165        445645518        445661788     
  445678063        445694326        445710585        445726813        445743065
       445759319      432183564        445629173        445645526       
445661796        445678071        445694334        445710593        445726821   
    445743073        445759335      432183614        445629181        445645534
       445661804        445678089        445694342        445710601       
445726839        445743081        445759343      432183655        445629199     
  445645542        445661812        445678097        445694359        445710619
       445726847        445743099        445759350      432890333       
445629207        445645559        445661820        445678105        445694367   
    445710627        445726854        445743107        445759368      433551769
       445629215        445645567        445661838        445678113       
445694375        445710635        445726862        445743115        445759376   
  433560992        445629223        445645575        445661846        445678121
       445694383        445710643        445726870        445743123       
445759384      433580180        445629231        445645583        445661853     
  445678139        445694391        445710650        445726888        445743131
       445759392      433676186        445629249        445645591       
445661861        445678147        445694409        445710668        445726896   
    445743149        445759400      433740461        445629256        445645609
       445661879        445678154        445694417        445710676       
445726904        445743156        445759418      433815784        445629264     
  445645617        445661887        445678162        445694425        445710684
       445726912        445743164        445759426      433822087       
445629272        445645625        445661895        445678170        445694433   
    445710692        445726920        445743172        445759434      433893773
       445629280        445645633        445661903        445678188       
445694441        445710700        445726938        445743180        445759442   
  433909108        445629298        445645641        445661911        445678196
       445694458        445710718        445726946        445743198       
445759459      433915600        445629306        445645658        445661929     
  445678204        445694466        445710726        445726953        445743206
       445759467      433928108        445629314        445645666       
445661937        445678212        445694474        445710734        445726961   
    445743214        445759475      433953445        445629322        445645674
       445661945        445678220        445694482        445710742       
445726979        445743222        445759483      433967031        445629330     
  445645682        445661952        445678238        445694490        445710759
       445726987        445743230        445759491      433967635       
445629348        445645690        445661960        445678246        445694508   
    445710767        445726995        445743248        445759509      433969102
       445629355        445645708        445661978        445678253       
445694516        445710775        445727001        445743255        445759517   
  433973021        445629363        445645716        445661986        445678261
       445694532        445710783        445727019        445743263       
445759525      433973807        445629371        445645724        445661994     
  445678279        445694540        445710791        445727027        445743271
       445759533      433974623        445629389        445645732       
445662000        445678287        445694557        445710809        445727035   
    445743289        445759541      433978665        445629397        445645740
       445662018        445678295        445694565        445710817       
445727043        445743297        445759558      433984945        445629405     
  445645757        445662026        445678303        445694573        445710825
       445727050        445743305        445759566      433986759       
445629413        445645765        445662034        445678311        445694581   
    445710833        445727068        445743313        445759574      433987724
       445629421        445645773        445662042        445678329       
445694607        445710841        445727076        445743321        445759582   
  433994191        445629439        445645781        445662059        445678337
       445694615        445710858        445727084        445743339       
445759590      434003919        445629447        445645799        445662067     
  445678345        445694623        445710866        445727092        445743347
       445759608      434004263        445629454        445645807       
445662075        445678352        445694631        445710874        445727100   
    445743354        445759616      434007951        445629462        445645815
       445662083        445678360        445694649        445710882       
445727118        445743362        445759624      434007969        445629470     
  445645823        445662091        445678378        445694656        445710890
       445727126        445743370        445759632      434013546       
445629488        445645831        445662109        445678386        445694664   
    445710908        445727134        445743388        445759640      434029054
       445629496        445645849        445662117        445678394       
445694672        445710916        445727142        445743396        445759657   
  434034435        445629504        445645856        445662125        445678402
       445694680        445710924        445727159        445743404       
445759665      434060265        445629512        445645864        445662133     
  445678410        445694698        445710932        445727167        445743412
       445759673      435194386        445629520        445645872       
445662141        445678428        445694706        445710940        445727175   
    445743420        445759681      435619150        445629538        445645880
       445662158        445678436        445694714        445710957       
445727183        445743438        445759699      437476583        445629546     
  445645898        445662166        445678444        445694722        445710965
       445727191        445743446        445759707      437477771       
445629553        445645906        445662174        445678451        445694730   
    445710973        445727209        445743453        445759715      437479165
       445629561        445645914        445662182        445678469       
445694748        445710981        445727217        445743461        445759723   
  437480486        445629579        445645922        445662190        445678477
       445694755        445710999        445727225        445743479       
445759731      437483316        445629587        445645930        445662208     
  445678485        445694763        445711005        445727233        445743487
       445759749      437490170        445629595        445645948       
445662216        445678493        445694771        445711013        445727241   
    445743495        445759756      437508054        445629603        445645955
       445662224        445678501        445694789        445711021       
445727258        445743503        445759764      437511900        445629611     
  445645963        445662232        445678519        445694797        445711039
       445727274        445743511        445759772      437514441       
445629629        445645971        445662240        445678527        445694805   
    445711047        445727282        445743529        445759780   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431329135        431415256        431498617        431579754        431654227   
    431730787        431808898        431958149        432033280       
432105948      431329150        431415389        431498625        431579812     
  431654243        431730811        431808948        431958198        432033306
       432105955      431329176        431415447        431498682       
431579861        431654250        431730860        431808955        431958263   
    432033348        432106029      431329226        431415488        431498708
       431579887        431654292        431730910        431808963       
431958321        432033371        432106052      431329242        431415504     
  431498856        431579952        431654367        431730977        431809037
       431958370        432033413        432106128      431329317       
431415538        431498922        431579978        431654482        431731082   
    431809052        431958396        432033470        432106185      431329440
       431415686        431498948        431579994        431654508       
431731090        431809342        431958420        432033504        432106201   
  431329465        431415710        431498971        431580067        431654524
       431731124        431809383        431958453        432033553       
432106227      431329556        431415728        431499110        431580075     
  431654615        431731132        431809458        431958461        432033587
       432106235      431329572        431415744        431499284       
431580091        431654664        431731140        431809565        431958511   
    432033645        432106268      431329606        431415918        431499342
       431580125        431654714        431731199        431809698       
431958529        432033660        432106359      431329655        431415926     
  431499367        431580166        431654730        431731389        431809755
       431958578        432033686        432106383      431329721       
431416007        431499391        431580232        431654755        431731397   
    431809805        431958586        432033736        432106417      431329820
       431416023        431499441        431580257        431654813       
431731918        431810225        431958644        432033744        432106441   
  431329861        431416072        431499516        431580265        431654821
       431731926        431810258        431958651        432033819       
432106474      431329895        431416098        431499532        431580430     
  431654839        431731983        431810282        431958669        432033835
       432106599      431329937        431416114        431499623       
431580448        431654854        431732049        431810415        431958677   
    432034015        432106680      431330018        431416122        431499649
       431580471        431655042        431732056        431810472       
431958743        432034049        432106706      431330034        431416130     
  431499672        431580513        431655109        431732296        431810555
       431958792        432034106        432106748      431330166       
431416197        431499763        431580521        431655125        431732312   
    431810605        431958834        432034171        432106797      431330174
       431416262        431499797        431580588        431655216       
431732379        431810696        431958842        432034197        432106813   
  431330224        431416346        431499821        431580729        431655257
       431732569        431810704        431959022        432034262       
432106821      431330307        431416387        431500073        431580745     
  431655356        431732635        431810761        431959063        432034304
       432106888      431330315        431416536        431500156       
431580828        431655570        431732650        431811058        431959097   
    432034361        432106896      431330430        431416544        431500255
       431580893        431655646        431732684        431811157       
431959113        432034387        432106920      431330448        431416601     
  431500305        431580927        431655711        431732692        431811223
       431959204        432034403        432106946      431330471       
431416742        431500339        431580943        431655737        431732700   
    431811256        431959246        432034445        432106953      431330497
       431416809        431500354        431581024        431655786       
431732726        431811496        431959311        432034510        432106987   
  431330539        431416817        431500362        431581107        431655885
       431732734        431811561        431959428        432034536       
432107001      431330554        431416916        431500503        431581115     
  431655893        431732858        431811769        431959436        432034551
       432107019      431330695        431416932        431500552       
431581156        431655901        431732882        431811827        431959469   
    432034650        432107092      431330703        431416940        431500578
       431581206        431655927        431732940        431811900       
431959501        432034718        432107126      431330844        431417039     
  431500636        431581214        431655935        431732957        431811967
       431959527        432034726        432107225      431330869       
431417096        431500651        431581230        431655943        431732981   
    431812031        431959550        432034742        432107332      431330885
       431417252        431500677        431581271        431655976       
431733013        431812049        431959592        432034767        432107357   
  431330901        431417328        431500693        431581289        431656024
       431733047        431812163        431959675        432034841       
432107373      431330950        431417336        431500750        431581305     
  431656099        431733062        431812346        431959691        432034866
       432107407      431331040        431417369        431500776       
431581396        431656172        431733070        431812403        431959717   
    432034890        432107415      431331065        431417427        431500784
       431581412        431656347        431733096        431812536       
431959733        432034924        432107530      431331107        431417450     
  431500800        431581446        431656388        431733161        431812858
       431959774        432034965        432107548      431331131       
431417500        431500834        431581453        431656404        431733237   
    431812916        431959790        432034973        432107555      431331172
       431417559        431500909        431581560        431656420       
431733310        431813021        431959873        432034999        432107563   
  431331255        431417575        431500917        431581594        431656479
       431733351        431813047        431959931        432035004       
432107589      431331297        431417641        431500990        431581644     
  431656537        431733369        431813138        431959972        432035020
       432107688      431331370        431417823        431501014       
431581651        431656545        431733377        431813195        431960061   
    432035046        432107753      431331388        431417856        431501048
       431581669        431656552        431733401        431813252       
431960178        432035053        432107779      431331438        431417898     
  431501485        431581685        431656560        431733419        431813559
       431960210        432035152        432107845      431331479       
431417930        431501519        431581701        431656602        431733443   
    431814037        431960236        432035228        432107886      431331487
       431418052        431501584        431581727        431656610       
431733500        431814086        431960251        432035319        432107910   
  431331545        431418086        431501600        431581735        431656669
       431733534        431814243        431960269        432035343       
432107928      431331628        431418102        431501824        431581743     
  431656685        431733591        431814268        431960293        432035376
       432107944      431331636        431418128        431501832       
431581800        431656701        431733617        431814300        431960319   
    432035392        432107977      431331685        431418367        431501881
       431581909        431656719        431733633        431814334       
431960343        432035418        432107993      431331719        431418375     
  431501956        431581990        431656750        431733690        431814524
       431960384        432035574        432108090      431331768       
431418383        431501998        431582063        431656792        431733765   
    431814599        431960459        432035608        432108330      431331792
       431418540        431502020        431582105        431656917       
431733773        431814763        431960699        432035616        432108421   
  431332014        431418656        431502046        431582170        431656958
       431733807        431814813        431960806        432035699       
432108439      431332048        431418706        431502095        431582188     
  431657022        431733815        431814979        431960889        432035707
       432108447      431332063        431418763        431502137       
431582196        431657048        431733849        431815075        431960913   
    432035749        432108587      431332147        431418797        431502160
       431582253        431657071        431733898        431815125       
431961010        432035798        432108611      431332196        431418888     
  431502210        431582261        431657188        431733930        431815224
       431961028        432035806        432108660      431332253       
431418912        431502244        431582303        431657212        431733955   
    431815315        431961069        432035848        432108694      431332287
       431418987        431502251        431582345        431657253       
431733971        431815414        431961259        432035913        432108728   
  431332295        431419027        431502277        431582360        431657345
       431733989        431815430        431961333        432035921       
432108751      431332329        431419035        431502376        431582386     
  431657378        431734029        431815455        431961366        432035970
       432108785      431332337        431419092        431502525       
431582485        431657451        431734037        431815539        431961390   
    432036069        432108884      431332444        431419100        431502541
       431582519        431657493        431734094        431815638       
431961408        432036135        432108900      431332477        431419175     
  431502640        431582535        431657519        431734102        431815729
       431961416        432036143        432108959      431332485       
431419217        431502715        431582600        431657576        431734110   
    431815737        431961424        432036168        432108983      431332527
       431419316        431502731        431582725        431657600       
431734144        431815836        431961457        432036176        432109007   
  431332550        431419324        431502772        431582741        431657618
       431734169        431815919        431961465        432036192       
432109031      431332568        431419449        431502780        431582758     
  431657659        431734227        431815950        431961473        432036200
       432109049      431332634        431419456        431502806       
431582857        431657691        431734235        431815984        431961499   
    432036291        432109106      431332675        431419464        431502822
       431582881        431657741        431734250        431816099       
431961507        432036317        432109163      431332691        431419480     
  431502913        431582923        431657873        431734268        431816214
       431961549        432036341        432109213      431332717       
431419514        431502962        431582931        431657931        431734417   
    431816230        431961598        432036382        432109288   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
437519838        445629637        445645989        445662257        445678535   
    445694813        445711054        445727290        445743537       
445759798      437520323        445629645        445645997        445662265     
  445678543        445694821        445711062        445727308        445743545
       445759806      437891781        445629652        445646003       
445662273        445678550        445694839        445711070        445727316   
    445743552        445759814      437895162        445629660        445646011
       445662281        445678568        445694847        445711088       
445727324        445743560        445759822      437901598        445629678     
  445646029        445662299        445678576        445694854        445711096
       445727332        445743578        445759830      437911662       
445629686        445646037        445662307        445678584        445694862   
    445711104        445727340        445743586        445759848      438303778
       445629694        445646045        445662315        445678592       
445694870        445711112        445727357        445743594        445759855   
  438319618        445629702        445646052        445662323        445678600
       445694888        445711120        445727365        445743602       
445759863      438390296        445629710        445646060        445662331     
  445678618        445694896        445711138        445727373        445743610
       445759871      438402638        445629728        445646078       
445662349        445678626        445694904        445711146        445727381   
    445743628        445759889      438404352        445629736        445646086
       445662356        445678634        445694912        445711153       
445727399        445743636        445759897      438414559        445629744     
  445646094        445662364        445678642        445694920        445711161
       445727407        445743644        445759905      438418303       
445629751        445646102        445662372        445678659        445694938   
    445711179        445727415        445743651        445759913      438419418
       445629769        445646110        445662380        445678667       
445694946        445711187        445727423        445743669        445759921   
  438420135        445629777        445646128        445662398        445678675
       445694953        445711195        445727431        445743677       
445759939      438430894        445629785        445646136        445662406     
  445678683        445694961        445711203        445727449        445743685
       445759947      438439754        445629793        445646144       
445662414        445678691        445694979        445711211        445727456   
    445743693        445759954      438440745        445629801        445646151
       445662422        445678709        445694987        445711229       
445727464        445743701        445759962      438441370        445629819     
  445646169        445662430        445678717        445694995        445711237
       445727472        445743719        445759970      438451510       
445629827        445646185        445662448        445678725        445695000   
    445711245        445727480        445743727        445759988      438483372
       445629835        445646193        445662455        445678733       
445695018        445711252        445727498        445743735        445759996   
  438485344        445629843        445646201        445662463        445678741
       445695026        445711260        445727506        445743743       
445760002      438486813        445629850        445646219        445662471     
  445678758        445695034        445711278        445727514        445743750
       445760010      438505596        445629868        445646227       
445662489        445678766        445695042        445711286        445727522   
    445743768        445760028      438507832        445629876        445646235
       445662497        445678774        445695059        445711294       
445727530        445743776        445760036      440460327        445629884     
  445646243        445662505        445678782        445695067        445711302
       445727548        445743784        445760044      440515898       
445629892        445646250        445662513        445678790        445695075   
    445711310        445727555        445743792        445760051      440655306
       445629900        445646268        445662521        445678808       
445695083        445711328        445727563        445743800        445760069   
  441464252        445629918        445646276        445662539        445678816
       445695091        445711336        445727571        445743818       
445760077      441687316        445629926        445646284        445662547     
  445678824        445695109        445711344        445727589        445743826
       445760085      442311486        445629934        445646292       
445662554        445678832        445695117        445711351        445727597   
    445743834        445760093      443529110        445629942        445646300
       445662562        445678840        445695125        445711369       
445727605        445743842        445760101      443595228        445629959     
  445646318        445662570        445678857        445695133        445711377
       445727613        445743859        445760119      443764568       
445629967        445646326        445662588        445678865        445695141   
    445711385        445727621        445743867        445760127      443816970
       445629975        445646334        445662596        445678873       
445695158        445711393        445727639        445743875        445760135   
  444141774        445629983        445646342        445662604        445678881
       445695166        445711401        445727647        445743883       
445760143      444145544        445629991        445646359        445662612     
  445678899        445695174        445711419        445727654        445743891
       445760150      444225973        445630007        445646367       
445662620        445678907        445695182        445711427        445727662   
    445743909        445760168      444249957        445630015        445646375
       445662638        445678915        445695190        445711435       
445727670        445743917        445760176      444256705        445630023     
  445646383        445662646        445678923        445695208        445711443
       445727688        445743925        445760184      444268403       
445630031        445646391        445662653        445678931        445695216   
    445711450        445727696        445743933        445760192      444417984
       445630049        445646409        445662661        445678949       
445695224        445711468        445727704        445743941        445760200   
  444446538        445630056        445646417        445662679        445678956
       445695232        445711476        445727712        445743958       
445760218      444446546        445630064        445646425        445662687     
  445678964        445695240        445711484        445727720        445743966
       445760226      444457188        445630072        445646433       
445662695        445678972        445695257        445711492        445727738   
    445743974        445760234      444476543        445630080        445646441
       445662703        445678980        445695265        445711500       
445727746        445743982        445760242      444496913        445630098     
  445646458        445662711        445678998        445695273        445711518
       445727753        445743990        445760259      444500169       
445630106        445646466        445662729        445679004        445695281   
    445711526        445727761        445744006        445760267      444525653
       445630114        445646474        445662737        445679012       
445695299        445711534        445727779        445744014        445760275   
  444539886        445630122        445646482        445662745        445679020
       445695307        445711542        445727787        445744022       
445760283      444541072        445630130        445646490        445662752     
  445679038        445695315        445711559        445727795        445744030
       445760291      444561054        445630148        445646508       
445662760        445679046        445695323        445711567        445727803   
    445744048        445760309      444606503        445630155        445646516
       445662778        445679053        445695331        445711575       
445727811        445744055        445760317      444830871        445630163     
  445646524        445662786        445679061        445695349        445711583
       445727829        445744063        445760325      444855746       
445630171        445646532        445662794        445679079        445695356   
    445711591        445727837        445744071        445760333      444871008
       445630189        445646540        445662802        445679087       
445695364        445711609        445727845        445744089        445760341   
  444877757        445630197        445646557        445662810        445679095
       445695372        445711617        445727852        445744097       
445760358      444894349        445630205        445646565        445662828     
  445679103        445695380        445711625        445727860        445744105
       445760366      444896534        445630213        445646573       
445662836        445679111        445695398        445711633        445727878   
    445744113        445760374      444909436        445630221        445646581
       445662844        445679129        445695406        445711641       
445727894        445744121        445760382      444921589        445630239     
  445646599        445662851        445679137        445695414        445711658
       445727902        445744139        445760390      444949945       
445630247        445646607        445662869        445679145        445695422   
    445711666        445727910        445744147        445760408      445007891
       445630254        445646615        445662877        445679152       
445695430        445711674        445727928        445744154        445760416   
  445022007        445630262        445646623        445662885        445679160
       445695448        445711682        445727936        445744162       
445760424      445083751        445630270        445646631        445662893     
  445679178        445695455        445711690        445727944        445744170
       445760432      445280902        445630288        445646649       
445662901        445679186        445695463        445711708        445727951   
    445744188        445760440      445284441        445630296        445646656
       445662919        445679194        445695471        445711716       
445727969        445744196        445760457      445284862        445630304     
  445646664        445662927        445679202        445695489        445711724
       445727977        445744204        445760465      445288715       
445630312        445646672        445662935        445679210        445695497   
    445711732        445727985        445744212        445760473      445290695
       445630320        445646680        445662943        445679228       
445695505        445711740        445727993        445744220        445760481   
  445292899        445630338        445646698        445662950        445679236
       445695513        445711757        445728009        445744238       
445760499      445298011        445630346        445646706        445662968     
  445679244        445695521        445711765        445728017        445744246
       445760507      445298417        445630353        445646714       
445662976        445679251        445695539        445711773        445728025   
    445744253        445760515      445302235        445630361        445646722
       445662984        445679269        445695547        445711781       
445728033        445744261        445760523      445303084        445630379     
  445646730        445662992        445679277        445695554        445711799
       445728041        445744279        445760531      445303290       
445630387        445646748        445663008        445679285        445695562   
    445711807        445728058        445744287        445760549   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431332725        431419589        431503044        431583434        431658020   
    431734425        431816297        431961739        432036408       
432109304      431332832        431419621        431503051        431583558     
  431658061        431734474        431816347        431961762        432036416
       432109338      431332915        431419647        431503093       
431583616        431658095        431734524        431816354        431961853   
    432036424        432109346      431332923        431419688        431503101
       431583624        431658103        431734599        431816446       
431961879        432036499        432109361      431332931        431419753     
  431503200        431583673        431658202        431734623        431816453
       431961887        432036549        432109379      431332956       
431419787        431503259        431583731        431658244        431734649   
    431816560        431961903        432036556        432109387      431333087
       431419811        431503291        431583764        431658285       
431734672        431816669        431961911        432036564        432109460   
  431333152        431419829        431503374        431583806        431658368
       431734680        431816784        431961978        432036580       
432109536      431333178        431419928        431503382        431583855     
  431658376        431734714        431816792        431962034        432036622
       432109544      431333210        431420132        431503507       
431583905        431658392        431734730        431816842        431962059   
    432036663        432109577      431333301        431420140        431503556
       431583913        431658467        431734748        431817014       
431962075        432036721        432109585      431333368        431420256     
  431503564        431584051        431658483        431734813        431817063
       431962109        432036747        432109593      431333384       
431420322        431503606        431584069        431658509        431734896   
    431817220        431962125        432036804        432109734      431333442
       431420348        431503655        431584200        431658517       
431734946        431817261        431962182        432036812        432109742   
  431333509        431420355        431503663        431584226        431658541
       431734961        431817451        431962281        432036846       
432109924      431333533        431420405        431503739        431584374     
  431658558        431734979        431817618        431962307        432036861
       432109932      431333624        431420520        431503770       
431584390        431658574        431735018        431817808        431962356   
    432036895        432109940      431333632        431420678        431503820
       431584408        431658855        431735026        431817931       
431962422        432036937        432110047      431333681        431420686     
  431503861        431584424        431658863        431735042        431818103
       431962554        432036945        432110054      431333731       
431420728        431504000        431584473        431658871        431735075   
    431818145        431962588        432036960        432110104      431333764
       431420736        431504083        431584499        431658889       
431735133        431818152        431962695        432036986        432110120   
  431333772        431420793        431504133        431584515        431658897
       431735141        431818335        431962737        432037042       
432110161      431334424        431420827        431504166        431584564     
  431658905        431735216        431818376        431962745        432037083
       432110252      431334481        431420835        431504208       
431584572        431658954        431735281        431818442        431962752   
    432037158        432110260      431334531        431420983        431504216
       431584697        431659002        431735323        431818772       
431962976        432037190        432110302      431334598        431421031     
  431504224        431584705        431659028        431735349        431818806
       431962992        432037265        432110344      431334697       
431421056        431504281        431584739        431659069        431735422   
    431819275        431963131        432037299        432110393      431334705
       431421122        431504398        431584762        431659127       
431735448        431819291        431963149        432037372        432110815   
  431334861        431421155        431504570        431584838        431659135
       431735463        431819457        431963172        432037380       
432110880      431334895        431421163        431504638        431584846     
  431659184        431735513        431819598        431963222        432037430
       432110914      431334911        431421197        431504935       
431584861        431659226        431735604        431819606        431963255   
    432037471        432110948      431334945        431421221        431504950
       431584879        431659234        431735695        431819705       
431963263        432037505        432110955      431334960        431421254     
  431504984        431584903        431659291        431735810        431819747
       431963289        432037513        432110989      431335017       
431421544        431504992        431584978        431659366        431735901   
    431820000        431963305        432037554        432110997      431335033
       431421635        431505007        431585181        431659382       
431735943        431820018        431963313        432037638        432111037   
  431335058        431421718        431505031        431585249        431659390
       431736032        431820034        431963339        432037653       
432111086      431335116        431421759        431505155        431585256     
  431659432        431736073        431820059        431963404        432037679
       432111094      431335181        431421791        431505189       
431585272        431659473        431736172        431820067        431963420   
    432037711        432111102      431335256        431421866        431505247
       431585280        431659515        431736214        431820133       
431963479        432037760        432111177      431335348        431421924     
  431505320        431585348        431659564        431736248        431820182
       431963487        432037828        432111185      431335355       
431421999        431505346        431585355        431659598        431736271   
    431820810        431963503        432037877        432111201      431335363
       431422054        431505353        431585363        431659630       
431736396        431820851        431963636        432037984        432111219   
  431335439        431422062        431505361        431585371        431659689
       431736404        431846104        431963644        432038040       
432111243      431335488        431422088        431505510        431585405     
  431659713        431736412        431891175        431963735        432038057
       432111276      431335579        431422146        431505528       
431585447        431659804        431736438        431891266        431963750   
    432038065        432111318      431335603        431422179        431505544
       431585520        431659820        431736503        431891308       
431963917        432038107        432111425      431335611        431422203     
  431505551        431585538        431659879        431736537        431891316
       431963933        432038164        432111474      431335744       
431422252        431505577        431585553        431660026        431736644   
    431891332        431963974        432038230        432111482      431335850
       431422302        431505585        431585561        431660042       
431736701        431891381        431963990        432038289        432111490   
  431335959        431422328        431505650        431585579        431660117
       431736727        431891407        431964006        432038305       
432111516      431335975        431422369        431505684        431585611     
  431660125        431736735        431891415        431964097        432038370
       432111524      431336031        431422427        431505783       
431585637        431660133        431736750        431891506        431964105   
    432038388        432111565      431336098        431422435        431505817
       431585678        431660166        431736909        431891522       
431964154        432038453        432111623      431336122        431422484     
  431505858        431585702        431660174        431736933        431891548
       431964170        432038511        432111656      431336163       
431422575        431505999        431585710        431660190        431736958   
    431891555        431964196        432038545        432111672      431336635
       431422583        431506146        431585728        431660216       
431736966        431891597        431964220        432038602        432111706   
  431336668        431422658        431506153        431585884        431660232
       431736974        431891654        431964261        432038628       
432111771      431336684        431422716        431506179        431585942     
  431660265        431737014        431891688        431964345        432038636
       432111797      431336692        431422757        431506260       
431585975        431660299        431737048        431891696        431964386   
    432038727        432111805      431336718        431422807        431506278
       431585991        431660349        431737063        431891720       
431964428        432038735        432111813      431336742        431422898     
  431506310        431586049        431660406        431737212        431891787
       431964436        432038750        432111847      431336825       
431422963        431506351        431586098        431660448        431737238   
    431891811        431964493        432038776        432111862      431336866
       431422971        431506401        431586106        431660455       
431737246        431891845        431964501        432038826        432111870   
  431336874        431422989        431506559        431586197        431660505
       431737261        431891860        431964535        432038834       
432111904      431336940        431423003        431506575        431586205     
  431660554        431737303        431891886        431964576        432038867
       432111953      431337021        431423011        431506666       
431586221        431660620        431737329        431892025        431964667   
    432038958        432112001      431337039        431423045        431506740
       431586239        431660638        431737345        431892033       
431964675        432038974        432112019      431337138        431423060     
  431506757        431586270        431660653        431737352        431892066
       431964691        432039022        432112043      431337245       
431423094        431506765        431586288        431660752        431737360   
    431892074        431964725        432039048        432112068      431337260
       431423177        431506781        431586296        431660778       
431737386        431892082        431964733        432039063        432112159   
  431337351        431423227        431506815        431586452        431660802
       431737402        431892132        431964741        432039071       
432112167      431337484        431423235        431506831        431586478     
  431660828        431737436        431892173        431964774        432039105
       432112183      431337518        431423334        431506864       
431586486        431660901        431737451        431892181        431964782   
    432039139        432112217      431337534        431423367        431506989
       431586544        431660976        431737485        431892207       
431964873        432039147        432112233      431337609        431423375     
  431507128        431586593        431661073        431737634        431892371
       431964923        432039188        432112241      431337690       
431423482        431507201        431586627        431661123        431737667   
    431892397        431964980        432039196        432112266   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445306301        445630395        445646755        445663016        445679293   
    445695570        445711815        445728066        445744295       
445760556      445311400        445630403        445646763        445663024     
  445679301        445695588        445711823        445728074        445744303
       445760564      445311590        445630411        445646771       
445663032        445679319        445695596        445711831        445728082   
    445744311        445760572      445311723        445630429        445646789
       445663040        445679327        445695604        445711849       
445728090        445744329        445760580      445311889        445630437     
  445646797        445663057        445679335        445695612        445711856
       445728108        445744337        445760598      445312671       
445630445        445646805        445663065        445679343        445695620   
    445711864        445728116        445744345        445760606      445314156
       445630452        445646813        445663073        445679350       
445695638        445711872        445728124        445744352        445760614   
  445317126        445630460        445646821        445663081        445679368
       445695646        445711880        445728132        445744360       
445760622      445317258        445630478        445646839        445663099     
  445679376        445695653        445711898        445728140        445744378
       445760630      445320898        445630486        445646847       
445663107        445679384        445695661        445711906        445728157   
    445744386        445760648      445321540        445630494        445646854
       445663115        445679392        445695679        445711914       
445728165        445744394        445760655      445326994        445630502     
  445646862        445663123        445679400        445695687        445711922
       445728173        445744402        445760663      445329212       
445630510        445646870        445663131        445679418        445695695   
    445711930        445728181        445744410        445760671      445330863
       445630528        445646888        445663149        445679426       
445695703        445711948        445728199        445744428        445760689   
  445331945        445630536        445646896        445663156        445679434
       445695711        445711955        445728207        445744436       
445760697      445333586        445630544        445646904        445663164     
  445679442        445695729        445711963        445728215        445744444
       445760705      445335573        445630551        445646912       
445663172        445679459        445695737        445711971        445728223   
    445744451        445760713      445345531        445630569        445646920
       445663180        445679467        445695745        445711989       
445728231        445744469        445760721      445345796        445630577     
  445646938        445663198        445679475        445695752        445711997
       445728249        445744477        445760739      445355928       
445630585        445646946        445663206        445679483        445695760   
    445712003        445728256        445744485        445760747      445356595
       445630593        445646953        445663214        445679491       
445695778        445712011        445728264        445744493        445760754   
  445359136        445630601        445646961        445663222        445679509
       445695786        445712029        445728272        445744501       
445760762      445359425        445630619        445646979        445663230     
  445679517        445695794        445712037        445728280        445744519
       445760770      445366289        445630627        445646987       
445663248        445679525        445695802        445712045        445728298   
    445744527        445760788      445366867        445630635        445646995
       445663255        445679533        445695810        445712052       
445728306        445744535        445760796      445371420        445630643     
  445647001        445663263        445679541        445695828        445712060
       445728314        445744543        445760804      445372741       
445630650        445647019        445663271        445679558        445695836   
    445712078        445728322        445744550        445760812      445373566
       445630668        445647027        445663289        445679566       
445695844        445712086        445728330        445744568        445760820   
  445375199        445630676        445647035        445663297        445679574
       445695851        445712094        445728348        445744576       
445760838      445376304        445630684        445647043        445663305     
  445679582        445695869        445712102        445728355        445744584
       445760846      445382922        445630692        445647050       
445663313        445679590        445695877        445712110        445728363   
    445744592        445760853      445388705        445630700        445647068
       445663321        445679608        445695885        445712128       
445728371        445744600        445760861      445390172        445630718     
  445647076        445663339        445679616        445695893        445712136
       445728389        445744618        445760879      445392137       
445630726        445647084        445663347        445679624        445695901   
    445712144        445728397        445744626        445760887      445393473
       445630734        445647092        445663354        445679632       
445695919        445712151        445728405        445744634        445760895   
  445394208        445630742        445647100        445663362        445679640
       445695927        445712169        445728413        445744642       
445760903      445395130        445630759        445647118        445663370     
  445679657        445695935        445712177        445728421        445744659
       445760911      445399116        445630767        445647126       
445663388        445679665        445695943        445712185        445728439   
    445744667        445760929      445400708        445630775        445647134
       445663396        445679673        445695950        445712193       
445728447        445744675        445760937      445400773        445630783     
  445647142        445663404        445679681        445695968        445712201
       445728454        445744683        445760945      445402142       
445630791        445647159        445663412        445679699        445695976   
    445712219        445728462        445744691        445760952      445411242
       445630809        445647167        445663420        445679707       
445695984        445712227        445728470        445744709        445760960   
  445413487        445630817        445647175        445663438        445679715
       445695992        445712235        445728488        445744717       
445760978      445416514        445630825        445647183        445663446     
  445679723        445696008        445712243        445728496        445744725
       445760986      445416803        445630833        445647191       
445663453        445679731        445696016        445712250        445728504   
    445744733        445760994      445423395        445630841        445647209
       445663461        445679749        445696024        445712268       
445728512        445744741        445761000      445436009        445630858     
  445647217        445663479        445679756        445696032        445712276
       445728520        445744758        445761018      445438997       
445630866        445647225        445663487        445679764        445696040   
    445712284        445728538        445744766        445761026      445440787
       445630874        445647233        445663495        445679772       
445696057        445712292        445728546        445744774        445761034   
  445448368        445630882        445647241        445663503        445679780
       445696065        445712300        445728553        445744782       
445761042      445450224        445630890        445647258        445663511     
  445679798        445696073        445712318        445728561        445744790
       445761059      445451438        445630908        445647266       
445663529        445679806        445696081        445712326        445728579   
    445744808        445761067      445456833        445630916        445647274
       445663537        445679814        445696099        445712334       
445728587        445744816        445761075      445463318        445630924     
  445647282        445663545        445679822        445696107        445712342
       445728595        445744824        445761083      445465594       
445630932        445647290        445663552        445679830        445696115   
    445712359        445728603        445744832        445761091      445468887
       445630940        445647308        445663560        445679848       
445696123        445712367        445728611        445744840        445761109   
  445471808        445630957        445647316        445663578        445679855
       445696131        445712375        445728629        445744857       
445761117      445476245        445630965        445647324        445663586     
  445679863        445696149        445712383        445728637        445744865
       445761125      445478829        445630973        445647332       
445663594        445679871        445696156        445712391        445728645   
    445744873        445761133      445481096        445630981        445647340
       445663602        445679889        445696164        445712409       
445728652        445744881        445761141      445483829        445630999     
  445647357        445663610        445679897        445696172        445712417
       445728660        445744899        445761158      445486111       
445631005        445647365        445663628        445679905        445696180   
    445712425        445728678        445744907        445761166      445496151
       445631013        445647373        445663636        445679913       
445696198        445712433        445728686        445744915        445761174   
  445514409        445631021        445647381        445663644        445679921
       445696206        445712441        445728694        445744923       
445761182      445527633        445631039        445647399        445663651     
  445679939        445696214        445712458        445728702        445744931
       445761190      445528607        445631047        445647407       
445663669        445679947        445696222        445712466        445728710   
    445744949        445761208      445529126        445631054        445647415
       445663677        445679954        445696230        445712474       
445728728        445744956        445761216      445536899        445631062     
  445647423        445663685        445679962        445696248        445712482
       445728736        445744964        445761224      445550205       
445631070        445647431        445663693        445679970        445696255   
    445712490        445728744        445744972        445761232      445551526
       445631088        445647449        445663701        445679988       
445696263        445712508        445728751        445744980        445761240   
  445552664        445631096        445647456        445663719        445679996
       445696271        445712516        445728769        445744998       
445761257      445553480        445631104        445647464        445663727     
  445680002        445696289        445712524        445728777        445745003
       445761265      445556467        445631112        445647472       
445663735        445680010        445696297        445712532        445728785   
    445745011        445761273      445566912        445631120        445647480
       445663743        445680028        445696305        445712540       
445728793        445745029        445761281      445567639        445631138     
  445647498        445663750        445680036        445696313        445712557
       445728801        445745037        445761299      445570864       
445631146        445647506        445663768        445680044        445696321   
    445712565        445728819        445745045        445761307   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431337807        431423508        431507243        431586668        431661172   
    431737766        431892496        431965037        432039303       
432112282      431337906        431423540        431507359        431586726     
  431661206        431737782        431892553        431965086        432039444
       432112316      431337930        431423557        431507367       
431586759        431661230        431737824        431892561        431965185   
    432039519        432112332      431338011        431423581        431507383
       431586767        431661313        431737865        431892629       
431965235        432039550        432112365      431338276        431423607     
  431507433        431586809        431661420        431737907        431892686
       431965268        432039600        432112407      431338292       
431423623        431507441        431586817        431661743        431738004   
    431892744        431965359        432039691        432112456      431338375
       431423649        431507458        431586825        431661859       
431738095        431892751        431965383        432039758        432112480   
  431338417        431423722        431507508        431586866        431661867
       431738145        431892785        431965409        432039766       
432112506      431338532        431423755        431507516        431586973     
  431661891        431738152        431892819        431965482        432039790
       432112514      431338557        431423763        431507573       
431586981        431661925        431738210        431892967        431965490   
    432039824        432112522      431338649        431423805        431507615
       431587013        431661933        431738277        431892975       
431965516        432039840        432112530      431338706        431423854     
  431507664        431587039        431661958        431738327        431893031
       431965607        432039923        432112571      431338714       
431423870        431507698        431587088        431661974        431738384   
    431893080        431965656        432039931        432112589      431338748
       431423912        431507714        431587237        431661990       
431738442        431893130        431965672        432039949        432112613   
  431338771        431423938        431507763        431587294        431662014
       431738467        431893163        431965698        432040061       
432112639      431338813        431423953        431507789        431587302     
  431662220        431738475        431893171        431965730        432040145
       432112654      431338870        431424019        431507813       
431587310        431662261        431738574        431893239        431965813   
    432040293        432112670      431338904        431424142        431507896
       431587344        431662352        431738616        431893338       
431965821        432040376        432112696      431338946        431424183     
  431507920        431587450        431662360        431738624        431893387
       431965847        432040434        432112704      431338995       
431424233        431507953        431587500        431662378        431738681   
    431893437        431966027        432040467        432112746      431339068
       431424258        431508035        431587559        431662394       
431738871        431893486        431966076        432040541        432112787   
  431339282        431424290        431508076        431587583        431662576
       431739002        431893528        431966092        432040558       
432112811      431339290        431424381        431508092        431587625     
  431662584        431739135        431893601        431966159        432040624
       432112852      431339332        431424423        431508100       
431587716        431662592        431739226        431893619        431966191   
    432040707        432112894      431339399        431424456        431508126
       431587781        431662618        431739275        431893635       
431966217        432040780        432112902      431339415        431424464     
  431508183        431587799        431662626        431739309        431893718
       431966241        432040939        432112977      431339472       
431424498        431508274        431587823        431662683        431739358   
    431893734        431966332        432040947        432112985      431339548
       431424506        431508332        431587849        431662709       
431739382        431893742        431966498        432041010        432112993   
  431339670        431424563        431508365        431587898        431662717
       431739390        431893767        431966506        432041226       
432113017      431339761        431424589        431508381        431587963     
  431662758        431739416        431893791        431966530        432041234
       432113124      431339795        431424647        431508399       
431588037        431662774        431739424        431893908        431966548   
    432041390        432113173      431339829        431424761        431508407
       431588110        431662782        431739432        431893932       
431966555        432041424        432113330      431339944        431425289     
  431508472        431588128        431662915        431739465        431893973
       431966563        432041440        432113348      431339985       
431425321        431508480        431588136        431662923        431739507   
    431894021        431966613        432041465        432113421      431339993
       431425396        431508563        431588144        431662964       
431739523        431894047        431966654        432041473        432113462   
  431340017        431425420        431508613        431588193        431662972
       431739564        431894096        431966761        432041481       
432113488      431340033        431425438        431508738        431588250     
  431663004        431739614        431894153        431966779        432041499
       432113538      431340041        431425487        431508761       
431588276        431663046        431739739        431894286        431966829   
    432041515        432113686      431340223        431425602        431508779
       431588359        431663087        431739770        431894302       
431966894        432041556        432113694      431340314        431425685     
  431508811        431588482        431663111        431739788        431894310
       431966936        432041598        432113744      431340330       
431425701        431508845        431588524        431663129        431739812   
    431894369        431966944        432041606        432113785      431340413
       431425719        431508852        431588540        431663137       
431739838        431894385        431966985        432041655        432113801   
  431340462        431425768        431508860        431588565        431663251
       431739853        431894401        431967058        432041804       
432113835      431340470        431425826        431508878        431588573     
  431663343        431739895        431894450        431967090        432041812
       432113900      431340488        431425834        431508894       
431588664        431663368        431740141        431894468        431967108   
    432041887        432113934      431340504        431425867        431508902
       431588672        431663418        431740232        431894484       
431967173        432041895        432114023      431340512        431425891     
  431508944        431588714        431663434        431740265        431894500
       431967223        432041911        432114098      431340561       
431425941        431508969        431588961        431663491        431740349   
    431894625        431967280        432041960        432114106      431340587
       431425966        431508993        431589019        431663541       
431740398        431894799        431967413        432041994        432114114   
  431340637        431426022        431509025        431589035        431663590
       431740406        431894807        431967421        432042000       
432114221      431340710        431426063        431509082        431589050     
  431663681        431740422        431894815        431967488        432042091
       432114270      431340744        431426105        431509165       
431589183        431663756        431740430        431894849        431967520   
    432042109        432114288      431340777        431426121        431509173
       431589217        431663772        431740448        431894856       
431967538        432042182        432114320      431340801        431426154     
  431509231        431589233        431663913        431740596        431894864
       431967686        432042240        432114361      431340819       
431426170        431509256        431589282        431663970        431740604   
    431894922        431967710        432042299        432114429      431340835
       431426204        431509306        431589340        431663988       
431740638        431894955        431967744        432042331        432114445   
  431340850        431426287        431509330        431589423        431664002
       431740646        431894997        431967827        432042349       
432114452      431340900        431426303        431509371        431589472     
  431664069        431740703        431895036        431967884        432042356
       432114460      431340934        431426360        431509389       
431589498        431664085        431740869        431895135        431967892   
    432042406        432114528      431341072        431426410        431509496
       431589555        431664101        431740877        431895242       
431967900        432042505        432114577      431341098        431426451     
  431509595        431589589        431664119        431740950        431895325
       431967934        432042539        432114635      431341122       
431426584        431509827        431589597        431664127        431741008   
    431895333        431967975        432042570        432114700      431341288
       431426634        431509868        431589605        431664150       
431741081        431895390        431967991        432042588        432114726   
  431341361        431426683        431509900        431589662        431664242
       431741123        431895408        431968049        432042604       
432114759      431341478        431426915        431509934        431589795     
  431664259        431741156        431895440        431968072        432042661
       432114767      431341486        431426949        431509975       
431589845        431664309        431741164        431895457        431968122   
    432042703        432114841      431341536        431426956        431510189
       431589894        431664424        431741172        431895481       
431968130        432042729        432114882      431341577        431426980     
  431510221        431589936        431664499        431741214        431895598
       431968163        432042752        432114916      431341650       
431427004        431510262        431589944        431664507        431741248   
    431895622        431968171        432042786        432114924      431341668
       431427129        431510403        431589969        431664564       
431741263        431895648        431968189        432042836        432114965   
  431341684        431427137        431510411        431589993        431664598
       431741271        431895663        431968205        432042869       
432115004      431341700        431427558        431510437        431590041     
  431664606        431741388        431895671        431968247        432042943
       432115087      431341825        431427574        431510478       
431590058        431664663        431741412        431895739        431968403   
    432042950        432115111      431341882        431427731        431510569
       431590090        431664689        431741438        431895804       
431968411        432043024        432115137      431341890        431427749     
  431510643        431590116        431664754        431741461        431895820
       431968445        432043099        432115186      431341908       
431427764        431510726        431590124        431664796        431741487   
    431895846        431968551        432043107        432115194   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445573801        445631153        445647514        445663776        445680051   
    445696339        445712573        445728827        445745052       
445761315      445578172        445631161        445647522        445663784     
  445680069        445696347        445712581        445728835        445745060
       445761323      445585623        445631179        445647530       
445663792        445680077        445696354        445712599        445728843   
    445745078        445761331      445590151        445631187        445647548
       445663800        445680085        445696362        445712607       
445728850        445745086        445761349      445591332        445631203     
  445647555        445663818        445680093        445696370        445712615
       445728868        445745094        445761356      445592884       
445631211        445647563        445663826        445680101        445696388   
    445712623        445728876        445745102        445761364      445594021
       445631229        445647571        445663834        445680119       
445696396        445712631        445728884        445745110        445761372   
  445596216        445631237        445647589        445663842        445680127
       445696404        445712649        445728892        445745128       
445761380      445600794        445631245        445647605        445663859     
  445680135        445696412        445712656        445728900        445745136
       445761398      445601370        445631252        445647613       
445663867        445680143        445696420        445712664        445728918   
    445745144        445761406      445603202        445631260        445647621
       445663875        445680150        445696438        445712672       
445728926        445745151        445761414      445605892        445631278     
  445647639        445663883        445680168        445696446        445712680
       445728934        445745169        445761422      445607914       
445631286        445647647        445663891        445680176        445696453   
    445712698        445728942        445745177        445761430      445612542
       445631294        445647654        445663909        445680184       
445696461        445712706        445728959        445745185        445761448   
  445614993        445631302        445647662        445663917        445680192
       445696479        445712714        445728967        445745193       
445761455      445615008        445631310        445647670        445663925     
  445680200        445696487        445712722        445728975        445745201
       445761463      445615024        445631328        445647688       
445663933        445680218        445696495        445712730        445728983   
    445745219        445761471      445615032        445631336        445647696
       445663941        445680226        445696503        445712748       
445728991        445745227        445761489      445615040        445631344     
  445647704        445663958        445680234        445696511        445712755
       445729007        445745235        445761497      445615057       
445631351        445647712        445663966        445680242        445696529   
    445712763        445729015        445745243        445761505      445615065
       445631369        445647720        445663974        445680259       
445696537        445712771        445729023        445745250        445761513   
  445615073        445631377        445647738        445663982        445680267
       445696545        445712789        445729031        445745268       
445761521      445615081        445631385        445647746        445663990     
  445680275        445696552        445712797        445729049        445745276
       445761539      445615099        445631393        445647753       
445664006        445680283        445696560        445712805        445729056   
    445745284        445761547      445615107        445631401        445647761
       445664014        445680291        445696578        445712813       
445729064        445745292        445761554      445615115        445631419     
  445647779        445664022        445680309        445696586        445712821
       445729072        445745300        445761562      445615123       
445631427        445647787        445664030        445680317        445696594   
    445712839        445729080        445745318        445761570      445615131
       445631435        445647795        445664048        445680325       
445696602        445712847        445729098        445745326        445761588   
  445615149        445631443        445647803        445664055        445680333
       445696610        445712854        445729106        445745334       
445761596      445615156        445631450        445647811        445664063     
  445680341        445696628        445712862        445729114        445745342
       445761604      445615164        445631468        445647829       
445664071        445680358        445696636        445712870        445729122   
    445745359        445761612      445615172        445631476        445647837
       445664089        445680366        445696644        445712888       
445729130        445745367        445761620      445615180        445631484     
  445647845        445664097        445680374        445696651        445712896
       445729148        445745375        445761638      445615198       
445631492        445647852        445664105        445680382        445696669   
    445712904        445729155        445745383        445761646      445615206
       445631500        445647860        445664113        445680390       
445696677        445712912        445729163        445745391        445761653   
  445615214        445631518        445647878        445664121        445680408
       445696685        445712920        445729171        445745409       
445761661      445615222        445631526        445647886        445664139     
  445680416        445696693        445712938        445729189        445745417
       445761679      445615230        445631534        445647894       
445664147        445680424        445696701        445712946        445729197   
    445745425        445761687      445615248        445631542        445647902
       445664154        445680432        445696727        445712953       
445729205        445745433        445761695      445615255        445631559     
  445647910        445664162        445680440        445696735        445712961
       445729213        445745441        445761703      445615263       
445631567        445647928        445664170        445680457        445696743   
    445712979        445729221        445745458        445761711      445615271
       445631575        445647936        445664188        445680465       
445696750        445712987        445729239        445745466        445761729   
  445615297        445631583        445647944        445664196        445680473
       445696768        445712995        445729247        445745474       
445761737      445615305        445631591        445647951        445664204     
  445680481        445696776        445713001        445729254        445745482
       445761745      445615313        445631609        445647969       
445664212        445680499        445696784        445713019        445729262   
    445745490        445761752      445615321        445631617        445647977
       445664220        445680507        445696792        445713027       
445729270        445745508        445761760      445615339        445631625     
  445647985        445664238        445680515        445696800        445713035
       445729288        445745516        445761778      445615347       
445631641        445647993        445664246        445680523        445696818   
    445713043        445729296        445745532        445761786      445615354
       445631658        445648009        445664253        445680531       
445696826        445713050        445729304        445745540        445761794   
  445615362        445631666        445648017        445664261        445680549
       445696834        445713068        445729312        445745557       
445761802      445615370        445631674        445648025        445664279     
  445680556        445696842        445713076        445729320        445745565
       445761810      445615388        445631682        445648033       
445664287        445680564        445696859        445713084        445729338   
    445745573        445761828      445615396        445631690        445648041
       445664295        445680572        445696867        445713092       
445729346        445745581        445761836      445615404        445631708     
  445648058        445664303        445680580        445696875        445713100
       445729353        445745599        445761844      445615412       
445631716        445648066        445664311        445680598        445696883   
    445713118        445729361        445745607        445761851      445615420
       445631724        445648074        445664329        445680606       
445696891        445713126        445729379        445745615        445761869   
  445615438        445631732        445648082        445664337        445680614
       445696909        445713134        445729387        445745623       
445761877      445615446        445631740        445648090        445664345     
  445680622        445696917        445713142        445729395        445745631
       445761885      445615453        445631757        445648108       
445664352        445680630        445696925        445713159        445729403   
    445745649        445761893      445615461        445631765        445648116
       445664360        445680648        445696933        445713167       
445729411        445745656        445761901      445615479        445631773     
  445648124        445664378        445680655        445696941        445713175
       445729429        445745664        445761919      445615487       
445631781        445648132        445664386        445680663        445696958   
    445713183        445729437        445745672        445761927      445615495
       445631799        445648140        445664394        445680671       
445696966        445713191        445729445        445745680        445761935   
  445615503        445631807        445648157        445664402        445680689
       445696974        445713209        445729452        445745698       
445761943      445615511        445631815        445648165        445664410     
  445680697        445696982        445713217        445729460        445745706
       445761950      445615529        445631823        445648173       
445664428        445680705        445696990        445713225        445729478   
    445745714        445761968      445615537        445631831        445648181
       445664436        445680713        445697006        445713233       
445729486        445745722        445761976      445615545        445631849     
  445648199        445664444        445680721        445697014        445713241
       445729494        445745730        445761984      445615552       
445631856        445648207        445664451        445680739        445697022   
    445713258        445729502        445745748        445761992      445615560
       445631864        445648215        445664469        445680747       
445697030        445713266        445729510        445745755        445762008   
  445615578        445631872        445648223        445664477        445680754
       445697048        445713274        445729528        445745763       
445762016      445615586        445631880        445648231        445664485     
  445680762        445697055        445713282        445729536        445745771
       445762024      445615594        445631898        445648249       
445664493        445680770        445697063        445713290        445729544   
    445745789        445762032      445615602        445631906        445648256
       445664501        445680788        445697071        445713308       
445729551        445745797        445762040      445615610        445631914     
  445648264        445664519        445680796        445697089        445713316
       445729569        445745805        445762057      445615628       
445631922        445648272        445664527        445680804        445697097   
    445713324        445729577        445745813        445762065   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431342047        431427897        431510759        431590140        431664846   
    431741495        431895960        431968619        432043222       
432115210      431342195        431427962        431510783        431590165     
  431664879        431741578        431896067        431968650        432043271
       432115228      431342203        431427970        431510817       
431590199        431664887        431741628        431896083        431968726   
    432043297        432115269      431342245        431427988        431510841
       431590207        431664994        431741651        431896125       
431969344        432043347        432115368      431342286        431427996     
  431510924        431590223        431665108        431741750        431896141
       431969369        432043412        432115491      431342385       
431428051        431510999        431590264        431665116        431741842   
    431896182        431969377        432043495        432115558      431342393
       431428077        431511096        431590272        431665132       
431741859        431896216        431969435        432043560        432115731   
  431342476        431428101        431511112        431590306        431665199
       431741875        431896224        431969500        432043578       
432115764      431342484        431428143        431511120        431590918     
  431665215        431741974        431896257        431969542        432043610
       432115772      431342575        431428192        431511229       
431590975        431665223        431741982        431896265        431969567   
    432043677        432115913      431342591        431428200        431511260
       431591023        431665256        431742097        431896273       
431969609        432043719        432115921      431342674        431428226     
  431511310        431591056        431665272        431742139        431896356
       431969617        432043768        432115939      431342724       
431428234        431511344        431591080        431665298        431742188   
    431896372        431969625        432043834        432115970      431342757
       431428259        431511351        431591098        431665363       
431742246        431896448        431969682        432043917        432116101   
  431342799        431428291        431511377        431591106        431665389
       431742287        431896489        431969773        432043958       
432116143      431342831        431428390        431511468        431591122     
  431665462        431742303        431896513        431969849        432043982
       432116176      431342849        431428416        431511476       
431591163        431665470        431742352        431896554        431969856   
    432044014        432116226      431342856        431428440        431511484
       431591171        431665561        431742410        431896612       
431969922        432044097        432116234      431342930        431428499     
  431511534        431591189        431665611        431742444        431896646
       431970011        432044105        432116259      431342963       
431428531        431511567        431591205        431665660        431742576   
    431896653        431970037        432044113        432116283      431342971
       431428556        431511617        431591239        431665736       
431742618        431896661        431970060        432044154        432116358   
  431343011        431428564        431511682        431591247        431665744
       431742634        431896737        431970110        432044279       
432116382      431343029        431428580        431511740        431591262     
  431665785        431742642        431896778        431970136        432044329
       432116465      431343052        431428663        431511765       
431591270        431665868        431742709        431896794        431970151   
    432044345        432116473      431343102        431428721        431511781
       431591288        431665876        431742717        431896802       
431970227        432044436        432116531      431343144        431428762     
  431511831        431591312        431665918        431742790        431896836
       431970250        432044444        432116572      431343227       
431428770        431511856        431591320        431665926        431742808   
    431896844        431970284        432044451        432116598      431343235
       431428812        431511864        431591346        431665967       
431742881        431896943        431970292        432044485        432116606   
  431343276        431428820        431511906        431591353        431665975
       431742923        431896968        431970300        432044493       
432116614      431343284        431428861        431511922        431591379     
  431666148        431743012        431897008        431970342        432044543
       432116689      431343292        431428929        431511930       
431591411        431666213        431743020        431897024        431970359   
    432044659        432116713      431343334        431428945        431512003
       431591445        431666254        431743137        431897040       
431970375        432044691        432116929      431343342        431428978     
  431512169        431591460        431666262        431743202        431897073
       431970425        432044725        432117026      431343359       
431428986        431512201        431591494        431666387        431743228   
    431897149        431970508        432044782        432117166      431343391
       431429059        431512235        431591510        431666403       
431743269        431897156        431970532        432044816        432117182   
  431343458        431429356        431512250        431591528        431666429
       431743350        431897172        431970623        432044873       
432117232      431343524        431429471        431512276        431591643     
  431666692        431743376        431897206        431970631        432044881
       432117257      431343573        431429489        431512300       
431591668        431666718        431743459        431897222        431970706   
    432044899        432117281      431343607        431429513        431512409
       431591759        431666726        431743475        431897255       
431970722        432044907        432117364      431343649        431429539     
  431512417        431591791        431666817        431743517        431897271
       431970771        432044923        432117406      431343656       
431429547        431512425        431591817        431666825        431743541   
    431897313        431970862        432044949        432117430      431343722
       431429596        431512482        431591916        431666916       
431743582        431897339        431970870        432044956        432117448   
  431343847        431429604        431512516        431591940        431666957
       431743616        431897354        431970904        432044980       
432117539      431343946        431429620        431512524        431591965     
  431666981        431743632        431897362        431970920        432045003
       432117547      431344027        431429638        431512557       
431591981        431666999        431743657        431897370        431970953   
    432045276        432117562      431344043        431429661        431512573
       431592039        431667047        431743699        431897396       
431971035        432045292        432117646      431344076        431429695     
  431512581        431592054        431667146        431743715        431897404
       431971084        432045383        432117679      431344084       
431429745        431512599        431592104        431667161        431743756   
    431897495        431971118        432045409        432117810      431344092
       431430008        431512664        431592187        431667179       
431743806        431897586        431971134        432045466        432117851   
  431344217        431430024        431512748        431592203        431667260
       431743988        431897594        431971142        432045474       
432117869      431344233        431430065        431512870        431592294     
  431667336        431744044        431897602        431971175        432045508
       432117877      431344308        431430081        431512896       
431592344        431667385        431744085        431897651        431971241   
    432045540        432117919      431344324        431430107        431512912
       431592377        431667393        431744101        431897677       
431971282        432045615        432117927      431344357        431430180     
  431512938        431592419        431667419        431744143        431897701
       431971340        432045706        432117950      431344373       
431430198        431512953        431592468        431667435        431744218   
    431897800        431971381        432045714        432117968      431344381
       431430255        431512995        431592476        431667468       
431744226        431897859        431971431        432045748        432118016   
  431344431        431430297        431513001        431592591        431667484
       431744242        431897875        431971514        432045763       
432118065      431344449        431430305        431513043        431592633     
  431667492        431744275        431898048        431971589        432045771
       432118073      431344456        431430313        431513068       
431592831        431667518        431744358        431898089        431971712   
    432045797        432118081      431344464        431430396        431513100
       431592872        431667526        431744382        431898147       
431971779        432045805        432118099      431344472        431430503     
  431513134        431592898        431667534        431744697        431898162
       431971795        432045821        432118131      431344514       
431430594        431513191        431592922        431667575        431744747   
    431898170        431971803        432045888        432118222      431344563
       431430644        431513217        431592971        431667617       
431744788        431898238        431971845        432045896        432118271   
  431344647        431430669        431513233        431592997        431667674
       431744853        431898311        431971969        432045904       
432118289      431344662        431430677        431513258        431593011     
  431667682        431744887        431898329        431971993        432045961
       432118388      431344720        431430719        431513266       
431593060        431667690        431744937        431898402        431972009   
    432045987        432118396      431344795        431430750        431513324
       431593102        431667708        431744945        431898410       
431972025        432046050        432118412      431344829        431430800     
  431513332        431593169        431667724        431744978        431898469
       431972066        432046068        432118438      431344852       
431430883        431513357        431593185        431667765        431744986   
    431898519        431972082        432046118        432118529      431344860
       431430933        431513373        431593193        431667781       
431744994        431898576        431972132        432046126        432118586   
  431344928        431430941        431513407        431593268        431667799
       431745017        431898584        431972140        432046217       
432118628      431344969        431431022        431513456        431593284     
  431667831        431745041        431898592        431972223        432046290
       432118685      431344985        431431030        431513506       
431593300        431667872        431745082        431898600        431972231   
    432046340        432118768      431345032        431431188        431513548
       431593334        431667880        431745090        431898733       
431972249        432046373        432118792      431345057        431431204     
  431513639        431593391        431667922        431745140        431898949
       431972272        432046415        432118818      431345156       
431431212        431513779        431593474        431667930        431745157   
    431898956        431972306        432046431        432118891   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445615636        445631930        445648280        445664535        445680812   
    445697105        445713332        445729585        445745821       
445762073      445615644        445631948        445648298        445664543     
  445680820        445697113        445713340        445729593        445745839
       445762081      445615651        445631955        445648306       
445664550        445680838        445697121        445713357        445729601   
    445745847        445762099      445615669        445631963        445648314
       445664568        445680846        445697139        445713365       
445729619        445745854        445762107      445615677        445631971     
  445648322        445664576        445680853        445697147        445713373
       445729627        445745862        445762115      445615685       
445631989        445648330        445664584        445680861        445697154   
    445713381        445729635        445745870        445762123      445615693
       445631997        445648348        445664592        445680879       
445697162        445713399        445729643        445745888        445762131   
  445615701        445632003        445648355        445664600        445680887
       445697170        445713407        445729650        445745896       
445762149      445615719        445632011        445648363        445664618     
  445680895        445697188        445713415        445729668        445745904
       445762156      445615727        445632029        445648371       
445664626        445680903        445697196        445713423        445729676   
    445745912        445762164      445615735        445632037        445648389
       445664634        445680911        445697204        445713431       
445729684        445745920        445762172      445615743        445632045     
  445648397        445664642        445680929        445697212        445713449
       445729692        445745938        445762180      445615750       
445632052        445648405        445664659        445680937        445697220   
    445713456        445729700        445745946        445762198      445615768
       445632060        445648413        445664667        445680945       
445697238        445713464        445729718        445745953        445762206   
  445615776        445632078        445648421        445664675        445680952
       445697246        445713472        445729726        445745961       
445762214      445615784        445632086        445648439        445664683     
  445680960        445697253        445713480        445729734        445745979
       445762222      445615792        445632094        445648447       
445664691        445680978        445697261        445713498        445729742   
    445745987        445762230      445615800        445632102        445648454
       445664709        445680986        445697279        445713506       
445729759        445745995        445762248      445615818        445632110     
  445648462        445664717        445680994        445697287        445713514
       445729767        445746001        445762255      445615826       
445632128        445648470        445664725        445681000        445697295   
    445713522        445729775        445746019        445762263      445615834
       445632136        445648488        445664733        445681018       
445697303        445713530        445729783        445746027        445762271   
  445615842        445632144        445648496        445664741        445681026
       445697311        445713548        445729791        445746035       
445762289      445615859        445632151        445648504        445664758     
  445681034        445697329        445713555        445729809        445746043
       445762297      445615867        445632169        445648512       
445664766        445681042        445697337        445713563        445729817   
    445746050        445762305      445615875        445632177        445648520
       445664774        445681059        445697345        445713571       
445729825        445746068        445762313      445615883        445632185     
  445648538        445664782        445681067        445697352        445713589
       445729833        445746076        445762321      445615891       
445632193        445648546        445664790        445681075        445697360   
    445713597        445729841        445746084        445762339      445615909
       445632201        445648553        445664808        445681083       
445697378        445713605        445729858        445746092        445762347   
  445615917        445632219        445648561        445664816        445681091
       445697386        445713613        445729866        445746100       
445762354      445615925        445632227        445648579        445664824     
  445681109        445697394        445713621        445729874        445746118
       445762362      445615933        445632235        445648587       
445664832        445681117        445697402        445713639        445729882   
    445746126        445762370      445615941        445632243        445648595
       445664840        445681125        445697410        445713647       
445729890        445746134        445762388      445615958        445632250     
  445648603        445664857        445681133        445697428        445713654
       445729908        445746142        445762396      445615966       
445632268        445648611        445664865        445681141        445697436   
    445713662        445729916        445746159        445762404      445615974
       445632276        445648629        445664873        445681158       
445697444        445713670        445729924        445746167        445762412   
  445615982        445632284        445648637        445664881        445681166
       445697451        445713688        445729940        445746175       
445762420      445615990        445632292        445648645        445664899     
  445681174        445697469        445713696        445729957        445746183
       445762438      445616006        445632300        445648652       
445664907        445681182        445697477        445713704        445729965   
    445746191        445762446      445616014        445632318        445648660
       445664915        445681190        445697485        445713712       
445729973        445746209        445762453      445616022        445632326     
  445648678        445664923        445681208        445697493        445713720
       445729981        445746217        445762461      445616030       
445632334        445648686        445664931        445681216        445697501   
    445713738        445729999        445746225        445762479      445616048
       445632342        445648694        445664949        445681224       
445697519        445713746        445730005        445746233        445762487   
  445616055        445632359        445648702        445664956        445681232
       445697527        445713753        445730013        445746241       
445762495      445616063        445632367        445648710        445664964     
  445681240        445697535        445713761        445730021        445746258
       445762503      445616071        445632375        445648728       
445664972        445681257        445697543        445713779        445730039   
    445746266        445762511      445616089        445632383        445648736
       445664980        445681265        445697550        445713787       
445730047        445746274        445762529      445616097        445632391     
  445648744        445664998        445681273        445697568        445713795
       445730054        445746282        445762537      445616105       
445632409        445648751        445665003        445681281        445697576   
    445713803        445730062        445746290        445762545      445616113
       445632417        445648769        445665011        445681299       
445697584        445713811        445730070        445746308        445762552   
  445616121        445632425        445648777        445665029        445681307
       445697592        445713829        445730088        445746316       
445762560      445616139        445632433        445648785        445665037     
  445681315        445697600        445713837        445730096        445746324
       445762578      445616147        445632441        445648793       
445665045        445681323        445697618        445713845        445730104   
    445746332        445762586      445616154        445632458        445648801
       445665052        445681331        445697626        445713852       
445730112        445746340        445762594      445616162        445632466     
  445648819        445665060        445681349        445697634        445713860
       445730120        445746357        445762602      445616170       
445632474        445648827        445665078        445681356        445697642   
    445713878        445730138        445746365        445762610      445616188
       445632482        445648835        445665086        445681364       
445697659        445713886        445730146        445746373        445762628   
  445616196        445632490        445648843        445665094        445681372
       445697667        445713894        445730153        445746381       
445762636      445616204        445632508        445648850        445665102     
  445681380        445697675        445713902        445730161        445746399
       445762644      445616212        445632516        445648868       
445665110        445681398        445697683        445713910        445730179   
    445746407        445762651      445616220        445632524        445648876
       445665128        445681406        445697691        445713928       
445730187        445746415        445762669      445616238        445632532     
  445648884        445665136        445681414        445697709        445713936
       445730195        445746423        445762677      445616246       
445632540        445648892        445665144        445681422        445697717   
    445713944        445730203        445746431        445762685      445616253
       445632557        445648900        445665151        445681430       
445697725        445713951        445730211        445746449        445762693   
  445616261        445632565        445648918        445665169        445681448
       445697733        445713969        445730229        445746456       
445762701      445616279        445632573        445648926        445665177     
  445681455        445697741        445713977        445730237        445746464
       445762719      445616287        445632581        445648934       
445665185        445681463        445697758        445713985        445730245   
    445746472        445762727      445616295        445632599        445648942
       445665193        445681471        445697766        445713993       
445730252        445746480        445762735      445616303        445632607     
  445648959        445665201        445681489        445697774        445714009
       445730260        445746498        445762743      445616311       
445632615        445648967        445665219        445681497        445697782   
    445714017        445730278        445746506        445762750      445616329
       445632623        445648975        445665227        445681505       
445697790        445714025        445730286        445746514        445762768   
  445616337        445632631        445648983        445665235        445681513
       445697808        445714033        445730294        445746522       
445762776      445616345        445632649        445648991        445665243     
  445681521        445697816        445714041        445730302        445746530
       445762784      445616352        445632656        445649007       
445665250        445681539        445697824        445714058        445730310   
    445746548        445762792      445616360        445632664        445649015
       445665268        445681547        445697832        445714066       
445730328        445746555        445762800      445616378        445632672     
  445649023        445665276        445681554        445697840        445714074
       445730336        445746563        445762818      445616386       
445632680        445649031        445665284        445681562        445697857   
    445714082        445730344        445746571        445762826   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431345172        431431253        431513787        431593490        431667948   
    431745231        431899038        431972314        432046472       
432118917      431345230        431431311        431513837        431593565     
  431667989        431745256        431899061        431972397        432046522
       432118933      431345271        431431329        431514165       
431593664        431668011        431745272        431899103        431972512   
    432046605        432118941      431345289        431431345        431514207
       431593698        431668037        431745280        431899137       
431972553        432046746        432119055      431345347        431431501     
  431514215        431593706        431668045        431745314        431899194
       431972579        432046753        432119063      431345578       
431431576        431514272        431593755        431668177        431745371   
    431899350        431972603        432046761        432119089      431345586
       431431584        431514280        431593797        431668201       
431745405        431899442        431972652        432046779        432119147   
  431345685        431431600        431514355        431593839        431668250
       431745421        431899459        431972678        432046852       
432119204      431345693        431431741        431514371        431593847     
  431668409        431745462        431899475        431972728        432046860
       432119212      431345701        431431774        431514405       
431593854        431668425        431745470        431899509        431972736   
    432046894        432119238      431345719        431431808        431514447
       431593870        431668516        431745496        431899533       
431972884        432046944        432119261      431345727        431431816     
  431514470        431593896        431668532        431745504        431899541
       431972892        432047033        432119295      431345768       
431431840        431514504        431593904        431668540        431745512   
    431899582        431972918        432047116        432119360      431345859
       431431899        431514538        431593987        431668557       
431745538        431899624        431972959        432047223        432119493   
  431345867        431431949        431514587        431594050        431668573
       431745561        431899632        431973072        432047298       
432119501      431345875        431432079        431514603        431594217     
  431668581        431745579        431899673        431973098        432047355
       432119519      431345909        431432087        431514637       
431594241        431668615        431745587        431899707        431973148   
    432047371        432119527      431345917        431432129        431514678
       431594332        431668656        431745769        431899715       
431973171        432047405        432119550      431345925        431432137     
  431514728        431594381        431668680        431745777        431899830
       431973262        432047454        432119568      431346055       
431432228        431514736        431594399        431668730        431745801   
    431899905        431973288        432047504        432119576      431346063
       431432269        431514751        431594423        431668748       
431745827        431899988        431973353        432047595        432119626   
  431346220        431432285        431514769        431594464        431668839
       431745942        431900026        431973379        432047660       
432119642      431346261        431432301        431514827        431594480     
  431668847        431745967        431900034        431973551        432047769
       432119659      431346329        431432343        431514876       
431594621        431668896        431745991        431900042        431973742   
    432047801        432119667      431346337        431432368        431514884
       431594647        431668912        431746023        431900141       
431973767        432047850        432119675      431346345        431432400     
  431514892        431594670        431669498        431746072        431900174
       431973791        432047900        432119717      431346402       
431432475        431514918        431594720        431669548        431746247   
    431900224        431973833        432047918        432119725      431346428
       431432517        431514934        431594738        431669563       
431746262        431900232        431973924        432047959        432119733   
  431346444        431432525        431514975        431594837        431669613
       431747039        431900240        431973973        432048049       
432119766      431346477        431432541        431515014        431594845     
  431669662        431747047        431900265        431974005        432048114
       432119782      431346485        431432640        431515022       
431594886        431669696        431747054        431900273        431974070   
    432048130        432119808      431346568        431432665        431515097
       431594910        431669738        431747138        431900323       
431974088        432048288        432119816      431346576        431432772     
  431515121        431594951        431669753        431747211        431900380
       431974153        432048296        432119824      431346592       
431432780        431515147        431594969        431669761        431747245   
    431900422        431974245        432048338        432119865      431346600
       431432913        431515279        431594985        431669811       
431747286        431900505        431974252        432048452        432119931   
  431346618        431433044        431515337        431595008        431669969
       431747443        431900521        431974260        432048502       
432119964      431346675        431433069        431515345        431595107     
  431669985        431747468        431900588        431974302        432048965
       432119998      431346741        431433085        431515378       
431595149        431670025        431747492        431900612        431974310   
    432049013        432120012      431346774        431433119        431515394
       431595180        431670082        431747534        431900638       
431974401        432049062        432120038      431346790        431433176     
  431515436        431595248        431670108        431747609        431900679
       431974435        432049096        432120079      431346907       
431433234        431515444        431595354        431670181        431747666   
    431900794        431974476        432049146        432120095      431346956
       431433317        431515477        431595362        431670231       
431747690        431900844        431974484        432049161        432120186   
  431347020        431433424        431515634        431595370        431670272
       431747708        431900935        431974567        432049203       
432120194      431347046        431433432        431515642        431595446     
  431670298        431747716        431901016        431974609        432049252
       432120269      431347202        431433499        431515675       
431595453        431670314        431747732        431901040        431974641   
    432049294        432120301      431347228        431433622        431515683
       431595461        431670389        431747740        431901073       
431974716        432049310        432120335      431347277        431433630     
  431515709        431595487        431670397        431747906        431901081
       431974757        432049377        432120343      431347285       
431433713        431515774        431595529        431670405        431747922   
    431901107        431974799        432049385        432120418      431347343
       431433762        431515790        431595628        431670447       
431747930        431901123        431974807        432049427        432120442   
  431347483        431433796        431515980        431595636        431670561
       431747948        431901230        431974823        432049435       
432120459      431347533        431433838        431516012        431595677     
  431670611        431748003        431901263        431974864        432049484
       432120509      431347640        431433895        431516046       
431595701        431670694        431748060        431901297        431974872   
    432049534        432120533      431347780        431433911        431516079
       431595727        431670751        431748136        431901420       
431974948        432049559        432120541      431347822        431433937     
  431516129        431595735        431670850        431748185        431901461
       431975069        432049617        432120558      431347848       
431434018        431516186        431595750        431670967        431748227   
    431901511        431975077        432049641        432120574      431347939
       431434026        431516244        431595784        431671015       
431748318        431901545        431975101        432049674        432120590   
  431348010        431434067        431516269        431595826        431671023
       431748409        431901610        431975127        432049765       
432120616      431348028        431434133        431516327        431595842     
  431671098        431748417        431901628        431975143        432049781
       432120780      431348044        431434158        431516350       
431595859        431671106        431748433        431901677        431975176   
    432049815        432120814      431348051        431434182        431516376
       431595875        431671189        431748516        431901685       
431975267        432049906        432120848      431348093        431434265     
  431516400        431595941        431671395        431748565        431901792
       431975275        432049914        432120863      431348119       
431434307        431516418        431595958        431671452        431748599   
    431901826        431975283        432050094        432120897      431348127
       431434323        431516848        431595966        431671460       
431748607        431901859        431975317        432050128        432120905   
  431348176        431434331        431516947        431596022        431671502
       431748680        431901917        431975341        432050169       
432120954      431348218        431434364        431516996        431596030     
  431671536        431748722        431901933        431975382        432050219
       432120996      431348382        431434422        431517226       
431596048        431671650        431748763        431901941        431975390   
    432050243        432121002      431348390        431434497        431517259
       431596105        431671684        431748797        431901958       
431975408        432050268        432121036      431348440        431434596     
  431517317        431596154        431671692        431748847        431901966
       431975465        432050326        432121069      431348465       
431434612        431517325        431596345        431671734        431748912   
    431902006        431975499        432050359        432121093      431348473
       431434661        431517366        431596428        431671759       
431748920        431902014        431975507        432050441        432121119   
  431348499        431434794        431517382        431596436        431671817
       431748961        431902048        431975531        432050458       
432121143      431348523        431434844        431517440        431596501     
  431671874        431749019        431902212        431975549        432050466
       432121218      431348549        431434877        431517465       
431596550        431671882        431749043        431902246        431975739   
    432050490        432121234      431348606        431434885        431517481
       431596600        431671999        431749100        431902303       
431975770        432050557        432121283      431348622        431435007     
  431517507        431596667        431672088        431749118        431902352
       431975879        432050565        432121333      431348663       
431435015        431517523        431596683        431672104        431749142   
    431902428        431975929        432050615        432121374   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445616394        445632698        445649049        445665292        445681570   
    445697865        445714090        445730351        445746589       
445762834      445616402        445632706        445649056        445665300     
  445681588        445697873        445714108        445730369        445746597
       445762842      445616410        445632714        445649064       
445665318        445681596        445697881        445714116        445730377   
    445746605        445762859      445616428        445632722        445649072
       445665326        445681604        445697899        445714124       
445730385        445746613        445762867      445616436        445632730     
  445649080        445665334        445681612        445697907        445714132
       445730393        445746621        445762875      445616444       
445632748        445649098        445665342        445681620        445697915   
    445714140        445730401        445746639        445762883      445616451
       445632755        445649106        445665359        445681638       
445697923        445714157        445730419        445746647        445762891   
  445616469        445632763        445649114        445665367        445681646
       445697931        445714165        445730427        445746654       
445762909      445616477        445632771        445649122        445665375     
  445681653        445697949        445714173        445730435        445746662
       445762917      445616485        445632789        445649148       
445665383        445681661        445697956        445714181        445730443   
    445746670        445762925      445616493        445632797        445649155
       445665391        445681679        445697964        445714199       
445730450        445746688        445762933      445616501        445632805     
  445649163        445665409        445681687        445697972        445714207
       445730468        445746696        445762941      445616519       
445632813        445649171        445665417        445681695        445697980   
    445714215        445730476        445746704        445762958      445616527
       445632821        445649189        445665425        445681703       
445697998        445714223        445730484        445746712        445762966   
  445616535        445632839        445649197        445665433        445681711
       445698004        445714231        445730492        445746720       
445762974      445616543        445632847        445649205        445665441     
  445681729        445698012        445714249        445730500        445746738
       445762982      445616550        445632854        445649213       
445665458        445681737        445698020        445714256        445730518   
    445746746        445762990      445616568        445632862        445649221
       445665466        445681745        445698038        445714264       
445730526        445746753        445763006      445616576        445632870     
  445649239        445665474        445681752        445698046        445714272
       445730534        445746761        445763014      445616584       
445632888        445649247        445665482        445681760        445698053   
    445714280        445730542        445746779        445763022      445616592
       445632896        445649254        445665490        445681778       
445698061        445714298        445730559        445746787        445763030   
  445616600        445632904        445649262        445665508        445681786
       445698079        445714306        445730567        445746795       
445763048      445616618        445632912        445649270        445665516     
  445681794        445698087        445714314        445730575        445746803
       445763055      445616626        445632920        445649288       
445665524        445681802        445698095        445714322        445730583   
    445746811        445763063      445616634        445632938        445649296
       445665532        445681810        445698103        445714330       
445730591        445746829        445763071      445616642        445632946     
  445649304        445665540        445681828        445698111        445714348
       445730609        445746837        445763089      445616659       
445632953        445649312        445665557        445681836        445698129   
    445714355        445730617        445746845        445763097      445616667
       445632961        445649320        445665565        445681844       
445698137        445714363        445730625        445746852        445763105   
  445616675        445632979        445649338        445665573        445681851
       445698145        445714371        445730633        445746860       
445763113      445616683        445632987        445649346        445665581     
  445681869        445698152        445714389        445730641        445746878
       445763121      445616691        445632995        445649353       
445665599        445681877        445698160        445714397        445730658   
    445746886        445763139      445616709        445633001        445649361
       445665607        445681885        445698178        445714405       
445730666        445746894        445763147      445616717        445633019     
  445649379        445665615        445681893        445698186        445714413
       445730674        445746902        445763154      445616725       
445633027        445649387        445665623        445681919        445698194   
    445714421        445730682        445746910        445763162      445616733
       445633035        445649395        445665631        445681927       
445698202        445714439        445730690        445746928        445763170   
  445616741        445633043        445649403        445665649        445681935
       445698210        445714447        445730708        445746936       
445763188      445616758        445633050        445649411        445665656     
  445681943        445698228        445714454        445730716        445746944
       445763196      445616766        445633068        445649429       
445665664        445681950        445698236        445714462        445730724   
    445746951        445763204      445616774        445633076        445649437
       445665672        445681968        445698244        445714470       
445730732        445746969        445763212      445616782        445633084     
  445649445        445665680        445681976        445698251        445714488
       445730740        445746977        445763220      445616790       
445633092        445649452        445665698        445681984        445698269   
    445714496        445730757        445746985        445763238      445616808
       445633100        445649460        445665706        445681992       
445698277        445714504        445730765        445746993        445763246   
  445616816        445633118        445649478        445665714        445682008
       445698285        445714512        445730773        445747009       
445763253      445616824        445633126        445649486        445665722     
  445682016        445698293        445714520        445730781        445747017
       445763261      445616832        445633134        445649494       
445665730        445682024        445698301        445714538        445730799   
    445747025        445763279      445616840        445633142        445649502
       445665748        445682032        445698319        445714546       
445730807        445747033        445763287      445616857        445633159     
  445649510        445665755        445682040        445698327        445714553
       445730815        445747041        445763295      445616865       
445633167        445649528        445665763        445682057        445698335   
    445714561        445730823        445747058        445763303      445616873
       445633175        445649536        445665771        445682065       
445698343        445714579        445730831        445747066        445763311   
  445616881        445633183        445649544        445665789        445682073
       445698350        445714587        445730849        445747074       
445763329      445616899        445633191        445649551        445665797     
  445682081        445698368        445714595        445730856        445747082
       445763337      445616907        445633209        445649569       
445665805        445682099        445698376        445714603        445730864   
    445747090        445763345      445616915        445633217        445649577
       445665813        445682107        445698384        445714629       
445730872        445747108        445763352      445616923        445633225     
  445649585        445665821        445682115        445698392        445714637
       445730880        445747116        445763360      445616931       
445633233        445649593        445665839        445682123        445698400   
    445714645        445730898        445747124        445763378      445616949
       445633241        445649601        445665847        445682131       
445698418        445714652        445730906        445747132        445763386   
  445616956        445633258        445649619        445665854        445682149
       445698426        445714660        445730914        445747140       
445763394      445616964        445633266        445649627        445665862     
  445682156        445698434        445714678        445730922        445747157
       445763402      445616972        445633274        445649635       
445665870        445682164        445698442        445714686        445730930   
    445747165        445763410      445616980        445633282        445649643
       445665888        445682172        445698459        445714694       
445730948        445747173        445763428      445616998        445633290     
  445649650        445665896        445682180        445698467        445714702
       445730955        445747181        445763436      445617004       
445633308        445649668        445665904        445682198        445698475   
    445714710        445730963        445747199        445763444      445617012
       445633316        445649676        445665912        445682206       
445698483        445714728        445730971        445747207        445763451   
  445617020        445633324        445649684        445665920        445682214
       445698491        445714736        445730989        445747215       
445763469      445617038        445633332        445649692        445665938     
  445682222        445698509        445714744        445730997        445747223
       445763477      445617046        445633340        445649700       
445665946        445682230        445698517        445714751        445731003   
    445747231        445763485      445617053        445633357        445649718
       445665953        445682248        445698525        445714777       
445731011        445747249        445763493      445617061        445633365     
  445649726        445665961        445682255        445698533        445714785
       445731029        445747256        445763501      445617079       
445633373        445649734        445665979        445682263        445698541   
    445714793        445731037        445747264        445763519      445617087
       445633381        445649742        445665987        445682271       
445698558        445714801        445731045        445747272        445763527   
  445617095        445633399        445649759        445665995        445682289
       445698566        445714819        445731052        445747280       
445763535      445617103        445633407        445649767        445666001     
  445682297        445698574        445714827        445731060        445747298
       445763543      445617111        445633415        445649775       
445666019        445682305        445698582        445714835        445731078   
    445747306        445763550      445617129        445633423        445649783
       445666027        445682313        445698590        445714843       
445731086        445747314        445763568      445617137        445633431     
  445649791        445666035        445682321        445698608        445714850
       445731094        445747322        445763576      445617145       
445633449        445649809        445666043        445682339        445698616   
    445714868        445731102        445747330        445763584   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431348697        431435023        431517622        431596816        431672112   
    431749316        431902436        431975945        432050649       
432121465      431348762        431435114        431517630        431596931     
  431672120        431749332        431902477        431975952        432050714
       432121481      431348937        431435155        431517739       
431596956        431672252        431749365        431902626        431976042   
    432050748        432121499      431348952        431435197        431517747
       431596998        431672278        431749472        431902741       
431976059        432050771        432121515      431349026        431435288     
  431517788        431597038        431672336        431749563        431902766
       431976067        432050797        432121564      431349059       
431435387        431517796        431597103        431672419        431749605   
    431902790        431976075        432050813        432121572      431349158
       431435395        431517812        431597129        431672468       
431749654        431902808        431976109        432050888        432121614   
  431349224        431435403        431517887        431597137        431672542
       431749852        431902840        431976166        432050904       
432121705      431349299        431435437        431517903        431597145     
  431672567        431749894        431902865        431976174        432050912
       432121747      431349331        431435593        431517978       
431597152        431672799        431749936        431902881        431976182   
    432050920        432121812      431349489        431435668        431518000
       431597186        431672807        431749969        431902915       
431976190        432050987        432121903      431349604        431435684     
  431518026        431597236        431672849        431749977        431902949
       431976208        432050995        432121911      431349653       
431435767        431518059        431597301        431672856        431750074   
    431903004        431976224        432051001        432121960      431349786
       431435783        431518075        431597376        431672880       
431750082        431903079        431976240        432051050        432121994   
  431349877        431435924        431518166        431597426        431672898
       431750090        431903160        431976315        432051076       
432122125      431349950        431435932        431518216        431597442     
  431672955        431750124        431903186        431976364        432051134
       432122174      431350040        431436062        431518257       
431597517        431673029        431750132        431903236        431976372   
    432051183        432122190      431350057        431436120        431518315
       431597608        431673037        431750215        431903277       
431976406        432051217        432122364      431350131        431436195     
  431518331        431597624        431673045        431750223        431903426
       431976430        432051225        432122398      431350479       
431436237        431518414        431597830        431673052        431750264   
    431903442        431976448        432051233        432122422      431350487
       431436245        431518422        431598051        431673086       
431750314        431903467        431976471        432051241        432122497   
  431350529        431436328        431518455        431598085        431673169
       431750348        431903475        431976513        432051258       
432122513      431350545        431436401        431518497        431598119     
  431673243        431750413        431903533        431976547        432051282
       432122539      431350552        431436492        431518505       
431598176        431673268        431750421        431903558        431976604   
    432051357        432122562      431350644        431436542        431518539
       431598192        431673284        431750447        431903640       
431976612        432051571        432122612      431350651        431436559     
  431518547        431598218        431673300        431750462        431903798
       431976646        432051589        432122620      431350701       
431436591        431518638        431598234        431673334        431750496   
    431903962        431976703        432051597        432122679      431350776
       431436633        431518687        431598242        431673367       
431750520        431903970        431976711        432051613        432122695   
  431350784        431436674        431518695        431598259        431673383
       431750553        431903988        431976737        432051654       
432122703      431350826        431436724        431518711        431598291     
  431673391        431750686        431904150        431976752        432051811
       432122836      431350917        431436740        431518794       
431598374        431673433        431750694        431904200        431976844   
    432051829        432123073      431350925        431436849        431518810
       431598382        431673466        431750702        431904275       
431976919        432051860        432123081      431350958        431436856     
  431518828        431598432        431673698        431750728        431904317
       431976927        432051910        432123164      431350982       
431436880        431518976        431598440        431673755        431750769   
    431904358        431976976        432051944        432123172      431351006
       431436963        431519057        431598549        431673854       
431750835        431904416        431977008        432051993        432123255   
  431351030        431436971        431519081        431598572        431673870
       431750850        431904424        431977032        432052025       
432123271      431351048        431436989        431519255        431598606     
  431673888        431750926        431904432        431977081        432052041
       432123297      431351097        431437011        431519420       
431598861        431673896        431750983        431904473        431977123   
    432052082        432123362      431351113        431437086        431519453
       431598903        431673953        431751031        431904549       
431977149        432052157        432123370      431351154        431437102     
  431519495        431599067        431674001        431751098        431904580
       431977230        432052264        432123396      431351279       
431437185        431519545        431599083        431674084        431751189   
    431904630        431977263        432052355        432123438      431351287
       431437219        431519552        431599299        431674167       
431751247        431904648        431977313        432052371        432123461   
  431351311        431437276        431519594        431599406        431674241
       431751296        431904671        431977461        432052439       
432123479      431351345        431437326        431519669        431599448     
  431674316        431751346        431904788        431977545        432052462
       432123487      431351352        431437490        431519677       
431599455        431674357        431751379        431904812        431977578   
    432052470        432123578      431351568        431437599        431519701
       431599471        431674381        431751411        431904887       
431977586        432052488        432123677      431351667        431437730     
  431519727        431599489        431674498        431751429        431904952
       431977636        432052504        432123719      431351808       
431437748        431519735        431599562        431674506        431751445   
    431904994        431977651        432052538        432123727      431351824
       431437763        431519743        431599638        431674514       
431751486        431905009        431977701        432052546        432123743   
  431351881        431437920        431519776        431599679        431674563
       431751577        431905074        431978030        432052603       
432123750      431352012        431437979        431519800        431599737     
  431674688        431751635        431905124        431978071        432052637
       432123784      431352046        431437987        431519834       
431599745        431674738        431751775        431905132        431978261   
    432052652        432123800      431352319        431438001        431519859
       431599778        431674753        431751817        431905165       
431978345        432052678        432123875      431352368        431438027     
  431519867        431599810        431674787        431751825        431905207
       431978378        432052728        432123883      431352400       
431438076        431519917        431599828        431674803        431751882   
    431905215        431978394        432052736        432123933      431352426
       431438092        431519974        431599976        431674829       
431751932        431905272        431978444        432052751        432123974   
  431352574        431438126        431520055        431600048        431674845
       431751999        431905355        431978451        432052769       
432124014      431352640        431438209        431520063        431600055     
  431674886        431752013        431905892        431978477        432052785
       432124063      431352756        431438217        431520097       
431600063        431674894        431752039        431905934        431978519   
    432052827        432124097      431352772        431438241        431520113
       431600089        431674910        431752047        431905959       
431978576        432052835        432124204      431352780        431438274     
  431520162        431600097        431674928        431752070        431906098
       431978626        432052983        432124212      431352798       
431438316        431520204        431600121        431675057        431752138   
    431906106        431978667        432052991        432124360      431352806
       431438340        431520253        431600170        431675081       
431752153        431906205        431978683        432053163        432124394   
  431352814        431438423        431520261        431600212        431675107
       431752179        431906254        431978691        432053189       
432124469      431352855        431438449        431520337        431600220     
  431675131        431752229        431906262        431978741        432053296
       432124527      431352863        431438472        431520410       
431600253        431675172        431752286        431906288        431978808   
    432053387        432124543      431352889        431438522        431520485
       431600287        431675180        431752336        431906320       
431978816        432053395        432124659      431352905        431438555     
  431520493        431600436        431675321        431752351        431906338
       431978881        432053411        432124717      431352913       
431438589        431520527        431600485        431675339        431752542   
    431906387        431978956        432053437        432125284      431352921
       431438605        431520568        431600493        431675388       
431752559        431906395        431978964        432053460        432125318   
  431352962        431438662        431520592        431600527        431675420
       431752674        431906478        431979095        432053528       
432125359      431352970        431438688        431520618        431600543     
  431675446        431752690        431906486        431979509        432053585
       432125367      431353028        431438696        431520659       
431600592        431675495        431752799        431906502        431979517   
    432053726        432125383      431353044        431438746        431520675
       431600634        431675594        431752815        431906569       
431979566        432053767        432125409      431353077        431438795     
  431520709        431600642        431675602        431752898        431906577
       431979616        432053783        432125441      431353101       
431438860        431520758        431600659        431675636        431752955   
    431906601        431979723        432053866        432125466   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445617152        445633456        445649817        445666050        445682347   
    445698624        445714876        445731110        445747348       
445763592      445617160        445633464        445649825        445666068     
  445682354        445698632        445714884        445731128        445747355
       445763600      445617178        445633472        445649833       
445666076        445682362        445698640        445714892        445731136   
    445747363        445763618      445617186        445633480        445649841
       445666084        445682370        445698657        445714900       
445731144        445747371        445763626      445617194        445633498     
  445649858        445666092        445682388        445698665        445714918
       445731151        445747389        445763634      445617202       
445633506        445649866        445666100        445682396        445698673   
    445714926        445731169        445747397        445763642      445617210
       445633514        445649874        445666118        445682404       
445698681        445714934        445731177        445747405        445763659   
  445617228        445633522        445649882        445666126        445682412
       445698699        445714942        445731185        445747413       
445763667      445617236        445633530        445649890        445666134     
  445682420        445698707        445714959        445731193        445747421
       445763675      445617244        445633548        445649908       
445666142        445682438        445698715        445714967        445731201   
    445747439        445763683      445617251        445633555        445649916
       445666159        445682446        445698723        445714975       
445731219        445747447        445763691      445617269        445633563     
  445649924        445666167        445682453        445698731        445714983
       445731227        445747454        445763709      445617277       
445633571        445649932        445666175        445682461        445698749   
    445714991        445731235        445747462        445763717      445617285
       445633589        445649940        445666183        445682479       
445698756        445715006        445731243        445747470        445763725   
  445617293        445633605        445649957        445666191        445682487
       445698764        445715014        445731250        445747488       
445763733      445617301        445633613        445649965        445666209     
  445682495        445698772        445715022        445731268        445747496
       445763741      445617319        445633621        445649973       
445666217        445682503        445698780        445715030        445731276   
    445747504        445763758      445617327        445633639        445649981
       445666225        445682511        445698798        445715048       
445731284        445747512        445763766      445617335        445633647     
  445649999        445666233        445682529        445698806        445715055
       445731292        445747520        445763774      445617343       
445633654        445650005        445666241        445682537        445698814   
    445715063        445731300        445747538        445763782      445617350
       445633662        445650013        445666258        445682545       
445698822        445715071        445731318        445747546        445763790   
  445617368        445633670        445650021        445666266        445682552
       445698830        445715089        445731326        445747553       
445763808      445617376        445633688        445650039        445666274     
  445682560        445698848        445715097        445731334        445747561
       445763816      445617384        445633696        445650047       
445666282        445682578        445698863        445715105        445731342   
    445747579        445763824      445617392        445633704        445650054
       445666290        445682586        445698871        445715113       
445731359        445747587        445763832      445617400        445633712     
  445650062        445666308        445682594        445698889        445715121
       445731367        445747595        445763840      445617418       
445633720        445650070        445666316        445682602        445698897   
    445715139        445731375        445747603        445763857      445617426
       445633738        445650088        445666324        445682610       
445698905        445715147        445731383        445747611        445763865   
  445617434        445633746        445650096        445666332        445682628
       445698913        445715154        445731391        445747629       
445763873      445617442        445633761        445650104        445666340     
  445682636        445698921        445715162        445731409        445747637
       445763881      445617459        445633779        445650112       
445666357        445682644        445698939        445715170        445731417   
    445747645        445763899      445617467        445633787        445650120
       445666365        445682651        445698947        445715188       
445731425        445747652        445763907      445617475        445633795     
  445650138        445666373        445682669        445698954        445715196
       445731433        445747660        445763915      445617483       
445633803        445650146        445666381        445682677        445698962   
    445715204        445731441        445747678        445763923      445617491
       445633811        445650153        445666399        445682685       
445698970        445715212        445731458        445747686        445763931   
  445617509        445633829        445650161        445666407        445682693
       445698988        445715220        445731466        445747694       
445763949      445617517        445633837        445650179        445666415     
  445682701        445698996        445715238        445731474        445747702
       445763956      445617525        445633845        445650187       
445666423        445682719        445699002        445715246        445731482   
    445747710        445763964      445617533        445633852        445650195
       445666431        445682727        445699010        445715253       
445731490        445747728        445763972      445617541        445633860     
  445650211        445666449        445682735        445699028        445715261
       445731508        445747736        445763980      445617558       
445633878        445650229        445666456        445682743        445699036   
    445715279        445731516        445747744        445763998      445617566
       445633886        445650237        445666464        445682750       
445699044        445715287        445731524        445747751        445764004   
  445617574        445633894        445650245        445666472        445682768
       445699051        445715295        445731532        445747769       
445764012      445617582        445633902        445650252        445666480     
  445682776        445699069        445715303        445731540        445747777
       445764020      445617590        445633910        445650260       
445666498        445682784        445699077        445715311        445731557   
    445747785        445764038      445617608        445633928        445650278
       445666506        445682792        445699085        445715329       
445731565        445747793        445764046      445617616        445633936     
  445650286        445666514        445682800        445699093        445715337
       445731573        445747801        445764053      445617624       
445633944        445650294        445666522        445682818        445699101   
    445715345        445731581        445747819        445764061      445617632
       445633951        445650302        445666530        445682826       
445699119        445715352        445731599        445747827        445764079   
  445617640        445633969        445650310        445666548        445682834
       445699127        445715360        445731607        445747835       
445764087      445617657        445633977        445650328        445666555     
  445682842        445699135        445715378        445731615        445747843
       445764095      445617665        445633985        445650336       
445666563        445682859        445699143        445715386        445731623   
    445747850        445764103      445617673        445633993        445650344
       445666571        445682867        445699150        445715394       
445731631        445747868        445764111      445617681        445634009     
  445650351        445666589        445682875        445699168        445715402
       445731649        445747876        445764129      445617699       
445634017        445650369        445666597        445682883        445699176   
    445715410        445731656        445747884        445764137      445617707
       445634025        445650377        445666605        445682891       
445699184        445715428        445731664        445747892        445764145   
  445617715        445634033        445650385        445666613        445682909
       445699192        445715436        445731672        445747900       
445764152      445617723        445634041        445650393        445666621     
  445682917        445699200        445715444        445731680        445747918
       445764160      445617731        445634058        445650401       
445666639        445682925        445699218        445715451        445731698   
    445747926        445764178      445617749        445634066        445650419
       445666647        445682933        445699226        445715469       
445731706        445747934        445764186      445617756        445634074     
  445650427        445666654        445682941        445699234        445715477
       445731714        445747942        445764194      445617764       
445634082        445650435        445666662        445682958        445699242   
    445715485        445731722        445747959        445764202      445617772
       445634090        445650443        445666670        445682966       
445699259        445715493        445731730        445747967        445764210   
  445617780        445634108        445650450        445666688        445682974
       445699267        445715501        445731748        445747975       
445764228      445617798        445634116        445650468        445666696     
  445682982        445699275        445715519        445731755        445747983
       445764236      445617806        445634124        445650476       
445666704        445682990        445699283        445715527        445731763   
    445747991        445764244      445617814        445634132        445650484
       445666712        445683006        445699291        445715535       
445731771        445748007        445764251      445617822        445634140     
  445650492        445666720        445683014        445699309        445715543
       445731789        445748015        445764269      445617830       
445634157        445650500        445666738        445683022        445699317   
    445715550        445731797        445748023        445764277      445617848
       445634165        445650518        445666746        445683030       
445699325        445715568        445731805        445748031        445764285   
  445617855        445634173        445650526        445666753        445683048
       445699333        445715576        445731813        445748049       
445764293      445617863        445634181        445650534        445666761     
  445683055        445699341        445715584        445731821        445748056
       445764301      445617871        445634199        445650542       
445666779        445683063        445699358        445715592        445731839   
    445748064        445764319      445617889        445634207        445650559
       445666787        445683071        445699366        445715600       
445731847        445748072        445764327      445617897        445634215     
  445650567        445666795        445683089        445699374        445715618
       445731854        445748080        445764335      445617905       
445634223        445650575        445666803        445683097        445699382   
    445715626        445731862        445748098        445764343   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431353119        431438878        431520824        431600675        431675669   
    431753045        431906676        431979756        432053882       
432125607      431353135        431438910        431520915        431600758     
  431675727        431753060        431906791        431979798        432053890
       432125631      431353168        431438928        431521004       
431600899        431675743        431753094        431906841        431979806   
    432053916        432125698      431353192        431438944        431521012
       431600931        431675826        431753177        431906874       
431979848        432053932        432125847      431353200        431438969     
  431521038        431600949        431675859        431753219        431906882
       431979855        432053973        432125862      431353275       
431439041        431521046        431601012        431675891        431753243   
    431906924        431979863        432053999        432125896      431353291
       431439074        431521061        431601061        431675958       
431753276        431906940        431979913        432054005        432125912   
  431353341        431439090        431521103        431601079        431675982
       431753326        431906965        431980002        432054021       
432125987      431353366        431439140        431521111        431601087     
  431676055        431753367        431907146        431980010        432054039
       432126050      431353382        431439207        431521244       
431601202        431676105        431753433        431907237        431980143   
    432054062        432126076      431353432        431439355        431521434
       431601228        431676162        431753482        431907252       
431980184        432054146        432126290      431353440        431439389     
  431521483        431601236        431676212        431753540        431907310
       431980200        432054211        432126324      431353473       
431439454        431521517        431601269        431676238        431753599   
    431907435        431980234        432054336        432126423      431353549
       431439538        431521640        431601285        431676253       
431753680        431907450        431980242        432054344        432126431   
  431353564        431439595        431521731        431601426        431676311
       431753698        431907484        431980267        432054435       
432126506      431353598        431439702        431521764        431601442     
  431676329        431753722        431907526        431980275        432054443
       432126563      431353705        431439850        431521806       
431601517        431676337        431753763        431907609        431980317   
    432054476        432126621      431353770        431439926        431521889
       431601525        431676345        431753789        431907617       
431980333        432054518        432126647      431353846        431439942     
  431521905        431601558        431676436        431753797        431907625
       431980408        432054591        432126670      431353887       
431440130        431521962        431601608        431676469        431753912   
    431907641        431980440        432054633        432126761      431353937
       431440155        431521970        431601665        431676477       
431753979        431907658        431980531        432054666        432126795   
  431353978        431440171        431522093        431601707        431676485
       431754027        431907716        431980606        432054765       
432126829      431354109        431440213        431522218        431601780     
  431676550        431754126        431907740        431980713        432054773
       432126837      431354141        431440221        431522259       
431601806        431676568        431754134        431907849        431980721   
    432054831        432126860      431354158        431440247        431522283
       431601897        431676659        431754167        431907872       
431980754        432054849        432126886      431354174        431440270     
  431522341        431601921        431676675        431754233        431907898
       431980804        432054898        432126902      431354216       
431440296        431522374        431601947        431676741        431754282   
    431907906        431980903        432054906        432126910      431354240
       431440395        431522465        431602176        431676782       
431754308        431908003        431980911        432054922        432126985   
  431354257        431440445        431522473        431602267        431676816
       431754324        431908037        431980929        432054963       
432127017      431354398        431440551        431522507        431602283     
  431676832        431754423        431908136        431981000        432055002
       432127058      431354430        431440841        431522549       
431602374        431676899        431754449        431908185        431981018   
    432055218        432127066      431354505        431440965        431522630
       431602408        431676998        431754456        431908292       
431981067        432055267        432127090      431354521        431440981     
  431522747        431602531        431677004        431754498        431908326
       431981158        432055283        432127108      431354539       
431441013        431522770        431602556        431677012        431754571   
    431908359        431981216        432055309        432127132      431354547
       431441039        431522788        431602614        431677111       
431754647        431908383        431981307        432055317        432127199   
  431354604        431441070        431522796        431602663        431677129
       431754878        431908409        431981315        432055325       
432127215      431354620        431441161        431522838        431602689     
  431677145        431755008        431908425        431981323        432055333
       432127223      431354950        431441187        431522895       
431602713        431677186        431755032        431908466        431981356   
    432055358        432127264      431355015        431441195        431522937
       431602721        431677244        431755057        431908540       
431981406        432055481        432127280      431355072        431441294     
  431522945        431602739        431677251        431755099        431908565
       431981448        432055564        432127298      431355098       
431441310        431522960        431602762        431677285        431755107   
    431908607        431981497        432055606        432127322      431355106
       431441518        431522978        431602788        431677335       
431755115        431908615        431981521        432055614        432127413   
  431355114        431441575        431523042        431602796        431677343
       431755198        431908649        431981547        432055622       
432127421      431355148        431441591        431523075        431602846     
  431677376        431755222        431908656        431981588        432055648
       432127462      431355163        431441617        431523091       
431602853        431677475        431755271        431908698        431981638   
    432055655        432127488      431355239        431441740        431523117
       431602861        431677517        431755289        431908706       
431981646        432055721        432127561      431355262        431441815     
  431523158        431602895        431677566        431755305        431908730
       431981661        432055788        432127595      431355270       
431441823        431523265        431602903        431677574        431755339   
    431908748        431981687        432055853        432127629      431355346
       431441849        431523323        431602945        431677715       
431755370        431908755        431981695        432055887        432127686   
  431355379        431441898        431523448        431602978        431677723
       431755404        431908797        431981828        432055937       
432127694      431355403        431441906        431523497        431602986     
  431677731        431755438        431908912        431981836        432055945
       432127728      431355411        431441914        431523570       
431603042        431677749        431755461        431908961        431981885   
    432055986        432127744      431355452        431442045        431523679
       431603075        431677756        431755479        431908979       
431981935        432055994        432127777      431355478        431442060     
  431523687        431603091        431677764        431755495        431909076
       431981968        432056026        432127850      431355544       
431442078        431523778        431603117        431677780        431755503   
    431909183        431981992        432056042        432128031      431355569
       431442086        431523786        431603224        431677798       
431755511        431909191        431982081        432056075        432128064   
  431355577        431442102        431523794        431603554        431677806
       431755545        431909274        431982115        432056091       
432128148      431355635        431442136        431523844        431603562     
  431677871        431755578        431909290        431982164        432056281
       432128155      431355643        431442276        431523869       
431603638        431677970        431755628        431909308        431982172   
    432056331        432128171      431355718        431442383        431523885
       431603653        431678002        431755644        431909357       
431982248        432056406        432128213      431355726        431442458     
  431523992        431603687        431678010        431755677        431909365
       431982255        432056448        432128221      431355742       
431442474        431524008        431603695        431678051        431755768   
    431909373        431982305        432056455        432128296      431355833
       431442508        431524040        431603745        431678127       
431756311        431909381        431982313        432056463        432128304   
  431355841        431442557        431524164        431603844        431678135
       431756378        431909399        431982347        432056497       
432128320      431355858        431442615        431524214        431603851     
  431678143        431756410        431909506        431982420        432056547
       432128346      431355874        431442672        431524321       
431603869        431678150        431756535        431909514        431982461   
    432056562        432128387      431355981        431442805        431524347
       431603877        431678168        431756550        431909563       
431982529        432056588        432128429      431355999        431442870     
  431524420        431603885        431678176        431756667        431909571
       431982636        432056596        432128437      431356039       
431442938        431524438        431603893        431678226        431756683   
    431909613        431982818        432056638        432128536      431356070
       431442946        431524503        431603919        431678259       
431756766        431909670        431982842        432056653        432128551   
  431356112        431443142        431524578        431603935        431678283
       431756774        431909720        431982883        432056661       
432128593      431356195        431443282        431524610        431603968     
  431678291        431756782        431909738        431982909        432056729
       432128601      431356245        431443308        431524651       
431604024        431678309        431756816        431909746        431982917   
    432056745        432128643      431356401        431443894        431524677
       431604099        431678390        431756857        431909761       
431982982        432056810        432128676      431356492        431443902     
  431524685        431604123        431678432        431756881        431909852
       431983071        432056844        432128692      431356716       
431443910        431524693        431604180        431678457        431756915   
    431909928        431983097        432056885        432128700   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445617913        445634231        445650583        445666811        445683105   
    445699408        445715634        445731870        445748106       
445764350      445617921        445634249        445650591        445666829     
  445683113        445699416        445715642        445731888        445748114
       445764368      445617939        445634256        445650609       
445666845        445683121        445699424        445715659        445731896   
    445748122        445764376      445617947        445634264        445650617
       445666852        445683139        445699432        445715667       
445731904        445748130        445764384      445617954        445634272     
  445650625        445666860        445683147        445699440        445715675
       445731912        445748148        445764392      445617962       
445634280        445650633        445666878        445683154        445699457   
    445715683        445731920        445748155        445764400      445617970
       445634298        445650641        445666886        445683162       
445699465        445715691        445731938        445748163        445764418   
  445617988        445634306        445650658        445666894        445683170
       445699473        445715709        445731946        445748171       
445764426      445617996        445634314        445650666        445666902     
  445683188        445699481        445715717        445731953        445748189
       445764434      445618002        445634322        445650674       
445666910        445683196        445699499        445715725        445731961   
    445748197        445764442      445618010        445634330        445650682
       445666928        445683204        445699507        445715733       
445731979        445748205        445764459      445618028        445634348     
  445650690        445666936        445683212        445699515        445715741
       445731987        445748213        445764467      445618036       
445634355        445650708        445666944        445683220        445699523   
    445715758        445731995        445748221        445764475      445618044
       445634363        445650716        445666951        445683238       
445699531        445715766        445732001        445748239        445764483   
  445618051        445634371        445650724        445666969        445683246
       445699549        445715774        445732019        445748247       
445764491      445618069        445634389        445650732        445666977     
  445683253        445699556        445715782        445732027        445748254
       445764509      445618077        445634397        445650740       
445666985        445683261        445699564        445715790        445732035   
    445748262        445764517      445618085        445634405        445650757
       445666993        445683279        445699572        445715808       
445732050        445748270        445764525      445618093        445634413     
  445650765        445667009        445683287        445699580        445715816
       445732068        445748288        445764533      445618101       
445634421        445650773        445667017        445683295        445699598   
    445715824        445732076        445748296        445764541      445618119
       445634439        445650781        445667025        445683303       
445699606        445715832        445732084        445748304        445764558   
  445618127        445634447        445650799        445667033        445683311
       445699614        445715840        445732092        445748312       
445764566      445618135        445634454        445650807        445667041     
  445683329        445699622        445715857        445732100        445748320
       445764574      445618143        445634462        445650815       
445667058        445683337        445699630        445715865        445732118   
    445748338        445764582      445618150        445634470        445650823
       445667066        445683345        445699648        445715873       
445732126        445748346        445764624      445618168        445634488     
  445650831        445667074        445683352        445699655        445715881
       445732134        445748353        445764640      445618176       
445634496        445650849        445667082        445683360        445699663   
    445715899        445732142        445748361        445764665      445618184
       445634504        445650856        445667090        445683378       
445699671        445715907        445732159        445748379        445764798   
  445618192        445634512        445650864        445667108        445683386
       445699689        445715915        445732167        445748387       
445764806      445618200        445634520        445650872        445667116     
  445683394        445699697        445715923        445732175        445748395
       445764814      445618218        445634538        445650880       
445667124        445683402        445699705        445715931        445732183   
    445748403        445764939      445618226        445634546        445650898
       445667132        445683410        445699713        445715949       
445732191        445748411        445765001      445618234        445634553     
  445650906        445667140        445683428        445699721        445715956
       445732209        445748429        445765167      445618242       
445634561        445650914        445667157        445683436        445699739   
    445715964        445732217        445748437        445765308      445618259
       445634579        445650922        445667165        445683444       
445699747        445715972        445732225        445748445        445765381   
  445618267        445634587        445650930        445667173        445683451
       445699754        445715980        445732233        445748452       
445765407      445618275        445634595        445650948        445667181     
  445683469        445699762        445715998        445732241        445748460
       445765548      445618283        445634603        445650955       
445667199        445683477        445699770        445716004        445732258   
    445748478        445765555      445618291        445634611        445650963
       445667207        445683485        445699788        445716012       
445732266        445748486        445765605      445618309        445634629     
  445650971        445667215        445683493        445699796        445716020
       445732274        445748494        445765639      445618317       
445634637        445650989        445667223        445683501        445699804   
    445716038        445732282        445748502        445765654      445618325
       445634645        445650997        445667231        445683519       
445699812        445716046        445732290        445748510        445765670   
  445618333        445634652        445651003        445667249        445683527
       445699820        445716053        445732308        445748528       
445765688      445618341        445634660        445651011        445667256     
  445683535        445699838        445716061        445732316        445748536
       445765712      445618358        445634678        445651029       
445667264        445683543        445699846        445716079        445732324   
    445748544        445765746      445618366        445634686        445651037
       445667272        445683550        445699853        445716087       
445732332        445748551        445765779      445618374        445634694     
  445651045        445667280        445683568        445699861        445716095
       445732340        445748569        445765845      445618382       
445634702        445651052        445667298        445683576        445699879   
    445716103        445732357        445748577        445765852      445618390
       445634710        445651060        445667306        445683584       
445699887        445716111        445732365        445748585        445765886   
  445618408        445634728        445651078        445667314        445683592
       445699895        445716129        445732373        445748593       
445765902      445618416        445634736        445651086        445667322     
  445683600        445699903        445716137        445732381        445748601
       445765993      445618424        445634744        445651094       
445667348        445683618        445699911        445716145        445732399   
    445748619        445766173      445618432        445634751        445651102
       445667355        445683626        445699929        445716152       
445732407        445748627        445766298      445618440        445634769     
  445651110        445667363        445683634        445699937        445716160
       445732415        445748635        445766330      445618457       
445634785        445651128        445667371        445683642        445699945   
    445716178        445732423        445748643        445766504      445618465
       445634793        445651136        445667389        445683659       
445699952        445716186        445732431        445748650        445766538   
  445618473        445634801        445651144        445667397        445683667
       445699960        445716194        445732449        445748668       
445766546      445618481        445634819        445651151        445667405     
  445683675        445699978        445716202        445732456        445748676
       445766579      445618499        445634827        445651169       
445667413        445683683        445699986        445716210        445732464   
    445748684        445766710      445618507        445634835        445651177
       445667421        445683691        445699994        445716228       
445732472        445748692        445766736      445618515        445634843     
  445651185        445667439        445683709        445700008        445716236
       445732480        445748700        445766751      445618523       
445634850        445651193        445667447        445683717        445700016   
    445716244        445732498        445748718        445766835      445618531
       445634868        445651201        445667454        445683725       
445700024        445716251        445732506        445748726        445766884   
  445618549        445634876        445651219        445667462        445683733
       445700032        445716269        445732514        445748734       
445766934      445618556        445634884        445651227        445667470     
  445683741        445700040        445716277        445732522        445748742
       445766959      445618564        445634892        445651235       
445667488        445683758        445700057        445716285        445732530   
    445748759        445767015      445618572        445634900        445651243
       445667496        445683766        445700065        445716293       
445732548        445748767        445767023      445618580        445634918     
  445651250        445667504        445683774        445700073        445716301
       445732555        445748775        445767189      445618598       
445634926        445651268        445667512        445683782        445700081   
    445716319        445732563        445748783        445767213      445618606
       445634934        445651276        445667520        445683790       
445700099        445716327        445732571        445748791        445767288   
  445618614        445634942        445651284        445667538        445683808
       445700107        445716335        445732589        445748809       
445767338      445618622        445634959        445651292        445667546     
  445683816        445700115        445716343        445732597        445748817
       445767551      445618630        445634967        445651300       
445667553        445683824        445700123        445716350        445732605   
    445748825        445767569      445618648        445634975        445651318
       445667561        445683832        445700131        445716368       
445732613        445748833        445767643      445618655        445634983     
  445651326        445667579        445683840        445700149        445716376
       445732621        445748841        445767767      445618663       
445634991        445651334        445667587        445683857        445700156   
    445716384        445732639        445748858        445767809   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431356849        431443928        431524701        431604214        431678465   
    431756931        431909936        431983113        432056919       
432128726      431356856        431443944        431524768        431604230     
  431678515        431757038        431909977        431983139        432057016
       432128783      431356864        431444009        431524784       
431604248        431678531        431757079        431910082        431983188   
    432057024        432128833      431356872        431444033        431524800
       431604255        431678556        431757111        431910140       
431983261        432057057        432128908      431356922        431444041     
  431524818        431604263        431678580        431757137        431910157
       431983287        432057065        432128924      431356930       
431444157        431524826        431604305        431678598        431757145   
    431910181        431983394        432057123        432128999      431356963
       431444181        431524834        431604354        431678622       
431757152        431910207        431983444        432057156        432129021   
  431357219        431444223        431524891        431604362        431678648
       431757186        431910231        431983485        432057198       
432129112      431357235        431444231        431524933        431604404     
  431678663        431757194        431910306        431983543        432057206
       432129153      431357359        431444256        431524958       
431604412        431678689        431757228        431910322        431983568   
    432057214        432129179      431357375        431444264        431524982
       431604420        431678697        431757251        431910363       
431983576        432057362        432129286      431357417        431444363     
  431525021        431604594        431678713        431757277        431910371
       431983584        432057404        432129435      431357441       
431444405        431525070        431604602        431678747        431757319   
    431910389        431983634        432057438        432129476      431357458
       431444447        431525088        431604677        431678788       
431757392        431910488        431983733        432057727        432129500   
  431357565        431444496        431525120        431604727        431678846
       431757434        431910546        431983766        432057776       
432129534      431357599        431444538        431525187        431604743     
  431678853        431757566        431910587        431983816        432057784
       432129559      431357649        431444629        431525195       
431604800        431678960        431757616        431910637        431983857   
    432057792        432129575      431357656        431444694        431525203
       431604867        431678978        431757764        431910728       
431983873        432057842        432129609      431357672        431444744     
  431525229        431604883        431679042        431757780        431910736
       431983881        432057875        432129658      431357698       
431444793        431525245        431604925        431679141        431757830   
    431910843        431983915        432057966        432129773      431357789
       431444801        431525260        431605542        431679158       
431757889        431910850        431983923        432057990        432129781   
  431357797        431444926        431525302        431605583        431679174
       431758044        431910868        431983980        432058014       
432129807      431357805        431444942        431525336        431605641     
  431679257        431758051        431910876        431983998        432058022
       432129831      431357813        431444983        431525344       
431605690        431679265        431758093        431910884        431984004   
    432058048        432129898      431357888        431445014        431525369
       431605708        431679281        431758184        431910900       
431984012        432058063        432130003      431357920        431445105     
  431525377        431605724        431679372        431758325        431910991
       431984020        432058113        432130011      431357938       
431445147        431525419        431605732        431679398        431758341   
    431911023        431984095        432058121        432130045      431357979
       431445170        431525435        431605914        431679463       
431758366        431911049        431984111        432058139        432130094   
  431358118        431445188        431525641        431606003        431679497
       431758424        431911064        431984137        432058162       
432130102      431358175        431445212        431525666        431606029     
  431679539        431758473        431911114        431984293        432058188
       432130110      431358233        431445246        431525724       
431606086        431679547        431758556        431911148        431984434   
    432058212        432130151      431358266        431445303        431525732
       431606219        431679554        431758572        431911155       
431984459        432058279        432130227      431358316        431445337     
  431525757        431606227        431679562        431758606        431911353
       431984475        432058337        432130284      431358340       
431445386        431525765        431606243        431679570        431758648   
    431911411        431984517        432058550        432130292      431358365
       431445428        431525864        431606250        431679646       
431758762        431911551        431984541        432058576        432130318   
  431358456        431445436        431525963        431606276        431679653
       431758838        431911668        431984558        432058600       
432130326      431358464        431445451        431526060        431606318     
  431679687        431758879        431911874        431984574        432058618
       432130375      431358472        431445501        431526086       
431606359        431679778        431758887        431911957        431984590   
    432058816        432130409      431358480        431445626        431526102
       431606383        431679786        431758903        431912047       
431984616        432058857        432130417      431358506        431445675     
  431526177        431606433        431679901        431758929        431912054
       431984624        432058907        432130425      431358548       
431445683        431526227        431606524        431679950        431758937   
    431912070        431984640        432058956        432130441      431358647
       431445733        431526284        431606557        431679984       
431758994        431912161        431984673        432058972        432130508   
  431358654        431445790        431526334        431606607        431680008
       431759018        431912187        431984715        432058980       
432130565      431358688        431445931        431526383        431606623     
  431680016        431759059        431912203        431984723        432059038
       432130581      431358829        431446004        431526417       
431606649        431680099        431759075        431912211        431984756   
    432059095        432130656      431358902        431446020        431526433
       431606698        431680107        431759141        431912252       
431984814        432059152        432130722      431358928        431446038     
  431526474        431606730        431680115        431759158        431912278
       431984863        432059194        432130730      431359017       
431446053        431526516        431606755        431680271        431759166   
    431912286        431984905        432059251        432130748      431359058
       431446194        431526565        431606789        431680305       
431759174        431912351        431985001        432059285        432130797   
  431359074        431446228        431526730        431606805        431680339
       431759265        431912393        431985043        432059319       
432130896      431359116        431446251        431526748        431607001     
  431680362        431759331        431912476        431985167        432059376
       432130912      431359140        431446285        431526797       
431607050        431680370        431759349        431912542        431985290   
    432059459        432130920      431359272        431446301        431526805
       431607084        431680404        431759356        431912559       
431985332        432059517        432130995      431359280        431446335     
  431526839        431607159        431680420        431759398        431912575
       431985357        432059566        432131043      431359314       
431446459        431526862        431607191        431680446        431759463   
    431912583        431985456        432059574        432131126      431359322
       431446483        431526888        431607241        431680511       
431759471        431912609        431985480        432059608        432131217   
  431359504        431446517        431526938        431607258        431680529
       431759497        431912625        431985506        432059632       
432131233      431359553        431446624        431527019        431607282     
  431680552        431759547        431912666        431985597        432059657
       432131258      431359587        431446640        431527050       
431607324        431680628        431759562        431912682        431985613   
    432059665        432131290      431359660        431446772        431527225
       431607332        431680818        431759653        431912708       
431985845        432059764        432131340      431359694        431446798     
  431527258        431607340        431680859        431759661        431912724
       431986256        432059772        432131357      431359710       
431446822        431527365        431607373        431680875        431759695   
    431912815        431986314        432059947        432131373      431359827
       431446921        431527373        431607415        431681105       
431759703        431913052        431986322        432059954        432131548   
  431359835        431446939        431527472        431607456        431681162
       431759745        431913102        431986355        432059970       
432131704      431359850        431446988        431527548        431607464     
  431681212        431759760        431913284        431986363        432059988
       432131712      431359892        431447028        431527571       
431607522        431681238        431759794        431913425        431986389   
    432059996        432131746      431359991        431447036        431527621
       431607563        431681246        431759810        431913458       
431986561        432060044        432131811      431360007        431447051     
  431527654        431607571        431681360        431759869        431913565
       431986579        432060101        432131829      431360080       
431447150        431527712        431607597        431681386        431759950   
    431913599        431986587        432060200        432131837      431360148
       431447168        431527787        431607605        431681485       
431760073        431913607        431986629        432060242        432131902   
  431360189        431447184        431527886        431607654        431681501
       431760099        431913623        431986637        432060374       
432131944      431360205        431447200        431527894        431607670     
  431681519        431760115        431913698        431986660        432060424
       432131969      431360221        431447234        431528009       
431607696        431681600        431760180        431913755        431986728   
    432060465        432131993      431360320        431447275        431528066
       431607704        431681634        431760206        431913763       
431986736        432060556        432132132      431360346        431447374     
  431528132        431607787        431681675        431760255        431913797
       431986793        432060564        432132140      431360478       
431447424        431528140        431607795        431681709        431760289   
    431913870        431986819        432060721        432132355   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445618671        445635006        445651342        445667595        445683865   
    445700164        445716392        445732647        445748866       
445767817      445618689        445635022        445651359        445667603     
  445683873        445700172        445716400        445732654        445748874
       445767825      445618697        445635030        445651367       
445667611        445683881        445700180        445716418        445732662   
    445748882        445767858      445618705        445635048        445651375
       445667629        445683899        445700198        445716426       
445732670        445748890        445767890      445618713        445635055     
  445651383        445667637        445683907        445700206        445716434
       445732688        445748908        445767908      445618721       
445635063        445651391        445667645        445683915        445700214   
    445716442        445732696        445748916        445767973      445618739
       445635071        445651409        445667652        445683923       
445700222        445716459        445732704        445748924        445768047   
  445618747        445635089        445651417        445667660        445683931
       445700230        445716467        445732712        445748932       
445768070      445618754        445635097        445651425        445667678     
  445683949        445700248        445716475        445732720        445748940
       445768088      445618762        445635105        445651433       
445667686        445683956        445700255        445716483        445732738   
    445748957        445768112      445618770        445635113        445651441
       445667694        445683964        445700263        445716491       
445732746        445748965        445768153      445618788        445635121     
  445651458        445667702        445683972        445700271        445716509
       445732753        445748973        445768260      445618796       
445635139        445651466        445667710        445683980        445700289   
    445716517        445732761        445748981        445768369      445618804
       445635147        445651474        445667728        445683998       
445700297        445716525        445732779        445748999        445768435   
  445618812        445635154        445651482        445667736        445684004
       445700305        445716533        445732787        445749005       
445768443      445618820        445635162        445651490        445667744     
  445684012        445700313        445716541        445732795        445749013
       445768468      445618838        445635170        445651508       
445667751        445684020        445700321        445716558        445732803   
    445749021        445768518      445618846        445635188        445651516
       445667769        445684038        445700339        445716566       
445732811        445749039        445768534      445618853        445635196     
  445651524        445667777        445684046        445700347        445716574
       445732829        445749047        445768641      445618861       
445635204        445651532        445667785        445684053        445700354   
    445716582        445732837        445749054        445768781      445618879
       445635212        445651540        445667793        445684061       
445700362        445716590        445732845        445749062        445768815   
  445618887        445635220        445651557        445667801        445684079
       445700370        445716608        445732852        445749070       
445768823      445618895        445635238        445651565        445667819     
  445684087        445700388        445716616        445732860        445749088
       445768849      445618903        445635246        445651573       
445667827        445684095        445700396        445716624        445732878   
    445749096        445768914      445618911        445635253        445651581
       445667835        445684103        445700404        445716632       
445732886        445749104        445768971      445618929        445635261     
  445651599        445667843        445684111        445700412        445716640
       445732894        445749112        445768989      445618937       
445635279        445651607        445667850        445684129        445700420   
    445716657        445732902        445749120        445768997      445618945
       445635287        445651615        445667868        445684137       
445700438        445716665        445732910        445749138        445769029   
  445618952        445635295        445651623        445667876        445684145
       445700446        445716673        445732928        445749146       
445769086      445618960        445635303        445651631        445667884     
  445684152        445700453        445716681        445732936        445749153
       445769094      445618978        445635311        445651649       
445667892        445684160        445700461        445716699        445732944   
    445749161        445769136      445618986        445635329        445651656
       445667900        445684178        445700479        445716707       
445732951        445749179        445769151      445618994        445635337     
  445651664        445667918        445684186        445700487        445716715
       445732969        445749187        445769193      445619000       
445635345        445651672        445667926        445684194        445700495   
    445716723        445732977        445749195        445769227      445619018
       445635352        445651680        445667934        445684202       
445700503        445716731        445732985        445749203        445769235   
  445619026        445635360        445651698        445667942        445684210
       445700511        445716749        445732993        445749211       
445769250      445619034        445635378        445651706        445667959     
  445684228        445700529        445716756        445733009        445749229
       445769292      445619042        445635386        445651714       
445667967        445684236        445700537        445716764        445733017   
    445749237        445769300      445619059        445635394        445651722
       445667975        445684244        445700545        445716772       
445733025        445749245        445769318      445619067        445635402     
  445651730        445667983        445684251        445700552        445716780
       445733033        445749252        445769334      445619075       
445635410        445651748        445667991        445684269        445700560   
    445716798        445733041        445749260        445769342      445619083
       445635428        445651755        445668007        445684277       
445700578        445716806        445733058        445749278        445769375   
  445619091        445635436        445651763        445668015        445684285
       445700586        445716814        445733066        445749286       
445769516      445619109        445635444        445651771        445668023     
  445684293        445700594        445716822        445733074        445749294
       445769524      445619117        445635451        445651789       
445668031        445684301        445700602        445716830        445733082   
    445749302        445769540      445619125        445635469        445651797
       445668049        445684319        445700610        445716848       
445733090        445749310        445769656      445619133        445635477     
  445651813        445668056        445684327        445700628        445716855
       445733108        445749328        445769714      445619141       
445635485        445651821        445668064        445684335        445700636   
    445716863        445733116        445749336        445769722      445619158
       445635493        445651839        445668072        445684343       
445700644        445716871        445733124        445749344        445769896   
  445619166        445635501        445651847        445668080        445684350
       445700651        445716889        445733132        445749351       
445769938      445619174        445635519        445651854        445668098     
  445684368        445700669        445716897        445733140        445749369
       445770027      445619182        445635527        445651862       
445668106        445684376        445700677        445716905        445733157   
    445749377        445770159      445619190        445635535        445651870
       445668114        445684384        445700685        445716913       
445733165        445749385        445770266      445619208        445635543     
  445651888        445668122        445684392        445700693        445716921
       445733173        445749393        445770308      445619216       
445635550        445651896        445668130        445684400        445700701   
    445716939        445733181        445749401        445770332      445619224
       445635568        445651904        445668148        445684418       
445700719        445716947        445733199        445749419        445770373   
  445619232        445635576        445651912        445668155        445684426
       445700727        445716954        445733207        445749427       
445770415      445619240        445635584        445651920        445668163     
  445684434        445700735        445716962        445733215        445749435
       445770480      445619257        445635592        445651938       
445668171        445684442        445700743        445716970        445733223   
    445749443        445770506      445619265        445635600        445651946
       445668189        445684459        445700750        445716988       
445733231        445749450        445770514      445619273        445635618     
  445651953        445668197        445684467        445700768        445716996
       445733249        445749468        445770555      445619281       
445635626        445651961        445668205        445684475        445700776   
    445717002        445733256        445749476        445770738      445619299
       445635634        445651979        445668213        445684483       
445700784        445717010        445733264        445749484        445770753   
  445619307        445635642        445651987        445668221        445684491
       445700792        445717028        445733272        445749492       
445770787      445619315        445635659        445651995        445668239     
  445684509        445700800        445717036        445733280        445749500
       445770803      445619323        445635667        445652001       
445668247        445684517        445700818        445717044        445733298   
    445749518        445770878      445619331        445635675        445652019
       445668254        445684525        445700826        445717051       
445733306        445749526        445770886      445619349        445635683     
  445652027        445668262        445684541        445700834        445717069
       445733314        445749534        445770985      445619356       
445635691        445652035        445668270        445684558        445700842   
    445717077        445733322        445749542        445771066      445619364
       445635709        445652043        445668288        445684566       
445700859        445717085        445733330        445749559        445771074   
  445619372        445635717        445652050        445668296        445684574
       445700867        445717093        445733348        445749567       
445771108      445619380        445635725        445652068        445668304     
  445684582        445700875        445717101        445733355        445749575
       445771157      445619398        445635733        445652076       
445668312        445684590        445700883        445717119        445733363   
    445749583        445771199      445619406        445635758        445652084
       445668320        445684608        445700891        445717127       
445733371        445749591        445771249      445619414        445635766     
  445652092        445668338        445684616        445700909        445717135
       445733389        445749609        445771298      445619422       
445635774        445652100        445668346        445684624        445700917   
    445717143        445733397        445749617        445771314   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431360767        431447515        431528181        431607837        431681733   
    431760347        431913961        431986835        432060739       
432132371      431360775        431447531        431528215        431607860     
  431681766        431760438        431914019        431986850        432060762
       432132439      431360809        431447598        431528280       
431607902        431681782        431760586        431914068        431986868   
    432060796        432132496      431360890        431447606        431528314
       431607936        431681840        431760628        431914084       
431986884        432060812        432132512      431361047        431447630     
  431528397        431607951        431681857        431760651        431914118
       431986900        432060853        432132520      431361088       
431447648        431528454        431607993        431681881        431761097   
    431914134        431986926        432060903        432132553      431361161
       431447754        431528512        431608066        431682103       
431761196        431914175        431987015        432060937        432132587   
  431361203        431447796        431528546        431608124        431682129
       431761204        431914225        431987080        432061026       
432132603      431361286        431447853        431528579        431608165     
  431682152        431761212        431914514        431987106        432061109
       432132611      431361310        431447861        431528595       
431608173        431682160        431761220        431914589        431987122   
    432061190        432132637      431361351        431447903        431528629
       431608215        431682194        431761253        431914597       
431987148        432061216        432132660      431361385        431447911     
  431528983        431608371        431682210        431761279        431914613
       431987171        432061240        432132694      431361476       
431447986        431528991        431608413        431682244        431761295   
    431914621        431987205        432061257        432132702      431361484
       431448018        431529049        431608538        431682251       
431761386        431914647        431987262        432061398        432132710   
  431361559        431448109        431529064        431608595        431682269
       431761477        431914712        431987338        432061430       
432132751      431361567        431448182        431529072        431608728     
  431682343        431761642        431914720        431987353        432061489
       432132850      431361583        431448257        431529114       
431608769        431682400        431761659        431914746        431987361   
    432061547        432132884      431361591        431448281        431529122
       431608843        431682442        431761675        431914803       
431987403        432061604        432132900      431361658        431448430     
  431529148        431608868        431682475        431761709        431914860
       431987411        432061620        432132918      431361716       
431448463        431529205        431608926        431682483        431761733   
    431914894        431987452        432061687        432132934      431361922
       431448554        431529239        431608942        431682533       
431761915        431914928        431987494        432061752        432132942   
  431361997        431448612        431529262        431608975        431682590
       431761931        431915008        431987627        432061901       
432132959      431362029        431448638        431529296        431609015     
  431682665        431761964        431915032        431987643        432061919
       432132967      431362102        431448653        431529304       
431609056        431682715        431761998        431915057        431987676   
    432061943        432133023      431362151        431448687        431529502
       431609080        431682806        431762053        431915115       
431987692        432061950        432133072      431362193        431448695     
  431529528        431609098        431682905        431762178        431915198
       431987700        432061992        432133098      431362201       
431448737        431529544        431609163        431682947        431762194   
    431915206        431987759        432062008        432133163      431362268
       431448745        431529585        431609205        431682962       
431762269        431915222        431987890        432062024        432133221   
  431362672        431448810        431529601        431609270        431682970
       431762285        431915255        431987908        432062099       
432133239      431362698        431448901        431529684        431609288     
  431683085        431762293        431915263        431988005        432062107
       432133288      431362730        431448927        431529700       
431609353        431683093        431762301        431915297        431988021   
    432062131        432133403      431362748        431448943        431529775
       431609361        431683101        431762319        431915313       
431988047        432062149        432133429      431362771        431448968     
  431529825        431609379        431683119        431762343        431915503
       431988054        432062172        432133494      431362953       
431449040        431529973        431609387        431683192        431762350   
    431915545        431988096        432062198        432133528      431363027
       431449065        431530013        431609395        431683200       
431762384        431915586        431988104        432062297        432133551   
  431363035        431449107        431530021        431609403        431683309
       431762400        431915602        431988112        432062313       
432133635      431363068        431449206        431530088        431609445     
  431683333        431762434        431915644        431988120        432062339
       432133643      431363118        431449222        431530112       
431609502        431683358        431762467        431915651        431988260   
    432062362        432133726      431363126        431449230        431530237
       431609510        431683366        431762509        431915701       
431988286        432062479        432133767      431363233        431449297     
  431530294        431609544        431683408        431762525        431915719
       431988344        432062685        432133775      431363399       
431449370        431530328        431609551        431683499        431762533   
    431915727        431988484        432062701        432133783      431363787
       431449453        431530336        431609593        431683598       
431762574        431915743        431988526        432062727        432133809   
  431363811        431449529        431530435        431609635        431683614
       431762582        431915800        431988583        432062818       
432133833      431363845        431449552        431530468        431609908     
  431683622        431762590        431915909        431988658        432062974
       432133866      431363860        431449602        431530526       
431609957        431683861        431762608        431915966        431988666   
    432062990        432133890      431363878        431449628        431530575
       431610047        431683929        431762640        431916014       
431988690        432063055        432133916      431363936        431449677     
  431530591        431610062        431683994        431762665        431916055
       431988732        432063089        432133981      431363977       
431449685        431530716        431610104        431684083        431762699   
    431916089        431988740        432063113        432134021      431364009
       431449735        431530740        431610112        431684091       
431762715        431916113        431988765        432063188        432134054   
  431364033        431449743        431530757        431610146        431684133
       431762772        431916212        431988807        432063212       
432134070      431364041        431449800        431531284        431610161     
  431684158        431762806        431916287        431988815        432063238
       432134104      431364256        431449909        431531326       
431610179        431684240        431762905        431916303        431988849   
    432063337        432134146      431364272        431449966        431531367
       431610245        431684448        431762921        431916329       
431988898        432063360        432134161      431364330        431449974     
  431531458        431610286        431684455        431762947        431916444
       431988922        432063386        432134187      431364355       
431449982        431531482        431610336        431684489        431763028   
    431916477        431989656        432063394        432134195      431364397
       431450006        431531615        431610351        431684497       
431763051        431916485        431989722        432063428        432134229   
  431364546        431450014        431531680        431610369        431684505
       431763093        431916519        431989730        432063444       
432134351      431364561        431450022        431531722        431610377     
  431684596        431763127        431916550        431989748        432063477
       432134377      431364579        431450063        431531797       
431610401        431684604        431763168        431916568        431989755   
    432063527        432134443      431364587        431450121        431531847
       431610492        431684612        431763176        431916634       
431989771        432063543        432134534      431364595        431450147     
  431531862        431610575        431684653        431763184        431916642
       431989789        432063568        432134559      431364660       
431450196        431531888        431610583        431684687        431763630   
    431916659        431989847        432063592        432134633      431364686
       431450204        431531938        431610617        431684737       
431763648        431916774        431989888        432063626        432134708   
  431364710        431450212        431532183        431610674        431684786
       431763754        431916824        431990100        432063634       
432134740      431364744        431450287        431532258        431610690     
  431684851        431763770        431916881        431990142        432063675
       432134930      431364785        431450402        431532282       
431610757        431684885        431763796        431916998        431990175   
    432063691        432135010      431364819        431450410        431532308
       431610773        431684901        431763846        431917020       
431990209        432063717        432135101      431364843        431450451     
  431532472        431610807        431684919        431763861        431917087
       431990282        432063766        432135176      431364892       
431450501        431532506        431610815        431684935        431763903   
    431917095        431990290        432063774        432135192      431364900
       431450543        431532530        431610856        431684992       
431763945        431917103        431990357        432063832        432135242   
  431364926        431450568        431532548        431610955        431685213
       431764018        431917111        431990365        432063857       
432135283      431365030        431450576        431532589        431610971     
  431685288        431764091        431917145        431990514        432063881
       432135317      431365089        431450584        431532613       
431610989        431685312        431764117        431917152        431990605   
    432063907        432135333      431365147        431450618        431532639
       431611094        431685361        431764158        431917160       
431990639        432063915        432135358      431365220        431450725     
  431532696        431611128        431685437        431764182        431917210
       431990654        432063964        432135382      431365253       
431450733        431532720        431611151        431685478        431764265   
    431917269        431990712        432063972        432135416   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445619430        445635782        445652118        445668353        445684632   
    445700925        445717150        445733405        445749625       
445771322      445619448        445635790        445652126        445668361     
  445684640        445700933        445717168        445733413        445749633
       445771363      445619455        445635808        445652134       
445668379        445684657        445700941        445717176        445733421   
    445749641        445771397      445619463        445635816        445652142
       445668387        445684665        445700958        445717184       
445733439        445749658        445771439      445619471        445635824     
  445652159        445668395        445684673        445700966        445717192
       445733447        445749666        445771488      445619489       
445635832        445652167        445668403        445684681        445700974   
    445717200        445733454        445749674        445771504      445619497
       445635840        445652175        445668411        445684699       
445700982        445717218        445733462        445749682        445771595   
  445619505        445635857        445652183        445668429        445684707
       445700990        445717226        445733470        445749690       
445771652      445619513        445635865        445652191        445668437     
  445684715        445701006        445717234        445733488        445749708
       445771868      445619521        445635873        445652209       
445668445        445684723        445701014        445717242        445733496   
    445749716        445771959      445619539        445635881        445652217
       445668452        445684731        445701022        445717259       
445733504        445749724        445771983      445619554        445635899     
  445652225        445668460        445684749        445701030        445717267
       445733512        445749732        445771991      445619562       
445635907        445652233        445668478        445684756        445701048   
    445717275        445733520        445749740        445772122      445619570
       445635915        445652241        445668486        445684764       
445701055        445717283        445733538        445749757        445772130   
  445619588        445635923        445652258        445668494        445684772
       445701063        445717291        445733546        445749765       
445772189      445619596        445635931        445652266        445668502     
  445684780        445701071        445717309        445733553        445749773
       445772197      445619604        445635949        445652274       
445668510        445684798        445701089        445717317        445733561   
    445749781        445772205      445619612        445635956        445652282
       445668528        445684806        445701097        445717325       
445733579        445749799        445772221      445619620        445635964     
  445652290        445668536        445684814        445701105        445717333
       445733587        445749807        445772247      445619638       
445635972        445652308        445668544        445684822        445701113   
    445717341        445733595        445749815        445772254      445619646
       445635980        445652316        445668551        445684830       
445701121        445717358        445733603        445749823        445772270   
  445619653        445635998        445652324        445668569        445684848
       445701139        445717366        445733611        445749831       
445772288      445619661        445636004        445652332        445668577     
  445684855        445701147        445717374        445733629        445749849
       445772320      445619679        445636012        445652340       
445668585        445684863        445701154        445717382        445733637   
    445749856        445772395      445619687        445636020        445652357
       445668593        445684871        445701162        445717390       
445733645        445749864        445772486      445619695        445636038     
  445652365        445668601        445684889        445701170        445717408
       445733652        445749872        445772494      445619703       
445636046        445652373        445668619        445684897        445701188   
    445717416        445733660        445749880        445772502      445619711
       445636053        445652381        445668627        445684905       
445701196        445717424        445733678        445749898        445772510   
  445619729        445636061        445652399        445668635        445684913
       445701204        445717432        445733686        445749906       
445772544      445619737        445636079        445652407        445668643     
  445684921        445701212        445717440        445733694        445749914
       445772577      445619745        445636087        445652415       
445668650        445684939        445701220        445717457        445733702   
    445749922        445772585      445619752        445636095        445652423
       445668668        445684947        445701238        445717465       
445733710        445749930        445772619      445619760        445636103     
  445652431        445668676        445684954        445701246        445717473
       445733728        445749948        445772627      445619778       
445636111        445652449        445668684        445684962        445701253   
    445717481        445733736        445749955        445772643      445619786
       445636129        445652456        445668692        445684970       
445701261        445717499        445733744        445749963        445772718   
  445619794        445636137        445652464        445668700        445684988
       445701279        445717507        445733751        445749971       
445772759      445619802        445636145        445652472        445668718     
  445684996        445701287        445717515        445733769        445749989
       445772783      445619810        445636152        445652480       
445668726        445685001        445701295        445717523        445733777   
    445749997        445772932      445619828        445636160        445652498
       445668734        445685019        445701303        445717531       
445733785        445750003        445772973      445619836        445636178     
  445652506        445668742        445685027        445701311        445717549
       445733793        445750011        445773054      445619844       
445636186        445652514        445668759        445685035        445701329   
    445717556        445733801        445750029        445773062      445619851
       445636194        445652522        445668767        445685043       
445701337        445717564        445733819        445750037        445773245   
  445619869        445636202        445652530        445668775        445685050
       445701345        445717572        445733827        445750052       
445773286      445619877        445636210        445652548        445668783     
  445685068        445701352        445717580        445733835        445750060
       445773310      445619885        445636228        445652555       
445668791        445685076        445701360        445717598        445733843   
    445750078        445773328      445619893        445636236        445652563
       445668809        445685084        445701378        445717606       
445733850        445750086        445773377      445619901        445636244     
  445652571        445668817        445685092        445701386        445717614
       445733868        445750094        445773435      445619919       
445636251        445652589        445668825        445685100        445701394   
    445717622        445733876        445750102        445773443      445619927
       445636269        445652605        445668833        445685118       
445701402        445717630        445733884        445750110        445773450   
  445619935        445636277        445652613        445668841        445685126
       445701410        445717648        445733892        445750128       
445773492      445619950        445636285        445652621        445668858     
  445685134        445701428        445717655        445733900        445750136
       445773518      445619968        445636293        445652639       
445668866        445685142        445701436        445717663        445733918   
    445750144        445773724      445619976        445636301        445652647
       445668874        445685159        445701444        445717671       
445733926        445750151        445773765      445619984        445636319     
  445652654        445668882        445685167        445701451        445717689
       445733934        445750169        445773807      445619992       
445636327        445652662        445668890        445685175        445701469   
    445717697        445733942        445750185        445773872      445620008
       445636335        445652670        445668908        445685183       
445701477        445717705        445733959        445750193        445773880   
  445620016        445636343        445652688        445668916        445685191
       445701485        445717713        445733967        445750201       
445773914      445620024        445636350        445652696        445668924     
  445685209        445701493        445717721        445733975        445750219
       445773930      445620032        445636368        445652704       
445668932        445685217        445701501        445717739        445733983   
    445750227        445773997      445620040        445636376        445652712
       445668940        445685225        445701519        445717747       
445733991        445750235        445774102      445620057        445636384     
  445652720        445668957        445685233        445701527        445717754
       445734007        445750243        445774128      445620065       
445636392        445652738        445668965        445685241        445701535   
    445717762        445734015        445750250        445774144      445620073
       445636400        445652746        445668973        445685258       
445701543        445717770        445734023        445750268        445774193   
  445620081        445636418        445652753        445668981        445685266
       445701550        445717788        445734031        445750276       
445774276      445620099        445636426        445652761        445668999     
  445685274        445701568        445717796        445734049        445750284
       445774375      445620107        445636434        445652779       
445669005        445685282        445701576        445717804        445734056   
    445750292        445774417      445620115        445636442        445652787
       445669013        445685290        445701584        445717812       
445734064        445750300        445774433      445620123        445636459     
  445652795        445669021        445685308        445701592        445717820
       445734072        445750318        445774458      445620131       
445636467        445652803        445669039        445685316        445701600   
    445717838        445734080        445750326        445774474      445620149
       445636475        445652811        445669047        445685324       
445701618        445717846        445734098        445750334        445774490   
  445620156        445636483        445652829        445669054        445685332
       445701626        445717853        445734106        445750342       
445774516      445620164        445636491        445652837        445669062     
  445685340        445701634        445717861        445734114        445750359
       445774532      445620172        445636509        445652845       
445669070        445685357        445701642        445717879        445734122   
    445750367        445774581      445620180        445636517        445652852
       445669088        445685365        445701659        445717887       
445734130        445750375        445774607      445620198        445636525     
  445652860        445669096        445685373        445701667        445717895
       445734148        445750383        445774698      445620206       
445636533        445652878        445669104        445685381        445701675   
    445717903        445734155        445750391        445774706   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
431365295        431450741        431532753        431611185        431685486   
    431764323        431917285        431990720        432063980       
432135481      431365311        431450790        431532761        431611300     
  431685593        431764448        431917301        431990746        432064004
       432135499      431365352        431450832        431532787       
431611375        431685601        431764455        431917319        431990795   
    432064038        432135572      431365410        431450857        431532803
       431611433        431685643        431764505        431917350       
431990803        432064053        432135580      431365576        431450873     
  431532837        431611441        431685668        431764596        431917368
       431990811        432064079        432135606      431365600       
431450923        431532894        431611508        431685676        431764638   
    431917467        431990860        432064129        432135614      431365675
       431450949        431532928        431611516        431685783       
431764661        431917525        431990878        432064210        432135622   
  431365709        431450956        431532969        431611532        431685833
       431764703        431917541        431990902        432064251       
432135648      431365766        431451053        431532993        431611557     
  431685841        431764711        431917582        431990985        432064277
       432135705      431365774        431451079        431533009       
431611565        431685981        431764729        431917590        431991009   
    432064293        432135754      431365782        431451145        431533017
       431611581        431686054        431764778        431917640       
431991041        432064335        432135788      431365832        431451152     
  431533108        431611631        431686120        431764802        431917731
       431991058        432064343        432135838      431365840       
431451327        431533124        431611656        431686187        431764893   
    431917756        431991090        432064376        432135879      431366020
       431451343        431533298        431611698        431686229       
431764935        431917855        431991108        432064392        432135903   
  431366053        431451384        431533421        431611755        431686245
       431764976        431917863        431991140        432064426       
432135911      431366137        431451400        431533496        431611789     
  431686294        431764984        431917897        431991181        432064509
       432136067      431366152        431451517        431533512       
431611805        431686344        431765015        431917962        431991199   
    432064590        432136083      431366160        431451541        431533520
       431611813        431686369        431765023        431918119       
431991298        432064616        432136091      431366186        431451558     
  431533595        431611870        431686377        431765072        431918127
       431991363        432064624        432136125      431366202       
431451616        431533611        431611888        431686385        431765122   
    431918184        431991405        432064640        432136141      431366285
       431451624        431533645        431611896        431686450       
431765155        431918218        431991470        432064681        432136166   
  431366319        431451681        431533686        431611904        431686484
       431765171        431918275        431991496        432064756       
432136232      424855716        445293038        445310154        445327299     
  445344476        445361645        445378789        445395890        445412810
       445429806      424996361        445293046        445310162       
445327307        445344484        445361652        445378797        445395908   
    445412828        445429814      425529591        445293053        445310170
       445327315        445344492        445361660        445378805       
445395916        445412836        445429822      425540473        445293061     
  445310188        445327331        445344500        445361678        445378813
       445395924        445412844        445429830      425690211       
445293079        445310196        445327349        445344518        445361686   
    445378839        445395932        445412851        445429848      425825569
       445293087        445310204        445327356        445344526       
445361694        445378847        445395940        445412869        445429855   
  425923828        445293095        445310212        445327364        445344534
       445361710        445378854        445395957        445412877       
445429863      425975505        445293103        445310220        445327372     
  445344542        445361728        445378862        445395965        445412885
       445429871      425989431        445293111        445310238       
445327380        445344559        445361736        445378870        445395973   
    445412901        445429889      426401840        445293137        445310246
       445327398        445344567        445361744        445378888       
445395981        445412919        445429897      426405502        445293145     
  445310253        445327406        445344575        445361751        445378896
       445396005        445412927        445429905      426412649       
445293152        445310261        445327414        445344583        445361769   
    445378904        445396013        445412935        445429913      426476297
       445293160        445310279        445327422        445344591       
445361777        445378912        445396021        445412943        445429921   
  426578738        445293178        445310287        445327430        445344609
       445361785        445378920        445396039        445412950       
445429939      426609913        445293186        445310295        445327448     
  445344617        445361793        445378938        445396054        445412968
       445429947      426676698        445293194        445310303       
445327455        445344625        445361801        445378946        445396062   
    445412976        445429954      426702841        445293202        445310311
       445327463        445344633        445361819        445378953       
445396070        445412984        445429962      426745063        445293210     
  445310329        445327471        445344641        445361827        445378961
       445396088        445412992        445429970      426750048       
445293228        445310337        445327489        445344666        445361835   
    445378979        445396096        445413008        445429988      426772604
       445293236        445310345        445327497        445344674       
445361843        445378987        445396104        445413016        445429996   
  426784351        445293244        445310352        445327505        445344682
       445361850        445378995        445396112        445413024       
445430002      426812277        445293251        445310360        445327513     
  445344690        445361868        445379001        445396120        445413032
       445430010      426829628        445293269        445310378       
445327521        445344708        445361876        445379027        445396138   
    445413040        445430028      426845079        445293277        445310386
       445327539        445344716        445361884        445379043       
445396146        445413057        445430036      426853958        445293285     
  445310394        445327547        445344724        445361892        445379050
       445396153        445413065        445430044      426863130       
445293293        445310402        445327554        445344732        445361900   
    445379068        445396161        445413073        445430051      426870051
       445293301        445310410        445327562        445344740       
445361918        445379076        445396179        445413081        445430069   
  426877221        445293319        445310428        445327570        445344757
       445361926        445379084        445396187        445413099       
445430077      426933008        445293327        445310436        445327588     
  445344765        445361934        445379092        445396195        445413107
       445430085      426941282        445293335        445310444       
445327596        445344773        445361942        445379100        445396203   
    445413115        445430093      426963484        445293343        445310451
       445327604        445344781        445361959        445379118       
445396211        445413123        445430101      427012703        445293350     
  445310469        445327612        445344799        445361967        445379126
       445396229        445413131        445430119      427118625       
445293368        445310477        445327620        445344815        445361975   
    445379134        445396237        445413149        445430127      427142658
       445293376        445310485        445327638        445344823       
445361983        445379142        445396245        445413156        445430135   
  427148200        445293384        445310493        445327646        445344831
       445361991        445379159        445396252        445413164       
445430143      427210927        445293392        445310501        445327653     
  445344849        445362007        445379167        445396260        445413172
       445430150      427237797        445293400        445310519       
445327661        445344856        445362015        445379175        445396278   
    445413180        445430168      427282249        445293418        445310527
       445327679        445344864        445362023        445379183       
445396286        445413198        445430176      427285705        445293426     
  445310535        445327687        445344880        445362031        445379191
       445396294        445413206        445430184      427376587       
445293434        445310543        445327695        445344898        445362049   
    445379209        445396302        445413214        445430192      427381132
       445293442        445310550        445327703        445344906       
445362056        445379217        445396310        445413222        445430200   
  427392311        445293459        445310568        445327711        445344914
       445362064        445379225        445396328        445413230       
445430218      427413703        445293467        445310576        445327729     
  445344930        445362072        445379233        445396336        445413248
       445430226      427436555        445293475        445310592       
445327737        445344948        445362080        445379241        445396344   
    445413255        445430234      427447800        445293483        445310600
       445327745        445344955        445362098        445379258       
445396351        445413263        445430242      427468103        445293491     
  445310618        445327752        445344963        445362106        445379266
       445396369        445413271        445430259      427491915       
445293509        445310626        445327760        445344971        445362114   
    445379274        445396377        445413289        445430267      427504717
       445293517        445310634        445327778        445344989       
445362130        445379282        445396385        445413297        445430275   
  427535505        445293525        445310642        445327786        445344997
       445362148        445379290        445396393        445413305       
445430283      427559851        445293533        445310659        445327794     
  445345002        445362155        445379308        445396401        445413313
       445430291      427563903        445293541        445310667       
445327802        445345010        445362163        445379316        445396419   
    445413321        445430309      427602875        445293558        445310675
       445327810        445345028        445362171        445379324       
445396427        445413339        445430317      427603196        445293574     
  445310683        445327828        445345036        445362189        445379332
       445396435        445413347        445430325      427646542       
445293582        445310691        445327836        445345044        445362197   
    445379340        445396443        445413354        445430333   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445620214        445636541        445652886        445669112        445685399   
    445701683        445717911        445734163        445750409       
445598378      445620222        445636558        445652894        445669120     
  445685407        445701691        445717929        445734171        445750417
       445598386      445620230        445636566        445652902       
445669138        445685415        445701709        445717937        445734189   
    445750425        445598394      445620248        445636574        445652910
       445669146        445685423        445701717        445717945       
445734197        445750433        445598402      445620255        445636582     
  445652928        445669153        445685431        445701725        445717952
       445734205        445750441        445598410      445620263       
445636590        445652936        445669161        445685449        445701733   
    445717960        445734213        445750458        445598428      445620271
       445636608        445652944        445669179        445685456       
445701741        445717978        445734221        445750466        445598436   
  445620289        445636616        445652951        445669187        445685464
       445701758        445717986        445734239        445750474       
445598444      445620297        445636624        445652969        445669195     
  445685472        445701766        445717994        445734247        445750482
       445598451      445620305        445636632        445652977       
445669203        445685480        445701774        445718000        445734254   
    445750490        445598469      445620313        445636640        445652985
       445669211        445685498        445701782        445718018       
445734262        445750508        445598477      445620321        445636657     
  445652993        445669229        445685506        445701790        445718026
       445734270        445750516        445598485      445620347       
445636665        445653009        445669237        445685514        445701808   
    445718034        445734288        445750524        445598493      445620354
       445636673        445653017        445669245        445685522       
445701816        445718042        445734296        445750532        445598501   
  445620362        445636681        445653025        445669252        445685530
       445701824        445718059        445734304        445750540       
445598519      445620370        445636699        445653033        445669260     
  445685548        445701832        445718067        445734312        445750557
       445598527      445620388        445636707        445653041       
445669278        445685555        445701840        445718075        445734320   
    445750565        445598535      445620396        445636715        445653058
       445669286        445685563        445701857        445718083       
445734338        445750573        445598543      445620404        445636723     
  445653066        445669294        445685571        445701865        445718091
       445734346        445750581        445598550      445620412       
445636731        445653074        445669302        445685589        445701873   
    445718109        445734353        445750599        445598568      445620420
       445636749        445653082        445669310        445685597       
445701881        445718117        445734361        445750607        445598576   
  445620438        445636756        445653090        445669328        445685605
       445701899        445718125        445734379        445750615       
445598584      445446677        445463623        445480593        445497449     
  445514193        445531098        445547938        445564743        445581531
       445598592      445446685        445463631        445480601       
445497456        445514201        445531106        445547946        445564750   
    445581549        445598600      445446693        445463649        445480619
       445497464        445514219        445531114        445547953       
445564768        445581556        445598618      445446701        445463656     
  445480627        445497472        445514227        445531122        445547961
       445564776        445581564        445598626      445446719       
445463664        445480635        445497480        445514235        445531130   
    445547979        445564784        445581572        445598634      445446735
       445463672        445480650        445497498        445514243       
445531148        445547987        445564792        445581580        445598642   
  445446743        445463680        445480668        445497506        445514250
       445531155        445547995        445564800        445581598       
445598659      445446750        445463698        445480676        445497514     
  445514268        445531163        445548001        445564818        445581614
       445598667      445446768        445463714        445480684       
445497522        445514276        445531171        445548019        445564826   
    445581622        445598675      445446776        445463722        445480692
       445497530        445514284        445531189        445548027       
445564834        445581630        445598683      445446784        445463730     
  445480700        445497548        445514292        445531197        445548035
       445564842        445581648        445598691      445446792       
445463748        445480718        445497555        445514300        445531205   
    445548043        445564859        445581655        445598709      445446800
       445463755        445480726        445497563        445514318       
445531213        445548050        445564867        445581663        445598717   
  445446818        445463763        445480734        445497571        445514326
       445531221        445548068        445564875        445581671       
445598725      445446826        445463771        445480742        445497589     
  445514334        445531239        445548076        445564883        445581689
       445598733      445446834        445463789        445480759       
445497597        445514342        445531247        445548084        445564891   
    445581697        445598741      445446842        445463797        445480767
       445497605        445514359        445531254        445548092       
445564909        445581705        445598758      445446859        445463805     
  445480775        445497613        445514367        445531262        445548100
       445564917        445581713        445598766      445446867       
445463813        445480783        445497621        445514375        445531270   
    445548118        445564925        445581721        445598774      445446875
       445463821        445480791        445497639        445514383       
445531288        445548126        445564933        445581739        445598782   
  445446883        445463839        445480809        445497647        445514391
       445531296        445548134        445564941        445581747       
445598790      445446891        445463847        445480817        445497654     
  445514417        445531304        445548142        445564958        445581754
       445598808      445446909        445463854        445480825       
445497662        445514425        445531312        445548159        445564966   
    445581762        445598816      445446917        445463862        445480833
       445497670        445514433        445531320        445548167       
445564974        445581770        445598824      445446925        445463870     
  445480841        445497688        445514441        445531338        445548175
       445564982        445581788        445598832      445446933       
445463888        445480858        445497696        445514458        445531346   
    445548183        445564990        445581796        445598840      445446941
       445463896        445480866        445497704        445514466       
445531353        445548191        445565005        445581804        445598857   
  445446958        445463904        445480874        445497712        445514474
       445531361        445548209        445565013        445581812       
445598865      445446966        445463912        445480882        445497720     
  445514482        445531379        445548217        445565021        445581820
       445598873      445446974        445463920        445480890       
445497738        445514490        445531387        445548225        445565039   
    445581838        445598881      445446982        445463938        445480908
       445497746        445514508        445531395        445548233       
445565047        445581846        445598899      445446990        445463946     
  445480916        445497753        445514516        445531403        445548241
       445565054        445581853        445598907      445447006       
445463953        445480924        445497761        445514524        445531411   
    445548258        445565062        445581861        445598915      445447014
       445463961        445480932        445497779        445514532       
445531429        445548266        445565070        445581879        445598923   
  445447022        445463979        445480940        445497787        445514540
       445531437        445548274        445565088        445581887       
445598931      445447030        445463987        445480957        445497795     
  445514557        445531445        445548282        445565096        445581895
       445598949      445447048        445463995        445480965       
445497803        445514565        445531452        445548290        445565104   
    445581903        445598956      445447055        445464001        445480973
       445497811        445514573        445531460        445548308       
445565112        445581911        445598964      445447063        445464019     
  445480981        445497829        445514581        445531478        445548316
       445565120        445581929        445598972      445447071       
445464027        445480999        445497837        445514599        445531486   
    445548324        445565138        445581937        445598980      445447089
       445464035        445481005        445497845        445514607       
445531494        445548332        445565146        445581945        445598998   
  445447097        445464050        445481013        445497852        445514615
       445531502        445548340        445565153        445581952       
445599004      445447105        445464068        445481021        445497860     
  445514623        445531510        445548357        445565161        445581960
       445599012      445447113        445464076        445481039       
445497878        445514631        445531528        445548365        445565179   
    445581978        445599020      445447121        445464084        445481047
       445497886        445514649        445531536        445548373       
445565187        445581986        445599038      445447139        445464092     
  445481054        445497894        445514656        445531544        445548381
       445565195        445581994        445599046      445447147       
445464100        445481062        445497902        445514664        445531551   
    445548399        445565203        445582000        445599053      445447154
       445464118        445481070        445497910        445514672       
445531569        445548407        445565211        445582018        445599061   
  445447162        445464126        445481088        445497928        445514680
       445531577        445548415        445565229        445582026       
445599079      445447170        445464134        445481104        445497936     
  445514698        445531585        445548423        445565237        445582034
       445599087      445447188        445464142        445481112       
445497944        445514706        445531593        445548431        445565245   
    445582042        445599095      445447196        445464159        445481120
       445497951        445514714        445531601        445548449       
445565260        445582059        445599103      445447204        445464167     
  445481138        445497969        445514722        445531619        445548456
       445565278        445582067        445599111      445447212       
445464175        445481146        445497977        445514730        445531627   
    445548464        445565286        445582075        445599129   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
427660717        445293590        445310709        445327844        445345051   
    445362205        445379357        445396450        445413362       
445430341      427665740        445293608        445310717        445327851     
  445345069        445362213        445379365        445396468        445413370
       445430358      427668660        445293616        445310725       
445327869        445345077        445362221        445379373        445396476   
    445413388        445430366      427675608        445293624        445310733
       445327877        445345085        445362239        445379381       
445396484        445413396        445430374      427683107        445293632     
  445310741        445327885        445345093        445362247        445379399
       445396492        445413404        445430382      427692843       
445293640        445310758        445327893        445345101        445362254   
    445379407        445396500        445413412        445430390      427697115
       445293657        445310766        445327901        445345119       
445362262        445379415        445396518        445413420        445430408   
  427698428        445293665        445310774        445327919        445345127
       445362270        445379423        445396526        445413438       
445430416      427756713        445293673        445310782        445327927     
  445345135        445362288        445379431        445396534        445413446
       445430424      427792932        445293681        445310790       
445327935        445345143        445362296        445379449        445396542   
    445413453        445430432      427810841        445293699        445310808
       445327943        445345150        445362304        445379456       
445396559        445413461        445430440      427815238        445293707     
  445310816        445327950        445345168        445362312        445379464
       445396567        445413479        445430457      427817382       
445293715        445310824        445327968        445345176        445362320   
    445379472        445396575        445413495        445430465      427819057
       445293723        445310832        445327976        445345184       
445362338        445379480        445396583        445413503        445430473   
  427829056        445293731        445310840        445327984        445345200
       445362346        445379498        445396591        445413511       
445430481      427836721        445293749        445310857        445327992     
  445345218        445362353        445379506        445396609        445413529
       445430499      427851043        445293756        445310865       
445328008        445345226        445362361        445379514        445396617   
    445413537        445430507      427853742        445293764        445310873
       445328016        445345234        445362379        445379530       
445396625        445413545        445430515      427885934        445293772     
  445310881        445328024        445345242        445362387        445379548
       445396633        445413552        445430523      427889993       
445293780        445310899        445328032        445345259        445362395   
    445379555        445396641        445413560        445430531      427899497
       445293798        445310907        445328040        445345267       
445362403        445379563        445396658        445413578        445430549   
  427926605        445293806        445310915        445328057        445345275
       445362411        445379571        445396666        445413586       
445430556      427945522        445293814        445310923        445328065     
  445345283        445362429        445379589        445396674        445413594
       445430564      427949250        445293822        445310931       
445328073        445345291        445362437        445379597        445396682   
    445413602        445430572      427958582        445293830        445310949
       445328081        445345309        445362445        445379605       
445396690        445413610        445430598      427963699        445293848     
  445310956        445328099        445345325        445362452        445379613
       445396708        445413628        445430606      427984216       
445293855        445310964        445328107        445345333        445362460   
    445379621        445396716        445413636        445430614      427990288
       445293863        445310972        445328115        445345341       
445362478        445379639        445396724        445413644        445430622   
  427994561        445293871        445310980        445328123        445345358
       445362486        445379647        445396732        445413651       
445430630      428007306        445293889        445310998        445328131     
  445345366        445362494        445379654        445396740        445413669
       445430648      428015200        445293897        445311004       
445328149        445345374        445362502        445379662        445396757   
    445413677        445430655      428015903        445293905        445311012
       445328156        445345382        445362510        445379670       
445396765        445413685        445430663      428017016        445293913     
  445311020        445328164        445345390        445362528        445379688
       445396773        445413693        445430671      428018642       
445293921        445311038        445328180        445345408        445362536   
    445379696        445396781        445413701        445430689      428065387
       445293939        445311046        445328198        445345416       
445362544        445379704        445396799        445413719        445430697   
  428066807        445293947        445311053        445328206        445345440
       445362551        445379712        445396807        445413727       
445430705      428090112        445293954        445311061        445328214     
  445345457        445362569        445379720        445396815        445413735
       445430713      428090484        445293962        445311079       
445328222        445345465        445362577        445379746        445396823   
    445413743        445430721      428099337        445293970        445311087
       445328230        445345473        445362585        445379753       
445396831        445413750        445430739      428099493        445293988     
  445311095        445328248        445345481        445362593        445379761
       445396849        445413768        445430747      428101323       
445293996        445311103        445328255        445345499        445362601   
    445379779        445396856        445413776        445430754      428101703
       445294002        445311111        445328263        445345507       
445362619        445379787        445396864        445413784        445430762   
  428166102        445294010        445311129        445328271        445345515
       445362627        445379795        445396872        445413792       
445430770      428167407        445294028        445311137        445328289     
  445345523        445362635        445379803        445396880        445413800
       445430788      428170039        445294036        445311145       
445328305        445345549        445362643        445379829        445396898   
    445413818        445430796      428172001        445294044        445311152
       445328313        445345556        445362650        445379837       
445396906        445413826        445430804      428198915        445294051     
  445311160        445328321        445345564        445362668        445379845
       445396914        445413834        445430812      428200182       
445294069        445311178        445328339        445345572        445362676   
    445379852        445396922        445413842        445430820      428243646
       445294077        445311186        445328347        445345580       
445362684        445379860        445396948        445413859        445430838   
  428253728        445294085        445311194        445328354        445345598
       445362692        445379878        445396955        445413867       
445430846      428259238        445294093        445311202        445328362     
  445345606        445362700        445379886        445396963        445413875
       445430853      428261788        445294101        445311210       
445328370        445345614        445362718        445379894        445396971   
    445413883        445430861      428268312        445294119        445311228
       445328388        445345622        445362726        445379902       
445396989        445413891        445430879      428280614        445294127     
  445311236        445328396        445345630        445362734        445379910
       445396997        445413909        445430887      428281752       
445294135        445311244        445328404        445345648        445362742   
    445379928        445397003        445413917        445430895      428284459
       445294150        445311251        445328412        445345655       
445362759        445379936        445397011        445413925        445430903   
  428284533        445294168        445311269        445328420        445345663
       445362767        445379944        445397029        445413933       
445430911      428285696        445294176        445311277        445328438     
  445345671        445362775        445379951        445397037        445413941
       445430929      428291090        445294184        445311285       
445328446        445345689        445362783        445379969        445397045   
    445413958        445430937      428291355        445294192        445311293
       445328453        445345697        445362791        445379977       
445397052        445413966        445430945      428295976        445294200     
  445311301        445328461        445345705        445362809        445379985
       445397060        445413974        445430952      428301329       
445294218        445311319        445328479        445345713        445362817   
    445379993        445397078        445413982        445430960      428301626
       445294226        445311327        445328487        445345721       
445362825        445380009        445397086        445413990        445430978   
  428302988        445294234        445311335        445328495        445345739
       445362833        445380017        445397094        445414006       
445430986      428304265        445294242        445311343        445328503     
  445345747        445362841        445380025        445397102        445414014
       445430994      428305155        445294259        445311350       
445328511        445345754        445362858        445380033        445397110   
    445414022        445431000      428314314        445294267        445311368
       445328529        445345762        445362866        445380041       
445397128        445414030        445431018      428315485        445294275     
  445311376        445328537        445345770        445362874        445380058
       445397136        445414048        445431026      428318554       
445294291        445311384        445328545        445345788        445362882   
    445380066        445397144        445414055        445431034      428320337
       445294309        445311392        445328552        445345804       
445362890        445380074        445397151        445414063        445431042   
  428322044        445294317        445311418        445328560        445345812
       445362908        445380082        445397169        445414071       
445431059      428324602        445294325        445311426        445328586     
  445345820        445362916        445380090        445397177        445414089
       445431067      428328579        445294333        445311434       
445328594        445345838        445362924        445380108        445397185   
    445414097        445431075      428340244        445294341        445311442
       445328602        445345846        445362932        445380116       
445397193        445414105        445431083      428340350        445294358     
  445311467        445328610        445345853        445362940        445380124
       445397201        445414113        445431091      428340988       
445294366        445311475        445328628        445345861        445362957   
    445380132        445397219        445414121        445431109   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445447220        445464183        445481153        445497985        445514748   
    445531635        445548472        445565294        445582083       
445599137      445447238        445464191        445481161        445497993     
  445514755        445531643        445548480        445565302        445582091
       445599145      445447246        445464209        445481179       
445498009        445514763        445531650        445548498        445565310   
    445582109        445599152      445447253        445464217        445481187
       445498017        445514771        445531668        445548506       
445565328        445582117        445599160      445447261        445464225     
  445481195        445498025        445514789        445531676        445548514
       445565336        445582125        445599178      445447287       
445464233        445481203        445498033        445514797        445531684   
    445548522        445565344        445582133        445599186      445447295
       445464241        445481211        445498041        445514805       
445531692        445548530        445565351        445582141        445599194   
  445447303        445464258        445481229        445498058        445514813
       445531700        445548548        445565369        445582158       
445599202      445447311        445464266        445481237        445498066     
  445514821        445531718        445548555        445565377        445582166
       445599210      445447329        445464274        445481245       
445498074        445514839        445531726        445548563        445565385   
    445582174        445599228      445447337        445464282        445481252
       445498082        445514847        445531734        445548571       
445565393        445582182        445599236      445447345        445464290     
  445481260        445498090        445514854        445531742        445548589
       445565401        445582190        445599244      445447352       
445464308        445481278        445498108        445514870        445531759   
    445548597        445565419        445582208        445599251      445447360
       445464316        445481286        445498116        445514888       
445531767        445548605        445565427        445582216        445599269   
  445447378        445464324        445481294        445498124        445514896
       445531775        445548613        445565435        445582224       
445599277      445447386        445464332        445481302        445498132     
  445514904        445531783        445548621        445565443        445582232
       445599285      445447394        445464340        445481310       
445498140        445514912        445531791        445548639        445565450   
    445582240        445599293      445447402        445464365        445481328
       445498157        445514920        445531809        445548647       
445565468        445582257        445599301      445447410        445464373     
  445481336        445498165        445514938        445531817        445548654
       445565476        445582265        445599319      445447428       
445464381        445481344        445498173        445514946        445531825   
    445548662        445565484        445582273        445599327      445447436
       445464399        445481351        445498181        445514953       
445531833        445548670        445565492        445582281        445599335   
  445447444        445464407        445481369        445498199        445514961
       445531841        445548688        445565500        445582299       
445599343      445447451        445464415        445481377        445498207     
  445514979        445531858        445548696        445565518        445582307
       445599350      445447469        445464423        445481385       
445498215        445514987        445531866        445548704        445565526   
    445582315        445599368      445447477        445464431        445481393
       445498223        445514995        445531874        445548712       
445565534        445582323        445599376      445447485        445464449     
  445481419        445498231        445515000        445531882        445548720
       445565542        445582331        445599384      445447493       
445464456        445481427        445498249        445515018        445531890   
    445548738        445565559        445582349        445599392      445447501
       445464464        445481435        445498256        445515026       
445531908        445548746        445565567        445582356        445599400   
  445447519        445464472        445481443        445498264        445515034
       445531916        445548753        445565575        445582364       
445599418      445447527        445464480        445481450        445498272     
  445515042        445531924        445548761        445565583        445582372
       445599426      445447535        445464498        445481468       
445498280        445515059        445531932        445548779        445565591   
    445582380        445599434      445447543        445464506        445481476
       445498298        445515067        445531940        445548787       
445565609        445582398        445599442      445447550        445464514     
  445481484        445498306        445515075        445531957        445548795
       445565617        445582406        445599459      445447568       
445464522        445481492        445498314        445515083        445531965   
    445548803        445565625        445582414        445599467      445447576
       445464530        445481500        445498322        445515091       
445531973        445548811        445565633        445582422        445599475   
  445447584        445464548        445481518        445498330        445515109
       445531981        445548829        445565641        445582430       
445599483      445447592        445464555        445481526        445498348     
  445515117        445531999        445548837        445565658        445582448
       445599491      445447600        445464563        445481534       
445498355        445515125        445532005        445548845        445565666   
    445582455        445599509      445447618        445464571        445481542
       445498363        445515133        445532013        445548852       
445565674        445582463        445599517      445447626        445464589     
  445481559        445498371        445515141        445532021        445548860
       445565682        445582471        445599525      445447634       
445464597        445481567        445498389        445515158        445532039   
    445548878        445565690        445582489        445599533      445447642
       445464605        445481575        445498397        445515166       
445532047        445548886        445565708        445582497        445599541   
  445447659        445464613        445481583        445498405        445515174
       445532054        445548894        445565716        445582505       
445599558      445447667        445464621        445481591        445498413     
  445515182        445532062        445548902        445565724        445582513
       445599566      445447675        445464639        445481609       
445498421        445515208        445532070        445548910        445565732   
    445582521        445599574      445447683        445464647        445481617
       445498439        445515216        445532088        445548928       
445565740        445582539        445599582      445447691        445464654     
  445481625        445498447        445515224        445532096        445548936
       445565757        445582547        445599590      445447709       
445464662        445481633        445498454        445515232        445532104   
    445548944        445565765        445582554        445599608      445447717
       445464670        445481641        445498462        445515240       
445532120        445548951        445565773        445582562        445599616   
  445447725        445464688        445481658        445498470        445515257
       445532138        445548969        445565781        445582570       
445599624      445447733        445464696        445481666        445498488     
  445515265        445532146        445548977        445565799        445582588
       445599632      445447741        445464704        445481674       
445498496        445515273        445532153        445548985        445565807   
    445582596        445599640      445447758        445464712        445481682
       445498504        445515281        445532161        445548993       
445565815        445582604        445599657      445447766        445464720     
  445481690        445498512        445515299        445532179        445549009
       445565823        445582612        445599665      445447774       
445464738        445481708        445498520        445515307        445532187   
    445549017        445565831        445582620        445599673      445447782
       445464746        445481716        445498538        445515315       
445532195        445549025        445565849        445582638        445599681   
  445447790        445464753        445481724        445498546        445515323
       445532203        445549041        445565856        445582653       
445599699      445447808        445464761        445481732        445498553     
  445515331        445532211        445549058        445565864        445582661
       445599707      445447816        445464779        445481740       
445498561        445515349        445532229        445549066        445565872   
    445582679        445599715      445447824        445464787        445481757
       445498579        445515356        445532237        445549074       
445565880        445582687        445599723      445447832        445464795     
  445481765        445498587        445515364        445532245        445549082
       445565898        445582695        445599731      445447840       
445464803        445481773        445498595        445515372        445532252   
    445549090        445565906        445582703        445599749      445447857
       445464811        445481781        445498603        445515380       
445532260        445549108        445565914        445582711        445599756   
  445447865        445464829        445481799        445498611        445515398
       445532278        445549116        445565922        445582729       
445599764      445447873        445464837        445481807        445498629     
  445515406        445532286        445549124        445565930        445582737
       445599772      445447881        445464845        445481815       
445498637        445515414        445532294        445549132        445565948   
    445582745        445599780      445447899        445464852        445481823
       445498645        445515422        445532302        445549140       
445565955        445582752        445599798      445447923        445464860     
  445481849        445498652        445515430        445532310        445549157
       445565963        445582760        445599806      445447931       
445464878        445481856        445498660        445515448        445532328   
    445549165        445565971        445582786        445599814      445447949
       445464886        445481864        445498686        445515455       
445532336        445549173        445565989        445582794        445599822   
  445447956        445464894        445481872        445498694        445515463
       445532344        445549181        445565997        445582802       
445599830      445447964        445464902        445481880        445498702     
  445515471        445532351        445549199        445566003        445582810
       445599848      445447972        445464910        445481898       
445498710        445515489        445532369        445549207        445566011   
    445582828        445599855      445447980        445464928        445481906
       445498728        445515497        445532377        445549215       
445566029        445582836        445599863      445448004        445464936     
  445481914        445498736        445515505        445532385        445549223
       445566037        445582844        445599871      445448012       
445464944        445481922        445498744        445515513        445532393   
    445549231        445566045        445582851        445599889   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
428343925        445294374        445311483        445328636        445345879   
    445362965        445380140        445397227        445414139       
445431117      428344782        445294382        445311491        445328644     
  445345887        445362973        445380157        445397235        445414147
       445431125      428345250        445294390        445311509       
445328651        445345895        445362981        445380165        445397243   
    445414154        445431133      428347033        445294408        445311517
       445328669        445345911        445362999        445380173       
445397250        445414162        445431141      428350748        445294416     
  445311525        445328677        445345929        445363005        445380181
       445397268        445414170        445431158      428351035       
445294424        445311533        445328685        445345937        445363013   
    445380199        445397284        445414188        445431166      428356711
       445294432        445311541        445328693        445345945       
445363021        445380207        445397292        445414196        445431174   
  428357990        445294440        445311558        445328701        445345952
       445363039        445380215        445397300        445414204       
445431182      428362057        445294457        445311566        445328719     
  445345960        445363047        445380223        445397318        445414212
       445431190      428364665        445294465        445311574       
445328727        445345978        445363054        445380231        445397326   
    445414220        445431208      428368070        445294473        445311582
       445328735        445345986        445363062        445380249       
445397334        445414238        445431216      428368153        445294481     
  445311608        445328743        445346000        445363088        445380256
       445397342        445414246        445431224      428371884       
445294499        445311616        445328750        445346018        445363096   
    445380264        445397359        445414253        445431232      428375638
       445294507        445311624        445328776        445346026       
445363104        445380272        445397367        445414261        445431240   
  428376206        445294515        445311632        445328784        445346034
       445363112        445380280        445397375        445414279       
445431257      428380547        445294523        445311657        445328792     
  445346042        445363120        445380298        445397383        445414287
       445431265      428380687        445294531        445311665       
445328800        445346059        445363146        445380306        445397391   
    445414295        445431273      428381172        445294549        445311673
       445328818        445346067        445363153        445380314       
445397417        445414303        445431281      428385785        445294556     
  445311681        445328826        445346075        445363161        445380322
       445397425        445414311        445431299      428386692       
445294564        445311699        445328834        445346091        445363179   
    445380330        445397433        445414329        445431307      428389407
       445294572        445311707        445328842        445346109       
445363187        445380348        445397441        445414337        445431315   
  428392088        445294580        445311715        445328859        445346117
       445363195        445380355        445397458        445414345       
445431323      428394225        445294598        445311731        445328867     
  445346125        445363203        445380363        445397466        445414352
       445431331      428396220        445294606        445311749       
445328875        445346133        445363211        445380371        445397474   
    445414360        445431349      428396303        445294614        445311756
       445328883        445346141        445363229        445380389       
445397482        445414378        445431356      428398473        445294622     
  445311764        445328891        445346158        445363237        445380397
       445397490        445414386        445431364      428404461       
445294630        445311772        445328909        445346166        445363245   
    445380405        445397508        445414394        445431372      428405302
       445294648        445311798        445328917        445346174       
445363252        445380413        445397516        445414402        445431380   
  428405914        445294655        445311806        445328925        445346182
       445363260        445380421        445397524        445414410       
445431398      428406755        445294663        445311822        445328933     
  445346190        445363278        445380439        445397532        445414428
       445431406      428409346        445294671        445311830       
445328941        445346208        445363286        445380447        445397540   
    445414436        445431414      428410906        445294689        445311848
       445328958        445346216        445363294        445380454       
445397557        445414444        445431422      428411664        445294697     
  445311855        445328966        445346224        445363302        445380462
       445397565        445414451        445431430      428411888       
445294705        445311863        445328974        445346232        445363310   
    445380470        445397573        445414469        445431448      428413777
       445294713        445311871        445328982        445346240       
445363328        445380488        445397581        445414477        445431455   
  428422331        445294721        445311897        445328990        445346257
       445363336        445380496        445397599        445414485       
445431463      428423834        445294739        445311905        445329006     
  445346265        445363344        445380504        445397607        445414493
       445431471      428426753        445294747        445311913       
445329014        445346273        445363351        445380512        445397615   
    445414501        445431489      428430219        445294754        445311921
       445329022        445346281        445363369        445380520       
445397623        445414519        445431497      428430227        445294762     
  445311939        445329030        445346299        445363385        445380538
       445397631        445414527        445431505      428432157       
445294770        445311947        445329048        445346307        445363393   
    445380546        445397649        445414543        445431513      428434260
       445294788        445311954        445329055        445346315       
445363401        445380553        445397656        445414550        445431521   
  428436810        445294796        445311962        445329063        445346323
       445363419        445380561        445397664        445414568       
445431539      428439061        445294804        445311970        445329071     
  445346331        445363427        445380579        445397672        445414576
       445431547      428440846        445294812        445311988       
445329089        445346349        445363435        445380587        445397680   
    445414584        445431554      428442446        445294820        445311996
       445329097        445346356        445363443        445380595       
445397698        445414592        445431562      428449219        445294838     
  445312002        445329105        445346364        445363450        445380603
       445397706        445414600        445431570      428449276       
445294846        445312010        445329113        445346372        445363468   
    445380611        445397722        445414618        445431588      428456545
       445294853        445312036        445329121        445346380       
445363476        445380629        445397730        445414626        445431596   
  428457576        445294861        445312044        445329139        445346398
       445363492        445380637        445397748        445414634       
445431604      428457923        445294879        445312051        445329147     
  445346406        445363500        445380645        445397755        445414642
       445431612      428458210        445294887        445312069       
445329154        445346414        445363518        445380652        445397763   
    445414659        445431620      428459093        445294895        445312077
       445329162        445346422        445363526        445380660       
445397771        445414667        445431638      428459457        445294903     
  445312085        445329170        445346430        445363534        445380678
       445397789        445414675        445431646      428460950       
445294911        445312093        445329188        445346448        445363542   
    445380686        445397797        445414683        445431653      428461354
       445294929        445312101        445329196        445346455       
445363559        445380694        445397805        445414691        445431661   
  428465397        445294937        445312119        445329204        445346463
       445363567        445380702        445397813        445414709       
445431679      428466114        445294945        445312127        445329220     
  445346471        445363575        445380710        445397821        445414717
       445431687      428467344        445294952        445312135       
445329238        445346489        445363583        445380728        445397839   
    445414725        445431695      428467567        445294960        445312143
       445329246        445346497        445363591        445380736       
445397847        445414733        445431703      428468912        445294978     
  445312150        445329253        445346505        445363609        445380744
       445397854        445414741        445431711      428470918       
445294994        445312168        445329261        445346513        445363617   
    445380769        445397862        445414758        445431729      428472476
       445295009        445312176        445329279        445346521       
445363625        445380777        445397870        445414766        445431737   
  428473797        445295017        445312192        445329287        445346539
       445363633        445380785        445397888        445414774       
445431745      428473847        445295025        445312200        445329295     
  445346547        445363641        445380793        445397896        445414782
       445431752      428475453        445295033        445312218       
445329303        445346554        445363658        445380801        445397904   
    445414808        445431760      428481485        445295041        445312226
       445329311        445346562        445363666        445380819       
445397912        445414816        445431778      428482426        445295058     
  445312234        445329329        445346570        445363674        445380827
       445397920        445414824        445431786      428482525       
445295066        445312242        445329345        445346588        445363682   
    445380835        445397938        445414832        445431794      428488076
       445295074        445312259        445329352        445346596       
445363708        445380843        445397946        445414840        445431802   
  428490312        445295082        445312267        445329360        445346604
       445363716        445380850        445397953        445414857       
445431810      428491773        445295090        445312275        445329378     
  445346612        445363724        445380868        445397961        445414865
       445431828      428493308        445295108        445312283       
445329386        445346620        445363732        445380876        445397979   
    445414873        445431836      428494322        445295116        445312309
       445329394        445346638        445363740        445380884       
445397987        445414881        445431844      428495956        445295124     
  445312317        445329402        445346646        445363757        445380892
       445397995        445414899        445431851      428507164       
445295140        445312325        445329410        445346653        445363765   
    445380900        445398001        445414907        445431869   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445448038        445464951        445481930        445498751        445515521   
    445532401        445549249        445566052        445582869       
445599897      445448046        445464969        445481948        445498769     
  445515539        445532419        445549256        445566060        445582877
       445599905      445448053        445464977        445481955       
445498777        445515547        445532427        445549264        445566078   
    445582885        445599913      445448061        445464985        445481963
       445498785        445515554        445532435        445549272       
445566086        445582893        445599921      445448079        445464993     
  445481971        445498793        445515562        445532443        445549280
       445566094        445582901        445599939      445448087       
445465008        445481989        445498801        445515570        445532450   
    445549298        445566102        445582919        445599947      445448095
       445465016        445481997        445498819        445515588       
445532468        445549306        445566110        445582927        445599954   
  445448103        445465032        445482003        445498827        445515596
       445532476        445549314        445566128        445582935       
445599962      445448111        445465040        445482011        445498835     
  445515604        445532484        445549322        445566136        445582950
       445599970      445448129        445465057        445482029       
445498843        445515612        445532492        445549330        445566144   
    445582968        445599988      445448137        445465065        445482037
       445498850        445515638        445532500        445549348       
445566151        445582976        445599996      445448145        445465073     
  445482045        445498868        445515646        445532518        445549355
       445566169        445582984        445600000      445448152       
445465081        445482052        445498876        445515653        445532526   
    445549363        445566177        445582992        445600018      445448160
       445465099        445482060        445498884        445515661       
445532534        445549371        445566185        445583008        445600026   
  445448178        445465107        445482078        445498892        445515679
       445532542        445549389        445566193        445583016       
445600034      445448186        445465115        445482086        445498900     
  445515687        445532559        445549405        445566201        445583024
       445600042      445448194        445465123        445482094       
445498918        445515703        445532567        445549413        445566219   
    445583032        445600059      445448202        445465131        445482102
       445498926        445515711        445532575        445549421       
445566227        445583040        445600067      445448210        445465149     
  445482110        445498934        445515729        445532583        445549439
       445566235        445583057        445600075      445448228       
445465156        445482128        445498942        445515737        445532591   
    445549447        445566243        445583073        445600083      445448236
       445465164        445482136        445498959        445515745       
445532609        445549454        445566250        445583081        445600091   
  445448244        445465172        445482144        445498967        445515752
       445532617        445549462        445566268        445583099       
445600109      445448251        445465180        445482151        445498975     
  445515760        445532625        445549470        445566276        445583107
       445600117      445448269        445465198        445482169       
445498983        445515778        445532633        445549488        445566284   
    445583115        445600125      445448277        445465206        445482177
       445498991        445515786        445532641        445549496       
445566292        445583123        445600133      445448285        445465214     
  445482185        445499007        445515794        445532658        445549504
       445566300        445583131        445600141      445448293       
445465222        445482193        445499015        445515802        445532674   
    445549512        445566318        445583149        445600158      445448301
       445465230        445482201        445499023        445515810       
445532690        445549520        445566326        445583156        445600166   
  445448319        445465248        445482219        445499031        445515828
       445532708        445549538        445566334        445583164       
445600182      445448327        445465255        445482227        445499049     
  445515836        445532716        445549546        445566342        445583172
       445600190      445448335        445465263        445482235       
445499056        445515844        445532724        445549553        445566359   
    445583180        445600208      445448343        445465271        445482243
       445499064        445515851        445532732        445549561       
445566367        445583198        445600216      445448350        445465289     
  445482250        445499072        445515869        445532740        445549579
       445566375        445583206        445600224      445448376       
445465297        445482268        445499080        445515877        445532757   
    445549587        445566383        445583214        445600232      445448384
       445465305        445482276        445499098        445515885       
445532765        445549595        445566391        445583222        445600240   
  445448392        445465313        445482284        445499106        445515893
       445532773        445549603        445566409        445583230       
445600257      445448400        445465321        445482292        445499114     
  445515901        445532781        445549611        445566417        445583248
       445600265      445448418        445465339        445482300       
445499122        445515919        445532799        445549629        445566425   
    445583255        445600273      445448426        445465347        445482318
       445499130        445515927        445532807        445549637       
445566433        445583263        445600281      445448434        445465354     
  445482326        445499148        445515935        445532815        445549645
       445566441        445583271        445600299      445448442       
445465362        445482334        445499155        445515943        445532823   
    445549652        445566458        445583289        445600307      445448459
       445465370        445482342        445499163        445515950       
445532831        445549660        445566466        445583297        445600315   
  445448467        445465388        445482359        445499171        445515968
       445532849        445549678        445566474        445583305       
445600323      445448475        445465396        445482367        445499189     
  445515976        445532856        445549686        445566482        445583313
       445600331      445448483        445465404        445482375       
445499197        445515984        445532864        445549694        445566490   
    445583321        445600349      445448491        445465412        445482383
       445499205        445515992        445532872        445549702       
445566508        445583339        445600356      445448509        445465420     
  445482391        445499213        445516008        445532880        445549710
       445566516        445583347        445600364      445448517       
445465438        445482409        445499221        445516016        445532898   
    445549728        445566524        445583354        445600372      445448525
       445465446        445482417        445499239        445516024       
445532906        445549736        445566532        445583362        445600380   
  445448533        445465453        445482425        445499247        445516032
       445532914        445549744        445566540        445583370       
445600398      445448541        445465461        445482433        445499254     
  445516040        445532922        445549751        445566557        445583388
       445600406      445448558        445465479        445482441       
445499262        445516057        445532930        445549769        445566565   
    445583396        445600414      445448566        445465487        445482458
       445499270        445516065        445532948        445549777       
445566573        445583404        445600422      445448574        445465495     
  445482466        445499288        445516073        445532955        445549785
       445566581        445583412        445600430      445448582       
445465503        445482474        445499296        445516081        445532963   
    445549793        445566599        445583420        445600448      445448590
       445465511        445482482        445499304        445516099       
445532971        445549801        445566607        445583438        445600455   
  445448608        445465529        445482490        445499312        445516107
       445532989        445549819        445566615        445583446       
445600463      445448616        445465537        445482508        445499320     
  445516115        445532997        445549827        445566623        445583453
       445600471      445448624        445465545        445482516       
445499338        445516123        445533003        445549835        445566631   
    445583461        445600489      445448632        445465552        445482524
       445499346        445516131        445533011        445549843       
445566649        445583479        445600497      445448640        445465560     
  445482532        445499353        445516149        445533029        445549850
       445566656        445583487        445600505      445448657       
445465578        445482540        445499361        445516156        445533037   
    445549868        445566664        445583495        445600513      445448665
       445465586        445482557        445499379        445516164       
445533045        445549876        445566672        445583503        445600521   
  445448673        445465602        445482565        445499387        445516172
       445533052        445549884        445566680        445583511       
445600539      445448681        445465610        445482573        445499395     
  445516180        445533060        445549900        445566698        445583529
       445600547      445448699        445465628        445482581       
445499403        445516198        445533078        445549918        445566706   
    445583537        445600554      445448707        445465636        445482607
       445499411        445516206        445533086        445549926       
445566714        445583545        445600562      445448715        445465644     
  445482615        445499429        445516214        445533094        445549934
       445566722        445583552        445600570      445448723       
445465651        445482623        445499437        445516222        445533102   
    445549942        445566730        445583560        445600588      445448731
       445465669        445482631        445499445        445516230       
445533110        445549959        445566748        445583578        445600596   
  445448749        445465677        445482649        445499452        445516248
       445533128        445549967        445566755        445583586       
445600604      445448756        445465685        445482656        445499460     
  445516255        445533136        445549975        445566763        445583594
       445600612      445448764        445465693        445482664       
445499478        445516263        445533144        445549983        445566771   
    445583602        445600620      445448772        445465701        445482672
       445499486        445516271        445533151        445549991       
445566789        445583610        445600638      445448780        445465719     
  445482680        445499494        445516289        445533169        445550007
       445566797        445583628        445600646      445448798       
445465727        445482698        445499502        445516297        445533177   
    445550015        445566805        445583636        445600653   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
428509103        445295157        445312333        445329428        445346661   
    445363773        445380918        445398019        445414915       
445431877      428512198        445295165        445312341        445329444     
  445346679        445363781        445380926        445398027        445414923
       445431885      428514442        445295173        445312358       
445329451        445346687        445363799        445380934        445398035   
    445414931        445431893      428516108        445295181        445312366
       445329469        445346695        445363807        445380942       
445398043        445414949        445431901      428516785        445295199     
  445312374        445329477        445346703        445363815        445380959
       445398050        445414956        445431919      428522544       
445295207        445312382        445329485        445346711        445363823   
    445380967        445398068        445414964        445431927      428523989
       445295215        445312390        445329493        445346729       
445363831        445380975        445398076        445414972        445431935   
  428528863        445295223        445312416        445329501        445346737
       445363849        445380983        445398084        445414980       
445431943      428529895        445295231        445312424        445329519     
  445346745        445363856        445380991        445398092        445414998
       445431950      428531479        445295249        445312432       
445329527        445346752        445363864        445381007        445398100   
    445415003        445431968      428532428        445295256        445312440
       445329535        445346760        445363872        445381015       
445398118        445415011        445431976      428532634        445295264     
  445312457        445329543        445346778        445363880        445381023
       445398126        445415029        445431984      428536080       
445295272        445312465        445329550        445346786        445363898   
    445381031        445398134        445415037        445431992      428536791
       445295280        445312473        445329568        445346794       
445363906        445381049        445398142        445415045        445432008   
  428543888        445295298        445312481        445329576        445346802
       445363914        445381056        445398159        445415052       
445432016      428545248        445295306        445312499        445329584     
  445346810        445363922        445381064        445398167        445415060
       445432024      428547848        445295314        445312507       
445329592        445346828        445363930        445381072        445398175   
    445415078        445432032      428552038        445295322        445312515
       445329600        445346836        445363948        445381080       
445398183        445415086        445432057      428554760        445295330     
  445312523        445329618        445346844        445363955        445381098
       445398191        445415094        445432065      428557045       
445295348        445312531        445329626        445346851        445363963   
    445381106        445398209        445415102        445432073      428559009
       445295355        445312549        445329634        445346869       
445363971        445381114        445398225        445415110        445432081   
  428559272        445295363        445312556        445329642        445346877
       445363989        445381122        445398233        445415128       
445432099      428559702        445295371        445312564        445329659     
  445346885        445363997        445381130        445398241        445415136
       445432115      428561187        445295389        445312572       
445329667        445346893        445364003        445381148        445398258   
    445415144        445432123      428562599        445295397        445312580
       445329675        445346901        445364029        445381155       
445398266        445415151        445432131      428564025        445295405     
  445312598        445329683        445346919        445364037        445381163
       445398274        445415169        445432149      428564462       
445295413        445312606        445329691        445346927        445364045   
    445381171        445398282        445415177        445432156      428567788
       445295421        445312614        445329709        445346935       
445364052        445381189        445398290        445415185        445432164   
  428575310        445295439        445312622        445329717        445346943
       445364060        445381197        445398308        445415193       
445432172      428576631        445295447        445312630        445329725     
  445346950        445364078        445381205        445398316        445415201
       445432180      428577399        445295454        445312648       
445329733        445346968        445364086        445381213        445398324   
    445415219        445432198      428577589        445295462        445312655
       445329741        445346976        445364094        445381221       
445398332        445415227        445432206      428578272        445295470     
  445312663        445329758        445346984        445364102        445381239
       445398340        445415235        445432214      428584015       
445295488        445312689        445329766        445346992        445364110   
    445381247        445398357        445415250        445432222      428589352
       445295496        445312697        445329774        445347008       
445364128        445381254        445398365        445415268        445432230   
  428596753        445295504        445312705        445329782        445347016
       445364136        445381262        445398373        445415276       
445432248      428598023        445295512        445312713        445329790     
  445347024        445364144        445381270        445398381        445415284
       445432255      428600464        445295520        445312721       
445329808        445347032        445364151        445381288        445398399   
    445415292        445432263      428602403        445295538        445312739
       445329816        445347040        445364169        445381296       
445398407        445415300        445432271      428605141        445295546     
  445312747        445329824        445347057        445364177        445381304
       445398415        445415318        445432289      428607667       
445295553        445312754        445329832        445347065        445364185   
    445381312        445398423        445415326        445432297      428612196
       445295561        445312762        445329840        445347081       
445364193        445381320        445398431        445415334        445432313   
  428616627        445295579        445312770        445329857        445347099
       445364201        445381338        445398449        445415342       
445432321      428617070        445295587        445312788        445329865     
  445347107        445364219        445381346        445398456        445415367
       445432339      428617765        445295603        445312796       
445329873        445347115        445364227        445381353        445398464   
    445415375        445432347      428620637        445295611        445312804
       445329881        445347123        445364235        445381361       
445398472        445415383        445432354      428624977        445295629     
  445312812        445329899        445347131        445364243        445381379
       445398480        445415391        445432362      428626774       
445295645        445312820        445329907        445347149        445364250   
    445381387        445398498        445415409        445432370      428626956
       445295652        445312838        445329915        445347156       
445364268        445381395        445398506        445415417        445432388   
  428627889        445295660        445312846        445329923        445347164
       445364276        445381403        445398514        445415425       
445432396      428628937        445295678        445312853        445329931     
  445347172        445364284        445381411        445398522        445415433
       445432404      428635742        445295686        445312861       
445329949        445347180        445364292        445381429        445398530   
    445415441        445432412      428635999        445295694        445312879
       445329956        445347198        445364300        445381437       
445398548        445415458        445432420      428638423        445295702     
  445312887        445329964        445347206        445364318        445381445
       445398555        445415466        445432438      428641955       
445295710        445312895        445329972        445347214        445364326   
    445381452        445398563        445415474        445432446      428642433
       445295728        445312903        445329980        445347222       
445364334        445381460        445398571        445415482        445432453   
  428643761        445295736        445312911        445329998        445347230
       445364342        445381478        445398589        445415490       
445432461      428645055        445295744        445312929        445330004     
  445347248        445364359        445381486        445398597        445415508
       445432479      428646939        445295751        445312937       
445330012        445347255        445364367        445381494        445398605   
    445415516        445432487      428657522        445295769        445312945
       445330020        445347271        445364375        445381502       
445398621        445415524        445432495      428660948        445295777     
  445312952        445330038        445347289        445364383        445381510
       445398639        445415532        445432503      428661755       
445295785        445312960        445330046        445347297        445364391   
    445381528        445398647        445415540        445432511      428665814
       445295801        445312978        445330053        445347305       
445364409        445381536        445398654        445415557        445432529   
  428667414        445295819        445312986        445330061        445347313
       445364417        445381544        445398662        445415565       
445432537      428674790        445295827        445312994        445330079     
  445347339        445364425        445381551        445398670        445415573
       445432545      428679161        445295835        445313018       
445330087        445347347        445364433        445381569        445398688   
    445415581        445432552      428679195        445295843        445313026
       445330095        445347354        445364441        445381577       
445398696        445415599        445432560      428685317        445295850     
  445313034        445330103        445347362        445364458        445381585
       445398704        445415607        445432578      428688766       
445295868        445313042        445330129        445347370        445364466   
    445381593        445398712        445415615        445432586      428689251
       445295876        445313059        445330137        445347388       
445364474        445381601        445398720        445415623        445432594   
  428689921        445295884        445313067        445330145        445347396
       445364482        445381619        445398738        445415631       
445432602      428691372        445295892        445313075        445330178     
  445347404        445364490        445381627        445398746        445415649
       445432610      428695258        445295900        445313083       
445330186        445347412        445364508        445381635        445398753   
    445415656        445432628      428696157        445295918        445313091
       445330194        445347420        445364516        445381643       
445398761        445415664        445432636      428697163        445295926     
  445313109        445330202        445347438        445364524        445381650
       445398779        445415672        445432644      428697221       
445295934        445313117        445330210        445347446        445364532   
    445381668        445398787        445415680        445432651   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445448806        445465735        445482706        445499510        445516305   
    445533185        445550023        445566813        445583644       
445600661      445448814        445465743        445482714        445499528     
  445516313        445533193        445550031        445566821        445583651
       445600679      445448822        445465750        445482722       
445499536        445516321        445533201        445550049        445566839   
    445583669        445600687      445448830        445465768        445482730
       445499544        445516339        445533219        445550056       
445566847        445583677        445600695      445448848        445465776     
  445482748        445499551        445516347        445533227        445550064
       445566854        445583685        445600703      445448855       
445465784        445482755        445499569        445516354        445533235   
    445550072        445566862        445583693        445600711      445448863
       445465792        445482763        445499577        445516362       
445533250        445550080        445566870        445583701        445600729   
  445448871        445465800        445482771        445499585        445516370
       445533268        445550098        445566888        445583719       
445600737      445448889        445465818        445482789        445499593     
  445516388        445533276        445550106        445566896        445583727
       445600745      445448897        445465826        445482797       
445499601        445516396        445533284        445550114        445566904   
    445583735        445600752      445448905        445465834        445482805
       445499619        445516404        445533292        445550122       
445566920        445583743        445600760      445448913        445465859     
  445482813        445499627        445516412        445533300        445550130
       445566938        445583750        445600778      445448921       
445465867        445482821        445499635        445516420        445533318   
    445550148        445566946        445583768        445600786      445448939
       445465875        445482839        445499643        445516438       
445533326        445550155        445566953        445583776        445600802   
  445448947        445465883        445482847        445499650        445516446
       445533334        445550163        445566961        445583784       
445600810      445448954        445465891        445482854        445499668     
  445516453        445533342        445550171        445566979        445583792
       445600828      445448962        445465909        445482862       
445499676        445516461        445533359        445550189        445566987   
    445583800        445600836      445448970        445465917        445482870
       445499684        445516479        445533367        445550197       
445566995        445583818        445600844      445448988        445465925     
  445482888        445499692        445516487        445533375        445550213
       445567001        445583826        445600851      445448996       
445465933        445482896        445499700        445516495        445533383   
    445550221        445567019        445583834        445600869      445449002
       445465941        445482912        445499718        445516503       
445533391        445550239        445567027        445583842        445600877   
  445449010        445465958        445482920        445499726        445516511
       445533409        445550247        445567035        445583859       
445600885      445449028        445465966        445482938        445499734     
  445516529        445533417        445550254        445567043        445583867
       445600893      445449036        445465974        445482946       
445499742        445516537        445533425        445550262        445567050   
    445583875        445600901      445449044        445465982        445482953
       445499759        445516545        445533433        445550270       
445567068        445583883        445600919      445449051        445465990     
  445482961        445499767        445516552        445533441        445550288
       445567076        445583891        445600927      445449069       
445466014        445482979        445499775        445516560        445533458   
    445550296        445567084        445583909        445600935      445449077
       445466022        445482987        445499783        445516578       
445533466        445550304        445567092        445583917        445600943   
  445449085        445466030        445482995        445499791        445516586
       445533474        445550312        445567100        445583925       
445600950      445449093        445466048        445483001        445499809     
  445516594        445533482        445550320        445567118        445583933
       445600968      445449101        445466055        445483019       
445499817        445516602        445533490        445550338        445567126   
    445583941        445600976      445449119        445466063        445483027
       445499825        445516610        445533508        445550346       
445567134        445583958        445600984      445449127        445466071     
  445483035        445499833        445516636        445533516        445550353
       445567142        445583966        445600992      445449135       
445466089        445483043        445499841        445516644        445533524   
    445550361        445567159        445583974        445601016      445449143
       445466097        445483050        445499866        445516651       
445533532        445550379        445567167        445583982        445601024   
  445449150        445466105        445483068        445499874        445516669
       445533540        445550387        445567175        445583990       
445601032      445449168        445466113        445483076        445499882     
  445516677        445533557        445550395        445567183        445584006
       445601040      445449176        445466121        445483084       
445499890        445516685        445533565        445550403        445567191   
    445584014        445601057      445449184        445466139        445483092
       445499908        445516693        445533573        445550411       
445567209        445584022        445601065      445449192        445466147     
  445483100        445499916        445516701        445533581        445550429
       445567217        445584030        445601073      445449200       
445466154        445483118        445499924        445516719        445533599   
    445550437        445567225        445584055        445601081      445449218
       445466162        445483126        445499932        445516727       
445533607        445550445        445567233        445584063        445601099   
  445449226        445466170        445483134        445499940        445516735
       445533615        445550452        445567241        445584071       
445601107      445449234        445466188        445483142        445499957     
  445516743        445533623        445550460        445567258        445584089
       445601123      445449242        445466196        445483159       
445499973        445516750        445533631        445550478        445567266   
    445584097        445601131      445449259        445466204        445483167
       445499981        445516768        445533649        445550486       
445567274        445584105        445601149      445449267        445466212     
  445483175        445499999        445516776        445533656        445550494
       445567282        445584113        445601156      445449275       
445466220        445483183        445500002        445516784        445533664   
    445550502        445567290        445584121        445601164      445449283
       445466238        445483191        445500010        445516792       
445533672        445550510        445567308        445584139        445601172   
  445449291        445466246        445483209        445500028        445516800
       445533680        445550528        445567316        445584147       
445601180      445449309        445466253        445483217        445500036     
  445516818        445533698        445550536        445567324        445584154
       445601198      445449317        445466261        445483225       
445500044        445516826        445533706        445550544        445567332   
    445584162        445601206      445449325        445466279        445483233
       445500051        445516834        445533714        445550551       
445567340        445584170        445601214      445449333        445466287     
  445483241        445500069        445516842        445533722        445550569
       445567357        445584188        445601222      445449341       
445466295        445483258        445500077        445516859        445533730   
    445550577        445567365        445584196        445601230      445449358
       445466303        445483266        445500085        445516867       
445533748        445550585        445567373        445584204        445601248   
  445449366        445466311        445483274        445500093        445516875
       445533755        445550593        445567381        445584212       
445601255      445449374        445466329        445483282        445500101     
  445516883        445533763        445550601        445567399        445584220
       445601263      445449382        445466337        445483290       
445500119        445516891        445533771        445550619        445567407   
    445584238        445601271      445449390        445466345        445483308
       445500127        445516909        445533789        445550627       
445567415        445584246        445601289      445449408        445466352     
  445483316        445500135        445516917        445533797        445550635
       445567423        445584253        445601297      445449416       
445466360        445483324        445500143        445516925        445533805   
    445550643        445567431        445584261        445601305      445449424
       445466378        445483332        445500150        445516933       
445533813        445550650        445567449        445584279        445601313   
  445449432        445466386        445483340        445500168        445516941
       445533821        445550668        445567456        445584287       
445601321      445449440        445466394        445483357        445500176     
  445516958        445533839        445550676        445567464        445584295
       445601339      445449457        445466402        445483365       
445500184        445516966        445533847        445550684        445567472   
    445584303        445601347      445449465        445466410        445483373
       445500192        445516974        445533854        445550692       
445567480        445584311        445601354      445449473        445466428     
  445483381        445500200        445516982        445533862        445550700
       445567498        445584329        445601362      445449481       
445466436        445483399        445500218        445516990        445533870   
    445550718        445567506        445584337        445601388      445449499
       445466444        445483407        445500226        445517006       
445533888        445550726        445567514        445584345        445601396   
  445449507        445466451        445483415        445500234        445517014
       445533904        445550734        445567522        445584352       
445601404      445449515        445466469        445483423        445500242     
  445517022        445533912        445550742        445567530        445584360
       445601412      445449523        445466477        445483431       
445500259        445517030        445533920        445550759        445567548   
    445584378        445601420      445449549        445466485        445483449
       445500267        445517048        445533938        445550767       
445567555        445584386        445601438      445449556        445466493     
  445483456        445500275        445517055        445533946        445550775
       445567563        445584394        445601446      445449564       
445466501        445483464        445500283        445517063        445533953   
    445550783        445567571        445584402        445601453   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
428700744        445295942        445313133        445330228        445347453   
    445364540        445381676        445398795        445415698       
445432669      428704233        445295967        445313141        445330236     
  445347461        445364557        445381684        445398803        445415706
       445432677      428710503        445295975        445313158       
445330244        445347479        445364565        445381692        445398811   
    445415714        445432685      428713341        445295983        445313166
       445330251        445347487        445364573        445381700       
445398829        445415722        445432701      428715353        445295991     
  445313174        445330269        445347495        445364581        445381718
       445398837        445415730        445432719      428718951       
445296007        445313182        445330285        445347503        445364599   
    445381726        445398860        445415748        445432727      428719371
       445296015        445313190        445330293        445347511       
445364607        445381734        445398878        445415755        445432735   
  428725956        445296023        445313208        445330301        445347529
       445364615        445381742        445398886        445415763       
445432743      428726608        445296031        445313216        445330319     
  445347537        445364623        445381759        445398894        445415771
       445432750      428727242        445296049        445313224       
445330327        445347545        445364631        445381767        445398902   
    445415789        445432768      428731244        445296056        445313240
       445330335        445347552        445364649        445381775       
445398910        445415797        445432776      428731830        445296064     
  445313257        445330343        445347560        445364656        445381783
       445398928        445415805        445432784      428732309       
445296072        445313265        445330350        445347578        445364664   
    445381791        445398936        445415813        445432792      428732382
       445296080        445313273        445330368        445347586       
445364672        445381809        445398944        445415821        445432800   
  428732903        445296098        445313281        445330376        445347594
       445364680        445381817        445398951        445415839       
445432818      428733281        445296106        445313299        445330384     
  445347602        445364698        445381825        445398969        445415847
       445432826      428735427        445296114        445313307       
445330392        445347610        445364706        445381833        445398977   
    445415862        445432834      428735708        445296122        445313315
       445330400        445347628        445364714        445381841       
445398985        445415870        445432842      428735849        445296130     
  445313323        445330418        445347636        445364722        445381858
       445398993        445415888        445432859      428736714       
445296148        445313331        445330426        445347644        445364730   
    445381866        445399009        445415896        445432867      428740666
       445296155        445313349        445330434        445347651       
445364748        445381874        445399017        445415904        445432875   
  428744957        445296163        445313356        445330442        445347669
       445364755        445381882        445399025        445415920       
445432883      428746077        445296171        445313364        445330459     
  445347677        445364763        445381890        445399033        445415938
       445432891      428747216        445296189        445313372       
445330467        445347685        445364771        445381908        445399041   
    445415946        445432909      428752588        445296197        445313380
       445330475        445347693        445364789        445381916       
445399058        445415953        445432917      428753222        445296205     
  445313398        445330483        445347701        445364797        445381924
       445399066        445415961        445432925      428754824       
445296213        445313406        445330491        445347719        445364805   
    445381932        445399074        445415979        445432933      428755649
       445296221        445313414        445330509        445347727       
445364813        445381940        445399082        445415987        445432941   
  428757637        445296239        445313422        445330517        445347735
       445364821        445381957        445399090        445415995       
445432958      428757801        445296247        445313430        445330525     
  445347743        445364839        445381965        445399108        445416001
       445432966      428758064        445296254        445313448       
445330533        445347750        445364847        445381973        445399124   
    445416019        445432974      428759559        445296262        445313455
       445330541        445347768        445364854        445381981       
445399132        445416027        445432982      428761332        445296270     
  445313463        445330558        445347776        445364862        445381999
       445399140        445416035        445432990      428776058       
445296288        445313471        445330566        445347784        445364888   
    445382005        445399157        445416043        445433006      428777320
       445296296        445313489        445330574        445347792       
445364896        445382013        445399165        445416050        445433014   
  428780019        445296304        445313497        445330582        445347800
       445364904        445382021        445399173        445416068       
445433022      428780928        445296312        445313505        445330590     
  445347818        445364912        445382039        445399181        445416076
       445433030      428781637        445296320        445313513       
445330608        445347826        445364920        445382047        445399199   
    445416084        445433048      428784375        445296338        445313521
       445330616        445347834        445364938        445382054       
445399207        445416092        445433055      428785497        445296346     
  445313539        445330624        445347842        445364946        445382062
       445399215        445416100        445433063      428787394       
445296353        445313547        445330632        445347859        445364953   
    445382070        445399223        445416118        445433071      428791198
       445296361        445313554        445330640        445347867       
445364961        445382088        445399231        445416126        445433089   
  428793780        445296379        445313562        445330657        445347875
       445364979        445382096        445399249        445416134       
445433097      428795082        445296387        445313570        445330665     
  445347883        445364987        445382104        445399256        445416142
       445433105      428796288        445296395        445313588       
445330673        445347891        445364995        445382112        445399264   
    445416159        445433113      428800593        445296403        445313596
       445330681        445347909        445365000        445382120       
445399272        445416167        445433121      428802821        445296411     
  445313604        445330699        445347917        445365018        445382138
       445399280        445416175        445433139      428805287       
445296429        445313612        445330707        445347925        445365026   
    445382146        445399298        445416183        445433147      428807283
       445296437        445313620        445330715        445347933       
445365034        445382153        445399306        445416191        445433154   
  428808240        445296445        445313638        445330723        445347941
       445365042        445382161        445399314        445416209       
445433162      428811202        445296452        445313646        445330749     
  445347958        445365059        445382179        445399322        445416217
       445433170      428815492        445296460        445313653       
445330756        445347966        445365067        445382187        445399348   
    445416225        445433188      428819205        445296478        445313661
       445330764        445347974        445365075        445382195       
445399355        445416233        445433196      428820138        445296486     
  445313679        445330772        445347982        445365083        445382203
       445399363        445416241        445433204      428823389       
445296494        445313687        445330780        445347990        445365091   
    445382211        445399371        445416258        445433212      428825319
       445296502        445313695        445330798        445348006       
445365109        445382229        445399389        445416266        445433220   
  428826861        445296510        445313703        445330806        445348022
       445365117        445382237        445399397        445416274       
445433238      428827141        445296528        445313711        445330814     
  445348030        445365125        445382245        445399405        445416282
       445433246      428827869        445296536        445313729       
445330822        445348048        445365133        445382252        445399413   
    445416290        445433261      428828446        445296544        445313737
       445330830        445348055        445365141        445382260       
445399421        445416308        445433279      428830962        445296551     
  445313745        445330848        445348063        445365158        445382278
       445399439        445416316        445433287      428838031       
445296569        445313752        445330855        445348071        445365166   
    445382286        445399447        445416324        445433295      428843171
       445296577        445313760        445330871        445348089       
445365174        445382294        445399454        445416332        445433311   
  428843676        445296585        445313778        445330889        445348097
       445365182        445382302        445399462        445416340       
445433329      428846166        445296593        445313786        445330897     
  445348105        445365190        445382310        445399470        445416357
       445433337      428846679        445296601        445313794       
445330905        445348113        445365208        445382328        445399488   
    445416365        445433345      428846810        445296619        445313802
       445330913        445348121        445365216        445382336       
445399496        445416381        445433352      428849509        445296627     
  445313828        445330921        445348139        445365224        445382344
       445399504        445416399        445433360      428850994       
445296635        445313836        445330939        445348147        445365232   
    445382351        445399512        445416407        445433378      428856173
       445296643        445313844        445330947        445348154       
445365240        445382369        445399520        445416415        445433386   
  428861066        445296650        445313869        445330954        445348162
       445365257        445382377        445399538        445416423       
445433394      428863724        445296668        445313877        445330962     
  445348170        445365265        445382385        445399546        445416431
       445433402      428865141        445296676        445313885       
445330970        445348188        445365273        445382393        445399553   
    445416449        445433410      428867667        445296684        445313893
       445330988        445348196        445365281        445382401       
445399561        445416456        445433428      428867881        445296692     
  445313901        445330996        445348204        445365299        445382419
       445399579        445416464        445433436      428868194       
445296700        445313919        445331002        445348212        445365307   
    445382427        445399587        445416472        445433444   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445449572        445466519        445483472        445500291        445517071   
    445533961        445550791        445567589        445584410       
445601461      445449580        445466527        445483480        445500309     
  445517089        445533979        445550809        445567597        445584428
       445601479      445449598        445466535        445483498       
445500317        445517097        445533987        445550817        445567605   
    445584436        445601487      445449606        445466543        445483506
       445500325        445517105        445533995        445550825       
445567613        445584444        445601495      445449614        445466550     
  445483514        445500333        445517113        445534001        445550833
       445567621        445584451        445601503      445449622       
445466568        445483522        445500341        445517121        445534019   
    445550841        445567647        445584469        445601511      445449630
       445466576        445483530        445500358        445517139       
445534027        445550858        445567654        445584477        445601529   
  445449648        445466584        445483548        445500366        445517147
       445534035        445550866        445567662        445584485       
445601537      445449655        445466592        445483555        445500374     
  445517154        445534043        445550874        445567670        445584493
       445601545      445449663        445466600        445483563       
445500382        445517162        445534050        445550882        445567688   
    445584501        445601552      445449671        445466618        445483571
       445500390        445517170        445534068        445550890       
445567696        445584519        445601560      445449689        445466626     
  445483589        445500408        445517188        445534076        445550908
       445567704        445584527        445601578      445449697       
445466634        445483597        445500416        445517196        445534084   
    445550916        445567712        445584535        445601586      445449705
       445466642        445483605        445500424        445517204       
445534092        445550924        445567720        445584543        445601594   
  445449713        445466659        445483613        445500432        445517212
       445534100        445550932        445567738        445584550       
445601602      445449721        445466667        445483621        445500440     
  445517220        445534118        445550940        445567746        445584568
       445601610      445449739        445466675        445483639       
445500457        445517238        445534126        445550957        445567753   
    445584576        445601628      445449747        445466683        445483647
       445500465        445517246        445534134        445550965       
445567761        445584584        445601636      445449754        445466691     
  445483654        445500473        445517253        445534142        445550973
       445567779        445584592        445601644      445449762       
445466709        445483662        445500481        445517261        445534159   
    445550981        445567787        445584600        445601651      445449770
       445466717        445483670        445500499        445517279       
445534167        445550999        445567795        445584618        445601669   
  445449788        445466725        445483688        445500507        445517287
       445534175        445551005        445567803        445584626       
445601677      445449796        445466733        445483696        445500515     
  445517295        445534183        445551013        445567811        445584634
       445601685      445449804        445466741        445483704       
445500523        445517303        445534191        445551021        445567829   
    445584642        445601693      445449812        445466758        445483712
       445500531        445517311        445534209        445551039       
445567837        445584659        445601701      445449820        445466766     
  445483720        445500549        445517337        445534217        445551047
       445567845        445584667        445601719      445449838       
445466774        445483738        445500556        445517345        445534225   
    445551054        445567852        445584675        445601727      445449846
       445466782        445483746        445500564        445517352       
445534233        445551062        445567860        445584683        445601735   
  445449853        445466790        445483753        445500572        445517360
       445534241        445551070        445567878        445584691       
445601743      445449861        445466808        445483761        445500580     
  445517378        445534258        445551088        445567886        445584709
       445601750      445449879        445466816        445483779       
445500598        445517386        445534266        445551096        445567894   
    445584717        445601768      445449887        445466824        445483787
       445500606        445517394        445534274        445551104       
445567902        445584733        445601776      445449895        445466832     
  445483795        445500614        445517402        445534282        445551112
       445567910        445584741        445601784      445449903       
445466840        445483803        445500622        445517410        445534290   
    445551120        445567928        445584758        445601792      445449911
       445466857        445483811        445500630        445517428       
445534308        445551138        445567936        445584766        445601800   
  445449929        445466865        445483837        445500648        445517436
       445534316        445551146        445567944        445584774       
445601818      445449937        445466873        445483845        445500655     
  445517444        445534324        445551153        445567951        445584782
       445601826      445449945        445466881        445483852       
445500663        445517451        445534332        445551161        445567969   
    445584790        445601834      445449952        445466907        445483860
       445500671        445517469        445534340        445551179       
445567977        445584808        445601842      445449960        445466915     
  445483886        445500689        445517477        445534357        445551187
       445567985        445584816        445601859      445449978       
445466931        445483894        445500697        445517485        445534365   
    445551195        445567993        445584824        445601867      445449986
       445466949        445483902        445500705        445517493       
445534373        445551203        445568009        445584832        445601875   
  445449994        445466956        445483910        445500713        445517501
       445534381        445551211        445568017        445584840       
445601883      445450000        445466964        445483928        445500721     
  445517519        445534399        445551229        445568025        445584857
       445601891      445450018        445466972        445483936       
445500739        445517527        445534407        445551237        445568033   
    445584865        445601909      445450026        445466980        445483944
       445500747        445517535        445534415        445551245       
445568041        445584873        445601917      445450034        445466998     
  445483951        445500754        445517543        445534423        445551252
       445568058        445584881        445601925      445450042       
445467004        445483969        445500762        445517550        445534431   
    445551260        445568066        445584899        445601933      445450059
       445467012        445483977        445500770        445517568       
445534449        445551278        445568074        445584907        445601941   
  445450067        445467020        445483985        445500788        445517576
       445534456        445551286        445568082        445584915       
445601958      445450075        445467038        445483993        445500796     
  445517584        445534464        445551294        445568090        445584923
       445601966      445450083        445467046        445484009       
445500804        445517592        445534472        445551302        445568108   
    445584931        445601974      445450091        445467053        445484017
       445500812        445517600        445534480        445551310       
445568116        445584949        445601982      445450109        445467061     
  445484025        445500820        445517618        445534498        445551328
       445568124        445584956        445601990      445450117       
445467079        445484033        445500838        445517626        445534506   
    445551336        445568132        445584964        445602006      445450125
       445467087        445484041        445500846        445517634       
445534514        445551344        445568140        445584972        445602014   
  445450133        445467095        445484058        445500853        445517642
       445534522        445551351        445568157        445584980       
445602022      445450141        445467103        445484066        445500861     
  445517659        445534530        445551369        445568165        445584998
       445602030      445450158        445467111        445484074       
445500879        445517667        445534548        445551377        445568173   
    445585003        445602048      445450166        445467129        445484082
       445500887        445517675        445534555        445551385       
445568181        445585011        445602055      445450174        445467137     
  445484090        445500895        445517683        445534563        445551393
       445568199        445585029        445602063      445450182       
445467145        445484108        445500903        445517691        445534571   
    445551401        445568207        445585037        445602071      445450190
       445467152        445484116        445500911        445517709       
445534589        445551419        445568215        445585045        445602089   
  445450208        445467160        445484124        445500929        445517717
       445534597        445551427        445568223        445585052       
445602097      445450216        445467178        445484132        445500937     
  445517725        445534605        445551435        445568231        445585060
       445602105      445450232        445467186        445484140       
445500945        445517733        445534613        445551443        445568249   
    445585078        445602113      445450240        445467194        445484157
       445500952        445517741        445534621        445551450       
445568256        445585094        445602121      445450257        445467202     
  445484165        445500960        445517758        445534639        445551468
       445568264        445585102        445602139      445450265       
445467210        445484173        445500986        445517766        445534647   
    445551476        445568272        445585110        445602147      445450273
       445467228        445484181        445500994        445517774       
445534654        445551484        445568280        445585128        445602154   
  445450281        445467236        445484199        445501000        445517782
       445534662        445551492        445568298        445585136       
445602162      445450299        445467244        445484207        445501018     
  445517790        445534670        445551500        445568306        445585144
       445602170      445450307        445467251        445484215       
445501026        445517808        445534688        445551518        445568314   
    445585151        445602188      445450315        445467277        445484223
       445501034        445517816        445534696        445551534       
445568322        445585169        445602196      445450323        445467285     
  445484231        445501059        445517824        445534704        445551542
       445568330        445585177        445602204      445450331       
445467293        445484249        445501067        445517832        445534712   
    445551559        445568348        445585185        445602212   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
428869911        445296718        445313927        445331010        445348220   
    445365315        445382435        445399595        445416480       
445433451      428872105        445296726        445313935        445331028     
  445348238        445365323        445382443        445399603        445416498
       445433469      428872402        445296734        445313943       
445331036        445348246        445365331        445382450        445399611   
    445416506        445433477      428875660        445296742        445313950
       445331044        445348253        445365349        445382468       
445399629        445416522        445433485      428877831        445296759     
  445313968        445331051        445348261        445365356        445382476
       445399637        445416530        445433493      428880215       
445296767        445313976        445331069        445348279        445365364   
    445382484        445399652        445416548        445433501      428884506
       445296775        445313984        445331077        445348287       
445365372        445382492        445399660        445416555        445433519   
  428888887        445296783        445313992        445331085        445348295
       445365380        445382500        445399678        445416563       
445433527      428889158        445296791        445314008        445331093     
  445348303        445365398        445382518        445399686        445416571
       445433535      428889679        445296809        445314016       
445331101        445348311        445365406        445382526        445399694   
    445416589        445433543      428896054        445296817        445314024
       445331119        445348329        445365414        445382534       
445399702        445416597        445433550      428900245        445296833     
  445314032        445331127        445348337        445365422        445382542
       445399710        445416605        445433568      428907539       
445296841        445314040        445331135        445348345        445365430   
    445382559        445399728        445416613        445433576      429110646
       445296858        445314057        445331143        445348352       
445365448        445382567        445399736        445416621        445433584   
  429263205        445296866        445314065        445331150        445348360
       445365455        445382575        445399744        445416639       
445433592      429463193        445296874        445314073        445331168     
  445348378        445365463        445382583        445399751        445416647
       445433600      429680283        445296890        445314081       
445331176        445348386        445365471        445382591        445399769   
    445416654        445433618      429681398        445296908        445314099
       445331184        445348394        445365489        445382609       
445399777        445416662        445433626      429687163        445296924     
  445314107        445331192        445348402        445365497        445382617
       445399785        445416670        445433634      429688856       
445296932        445314115        445331218        445348410        445365505   
    445382625        445399793        445416688        445433642      429689789
       445296940        445314123        445331226        445348428       
445365513        445382633        445399801        445416696        445433659   
  429690449        445296957        445314131        445331234        445348436
       445365521        445382641        445399819        445416704       
445433675      429692742        445296965        445314149        445331242     
  445348444        445365539        445382658        445399827        445416712
       445433683      429693617        445296973        445314164       
445331259        445348451        445365547        445382666        445399835   
    445416720        445433691      429696263        445296981        445314172
       445331267        445348469        445365554        445382674       
445399843        445416738        445433709      429699077        445296999     
  445314180        445331275        445348477        445365562        445382682
       445399850        445416746        445433717      429699952       
445297005        445314198        445331283        445348485        445365570   
    445382690        445399868        445416753        445433725      429702731
       445297013        445314206        445331291        445348493       
445365588        445382708        445399876        445416761        445433733   
  429703358        445297021        445314214        445331309        445348501
       445365596        445382716        445399884        445416779       
445433741      429704794        445297039        445314222        445331317     
  445348519        445365604        445382724        445399892        445416787
       445433758      429705593        445297047        445314230       
445331325        445348527        445365620        445382732        445399900   
    445416795        445433766      429706476        445297054        445314248
       445331333        445348535        445365638        445382740       
445399918        445416811        445433774      429707086        445297062     
  445314255        445331341        445348543        445365646        445382757
       445399926        445416829        445433782      429707946       
445297070        445314263        445331358        445348550        445365653   
    445382765        445399934        445416837        445433790      429708639
       445297088        445314271        445331366        445348568       
445365661        445382773        445399942        445416845        445433808   
  429709983        445297096        445314289        445331374        445348576
       445365679        445382781        445399959        445416852       
445433816      429710908        445297104        445314297        445331382     
  445348584        445365687        445382799        445399967        445416860
       445433824      429713605        445297112        445314305       
445331390        445348592        445365695        445382807        445399975   
    445416878        445433832      429714702        445297120        445314313
       445331408        445348600        445365703        445382815       
445399983        445416886        445433840      429715360        445297138     
  445314321        445331416        445348618        445365711        445382823
       445399991        445416894        445433857      429715931       
445297146        445314339        445331424        445348626        445365729   
    445382831        445400005        445416902        445433865      429719115
       445297153        445314347        445331432        445348634       
445365737        445382849        445400013        445416910        445433873   
  429719578        445297161        445314354        445331440        445348642
       445365745        445382856        445400021        445416928       
445433881      429728090        445297179        445314362        445331457     
  445348659        445365752        445382864        445400039        445416936
       445433899      429731094        445297187        445314370       
445331465        445348667        445365760        445382872        445400047   
    445416944        445433907      429732621        445297195        445314388
       445331473        445348675        445365778        445382880       
445400054        445416951        445433923      429732654        445297203     
  445314396        445331481        445348683        445365786        445382898
       445400062        445416969        445433931      429733082       
445297211        445314404        445331499        445348691        445365794   
    445382906        445400070        445416977        445433949      429739899
       445297229        445314412        445331507        445348709       
445365802        445382914        445400088        445416985        445433956   
  429742018        445297237        445314420        445331515        445348717
       445365810        445382930        445400096        445416993       
445433964      429744766        445297245        445314438        445331523     
  445348725        445365828        445382948        445400104        445417009
       445433972      429747645        445297252        445314446       
445331531        445348733        445365836        445382955        445400112   
    445417017        445433980      429751902        445297260        445314453
       445331549        445348741        445365844        445382963       
445400120        445417025        445434004      429753387        445297278     
  445314461        445331556        445348758        445365851        445382971
       445400138        445417033        445434012      429754427       
445297286        445314479        445331564        445348766        445365877   
    445382989        445400146        445417041        445434020      429754849
       445297294        445314487        445331572        445348774       
445365885        445382997        445400153        445417058        445434038   
  429756240        445297302        445314495        445331580        445348782
       445365893        445383003        445400161        445417066       
445434046      429759491        445297310        445314503        445331598     
  445348790        445365901        445383029        445400179        445417074
       445434053      429759699        445297328        445314511       
445331606        445348808        445365919        445383037        445400187   
    445417082        445434061      429761463        445297336        445314529
       445331614        445348824        445365927        445383045       
445400195        445417090        445434079      429761802        445297344     
  445314537        445331622        445348832        445365935        445383052
       445400203        445417108        445434087      429764533       
445297351        445314545        445331630        445348840        445365943   
    445383060        445400211        445417116        445434095      429767510
       445297369        445314552        445331648        445348857       
445365950        445383078        445400237        445417124        445434103   
  429772239        445297377        445314560        445331655        445348865
       445365968        445383086        445400245        445417132       
445434111      429772676        445297385        445314578        445331663     
  445348873        445365976        445383094        445400252        445417140
       445434129      429783475        445297393        445314586       
445331671        445348881        445365984        445383102        445400260   
    445417157        445434137      429785538        445297401        445314594
       445331689        445348899        445365992        445383110       
445400278        445417165        445434145      429785694        445297419     
  445314602        445331697        445348907        445366008        445383128
       445400286        445417173        445434152      429788680       
445297427        445314610        445331705        445348915        445366016   
    445383136        445400302        445417181        445434160      429788821
       445297435        445314628        445331713        445348923       
445366024        445383144        445400310        445417199        445434178   
  429789886        445297443        445314636        445331721        445348931
       445366032        445383151        445400328        445417207       
445434186      429793581        445297450        445314644        445331739     
  445348949        445366040        445383169        445400336        445417215
       445434194      429796253        445297468        445314651       
445331747        445348956        445366057        445383177        445400344   
    445417223        445434202      429801624        445297476        445314669
       445331754        445348964        445366065        445383185       
445400351        445417231        445434210      429805005        445297484     
  445314677        445331762        445348972        445366073        445383193
       445400369        445417249        445434228      429810443       
445297492        445314685        445331770        445348998        445366081   
    445383201        445400377        445417256        445434236   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445450349        445467301        445484256        445501075        445517840   
    445534720        445551567        445568355        445585193       
445602220      445450356        445467319        445484264        445501083     
  445517857        445534738        445551575        445568363        445585201
       445602238      445450364        445467327        445484272       
445501091        445517865        445534746        445551583        445568371   
    445585219        445602246      445450372        445467343        445484280
       445501109        445517881        445534753        445551591       
445568389        445585227        445602253      445450380        445467350     
  445484298        445501117        445517899        445534761        445551609
       445568397        445585235        445602261      445450398       
445467368        445484306        445501125        445517907        445534779   
    445551617        445568405        445585243        445602279      445450406
       445467376        445484314        445501133        445517915       
445534787        445551625        445568413        445585250        445602287   
  445450414        445467384        445484322        445501141        445517923
       445534795        445551633        445568421        445585268       
445602303      445450422        445467392        445484330        445501158     
  445517931        445534803        445551641        445568439        445585276
       445602311      445450430        445467400        445484348       
445501166        445517949        445534811        445551658        445568447   
    445585284        445602329      445450448        445467418        445484355
       445501174        445517956        445534829        445551666       
445568454        445585292        445602337      445450455        445467426     
  445484363        445501182        445517964        445534837        445551674
       445568462        445585300        445602345      445450463       
445467434        445484371        445501190        445517972        445534845   
    445551682        445568470        445585318        445602352      445450471
       445467442        445484389        445501208        445517980       
445534852        445551690        445568488        445585326        445602360   
  445450489        445467459        445484397        445501216        445517998
       445534860        445551708        445568496        445585334       
445602378      445450497        445467467        445484405        445501224     
  445518004        445534878        445551716        445568504        445585342
       445602386      445450505        445467475        445484413       
445501232        445518012        445534886        445551724        445568512   
    445585359        445602394      445450513        445467483        445484421
       445501240        445518020        445534894        445551732       
445568520        445585367        445602402      445450521        445467491     
  445484439        445501257        445518038        445534902        445551740
       445568538        445585375        445602428      445450539       
445467509        445484447        445501265        445518046        445534910   
    445551757        445568546        445585383        445602436      445450547
       445467517        445484454        445501273        445518053       
445534928        445551765        445568553        445585391        445602444   
  445450554        445467525        445484462        445501281        445518061
       445534936        445551773        445568561        445585409       
445602451      445450562        445467533        445484470        445501299     
  445518079        445534944        445551781        445568579        445585417
       445602469      445450570        445467541        445484488       
445501307        445518087        445534951        445551799        445568587   
    445585425        445602477      445450588        445467558        445484496
       445501315        445518095        445534969        445551807       
445568595        445585433        445602485      445450604        445467566     
  445484504        445501323        445518103        445534977        445551815
       445568603        445585441        445602493      445450612       
445467574        445484512        445501331        445518111        445534985   
    445551823        445568611        445585458        445602501      445450620
       445467582        445484520        445501349        445518129       
445534993        445551831        445568629        445585466        445602519   
  445450638        445467590        445484538        445501356        445518137
       445535008        445551849        445568637        445585474       
445602527      445450646        445467608        445484546        445501364     
  445518145        445535016        445551856        445568645        445585482
       445602535      445450653        445467616        445484553       
445501372        445518160        445535024        445551864        445568652   
    445585490        445602543      445450661        445467624        445484561
       445501380        445518178        445535032        445551872       
445568660        445585508        445602550      445450679        445467632     
  445484579        445501398        445518186        445535040        445551880
       445568678        445585516        445602568      445450687       
445467640        445484587        445501406        445518194        445535057   
    445551898        445568686        445585524        445602576      445450695
       445467657        445484595        445501414        445518202       
445535065        445551906        445568694        445585532        445602584   
  445450703        445467665        445484603        445501422        445518210
       445535073        445551914        445568702        445585540       
445602592      445450711        445467673        445484611        445501430     
  445518228        445535081        445551922        445568710        445585557
       445602600      445450729        445467681        445484629       
445501448        445518236        445535099        445551930        445568728   
    445585565        445602618      445450737        445467699        445484637
       445501455        445518244        445535107        445551948       
445568736        445585573        445602626      445450745        445467707     
  445484645        445501463        445518251        445535115        445551955
       445568744        445585581        445602634      445450752       
445467715        445484652        445501471        445518269        445535123   
    445551963        445568751        445585599        445602642      445450760
       445467731        445484660        445501489        445518277       
445535131        445551971        445568769        445585607        445602659   
  445450778        445467749        445484678        445501497        445518285
       445535149        445551989        445568777        445585615       
445602667      445450786        445467756        445484686        445501505     
  445518293        445535156        445551997        445568785        445585631
       445602675      445450794        445467764        445484694       
445501513        445518301        445535164        445552003        445568793   
    445585649        445602683      445450802        445467772        445484702
       445501521        445518319        445535172        445552011       
445568801        445585656        445602691      445450810        445467780     
  445484710        445501539        445518327        445535180        445552029
       445568819        445585664        445602709      445450828       
445467798        445484728        445501547        445518335        445535198   
    445552037        445568827        445585672        445602717      445450836
       445467806        445484736        445501554        445518343       
445535206        445552045        445568835        445585680        445602725   
  445450844        445467814        445484744        445501562        445518350
       445535214        445552052        445568843        445585698       
445602733      445450851        445467822        445484751        445501570     
  445518368        445535222        445552060        445568850        445585706
       445602741      445450869        445467830        445484769       
445501588        445518376        445535230        445552078        445568868   
    445585714        445602758      445450877        445467848        445484777
       445501596        445518384        445535248        445552086       
445568876        445585722        445602766      445450885        445467855     
  445484785        445501604        445518392        445535255        445552094
       445568884        445585730        445602774      445450893       
445467863        445484793        445501612        445518400        445535263   
    445552102        445568892        445585748        445602782      445450901
       445467871        445484801        445501620        445518418       
445535289        445552110        445568900        445585755        445602790   
  445450919        445467889        445484819        445501638        445518426
       445535297        445552128        445568918        445585763       
445602808      445450927        445467897        445484827        445501646     
  445518434        445535305        445552136        445568926        445585771
       445602816      445450935        445467905        445484835       
445501653        445518442        445535313        445552144        445568934   
    445585789        445602824      445450943        445467913        445484843
       445501661        445518459        445535321        445552151       
445568942        445585797        445602832      445450950        445467921     
  445484850        445501679        445518467        445535339        445552169
       445568959        445585805        445602840      445450968       
445467939        445484868        445501687        445518475        445535347   
    445552177        445568967        445585813        445602857      445450976
       445467947        445484876        445501695        445518483       
445535354        445552185        445568975        445585821        445602865   
  445450984        445467954        445484884        445501703        445518491
       445535362        445552193        445568983        445585839       
445602873      445450992        445467962        445484892        445501711     
  445518517        445535370        445552201        445568991        445585847
       445602881      445451008        445467970        445484900       
445501729        445518525        445535388        445552219        445569007   
    445585854        445602899      445451016        445467988        445484918
       445501737        445518533        445535396        445552227       
445569015        445585862        445602907      445451024        445467996     
  445484926        445501745        445518558        445535404        445552235
       445569023        445585870        445602915      445451032       
445468002        445484934        445501752        445518566        445535412   
    445552243        445569031        445585888        445602923      445451040
       445468010        445484942        445501760        445518574       
445535420        445552250        445569049        445585896        445602931   
  445451057        445468028        445484959        445501778        445518582
       445535438        445552268        445569056        445585904       
445602949      445451065        445468036        445484967        445501786     
  445518590        445535446        445552276        445569064        445585912
       445602956      445451073        445468044        445484975       
445501794        445518608        445535453        445552284        445569072   
    445585920        445602964      445451081        445468051        445484983
       445501802        445518616        445535461        445552292       
445569080        445585938        445602972      445451099        445468069     
  445484991        445501810        445518624        445535487        445552300
       445569098        445585946        445602980      445451107       
445468077        445485006        445501828        445518632        445535495   
    445552318        445569106        445585953        445602998   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
429810575        445297500        445314693        445331788        445349004   
    445366099        445383219        445400385        445417264       
445434244      429816416        445297518        445314701        445331796     
  445349012        445366107        445383227        445400393        445417272
       445434251      429816499        445297526        445314719       
445331804        445349020        445366115        445383235        445400401   
    445417280        445434269      429821523        445297534        445314727
       445331812        445349038        445366123        445383243       
445400419        445417298        445434277      429824915        445297542     
  445314735        445331820        445349046        445366131        445383250
       445400427        445417306        445434285      429826704       
445297559        445314743        445331838        445349053        445366149   
    445383268        445400435        445417314        445434293      429829179
       445297567        445314750        445331846        445349061       
445366156        445383276        445400443        445417322        445434301   
  429830797        445297583        445314768        445331853        445349079
       445366164        445383284        445400450        445417348       
445434319      429832769        445297591        445314776        445331861     
  445349087        445366172        445383300        445400468        445417355
       445434327      429835473        445297609        445314784       
445331879        445349095        445366180        445383318        445400476   
    445417363        445434335      429839376        445297617        445314792
       445331887        445349103        445366198        445383326       
445400484        445417371        445434343      429840721        445297625     
  445314800        445331895        445349111        445366206        445383334
       445400492        445417389        445434350      429841372       
445297633        445314818        445331903        445349129        445366214   
    445383342        445400500        445417397        445434368      429842214
       445297641        445314826        445331911        445349137       
445366222        445383359        445400518        445417413        445434376   
  429842784        445297658        445314834        445331929        445349145
       445366230        445383367        445400526        445417421       
445434384      429843501        445297666        445314842        445331937     
  445349152        445366248        445383383        445400534        445417439
       445434392      429843717        445297674        445314859       
445331952        445349160        445366255        445383391        445400542   
    445417447        445434400      429844145        445297682        445314867
       445331960        445349178        445366263        445383409       
445400559        445417454        445434418      429845431        445297690     
  445314875        445331978        445349186        445366271        445383417
       445400567        445417462        445434426      429845498       
445297708        445314883        445331986        445349202        445366297   
    445383425        445400575        445417470        445434434      429848336
       445297724        445314891        445331994        445349210       
445366305        445383433        445400583        445417488        445434442   
  429849227        445297732        445314909        445332018        445349228
       445366313        445383441        445400591        445417496       
445434459      429849375        445297740        445314917        445332026     
  445349236        445366321        445383458        445400609        445417504
       445434467      429849763        445297757        445314925       
445332034        445349244        445366339        445383466        445400617   
    445417512        445434475      429850662        445297765        445314933
       445332042        445349251        445366347        445383474       
445400625        445417520        445434483      429854037        445297773     
  445314941        445332059        445349269        445366354        445383482
       445400633        445417538        445434491      429854110       
445297781        445314958        445332067        445349277        445366362   
    445383490        445400641        445417546        445434509      429855620
       445297799        445314966        445332075        445349285       
445366370        445383508        445400658        445417553        445434517   
  429856305        445297807        445314974        445332083        445349293
       445366388        445383516        445400666        445417561       
445434525      429858673        445297815        445314982        445332091     
  445349301        445366396        445383524        445400674        445417579
       445434533      429858723        445297823        445314990       
445332109        445349319        445366404        445383532        445400682   
    445417587        445434541      429858855        445297831        445315005
       445332117        445349335        445366412        445383540       
445400690        445417595        445434558      429859192        445297849     
  445315013        445332125        445349343        445366420        445383557
       445400716        445417603        445434566      429859861       
445297856        445315021        445332133        445349350        445366438   
    445383565        445400724        445417611        445434574      429862220
       445297864        445315039        445332141        445349368       
445366446        445383573        445400732        445417629        445434582   
  429862642        445297872        445315047        445332158        445349376
       445366453        445383581        445400740        445417637       
445434590      429866502        445297880        445315054        445332166     
  445349384        445366461        445383599        445400757        445417645
       445434608      429866973        445297898        445315062       
445332174        445349392        445366479        445383607        445400781   
    445417652        445434616      429867773        445297906        445315088
       445332182        445349400        445366487        445383615       
445400799        445417660        445434624      429869969        445297914     
  445315096        445332190        445349418        445366495        445383623
       445400807        445417678        445434632      429870298       
445297922        445315104        445332208        445349426        445366503   
    445383631        445400815        445417686        445434640      429871106
       445297930        445315112        445332216        445349434       
445366511        445383649        445400823        445417694        445434657   
  429873094        445297948        445315120        445332224        445349442
       445366529        445383664        445400831        445417702       
445434665      429874977        445297955        445315138        445332232     
  445349459        445366537        445383672        445400849        445417710
       445434673      429875396        445297963        445315146       
445332240        445349467        445366545        445383680        445400856   
    445417728        445434681      429875610        445297971        445315153
       445332257        445349475        445366552        445383706       
445400864        445417736        445434699      429878341        445297989     
  445315179        445332265        445349483        445366560        445383714
       445400872        445417744        445434707      429879711       
445297997        445315187        445332273        445349491        445366578   
    445383722        445400880        445417751        445434715      429879729
       445298029        445315195        445332281        445349509       
445366586        445383748        445400898        445417769        445434723   
  429881253        445298037        445315203        445332299        445349517
       445366594        445383755        445400906        445417777       
445434731      429881568        445298045        445315211        445332307     
  445349525        445366602        445383763        445400914        445417785
       445434749      429882038        445298052        445315229       
445332315        445349533        445366610        445383771        445400922   
    445417801        445434756      429882632        445298060        445315237
       445332323        445349541        445366628        445383789       
445400930        445417819        445434764      429882947        445298078     
  445315245        445332331        445349558        445366636        445383797
       445400948        445417827        445434772      429883606       
445298086        445315252        445332349        445349566        445366644   
    445383805        445400955        445417835        445434780      429884430
       445298094        445315260        445332356        445349574       
445366651        445383813        445400963        445417843        445434806   
  429887284        445298102        445315278        445332364        445349582
       445366669        445383821        445400971        445417850       
445434814      429888217        445298110        445315286        445332372     
  445349590        445366677        445383839        445400989        445417868
       445434822      429888688        445298128        445315294       
445332380        445349608        445366685        445383847        445400997   
    445417876        445434830      429889207        445298136        445315302
       445332398        445349616        445366693        445383854       
445401003        445417884        445434848      429890247        445298144     
  445315310        445332406        445349624        445366701        445383862
       445401011        445417892        445434855      429891443       
445298151        445315328        445332414        445349632        445366719   
    445383870        445401029        445417900        445434863      429892102
       445298169        445315336        445332422        445349640       
445366727        445383888        445401037        445417918        445434871   
  429892235        445298177        445315344        445332430        445349657
       445366735        445383896        445401045        445417926       
445434889      429895972        445298185        445315351        445332448     
  445349665        445366743        445383904        445401060        445417934
       445434897      429896814        445298193        445315369       
445332455        445349673        445366750        445383920        445401078   
    445417942        445434905      429896822        445298201        445315377
       445332463        445349681        445366768        445383938       
445401086        445417959        445434913      429897408        445298219     
  445315385        445332471        445349699        445366776        445383946
       445401094        445417967        445434921      429899693       
445298227        445315393        445332489        445349707        445366784   
    445383953        445401102        445417975        445434939      429900632
       445298235        445315401        445332497        445349715       
445366792        445383961        445401110        445417983        445434947   
  429902570        445298243        445315419        445332505        445349723
       445366800        445383979        445401128        445417991       
445434954      429907157        445298250        445315427        445332513     
  445349731        445366818        445383987        445401136        445418007
       445434962      429908114        445298268        445315435       
445332521        445349749        445366826        445383995        445401144   
    445418015        445434970      429909526        445298276        445315443
       445332539        445349756        445366834        445384019       
445401151        445418023        445434988      429910839        445298284     
  445315450        445332547        445349764        445366842        445384027
       445401169        445418031        445434996      429911548       
445298292        445315468        445332554        445349772        445366875   
    445384035        445401177        445418049        445435001   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445451115        445468085        445485014        445501836        445518640   
    445535503        445552326        445569114        445585961       
445603004      445451123        445468093        445485022        445501844     
  445518657        445535511        445552334        445569122        445585979
       445603012      445451131        445468101        445485030       
445501851        445518665        445535529        445552342        445569130   
    445585987        445603020      445451149        445468119        445485048
       445501869        445518673        445535537        445552359       
445569148        445585995        445603038      445451156        445468127     
  445485055        445501877        445518681        445535545        445552367
       445569155        445586001        445603046      445451164       
445468135        445485063        445501885        445518699        445535552   
    445552375        445569163        445586019        445603053      445451172
       445468143        445485071        445501893        445518707       
445535560        445552383        445569171        445586027        445603061   
  445451180        445468150        445485089        445501901        445518715
       445535578        445552391        445569189        445586043       
445603079      445451198        445468168        445485097        445501919     
  445518723        445535586        445552409        445569197        445586050
       445603087      445451206        445468176        445485105       
445501927        445518731        445535594        445552417        445569205   
    445586068        445603095      445451214        445468184        445485113
       445501935        445518749        445535602        445552425       
445569213        445586076        445603103      445451222        445468192     
  445485121        445501943        445518756        445535610        445552433
       445569221        445586084        445603111      445451230       
445468200        445485139        445501950        445518764        445535628   
    445552441        445569239        445586092        445603129      445451248
       445468218        445485147        445501968        445518772       
445535636        445552458        445569247        445586100        445603137   
  445451255        445468226        445485154        445501976        445518780
       445535644        445552466        445569254        445586118       
445603145      445451263        445468234        445485162        445501984     
  445518798        445535651        445552474        445569262        445586126
       445603152      445451271        445468242        445485170       
445501992        445518814        445535669        445552482        445569270   
    445586134        445603160      445451289        445468259        445485188
       445502008        445518822        445535677        445552490       
445569288        445586142        445603178      445451297        445468267     
  445485196        445502016        445518830        445535685        445552508
       445569296        445586159        445603186      445451305       
445468275        445485204        445502024        445518848        445535693   
    445552516        445569304        445586167        445603194      445451313
       445468283        445485212        445502032        445518855       
445535701        445552524        445569312        445586175        445603210   
  445451321        445468291        445485220        445502040        445518863
       445535719        445552532        445569320        445586183       
445603228      445451339        445468309        445485238        445502057     
  445518871        445535727        445552540        445569338        445586191
       445603236      445451347        445468317        445485246       
445502065        445518889        445535735        445552557        445569346   
    445586209        445603244      445451354        445468325        445485253
       445502073        445518897        445535743        445552565       
445569353        445586217        445603251      445451362        445468333     
  445485261        445502081        445518905        445535750        445552573
       445569361        445586225        445603269      445451370       
445468341        445485279        445502099        445518913        445535768   
    445552581        445569379        445586233        445603277      445451388
       445468358        445485287        445502107        445518921       
445535776        445552599        445569387        445586258        445603285   
  445451396        445468366        445485295        445502115        445518939
       445535784        445552607        445569395        445586266       
445603293      445451404        445468374        445485303        445502123     
  445518947        445535792        445552615        445569403        445586274
       445603301      445451412        445468382        445485311       
445502131        445518954        445535800        445552623        445569411   
    445586282        445603319      445451420        445468390        445485329
       445502149        445518962        445535818        445552631       
445569429        445586290        445603327      445451446        445468408     
  445485337        445502156        445518970        445535826        445552649
       445569437        445586308        445603335      445451453       
445468416        445485345        445502164        445518988        445535834   
    445552656        445569445        445586316        445603343      445451461
       445468424        445485352        445502172        445518996       
445535842        445552680        445569452        445586324        445603350   
  445451479        445468432        445485360        445502180        445519002
       445535859        445552698        445569460        445586332       
445603368      445451487        445468440        445485378        445502198     
  445519010        445535867        445552706        445569478        445586340
       445603376      445451495        445468457        445485386       
445502206        445519028        445535875        445552714        445569486   
    445586357        445603384      445451503        445468465        445485394
       445502214        445519036        445535883        445552722       
445569494        445586365        445603392      445451511        445468473     
  445485402        445502222        445519044        445535891        445552730
       445569502        445586373        445603400      445451529       
445468481        445485410        445502230        445519051        445535909   
    445552748        445569510        445586381        445603418      445451537
       445468499        445485428        445502248        445519069       
445535917        445552755        445569528        445586399        445603426   
  445451545        445468507        445485436        445502255        445519077
       445535925        445552771        445569536        445586407       
445603434      445451552        445468515        445485444        445502263     
  445519085        445535933        445552789        445569544        445586415
       445603442      445451560        445468523        445485451       
445502271        445519093        445535941        445552797        445569569   
    445586423        445603459      445451578        445468531        445485469
       445502289        445519101        445535958        445552805       
445569577        445586431        445603467      445451586        445468549     
  445485477        445502297        445519119        445535966        445552813
       445569585        445586449        445603475      445451594       
445468556        445485485        445502305        445519127        445535974   
    445552821        445569593        445586456        445603483      445451602
       445468564        445485493        445502313        445519135       
445535982        445552839        445569601        445586464        445603491   
  445451610        445468572        445485501        445502321        445519143
       445535990        445552847        445569619        445586472       
445603509      445451628        445468580        445485519        445502339     
  445519150        445536006        445552854        445569627        445586480
       445603517      445451636        445468598        445485527       
445502347        445519168        445536014        445552862        445569635   
    445586498        445603525      445451644        445468606        445485535
       445502354        445519176        445536022        445552870       
445569643        445586506        445603533      445451651        445468614     
  445485543        445502362        445519184        445536030        445552888
       445569650        445586514        445603541      445451669       
445468622        445485550        445502370        445519192        445536048   
    445552896        445569668        445586522        445603558      445451677
       445468630        445485568        445502388        445519200       
445536055        445552904        445569676        445586530        445603566   
  445451685        445468648        445485576        445502396        445519218
       445536063        445552912        445569684        445586548       
445603574      445451693        445468655        445485584        445502404     
  445519226        445536071        445552920        445569692        445586555
       445603582      445451701        445468663        445485592       
445502412        445519234        445536089        445552938        445569700   
    445586563        445603590      445451719        445468671        445485600
       445502420        445519242        445536097        445552946       
445569718        445586571        445603608      445451727        445468689     
  445485618        445502438        445519259        445536105        445552953
       445569726        445586589        445603616      445451735       
445468697        445485626        445502446        445519267        445536113   
    445552961        445569734        445586597        445603624      445451743
       445468705        445485634        445502453        445519275       
445536121        445552979        445569742        445586605        445603632   
  445451750        445468713        445485642        445502461        445519283
       445536139        445552987        445569759        445586613       
445603640      445451768        445468721        445485659        445502479     
  445519291        445536147        445552995        445569767        445586621
       445603657      445451776        445468739        445485667       
445502487        445519309        445536154        445553001        445569775   
    445586639        445603665      445451784        445468747        445485675
       445502495        445519317        445536162        445553019       
445569783        445586647        445603673      445451792        445468754     
  445485683        445502503        445519325        445536170        445553027
       445569791        445586654        445603681      445451800       
445468762        445485691        445502511        445519333        445536188   
    445553035        445569809        445586662        445603699      445451818
       445468770        445485709        445502529        445519341       
445536196        445553043        445569817        445586670        445603707   
  445451826        445468788        445485717        445502537        445519358
       445536204        445553050        445569825        445586688       
445603715      445451834        445468796        445485725        445502545     
  445519366        445536212        445553068        445569833        445586696
       445603723      445451842        445468804        445485733       
445502552        445519374        445536220        445553076        445569841   
    445586704        445603731      445451859        445468812        445485741
       445502560        445519382        445536238        445553084       
445569858        445586712        445603749      445451867        445468820     
  445485758        445502578        445519390        445536246        445553092
       445569866        445586720        445603756      445451875       
445468838        445485766        445502586        445519408        445536253   
    445553100        445569874        445586738        445603764   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
429915192        445298300        445315476        445332562        445349780   
    445366883        445384043        445401185        445418056       
445435019      429916133        445298318        445315484        445332570     
  445349798        445366891        445384050        445401193        445418064
       445435027      429917255        445298326        445315492       
445332588        445349814        445366909        445384068        445401201   
    445418072        445435035      429917370        445298334        445315500
       445332596        445349822        445366917        445384076       
445401219        445418080        445435043      429923535        445298342     
  445315518        445332604        445349830        445366925        445384084
       445401227        445418098        445435050      429925357       
445298359        445315526        445332612        445349848        445366933   
    445384092        445401235        445418106        445435068      429927734
       445298367        445315534        445332620        445349855       
445366941        445384100        445401243        445418114        445435076   
  429929110        445298375        445315542        445332638        445349863
       445366958        445384118        445401250        445418122       
445435084      429930134        445298383        445315559        445332646     
  445349871        445366966        445384126        445401268        445418130
       445435092      429931066        445298391        445315567       
445332653        445349889        445366974        445384134        445401276   
    445418148        445435100      429935224        445298409        445315575
       445332661        445349897        445366982        445384142       
445401284        445418155        445435118      429938186        445298425     
  445315583        445332679        445349905        445366990        445384159
       445401292        445418163        445435126      429939176       
445298433        445315591        445332687        445349913        445367006   
    445384167        445401300        445418171        445435134      429939564
       445298441        445315609        445332695        445349921       
445367014        445384175        445401318        445418189        445435142   
  429942600        445298466        445315617        445332703        445349939
       445367022        445384183        445401326        445418197       
445435159      429944648        445298474        445315625        445332711     
  445349947        445367030        445384191        445401334        445418205
       445435167      429948425        445298482        445315633       
445332729        445349954        445367048        445384209        445401342   
    445418213        445435175      429948649        445298490        445315641
       445332737        445349962        445367063        445384217       
445401359        445418221        445435183      429949332        445298508     
  445315658        445332745        445349970        445367071        445384225
       445401367        445418239        445435191      429951015       
445298516        445315666        445332752        445349988        445367089   
    445384233        445401375        445418247        445435209      429951544
       445298524        445315674        445332760        445349996       
445367097        445384241        445401383        445418254        445435217   
  429952765        445298532        445315682        445332778        445350002
       445367105        445384258        445401391        445418262       
445435225      429952872        445298540        445315690        445332786     
  445350010        445367113        445384266        445401409        445418270
       445435233      429953888        445298557        445315708       
445332794        445350028        445367121        445384274        445401417   
    445418288        445435241      429955032        445298565        445315716
       445332802        445350036        445367139        445384282       
445401425        445418296        445435258      429959943        445298573     
  445315724        445332810        445350044        445367147        445384308
       445401433        445418304        445435266      429960305       
445298581        445315732        445332828        445350069        445367154   
    445384316        445401441        445418312        445435274      429960727
       445298599        445315740        445332836        445350077       
445367162        445384324        445401458        445418320        445435282   
  429960792        445298607        445315757        445332844        445350085
       445367170        445384332        445401466        445418338       
445435290      429963804        445298615        445315765        445332851     
  445350093        445367188        445384340        445401474        445418346
       445435308      429964844        445298623        445315773       
445332869        445350119        445367196        445384357        445401482   
    445418353        445435316      429965189        445298631        445315781
       445332877        445350127        445367204        445384365       
445401490        445418361        445435324      429966112        445298649     
  445315799        445332885        445350135        445367212        445384373
       445401508        445418379        445435332      429967110       
445298656        445315807        445332893        445350143        445367220   
    445384381        445401516        445418387        445435340      429969223
       445298664        445315815        445332901        445350150       
445367238        445384399        445401524        445418395        445435357   
  429970015        445298672        445315823        445332919        445350168
       445367246        445384407        445401532        445418403       
445435365      429970643        445298680        445315831        445332927     
  445350176        445367253        445384415        445401540        445418411
       445435373      429972458        445298698        445315849       
445332935        445350184        445367261        445384423        445401557   
    445418429        445435381      429973217        445298706        445315856
       445332943        445350200        445367279        445384431       
445401565        445418437        445435399      429973415        445298714     
  445315864        445332950        445350218        445367287        445384449
       445401573        445418445        445435407      429977176       
445298722        445315872        445332968        445350226        445367295   
    445384456        445401581        445418452        445435415      429979669
       445298730        445315898        445332976        445350234       
445367303        445384464        445401599        445418460        445435423   
  429980832        445298748        445315906        445332984        445350242
       445367311        445384472        445401607        445418478       
445435431      429983513        445298755        445315914        445332992     
  445350259        445367329        445384480        445401615        445418486
       445435449      429983570        445298763        445315922       
445333008        445350267        445367337        445384498        445401623   
    445418494        445435456      429984321        445298771        445315930
       445333016        445350275        445367345        445384506       
445401631        445418502        445435464      429986144        445298789     
  445315948        445333024        445350291        445367352        445384514
       445401649        445418510        445435472      429993264       
445298805        445315955        445333032        445350309        445367378   
    445384522        445401656        445418528        445435480      429993561
       445298813        445315963        445333040        445350317       
445367386        445384548        445401664        445418536        445435498   
  429994395        445298821        445315971        445333057        445350325
       445367394        445384555        445401672        445418544       
445435506      429994783        445298839        445315997        445333065     
  445350333        445367402        445384563        445401680        445418551
       445435514      429998123        445298847        445316003       
445333073        445350341        445367410        445384571        445401698   
    445418569        445435522      430001875        445298854        445316011
       445333081        445350358        445367428        445384589       
445401706        445418577        445435530      430003251        445298862     
  445316029        445333099        445350366        445367444        445384597
       445401714        445418585        445435548      430003392       
445298870        445316037        445333107        445350374        445367451   
    445384605        445401722        445418593        445435555      430003988
       445298888        445316045        445333115        445350382       
445367469        445384613        445401730        445418601        445435563   
  430006825        445298896        445316052        445333123        445350390
       445367477        445384621        445401748        445418619       
445435571      430008946        445298904        445316060        445333131     
  445350408        445367485        445384639        445401755        445418627
       445435589      430011189        445298912        445316078       
445333149        445350416        445367493        445384647        445401763   
    445418635        445435597      430013813        445298920        445316086
       445333156        445350424        445367501        445384654       
445401771        445418643        445435605      430014134        445298938     
  445316094        445333164        445350432        445367519        445384662
       445401789        445418650        445435613      430016501       
445298946        445316102        445333172        445350440        445367527   
    445384670        445401797        445418668        445435621      430017889
       445298961        445316110        445333180        445350457       
445367535        445384688        445401805        445418676        445435639   
  430019273        445298979        445316128        445333198        445350473
       445367543        445384696        445401813        445418684       
445435647      430020073        445298987        445316136        445333206     
  445350481        445367550        445384704        445401821        445418692
       445435654      430022244        445298995        445316144       
445333214        445350499        445367568        445384712        445401839   
    445418700        445435662      430024182        445299001        445316151
       445333222        445350507        445367576        445384720       
445401847        445418718        445435670      430028597        445299019     
  445316169        445333230        445350515        445367584        445384738
       445401854        445418726        445435688      430030189       
445299027        445316177        445333248        445350523        445367600   
    445384746        445401862        445418734        445435696      430030726
       445299035        445316185        445333255        445350531       
445367618        445384753        445401870        445418742        445435704   
  430031781        445299050        445316193        445333263        445350549
       445367626        445384761        445401888        445418759       
445435712      430033183        445299068        445316201        445333271     
  445350556        445367634        445384779        445401896        445418767
       445435720      430034843        445299076        445316219       
445333289        445350564        445367642        445384787        445401904   
    445418775        445435738      430037614        445299084        445316227
       445333297        445350572        445367659        445384795       
445401912        445418783        445435746      430039719        445299092     
  445316235        445333305        445350580        445367667        445384803
       445401920        445418791        445435753      430041038       
445299100        445316243        445333313        445350598        445367675   
    445384811        445401938        445418809        445435761   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445451883        445468846        445485774        445502602        445519424   
    445536261        445553118        445569882        445586746       
445603772      445451909        445468853        445485782        445502610     
  445519432        445536279        445553126        445569890        445586753
       445603780      445451917        445468861        445485790       
445502628        445519440        445536287        445553134        445569908   
    445586761        445603798      445451925        445468879        445485808
       445502636        445519457        445536303        445553142       
445569916        445586779        445603806      445451933        445468895     
  445485816        445502644        445519465        445536311        445553159
       445569924        445586787        445603814      445451941       
445468903        445485824        445502651        445519473        445536329   
    445553167        445569932        445586795        445603822      445451958
       445468911        445485832        445502669        445519481       
445536337        445553175        445569940        445586803        445603830   
  445451966        445468929        445485840        445502677        445519499
       445536345        445553183        445569957        445586811       
445603848      445451974        445468937        445485857        445502685     
  445519507        445536352        445553191        445569965        445586829
       445603855      445451982        445468945        445485865       
445502693        445519515        445536360        445553209        445569973   
    445586837        445603863      445451990        445468960        445485873
       445502701        445519523        445536378        445553217       
445569981        445586845        445603871      445452006        445468978     
  445485881        445502719        445519531        445536394        445553225
       445569999        445586852        445603889      445452014       
445468986        445485899        445502727        445519549        445536402   
    445553233        445570005        445586860        445603897      445452022
       445468994        445485907        445502735        445519556       
445536410        445553241        445570021        445586878        445603905   
  445452030        445469000        445485915        445502750        445519564
       445536428        445553258        445570039        445586886       
445603913      445452048        445469018        445485923        445502768     
  445519572        445536436        445553266        445570047        445586894
       445603921      445452055        445469026        445485931       
445502776        445519580        445536444        445553274        445570054   
    445586902        445603939      445452063        445469034        445485949
       445502784        445519598        445536451        445553282       
445570062        445586910        445603947      445452071        445469042     
  445485956        445502792        445519606        445536469        445553290
       445570070        445586928        445603954      445452089       
445469059        445485964        445502800        445519622        445536477   
    445553308        445570088        445586936        445603962      445452097
       445469075        445485972        445502818        445519630       
445536485        445553316        445570096        445586944        445603970   
  445452105        445469083        445485980        445502826        445519648
       445536493        445553324        445570104        445586951       
445603996      445452113        445469091        445485998        445502834     
  445519655        445536501        445553340        445570112        445586969
       445604002      445452121        445469109        445486004       
445502842        445519663        445536519        445553357        445570120   
    445586977        445604010      445452139        445469117        445486012
       445502859        445519697        445536527        445553365       
445570138        445586985        445604028      445452147        445469125     
  445486038        445502867        445519705        445536535        445553373
       445570146        445586993        445604036      445452154       
445469133        445486046        445502875        445519713        445536543   
    445553381        445570153        445587009        445604051      445452162
       445469141        445486053        445502883        445519721       
445536550        445553399        445570161        445587017        445604069   
  445452170        445469158        445486061        445502891        445519739
       445536568        445553407        445570179        445587025       
445604077      445452188        445469166        445486079        445502909     
  445519747        445536576        445553415        445570187        445587033
       445604085      445452196        445469174        445486087       
445502917        445519754        445536584        445553423        445570195   
    445587041        445604093      445452204        445469182        445486095
       445502925        445519762        445536592        445553431       
445570203        445587058        445604101      445452220        445469190     
  445486103        445502933        445519770        445536600        445553449
       445570211        445587066        445604119      445452238       
445469208        445486129        445502941        445519788        445536618   
    445553456        445570229        445587074        445604127      445452246
       445469216        445486137        445502958        445519796       
445536626        445553464        445570237        445587082        445604135   
  445452253        445469224        445486145        445502966        445519804
       445536634        445553472        445570245        445587090       
445604143      445452261        445469232        445486152        445502974     
  445519812        445536642        445553498        445570252        445587108
       445604150      445452279        445469240        445486160       
445502982        445519820        445536659        445553506        445570260   
    445587116        445604168      445452287        445469257        445486178
       445502990        445519838        445536667        445553514       
445570278        445587124        445604176      445452295        445469265     
  445486186        445503006        445519846        445536675        445553522
       445570286        445587132        445604184      445452303       
445469273        445486194        445503014        445519853        445536683   
    445553530        445570294        445587140        445604192      445452311
       445469281        445486202        445503022        445519861       
445536691        445553548        445570302        445587157        445604200   
  445452329        445469299        445486210        445503030        445519879
       445536709        445553555        445570310        445587165       
445604218      445452337        445469307        445486228        445503048     
  445519887        445536717        445553563        445570328        445587173
       445604226      445452345        445469315        445486236       
445503055        445519895        445536725        445553571        445570336   
    445587181        445604234      445452352        445469323        445486244
       445503063        445519903        445536733        445553589       
445570344        445587199        445604242      445452360        445469331     
  445486251        445503071        445519911        445536741        445553597
       445570351        445587207        445604259      445452378       
445469349        445486269        445503089        445519929        445536758   
    445553605        445570369        445587215        445604267      445452386
       445469356        445486277        445503097        445519937       
445536766        445553613        445570377        445587223        445604275   
  445452394        445469364        445486285        445503105        445519945
       445536774        445553621        445570385        445587231       
445604283      445452402        445469372        445486293        445503113     
  445519952        445536790        445553639        445570393        445587249
       445604291      445452410        445469380        445486301       
445503121        445519960        445536816        445553647        445570401   
    445587256        445604309      445452428        445469398        445486319
       445503139        445519978        445536824        445553654       
445570419        445587264        445604317      445452436        445469406     
  445486327        445503147        445519986        445536832        445553662
       445570427        445587272        445604325      445452444       
445469414        445486335        445503154        445519994        445536840   
    445553670        445570435        445587280        445604333      445452469
       445469422        445486343        445503170        445520000       
445536857        445553688        445570443        445587298        445604341   
  445452477        445469430        445486350        445503188        445520018
       445536865        445553696        445570450        445587306       
445604358      445452485        445469448        445486368        445503196     
  445520026        445536873        445553704        445570468        445587314
       445604366      445452493        445469455        445486376       
445503204        445520034        445536881        445553712        445570476   
    445587322        445604374      445452501        445469463        445486384
       445503212        445520042        445536907        445553720       
445570484        445587330        445604382      445452519        445469471     
  445486392        445503220        445520059        445536915        445553738
       445570492        445587348        445604390      445452527       
445469489        445486400        445503238        445520067        445536923   
    445553746        445570500        445587355        445604408      445452535
       445469497        445486418        445503246        445520075       
445536931        445553753        445570518        445587363        445604416   
  445452543        445469505        445486426        445503253        445520083
       445536949        445553761        445570526        445587371       
445604424      445452550        445469513        445486442        445503261     
  445520109        445536956        445553779        445570534        445587389
       445604432      445452568        445469521        445486459       
445503279        445520117        445536964        445553787        445570542   
    445587397        445604440      445452576        445469539        445486467
       445503287        445520125        445536972        445553795       
445570559        445587405        445604457      445452584        445469547     
  445486483        445503295        445520133        445536980        445553803
       445570567        445587413        445604465      445452592       
445469554        445486491        445503303        445520141        445536998   
    445553811        445570575        445587421        445604473      445452600
       445469562        445486509        445503311        445520158       
445537004        445553829        445570583        445587439        445604481   
  445452618        445469570        445486517        445503329        445520166
       445537012        445553837        445570591        445587447       
445604499      445452626        445469588        445486525        445503337     
  445520174        445537020        445553845        445570609        445587454
       445604507      445452634        445469596        445486533       
445503345        445520182        445537038        445553852        445570617   
    445587462        445604515      445452642        445469604        445486541
       445503352        445520190        445537046        445553860       
445570625        445587470        445604523      445452659        445469612     
  445486558        445503360        445520208        445537053        445553878
       445570633        445587488        445604531      445452667       
445469620        445486566        445503378        445520216        445537061   
    445553886        445570641        445587496        445604549   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
430043315        445299118        445316250        445333321        445350606   
    445367683        445384829        445401946        445418817       
445435779      430045591        445299126        445316268        445333339     
  445350614        445367691        445384837        445401953        445418833
       445435787      430045963        445299134        445316276       
445333347        445350622        445367709        445384845        445401961   
    445418841        445435795      430046151        445299142        445316284
       445333354        445350630        445367717        445384852       
445401979        445418858        445435803      430046466        445299159     
  445316292        445333362        445350648        445367725        445384878
       445401987        445418866        445435811      430047746       
445299167        445316300        445333370        445350655        445367733   
    445384886        445401995        445418874        445435829      430050682
       445299175        445316326        445333388        445350663       
445367741        445384894        445402001        445418882        445435837   
  430051862        445299183        445316334        445333396        445350671
       445367758        445384902        445402019        445418890       
445435845      430053835        445299191        445316342        445333404     
  445350689        445367774        445384910        445402027        445418908
       445435852      430054585        445299209        445316359       
445333412        445350697        445367782        445384928        445402035   
    445418916        445435860      430056796        445299217        445316367
       445333420        445350705        445367790        445384936       
445402043        445418924        445435878      430058461        445299225     
  445316375        445333438        445350713        445367808        445384951
       445402050        445418940        445435886      430058933       
445299241        445316383        445333446        445350721        445367816   
    445384969        445402068        445418957        445435894      430060376
       445299258        445316391        445333453        445350739       
445367824        445384977        445402076        445418965        445435902   
  430060640        445299266        445316409        445333461        445350747
       445367832        445384985        445402084        445418973       
445435910      430063297        445299274        445316417        445333479     
  445350754        445367840        445384993        445402092        445418981
       445435928      430063537        445299282        445316425       
445333487        445350762        445367857        445385008        445402100   
    445418999        445435936      430065953        445299290        445316433
       445333495        445350770        445367865        445385016       
445402118        445419005        445435951      430066878        445299308     
  445316441        445333503        445350788        445367873        445385024
       445402126        445419013        445435969      430067876       
445299316        445316458        445333511        445350796        445367881   
    445385032        445402134        445419021        445435977      430068049
       445299324        445316466        445333529        445350804       
445367899        445385040        445402159        445419039        445435985   
  430068106        445299332        445316474        445333537        445350812
       445367907        445385057        445402167        445419047       
445435993      430071027        445299340        445316482        445333545     
  445350820        445367915        445385065        445402175        445419054
       445436017      430074609        445299357        445316490       
445333552        445350838        445367923        445385073        445402183   
    445419062        445436025      430074930        445299365        445316508
       445333578        445350846        445367931        445385081       
445402191        445419070        445436033      430075465        445299373     
  445316516        445333594        445350853        445367949        445385099
       445402209        445419088        445436041      430076224       
445299381        445316524        445333602        445350861        445367956   
    445385107        445402217        445419096        445436058      430077743
       445299399        445316532        445333610        445350879       
445367964        445385115        445402225        445419104        445436066   
  430077768        445299407        445316540        445333628        445350887
       445367972        445385123        445402233        445419112       
445436074      430077891        445299415        445316557        445333636     
  445350895        445367980        445385131        445402241        445419120
       445436082      430080242        445299423        445316565       
445333644        445350903        445367998        445385149        445402258   
    445419138        445436108      430085266        445299449        445316573
       445333651        445350911        445368004        445385156       
445402266        445419146        445436116      430086157        445299456     
  445316581        445333669        445350929        445368012        445385164
       445402274        445419153        445436124      430090472       
445299464        445316599        445333677        445350937        445368020   
    445385172        445402282        445419161        445436132      430094516
       445299472        445316607        445333685        445350945       
445368046        445385180        445402290        445419179        445436140   
  430100735        445299480        445316615        445333693        445350952
       445368053        445385198        445402308        445419187       
445436157      430100909        445299498        445316623        445333701     
  445350960        445368061        445385206        445402316        445419195
       445436165      430101428        445299506        445316631       
445333719        445350978        445368079        445385214        445402324   
    445419203        445436173      430101543        445299514        445316649
       445333735        445350986        445368087        445385222       
445402332        445419211        445436181      430102665        445299522     
  445316656        445333743        445350994        445368095        445385230
       445402340        445419229        445436199      430103440       
445299530        445316664        445333750        445351000        445368103   
    445385248        445402357        445419237        445436207      430110239
       445299548        445316672        445333768        445351018       
445368111        445385255        445402365        445419245        445436215   
  430112029        445299555        445316680        445333776        445351026
       445368129        445385263        445402373        445419252       
445436223      430113118        445299563        445316698        445333784     
  445351034        445368137        445385271        445402381        445419260
       445436231      430115816        445299571        445316706       
445333792        445351059        445368145        445385289        445402399   
    445419278        445436249      430116269        445299597        445316714
       445333800        445351067        445368152        445385297       
445402407        445419286        445436256      430116558        445299605     
  445316722        445333826        445351075        445368178        445385305
       445402415        445419294        445436264      430117622       
445299613        445316730        445333834        445351083        445368186   
    445385313        445402423        445419302        445436272      430118497
       445299621        445316748        445333859        445351091       
445368194        445385321        445402431        445419310        445436280   
  430119214        445299639        445316755        445333867        445351109
       445368202        445385339        445402449        445419328       
445436298      430119362        445299647        445316763        445333875     
  445351117        445368210        445385347        445402456        445419336
       445436306      430119842        445299654        445316771       
445333883        445351125        445368228        445385354        445402464   
    445419344        445436314      430122101        445299662        445316789
       445333891        445351133        445368236        445385362       
445402472        445419351        445436322      430122796        445299670     
  445316797        445333909        445351141        445368244        445385370
       445402480        445419369        445436330      430123083       
445299688        445316805        445333917        445351158        445368269   
    445385388        445402498        445419377        445436348      430124693
       445299696        445316813        445333925        445351166       
445368277        445385396        445402506        445419385        445436355   
  430126870        445299704        445316821        445333933        445351174
       445368285        445385404        445402514        445419393       
445436363      430127910        445299712        445316839        445333941     
  445351182        445368293        445385412        445402522        445419401
       445436371      430129304        445299720        445316847       
445333958        445351190        445368301        445385420        445402530   
    445419419        445436389      430132621        445299738        445316854
       445333966        445351208        445368319        445385438       
445402548        445419427        445436397      430133272        445299746     
  445316862        445333974        445351216        445368327        445385446
       445402555        445419435        445436405      430133991       
445299753        445316870        445333982        445351224        445368335   
    445385453        445402563        445419443        445436413      430136317
       445299761        445316888        445333990        445351232       
445368343        445385461        445402571        445419450        445436439   
  430136952        445299779        445316896        445334006        445351240
       445368368        445385479        445402589        445419468       
445436447      430141234        445299787        445316904        445334014     
  445351257        445368376        445385487        445402597        445419476
       445436454      430142307        445299795        445316912       
445334022        445351265        445368384        445385495        445402605   
    445419484        445436462      430148247        445299803        445316920
       445334030        445351273        445368392        445385503       
445402613        445419492        445436470      430148957        445299811     
  445316938        445334048        445351281        445368400        445385511
       445402621        445419500        445436488      430149724       
445299829        445316946        445334055        445351299        445368418   
    445385529        445402639        445419526        445436496      430154369
       445299837        445316953        445334063        445351307       
445368426        445385537        445402647        445419534        445436504   
  430156125        445299845        445316979        445334071        445351315
       445368434        445385545        445402654        445419542       
445436512      430156893        445299852        445316987        445334089     
  445351323        445368442        445385552        445402662        445419559
       445436520      430158121        445299860        445316995       
445334097        445351331        445368459        445385560        445402670   
    445419567        445436538      430161380        445299878        445317001
       445334105        445351349        445368467        445385578       
445402688        445419575        445436546      430161398        445299894     
  445317019        445334113        445351356        445368475        445385586
       445402696        445419583        445436553      430161547       
445299902        445317027        445334139        445351364        445368483   
    445385594        445402704        445419591        445436561   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445452675        445469638        445486574        445503386        445520224   
    445537079        445553894        445570658        445587504       
445604556      445452683        445469646        445486582        445503402     
  445520232        445537087        445553902        445570666        445587512
       445604564      445452709        445469653        445486590       
445503410        445520240        445537095        445553910        445570674   
    445587520        445604572      445452717        445469661        445486608
       445503428        445520257        445537103        445553928       
445570682        445587538        445604580      445452725        445469679     
  445486616        445503436        445520265        445537111        445553936
       445570690        445587546        445604598      445452733       
445469687        445486624        445503444        445520273        445537129   
    445553944        445570708        445587553        445604606      445452741
       445469695        445486640        445503451        445520281       
445537137        445553951        445570716        445587561        445604614   
  445452766        445469703        445486657        445503469        445520299
       445537145        445553969        445570724        445587579       
445604622      445452774        445469711        445486665        445503477     
  445520307        445537152        445553977        445570732        445587587
       445604630      445452782        445469729        445486673       
445503485        445520315        445537160        445553985        445570740   
    445587595        445604648      445452790        445469737        445486681
       445503501        445520323        445537178        445553993       
445570757        445587603        445604655      445452808        445469745     
  445486699        445503519        445520331        445537186        445554009
       445570773        445587611        445604663      445452816       
445469752        445486707        445503527        445520349        445537194   
    445554017        445570781        445587629        445604671      445452824
       445469760        445486715        445503535        445520356       
445537202        445554025        445570799        445587637        445604689   
  445452832        445469778        445486723        445503543        445520364
       445537210        445554033        445570807        445587645       
445604697      445452840        445469786        445486731        445503550     
  445520372        445537228        445554041        445570815        445587652
       445604705      445452857        445469794        445486749       
445503568        445520380        445537236        445554058        445570823   
    445587660        445604713      445452865        445469802        445486756
       445503576        445520398        445537244        445554066       
445570831        445587678        445604721      445452873        445469810     
  445486764        445503584        445520406        445537251        445554074
       445570849        445587686        445604739      445452881       
445469828        445486772        445503592        445520414        445537269   
    445554082        445570856        445587694        445604747      445452899
       445469836        445486780        445503600        445520422       
445537277        445554090        445570872        445587702        445604754   
  445452907        445469844        445486798        445503618        445520430
       445537285        445554108        445570880        445587710       
445604762      445452915        445469851        445486806        445503626     
  445520448        445537293        445554116        445570898        445587728
       445604770      445452923        445469869        445486814       
445503634        445520455        445537301        445554124        445570906   
    445587736        445604788      445452931        445469877        445486822
       445503642        445520463        445537319        445554132       
445570914        445587744        445604796      445452949        445469885     
  445486830        445503659        445520471        445537327        445554140
       445570922        445587751        445604804      445452956       
445469893        445486848        445503667        445520489        445537335   
    445554157        445570930        445587769        445604812      445452964
       445469901        445486855        445503675        445520497       
445537343        445554165        445570948        445587777        445604820   
  445452972        445469919        445486863        445503683        445520505
       445537350        445554173        445570955        445587785       
445604838      445452980        445469927        445486871        445503691     
  445520513        445537368        445554181        445570963        445587793
       445604846      445452998        445469935        445486889       
445503709        445520521        445537376        445554199        445570971   
    445587801        445604853      445453004        445469943        445486897
       445503717        445520539        445537384        445554207       
445570989        445587819        445604861      445453012        445469950     
  445486905        445503725        445520547        445537392        445554215
       445570997        445587827        445604879      445453020       
445469968        445486913        445503733        445520554        445537400   
    445554223        445571003        445587835        445604887      445453038
       445469976        445486921        445503741        445520562       
445537418        445554231        445571011        445587843        445604895   
  445453046        445469984        445486939        445503758        445520570
       445537426        445554249        445571029        445587850       
445604903      445453053        445469992        445486947        445503766     
  445520588        445537434        445554256        445571037        445587868
       445604911      445453061        445470008        445486954       
445503774        445520596        445537442        445554264        445571045   
    445587876        445604929      445453079        445470016        445486962
       445503782        445520604        445537459        445554272       
445571052        445587884        445604937      445453087        445470024     
  445486970        445503790        445520612        445537467        445554280
       445571060        445587892        445604945      445453095       
445470032        445486988        445503808        445520620        445537475   
    445554298        445571078        445587900        445604952      445453103
       445470040        445486996        445503816        445520638       
445537483        445554306        445571086        445587918        445604960   
  445453111        445470057        445487002        445503824        445520646
       445537491        445554314        445571094        445587926       
445604978      445453129        445470065        445487010        445503840     
  445520653        445537509        445554322        445571102        445587934
       445604986      445453137        445470073        445487028       
445503857        445520661        445537517        445554330        445571110   
    445587942        445604994      445453145        445470081        445487036
       445503865        445520679        445537525        445554348       
445571128        445587959        445605009      445453152        445470099     
  445487044        445503873        445520687        445537533        445554355
       445571136        445587967        445605017      445453160       
445470107        445487051        445503881        445520695        445537541   
    445554363        445571144        445587975        445605025      445453178
       445470115        445487069        445503899        445520703       
445537558        445554371        445571151        445587983        445605033   
  445453186        445470123        445487077        445503907        445520711
       445537566        445554389        445571169        445587991       
445605041      445453194        445470131        445487085        445503915     
  445520729        445537574        445554397        445571177        445588007
       445605058      445453202        445470149        445487093       
445503923        445520737        445537590        445554405        445571185   
    445588015        445605066      445453210        445470156        445487101
       445503931        445520745        445537608        445554413       
445571193        445588023        445605074      445453228        445470164     
  445487119        445503949        445520752        445537616        445554421
       445571201        445588031        445605082      445453236       
445470172        445487127        445503956        445520760        445537624   
    445554439        445571219        445588049        445605090      445453244
       445470180        445487135        445503964        445520778       
445537632        445554447        445571227        445588056        445605108   
  445453251        445470198        445487143        445503972        445520786
       445537640        445554454        445571235        445588064       
445605116      445453269        445470206        445487150        445503980     
  445520794        445537657        445554462        445571243        445588072
       445605132      445453277        445470214        445487168       
445503998        445520802        445537665        445554470        445571250   
    445588080        445605140      445453285        445470222        445487176
       445504004        445520810        445537673        445554488       
445571268        445588098        445605157      445453293        445470230     
  445487184        445504012        445520828        445537681        445554496
       445571276        445588106        445605165      445453301       
445470248        445487192        445504020        445520836        445537699   
    445554504        445571284        445588114        445605173      445453319
       445470255        445487200        445504038        445520844       
445537707        445554512        445571292        445588122        445605181   
  445453335        445470263        445487226        445504046        445520851
       445537715        445554520        445571300        445588130       
445605199      445453343        445470271        445487234        445504053     
  445520869        445537723        445554538        445571318        445588148
       445605207      445453350        445470289        445487242       
445504061        445520877        445537756        445554546        445571326   
    445588155        445605215      445453376        445470297        445487259
       445504079        445520885        445537764        445554553       
445571334        445588163        445605223      445453384        445470305     
  445487267        445504087        445520893        445537780        445554561
       445571342        445588171        445605231      445453392       
445470313        445487275        445504095        445520901        445537798   
    445554579        445571359        445588189        445605249      445453400
       445470321        445487283        445504103        445520919       
445537806        445554587        445571367        445588197        445605256   
  445453418        445470339        445487291        445504111        445520927
       445537814        445554595        445571375        445588205       
445605264      445453426        445470347        445487309        445504129     
  445520943        445537822        445554603        445571383        445588213
       445605272      445453434        445470354        445487317       
445504137        445520950        445537830        445554611        445571391   
    445588221        445605280      445453442        445470362        445487325
       445504145        445520968        445537848        445554629       
445571409        445588239        445605298      445453459        445470370     
  445487333        445504152        445520976        445537855        445554637
       445571417        445588247        445605306      445453467       
445470388        445487341        445504160        445520984        445537863   
    445554645        445571425        445588254        445605314   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
430162065        445299910        445317035        445334147        445351372   
    445368491        445385602        445402712        445419609       
445436579      430163493        445299928        445317043        445334154     
  445351380        445368509        445385610        445402720        445419617
       445436587      430165704        445299936        445317050       
445334162        445351398        445368517        445385628        445402738   
    445419625        445436595      430167288        445299944        445317068
       445334170        445351406        445368525        445385636       
445402746        445419633        445436603      430168484        445299951     
  445317076        445334188        445351414        445368533        445385644
       445402753        445419641        445436611      430168716       
445299969        445317084        445334196        445351422        445368541   
    445385651        445402761        445419658        445436629      430169458
       445299977        445317092        445334204        445351430       
445368558        445385669        445402779        445419666        445436637   
  430170035        445299985        445317100        445334212        445351448
       445368566        445385685        445402787        445419674       
445436645      430173799        445299993        445317118        445334220     
  445351455        445368574        445385693        445402795        445419682
       445436652      430176768        445300007        445317134       
445334238        445351463        445368582        445385701        445402803   
    445419690        445436660      430176875        445300015        445317142
       445334246        445351471        445368590        445385719       
445402811        445419708        445436678      430183202        445300023     
  445317159        445334253        445351489        445368608        445385727
       445402829        445419716        445436686      430184135       
445300031        445317167        445334261        445351497        445368624   
    445385735        445402837        445419724        445436694      430184689
       445300049        445317175        445334287        445351505       
445368632        445385743        445402845        445419732        445436702   
  430186270        445300056        445317183        445334295        445351513
       445368640        445385750        445402852        445419740       
445436710      430189241        445300064        445317191        445334303     
  445351521        445368657        445385768        445402860        445419757
       445436728      430190314        445300072        445317209       
445334311        445351539        445368665        445385776        445402878   
    445419765        445436736      430190850        445300080        445317217
       445334329        445351547        445368673        445385792       
445402886        445419773        445436744      430192310        445300098     
  445317225        445334345        445351554        445368681        445385800
       445402894        445419781        445436751      430194142       
445300106        445317233        445334352        445351562        445368699   
    445385818        445402902        445419799        445436769      430194357
       445300114        445317241        445334360        445351570       
445368707        445385826        445402928        445419807        445436777   
  430195180        445300122        445317266        445334378        445351596
       445368715        445385834        445402936        445419815       
445436785      430196444        445300130        445317274        445334386     
  445351604        445368723        445385842        445402944        445419823
       445436793      430198184        445300148        445317282       
445334394        445351612        445368731        445385859        445402951   
    445419831        445436801      430198374        445300155        445317290
       445334402        445351620        445368749        445385867       
445402969        445419849        445436819      430198556        445300163     
  445317308        445334410        445351646        445368756        445385875
       445402977        445419856        445436827      430199679       
445300171        445317316        445334428        445351653        445368764   
    445385883        445402985        445419864        445436835      430202101
       445300197        445317324        445334436        445351661       
445368772        445385891        445402993        445419872        445436843   
  430205542        445300205        445317332        445334444        445351679
       445368780        445385909        445403009        445419880       
445436850      430207399        445300213        445317340        445334451     
  445351687        445368798        445385917        445403017        445419898
       445436868      430210542        445300221        445317357       
445334469        445351695        445368806        445385925        445403025   
    445419906        445436876      430211961        445300239        445317365
       445334477        445351703        445368814        445385933       
445403033        445419914        445436884      430213348        445300247     
  445317373        445334485        445351711        445368822        445385941
       445403041        445419922        445436892      430214569       
445300254        445317381        445334493        445351729        445368830   
    445385958        445403058        445419930        445436900      430216473
       445300262        445317399        445334501        445351745       
445368848        445385966        445403066        445419948        445436918   
  430218198        445300270        445317407        445334519        445351752
       445368855        445385974        445403074        445419955       
445436926      430218875        445300288        445317415        445334527     
  445351778        445368863        445385982        445403082        445419963
       445436934      430219840        445300296        445317423       
445334535        445351786        445368871        445385990        445403090   
    445419971        445436942      430221572        445300312        445317431
       445334543        445351794        445368889        445386006       
445403108        445419989        445436959      430223792        445300320     
  445317449        445334550        445351802        445368897        445386014
       445403116        445419997        445436967      430224717       
445300338        445317464        445334568        445351810        445368905   
    445386022        445403124        445420003        445436975      430226621
       445300346        445317472        445334576        445351828       
445368913        445386030        445403132        445420029        445436983   
  430228205        445300353        445317498        445334584        445351836
       445368939        445386048        445403140        445420037       
445436991      430228619        445300361        445317506        445334592     
  445351844        445368947        445386055        445403157        445420045
       445437007      430235135        445300379        445317514       
445334600        445351851        445368954        445386063        445403165   
    445420052        445437015      430236315        445300387        445317522
       445334618        445351869        445368962        445386071       
445403173        445420060        445437023      430238063        445300395     
  445317530        445334626        445351877        445368970        445386089
       445403181        445420078        445437031      430238717       
445300403        445317548        445334634        445351885        445368988   
    445386097        445403199        445420086        445437049      430239871
       445300429        445317555        445334642        445351893       
445368996        445386105        445403207        445420094        445437056   
  430240945        445300437        445317563        445334659        445351901
       445369002        445386113        445403215        445420102       
445437064      430245142        445300445        445317571        445334675     
  445351919        445369010        445386121        445403223        445420110
       445437072      430245746        445300452        445317589       
445334683        445351927        445369028        445386139        445403231   
    445420128        445437080      430245928        445300460        445317597
       445334691        445351935        445369036        445386147       
445403249        445420136        445437098      430246264        445300478     
  445317605        445334709        445351943        445369044        445386154
       445403256        445420144        445437106      430247874       
445300486        445317613        445334717        445351968        445369051   
    445386162        445403264        445420151        445437114      430247973
       445300494        445317621        445334725        445351976       
445369069        445386170        445403272        445420169        445437122   
  430250084        445300502        445317639        445334733        445351984
       445369077        445386188        445403280        445420177       
445437130      430250829        445300510        445317647        445334741     
  445351992        445369085        445386196        445403298        445420185
       445437148      430251801        445300528        445317654       
445334758        445352008        445369093        445386204        445403306   
    445420193        445437155      430251975        445300536        445317662
       445334766        445352016        445369101        445386212       
445403314        445420201        445437163      430252536        445300544     
  445317670        445334774        445352024        445369119        445386220
       445403322        445420219        445437171      430252841       
445300551        445317688        445334782        445352032        445369127   
    445386238        445403330        445420227        445437189      430256081
       445300569        445317696        445334790        445352040       
445369135        445386246        445403348        445420235        445437197   
  430256248        445300577        445317704        445334808        445352057
       445369143        445386253        445403355        445420243       
445437205      430260810        445300585        445317712        445334816     
  445352073        445369150        445386261        445403363        445420250
       445437213      430262949        445300593        445317720       
445334824        445352081        445369168        445386287        445403389   
    445420268        445437221      430264028        445300601        445317738
       445334832        445352099        445369176        445386295       
445403397        445420276        445437239      430267062        445300619     
  445317746        445334840        445352107        445369192        445386303
       445403405        445420284        445437247      430267286       
445300627        445317753        445334857        445352115        445369200   
    445386311        445403413        445420292        445437254      430267849
       445300635        445317761        445334865        445352123       
445369218        445386329        445403421        445420300        445437262   
  430271973        445300643        445317787        445334873        445352131
       445369226        445386337        445403439        445420318       
445437270      430274464        445300650        445317795        445334881     
  445352149        445369234        445386345        445403447        445420326
       445437288      430280503        445300668        445317803       
445334899        445352156        445369242        445386352        445403454   
    445420334        445437296      430283168        445300676        445317811
       445334907        445352164        445369259        445386360       
445403462        445420342        445437304      430287177        445300684     
  445317829        445334915        445352172        445369267        445386378
       445403470        445420359        445437312      430288332       
445300692        445317837        445334923        445352180        445369275   
    445386386        445403488        445420367        445437320   

 

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
445453475        445470396        445487358        445504178        445520992   
    445537871        445554652        445571433        445588262       
445605322      445453483        445470404        445487366        445504186     
  445521008        445537889        445554660        445571441        445588270
       445605330      445453491        445470412        445487374       
445504194        445521016        445537897        445554678        445571458   
    445588288        445605348      445453509        445470420        445487382
       445504202        445521024        445537905        445554686       
445571466        445588296        445605355      445453517        445470438     
  445487390        445504210        445521032        445537913        445554694
       445571474        445588304        445605363      445453525       
445470446        445487408        445504228        445521040        445537921   
    445554702        445571482        445588312        445605371      445453533
       445470453        445487416        445504236        445521057       
445537939        445554710        445571490        445588320        445605389   
  445453541        445470461        445487424        445504244        445521065
       445537947        445554728        445571508        445588338       
445605397      445453558        445470479        445487432        445504251     
  445521073        445537954        445554736        445571516        445588346
       445605405      445453566        445470487        445487440       
445504269        445521081        445537962        445554744        445571524   
    445588353        445605413      445453574        445470495        445487457
       445504277        445521099        445537970        445554751       
445571532        445588361        445605421      445453582        445470503     
  445487465        445504285        445521107        445537988        445554769
       445571540        445588379        445605439      445453590       
445470511        445487473        445504293        445521115        445537996   
    445554777        445571557        445588387        445605447      445453608
       445470529        445487481        445504301        445521123       
445538002        445554785        445571565        445588395        445605454   
  445453616        445470537        445487499        445504319        445521131
       445538010        445554793        445571573        445588403       
445605462      445453624        445470545        445487507        445504327     
  445521149        445538028        445554801        445571599        445588411
       445605470      445453632        445470552        445487515       
445504335        445521156        445538036        445554819        445571607   
    445588429        445605488      445453640        445470560        445487523
       445504343        445521164        445538044        445554827       
445571615        445588437        445605496      445453657        445470578     
  445487531        445504350        445521172        445538051        445554835
       445571623        445588445        445605504      445453665       
445470586        445487549        445504368        445521180        445538069   
    445554843        445571631        445588452        445605512      445453673
       445470594        445487556        445504376        445521198       
445538077        445554850        445571649        445588460        445605520   
  445453681        445470602        445487564        445504384        445521206
       445538085        445554868        445571656        445588478       
445605538      445453699        445470610        445487572        445504392     
  445521214        445538093        445554876        445571664        445588486
       445605546      445453707        445470628        445487580       
445504400        445521222        445538101        445554884        445571672   
    445588494        445605553      445453715        445470636        445487598
       445504418        445521230        445538119        445554892       
445571680        445588502        445605561      445453723        445470651     
  445487606        445504426        445521248        445538127        445554900
       445571698        445588510        445605579      445453731       
445470669        445487614        445504434        445521255        445538135   
    445554918        445571706        445588528        445605587      445453749
       445470677        445487622        445504442        445521263       
445538143        445554926        445571714        445588536        445605595   
  445453756        445470685        445487630        445504459        445521271
       445538150        445554934        445571722        445588544       
445605603      445453764        445470693        445487648        445504467     
  445521289        445538168        445554942        445571730        445588551
       445605611      445453772        445470701        445487655       
445504475        445521297        445538176        445554959        445571748   
    445588569        445605629      445453780        445470719        445487663
       445504483        445521305        445538184        445554967       
445571755        445588577        445605637      445453798        445470727     
  445487671        445504491        445521313        445538192        445554975
       445571763        445588593        445605645      445453806       
445470735        445487689        445504509        445521321        445538200   
    445554983        445571771        445588601        445605652      445453814
       445470743        445487697        445504517        445521339       
445538218        445554991        445571789        445588619        445605660   
  445453822        445470750        445487705        445504525        445521347
       445538226        445555006        445571797        445588627       
445605678      445453830        445470768        445487713        445504533     
  445521354        445538234        445555014        445571805        445588635
       445605686      445453848        445470776        445487721       
445504541        445521362        445538242        445555022        445571813   
    445588643        445605694      445453855        445470784        445487739
       445504558        445521370        445538259        445555030       
445571821        445588650        445605702      445453863        445470792     
  445487747        445504566        445521388        445538267        445555048
       445571839        445588668        445605710      445453871       
445470800        445487754        445504574        445521396        445538275   
    445555055        445571847        445588676        445605728      445453889
       445470818        445487762        445504582        445521404       
445538283        445555063        445571854        445588684        445605736   
  445453897        445470826        445487770        445504590        445521412
       445538291        445555071        445571862        445588692       
445605744      445453905        445470834        445487788        445504608     
  445521420        445538309        445555089        445571870        445588700
       445605751      445453913        445470842        445487796       
445504616        445521438        445538317        445555097        445571888   
    445588718        445605769      445453921        445470859        445487804
       445504624        445521446        445538325        445555105       
445571896        445588726        445605777      445453939        445470867     
  445487812        445504632        445521453        445538333        445555113
       445571904        445588734        445605785      445453947       
445470875        445487820        445504640        445521461        445538341   
    445555121        445571912        445588742        445605793      445453954
       445470883        445487838        445504657        445521479       
445538358        445555139        445571920        445588759        445605801   
  445453962        445470891        445487846        445504665        445521487
       445538366        445555147        445571938        445588767       
445605819      445453970        445470917        445487853        445504673     
  445521495        445538374        445555154        445571946        445588775
       445605827      445453988        445470925        445487861       
445504681        445521503        445538382        445555162        445571953   
    445588783        445605835      445453996        445470933        445487879
       445504699        445521511        445538390        445555188       
445571961        445588791        445605843      445454002        445470941     
  445487887        445504707        445521529        445538408        445555196
       445571979        445588809        445605850      445454010       
445470958        445487895        445504715        445521537        445538416   
    445555204        445571987        445588817        445605868      445454028
       445470966        445487903        445504723        445521545       
445538424        445555212        445571995        445588825        445605876   
  445454036        445470974        445487911        445504731        445521552
       445538432        445555220        445572001        445588833       
445605884      445454044        445470982        445487929        445504749     
  445521560        445538440        445555238        445572019        445588841
       445605900      445454051        445470990        445487937       
445504756        445521578        445538457        445555246        445572027   
    445588858        445605918      445454069        445471006        445487945
       445504764        445521586        445538465        445555253       
445572035        445588866        445605926      445454077        445471014     
  445487952        445504772        445521594        445538473        445555261
       445572043        445588874        445605934      445454085       
445471022        445487960        445504780        445521602        445538481   
    445555279        445572050        445588882        445605942      445454093
       445471030        445487978        445504798        445521610       
445538499        445555287        445572068        445588890        445605959   
  445454101        445471048        445487986        445504806        445521628
       445538507        445555295        445572076        445588908       
445605967      445454119        445471055        445487994        445504814     
  445521636        445538515        445555303        445572084        445588916
       445605975      445454127        445471063        445488000       
445504822        445521644        445538523        445555311        445572092   
    445588924        445605983      445454135        445471071        445488018
       445504830        445521651        445538531        445555329       
445572100        445588932        445605991      445454143        445471089     
  445488026        445504848        445521669        445538549        445555337
       445572118        445588940        445606007      445454150       
445471097   